Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 1 of 365




                                EXHIBIT A
Filing # 110127426
    Case            E-Filed 07/13/2020
          0:21-cv-60530-FAM   Document11:23:26AM on FLSD Docket 03/08/2021 Page 2 of 365
                                       1-1 Entered



                                                                   IN THE CIRCUIT COURT OF THE 17T
                                                                   JUDICIAL CIRCUIT, IN AND FOR
                                                                   BROWARD COUNTY, FLORIDA

                                                                   GENERAL JURISDICTION DFVISION
        AUDE JESSICA RAPHAEL,                                  )
                                                               )
                        Plaintiff,                            )
                                                              )
        V.                                                    )       CaseNo.: CACE-20-010942
                                                              )
        JM FAMILY ENTERPRISES, INC.,                          )
                                                              )
                       Defendant.                             )
                                                              )

                                          CIVILACTTONSTIMMONS

        THE STATE OF FLORIDA:
                                                                                   ^ ^^^oto
       TO EACH SHERIFFOF THE STATE                                                    I '.0 ^ ^
       OR PERSONAUTHORIZEDBY THE COURT                                                "^-<^>
       TO SERVE PROCESS IN THIS ACTION
                                                                                               ^
               YOUARE HEREBY COMMANDED to serve this Summons andcopy oftheComplaint
       for Damagesin this action onthebelow-namedDefendant:

                                       JM FAMILY ENTERPRISES, INC.
                                       c/o UNITED AGENT GROUP INC.
                                     801 US HWY 1, PLANTATION, FL 33324

       TheDefendantisrequiredtoservewrittendefensestotheComplaintonPlaintiffsattorney, towit:
       TaneshaW. Blye, Esq., whoseaddressis:

                       Saenz & Andersou, PLLC
                      20900NE30thAvenue, Ste. 800
                      Aventura, Florida 33180
                      Telephone: (305) 503-5131

       within 20 days after service ofthis Summons onthatDefendant, exclusive ofthe dayofservice,
       andto file the original ofthe defenses with the clerk ofthis court either before service on Plaintiffs
       attorney or immediately thereafter. Ifa Defendant failsto do so, a defaultwill be enteredagainst
       that Defendant for the relief demanded in the Complaint.




         *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 07/13/2020 11:23:23 AM."
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 3 of 365



                          JUL 14 2020
          DATED ON                                           ,
                                                                 2020.


                                        CLERK OF COURTS
                                        as Clerk of said Court




                                        By:                                  , 1*-.
                                                                   iu    '9'Ea
                                                                   5 "ri3^ ; s
                                                                                      ".

    (COURT SEAL)
                                                                 BRENDAD. F RMAN
Filing # 109893974
     Case           E-Filed 07/07/2020
          0:21-cv-60530-FAM    Document03:38:57 PM on FLSD Docket 03/08/2021
                                        1-1 Entered                                                                   Page 4 of 365

   FORM 1.997. CIVIL COVER SHEET

  The civil cover sheetandthe information containedin it neitherreplacenor supplementthe filing andsendeeof
  pleadingsor other documents asrequiredby law. This form mustbe filedby theplaintiffor petitionerwiththe
  Clerk of Court for the purpose of reporting data pursuant to section 25. 075, Florida Statutes. (See instructions
  for completion.)


                   CASE STYLE
                                          IN THE CIRCUITCOURTOFTHE SEVENTEENTH JUDICIALCIRCUIT,
                                              INAND FORBROWARD COUNTY, FLORIDA

                                                                          Case No.:
                                                                         Judge:
  AUDE JESSICA RAPHAEL
   Plaintiff
                 vs.
  JM FAMILY ENTERPRISES INC.
  Defendant




       II.         AMOUNTOF CLAIM
                      Please indicate the estimated amount of the claim rounded to the nearest dollar $75, 000

       III.        TYPE OF CASE (If the case fits more than one type of case, select the most definitive category. ) If the
                   most descriptive label is a subcategory (is indented under a broadercategory), place an x on both the main
                   category and subcategory lines.

                                                                                  Q      Malpractice - other professional
               D Condominium                                                   a Other
              D Contracts and indebtedness                                        C]     Antitrust/Trade Regulation
              Q Eminent domain                                                    Q      Business Transaction
              Q Auto negligence                                                   Q      Circuit Civil - Not Applicable
              Q Negligence- other                                                 Q      Constitutional challenge-statute or ordinance
               Q    Business governance                                           0.     Constitutional challenge-proposed amendment
                 Q       Business torts                                           D.     Corporate Trusts
                 Q       Environmental/Toxic tort                                 S      Discrimination-employmentor other
                  D.     Third party indemnification                              d      Insurance claims
                  D      Construction defect                                      D.     Intellectual property
                  Q    Mass tort                                                  a      Libel/Slander
                  Q    Negligent security                                         Q      Shareholder derivative action
                  D. Nursing home negligence                                      D.     Securities litigation
                 n     Premises liability - commercial                            D      Trade secrets
                  0. Premises liability - residential                             D.     Tmst litigation
               D. Products liability
               D. Real Property/Mortgage foreclosure                            D. County Civil
                 a      Commercial foreclosure                                    Q     Small Claims up to $8, 000
                 Q      Homestead residential foreclosure                         Q     Civil
                 D      Non-homestead residential foreclosure                     JD    Replevins
                 Q Other real property actions                                    Q      Evictions
               D. Professional malpractice                                        Q.     Other civil (non-monetary)
                 Q     Malpractice - business
                  D. Malpractice - medical
  Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 5 of 365


                                                    COMPLEXBUSINESSCOURT

            This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
            Administrative Order. Yes D No S


    IV.        REMEDIES SOUGHT (check all that apply):
                S Monetary;
                S Non-monetary declaratory or injunctive relief;
                D. Punitive

    V.         NUMBEROFCAUSESOFACTION:
                   (Specify)




    VI.        IS THIS CASE A CLASS ACTION LAWSUIT?
                D Yes
                M No
    VII.       HAS NOTICEOFANY KNOWNRELATEDCASE BEENFILED?
               M No
                D. Yes - If "yes" list all related cases by name, case number and court:



    VIII.      IS JURY TRIAL DEMANDED IN COMPLAINT?
                M Yes
                a No



I CERTIFYthatthe information I have provided in this cover sheet is accurateto the best of my knowledgeand belief, and
that I have read and will comply with the requirements of Florida Rule of JudicialAdministration 2.425.

Signature: s/ TaneshaW Bl e
             Attorney or party
FL Bar No. : 0738158
             (Bar number, if attorney)
               Tanesha W Bl e
              (Type or print name)
     Date: 07/07/2020
Filing # 109893974
     Case           E-Filed 07/07/2020
          0:21-cv-60530-FAM    Document03:38:57 PM on FLSD Docket 03/08/2021 Page 6 of 365
                                        1-1 Entered



                                                                    IN THE CIRCUIT COURT OF THE I?TH
                                                                    JUDICIAL CIRCUIT, IN AND FOR
                                                                    BROWARD COUNTY, FLORIDA

                                                                    GENERAL JURISDICTION DWISION
        AUDE JESSICA RAPHAEL,                                   )
                                                                )
                           Plaintiff,                           )
                                                                )
        V.                                                      )      CaseNo..
                                                                )
        JM FAMILYENTERPRISES,INC.,                              )
                                                                )
                           Defendant.                           )


                                                     COMPLAINT

                Plaintiff AUDE JESSICA RAPHAEL ("Plaintiff) sues defendant JM FAMILY

        ENTERPRISES, INC. ("Defendant") and alleges:

                1.         Thisisanactionfor damagesexceeding$30,000.00 exclusiveofinterest, attorneys'

        fees, and costs.

                2.         This is an action to recover damages for discrimination and retaliation pursuant to

        the Florida Civil Rights Act of 1992, Fla. Stat. § 760 etseq. ("FCRA").

                3.         Plaintiff is, and at all times mentioned was, a resident ofBroward County, Florida.

                4.         Defendantis, and at all times mentioned was, a foreignprofit corporation, having

        its mainplace ofbusinessin BrowardCounty, Florida.

                5.         At all times material, Plaintiff was an "aggrieved person" as defined by Fla. Stat.

        §760.02(10). Plaintiffspecificallyincorporatesthe definitionof"aggrievedperson."




                                               www.saenzanderson.com

                                              SAENZ&ANDERSON
                                              ATTORNEYS                 AT    LAW
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 7 of 365




            6.       At all times material, Defendantwas a "person"and"employer"as definedbyFla.

    Stat. §760. 02(6) & (7). Plaintiff specifically incorporates the definitions of "person" and

    "employer."

            7.       At all times material, Defendant employed fifteen (15) or more employees for each

    working day in each of twenty (20) or more calendar weeks in the current or preceding calendar

    year.

            8.       Plaintiffhasretainedthe undersignedcounsel in orderthat herrights and interests

    may be protected. Plamtiffhas become obligatedto pay the undersigneda reasonable attorneys'

    fee.

            9.    Plaintiff has complied with all conditions precedent in filing this action, to wit;

                  a. Plaintiff timely filed a Charge of Discrimination with the Equal Employment

                        Opportunity Commission on or about October 22, 2019.

                  b. Plaintiffwas issued a Notice of Suit Rights as to all charges of discrimination

                        and retaliation on or about May 7, 2020.

            10.   Any other applicable conditions precedent to bringing this action have occurred,

   beenperformedor beenexcusedbeforethe filing ofthis lawsuit.

                                          RELEVANT FAFTS

            11.   Plaintiff was hired by Defendant on or about October 14, 2014.

            12.   At all times material, Plaintiffwas employedby Defendantas a Customer Service

   Representative.

            13.   DuringPlaintiffsemploymentwithDefendantsheexcelledinherjobperformance,

   and was recognized for her outstanding work.

                                         www.saenzanderson.com

                                       SAENZ&ANDERSON
                                       ATTORNEYS                   AT   LAW
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 8 of 365




           14.    In or aboutMay of2017, Plaintiffwas diagnosedwithmultiple sclerosis.

           15.    Plaintiffimmediatelyinformedher supervisors, includingbutnot limited to Jillian

    De Los Reyes, Audrey Demoss, and Rebecca Bell ("Bell"), of her diagnosis.

           16.    Plaintiffwas placed on short term disability as a result ofher diagnosis.

           17.    Plaintiffreturned to work in or about October of 2018.

           18.    Upon her return to work. Defendant's conduct toward Plaintiffwas different than

    Defendant's conduct toward Plaintiffs colleagues who were similarly situated, but who did not

    suffer from a disability or handicap. Demoss began bullying, belittlmg, and micromanaging

   Plaintiffona constant,pervasivebasisbecauseofPlaintifPshandicap.Particularly,Demosstalked

   down to Plaintiff, and made disparagingremarks related to Plaintiffs debilitated condition on a

   constant, pervasive basis.

           19.    Defendant's conduct toward Plaintiff was unwelcomed, abusive and sufficiently

   severeandpervasiveasto altertheterms andconditionsofPlamtiffsemploymentwithDefendant

   andto create an abusiveworking environment.

          20.     Thediscriminatoryenvironmentwassopervasivethatit amountedto a hostilework

   environment for Plaintiff.

          21.     Plaintiff complained to Bell about the bully, belittling, and micromanaging, but

   nothing was done. Defendant refused to act upon Plaintiffs complaints.

          22.     Due to her disability, Plaintiff requested certain accommodations, including to

   either work from home, or be assigned a closer parking spot aad moved to a desk closer to the

   restroom so she would not have to walk long distances.




                                      www. saenzanderson. com


                                     SAENZ&ANDERSON
                                     ATTORNEYS                AT     LAW
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 9 of 365




           23.     Defendant denied Plaintiff's reasonable requests for accommodations. In fact,

    rather than granting any of Plaintiffs requests for a reasonable accommodation. Defendant

    responded by moving Plaintiff to a desk further away from the restroom.

           24.     At all times during her employment, Plamtiffwas qualified to perform the essential

    functions ofherjob; and although Plaintiffcontinued to satisfy herjob requirements, particularly

    hercontract quotaoutlined in herdoctor's records submittedto Defendant,Plaintiffs supervisors

    beganto disciplineher. For example, Plaintiffs supervisors continued to pressure andharassher

   by conducting meetings with Plaintiffduringwhichthey ignored her revised contract quota and

    insistedthat Plaintiffcontinue to complete a hire number of contracts to avoidbeing terminated.

   At no time during these meetings did Plaintiffs supervisors complain about the quality of her

   work.

           25.     On or about June 7, 2019, Defendanttermmated Plaintiff, allegedly because she

   violated a companypolicy. This allegedviolation was not broughtto Plaintiffs attentionprior to

   her termination and was clearly pretextual.

                 COUNTI: DISCRIMINATIONIN VIOLATIONOFTHE FCRA -
                                 HOSTTFF. WORK ENVIRONMENT

           26.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 5

   through 25 above as if set out in full herein.

           27.    Plaintiff's diagnosis of multiple sclerosis qualifies as a handicap, or perceived

   handicap.

           28.    At all times material, Defendant was aware of Plaintiffs handicap, or perceived

   handicap.



                                        www.saenzanderson.com

                                       SAENZ&ANDERSON
                                       ATTORNEYS              AT     LAW
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 10 of 365




              29.   At all times material, Plaintiffwas qualifiedto perform the essential functions of

    herjob.

              30.   Defendant intentionally engaged in unlawful employment practices and

    discrimination in violation of the FCRA by creating a hostile work environment by, inter alia,

    bullying, belittling, and micromanaging Plaintiffon a constant, pervasive basis and subsequently

    terminatingPlamtiffbecauseofherhandicap,orperceivedhandicap.For example,Demosstalked

    down to Plaintiff and made disparaging remarks related to Plaintiffs debilitated condition on a

    constant, pervasive basis.

           31.      Defendant thereby discriminated against Plaintiff in the terms, conditions, and

    benefits ofher employment in violation ofthe FCRA.

           32.      The harassment was sufficiently severe and pervasive as to alter the terms and

    conditions of Plaintiffs employment with Defendant and to create a discriminatorily abusive

    working environment.

           33.      Defendant, as Plaintiffs employer, was responsible for mamtaining a working

    environment free from unwelcomed harassment and abuse.

           34.      The discriminationofPlaintiffby Defendantwasbasedon Plaintiffs handicap,or

    perceivedhandicap.

           35.      As a direct and proximate result of the actions of Defendant set forth above,

    Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

    emotional pain and mental anguish.




                                         www.saenzanderson.com

                                      SAENZ&ANDERSON
                                      ATTORNEYS                AT      LAW
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 11 of 365




            36.       Furthermore, as a direct andproximate result ofDefendant'sactions, Plaintiffhas

    been, is being, andwill be in the future, deprived ofincome in the form ofwages and ofprospective

    benefits due to the Plaintiff solely because of Defendant's conduct.

            37.       The unlawful employment practices complained of herein and the actions of

    Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

    indifferenceto Plamtiffs stahitorilyprotected employmentrights.

                                           PRAYER FOR RTCTJRF

            WHEREFORE,Plaintiffrequeststhatthis honorablecourt:

            A. Enter judgment in Plaintiffs favor and against Defendant for its violations of the
               FCRA;

            B. Award Plaintiff actual damages suffered, including lost wages and any other damages
                  allowed to be recovered in an action brought under the FCRA;

            C. Award Plaintiff compensatory damages under the FCRA. for embarrassment, anxiety,
                  humiliation and emotional distress Plaintiff has suffered and continues to suffer;

            D. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
               them, from discrimmating, harassing and retaliating against Plaintiff and any
                  employee;

            E. AwardPlaintiffreasonablecosts andattorney's fees; and

            F. GrantPlaintiffsuchother andfurtherrelief, asthis Court deems equitableandjust.

                                          JURY TRTAL DEMAND

            Plaintiffdemandstrial byjury ofall issuestriable as ofrightbyjury.

                  COUNTII: DISCRIMINATIONINVIOLATIONOF THE FCRA -
                                        DISPARATE TREATMENT

            38.      Plaintiff re-adopts each and every factual allegation as stated m paragraphs 5

    through 25 above as if set out in full herein.

                                          www.saenzanderson.com

                                    ,    SAENZ&ANDERSON
                                         ATTORNEYS                AT      LAW
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 12 of 365




              39.    Plaintiffs diagnosis of multiple sclerosis qualifies as a handicap, or perceived
     handicap.

              40.   At all times material, Defendant was aware of Plaintiffs handicap, or perceived

    handicap.

              41.   At all times material, Plaintiff was qualified to perform the essential functions of

    herjob.

              42.   Defendant intentionally    engaged in unlawful employment practices and

    discrimination in violation of the FCRA by treating Plamtiff differently than similarly situated

    employees in the terms and conditions ofher employment by, inter alia, bullying, belittling, and

    micromanaging Plaintiff on a constant, pervasive basis and subsequently terminatmg Plaintiff

    because ofher handicap, orperceived handicap.

           43.      Defendant thereby discrmunated against Plaintiff in the terms, conditions, and

    benefitsofher employment in violation ofthe FCRA.

           44.      The discrimination ofPlaintiffby Defendantwas based on Plaintiffs handicap, or
    perceived handicap.

           45.      As a direct and proximate result of the actions of Defendant set forth above,

    Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

    emotional pain and mental anguish.

           46.      Furthermore, as a direct and proximate result of Defendant's actions. Plaintiffhas

    been, is being, andwill be in the future, deprived ofincome inthe form ofwages and ofprospective

   benefits due to the PlaintiffsolelybecauseofDefendant'sconduct.



                                         www.saenzanderson.com

                                      SAENZ&ANDERSON
                                      ATTORNEYS                AT      LAW
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 13 of 365



            47.       The unlawful employment practices complained of herein and the actions of

    Defendantand its agents werewillful, wanton, intentional, anddonewith malice or with reckless

    indifferenceto Plaintiffs statutorilyprotected employmentrights.

                                           PWAVKRFOR RRTJRF

            WHEREFORE, Plamtiff requests that this honorable court:

            G. Enter judgment in Plaintiffs favor and against Defendant for its violations of the
                  FCRA;

            H. Award Plaintiffactual damages suffered, including lost wages and any other damages
                  allowed to be recovered in an action brought under the FCRA;

            I. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
                  humiliation and emotional distress Plaintiff has suffered and continues to suffer;

            J. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
               them, from discriminating, harassing and retaliating against Plaintiff and any
                  employee;

            K. Award Plaintiffreasonable costs and attorney's fees; and

            L. GrantPlaintiffsuchother andfurtherrelief, as this Court deems equitableandjust.

                                          JITRY TRTAT. nEMAND

                        Plaintiffdemandstrial byjury ofall issuestriable as ofrightbyjury.

                  COUNT III: DISCRIMINATION IN VIOLATION OF THE FCRA -
                                     FAR, TIRE TO ArFOMMODATE

            48.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 5

    through 25 above as if set out in full herein.

            49.      Plaintiffs diagnosis of multiple sclerosis qualifies as a handicap, or perceived

    handicap.




                                          www.saenzanderson.com

                                        SAENZ&ANDERSON
                                         ATTORNEYS                AT      LAW
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 14 of 365


              50.   At all times material, Defendant was aware of Plaiatiffs handicap, or perceived

    handicap.

              51.   At all times material, Plaintiff was qualified to perform the essential functions of

    herjob.

              52.   Because she was disabled, Plaintiff requested to either work from home, or be

    assigned a closer parking spot and be moved to a desk closer to the restroom so she would not

    haveto walk long distances.

           53.      DefendantdeniedPlaintiffsreasonablerequests for accommodations, and m fact,

    moved Plaintiff further from the restroom.

           54.      Plaintiff engaged in a protected activity when she requested reasonable

    accommodations from Defendant.

           5 5.     The accommodations requested by Plaintiff were reasonable.

           56.      Defendant intentionally engaged in unlawful employment practices and

    discrimination in violation of the FCRA by b-eating Plaintiffdifferently than similarly situated

    employees in the terms and conditions of her employment by, inter alia, failing to accommodate

    Plaintiff because of Plaintiffs handicap, or perceived handicap, and subsequently terminatmg

    Plaintiffs employment.

           57.      Defendant thereby discriminated against Plaintiff in the terms, conditions, and

    benefits of her employment in violation of the FCRA.

           58.      The discrimination of Plaintiff by Defendant was based on Plaintiff's handicap, or

    perceived handicap.




                                        www.saenzanderson.com

                                      SAENZ&ANDERSON
                                       ATTORNEYS                AT     LAW
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 15 of 365



            59.      As a direct and proximate result of the actions of Defendant set forth above,

    Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

    emotional pain and mental anguish.

           60.      Furthermore, as a direct and proximate result of Defendant's actions, Plaintiff has

    been,isbeing,andwill beinthefuture,deprivedofincomeintheformofwagesandofprospective

    benefits due to the Plaintiff solely because of Defendant's conduct.

           61.      The unlawful employment practices complained of herein and the actions of

    Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

    indifferenceto Plamtiffs statutorilyprotected employmentrights.

                                            PRAYERFOR RETJEF

           WHEREFORE,Plaintiffrequests thatthis honorablecourt:

           A. Enter judgment in Plaintiffs favor and against Defendant for its violations of the
                 FCRA;

           B. AwardPlaintiffactual damages suffered, mcluding lost wages andany other damages
                 allowed to be recovered in an action brought under the FCRA;

           C. Award Plaintiff compensatory damages under the FCRA. for embarrassment, anxiety,
              humiliation and emotional distress Plaintiffhas suffered and continues to suffer;

           D. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
                 them, from discriminating, harassing and retaliating against Plaintiff and any
                 employee;

           E. Award Plaintiff reasonable costs and attorney's fees; and

           F. Grant Plaintiff such other and further relief, as this Court deems equitable andjust.

                                        nn»Y TRTAT. nEMAND
                                        .




           Plaintiffdemandstrial byjury ofall issuestriable as ofrightbyjury.

        FOTTNT TV: RETATJATTON IN VTOT. ATTON OF THE FFRA - TERMTNATTON

                                            www.saeiizanderson.com

                                       SAENZ&ANDERSON
                                       ATTORNEYS                AT     LAW

                                                                                                      10
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 16 of 365



            62.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 5

    through 25 above as if set out in full herein.

            63.    Plaintiffs diagnosis of multiple sclerosis qualifies as a handicap, or perceived

    handicap.

            64.    At all times material, Defendant was aware of Plaintiffs handicap, or perceived

    handicap.

            65.    Plaintiffengagedin a protected activity when she complainedto Bell aboutbeing

    bully, belittling, and micromanaging because of her disability.

           66.     Defendantintentionally engagedin unlawful employmentpractices andretaliation

    m violation ofthe FCRAby treatingPlaintiffdifferently than similarly situatedemployees m the

    terms and conditions of her employment by, inter alia, tenninatmg Plaintiff because Plaintiff

    continuously requested reasonable accommodations from Defendant.

           67.     Defendant thereby retaliated against Plaintiff in the terms, conditions, and benefits

    of her employment in violation of the FCRA.

           68.     The retaliation of Plaintiffby Defendant was based on Plaintiff's handicap, or

    perceived handicap.

           69.     As a direct andproximate result ofthe intentional violations by Defendant, Plaintiff

    has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

           70.     Furthermore, as a direct andproximate result of such actions by Defendant, Plaintiff

    has been, is being, and will be in the future, deprived of income in the form of wages and of

    prospective benefits solely because of Defendant's conduct.



                                         www.saenzanderson.corn

                              . , SAENZ&ANDERSON
                                       ATTORNEYS                A1     LAW

                                                                                                      11
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 17 of 365




            71.    The unlawful employment practices complained of herein and the actions of

    Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

    indifferenceto Plaintiffs stahitorilyprotected employment rights.

                                        PRAYKR FOR RRT. TEF

           WHEREFORE,Plaintiffrequeststhatthis honorablecourt:

           A. Enter judgment in Plaintiffs favor and against Defendant for its violations of the
              FCRA;

           B. AwardPlaintiffactual damagessuffered, includinglost wagesandany other damages
              allowedto berecoveredin an actionbroughtunderthe FCRA;

           C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
               humiliation and emotional distress Plaintiff has suffered and continues to suffer;

           D. Enjoin Defendant, its officers, agents, employees and anyone actmg in concert with
              them, from discriminating, harassing and retaliating against Plaintiff and any
              employee;

           E. AwardPlaintiffreasonablecosts andattorney's fees; and

           F. GrantPlaintiffsuchother andfurtherrelief, as this Court deemsequitableandjust.

                                       JTTRY TRTAT, DKMANn

           Plaintiffdemandstrial byjury ofall issuestriable as ofrightbyjury.


    Dated: July 7, 2020                                 Respectfully submitted,

                                                        By: /s/ Tanesha Blye
                                                         TaneshaBlye, Esquire
                                                        Fla. Bar No. : 0738158
                                                        Email: tblye@saenzanderson. com

                                                        YadhiraRamirez-Toro, Esquire
                                                        Fla. Bar No. : 120506
                                                        Email: yramirez@saenzanderson. com

                                                        R. Martin Saenz, Esquire
                                       www.saenzanderson-com

                                      SAENZ&ANDERSON
                                      ATTORNEYS                AT      LAW

                                                                                                    12
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 18 of 365


                                             Fla. BarNo. : 0640166
                                             Email: msaenz@saenzanderson.com

                                             SAENZ& ANDERSON,PLLC
                                             20900 NE 30th Avenue, Ste. 800
                                             Aventura, Florida 33180
                                             Telephone: (305) 503-5131
                                             Facsimile: (888) 270-5549




                               www.saenzanderson.com

                              SAENZ&ANDERSON
                              ATTORNEYS           AF    LAW

                                                                               13
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 19 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 20 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 21 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 22 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 23 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 24 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 25 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 26 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 27 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 28 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 29 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 30 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 31 of 365
FilingCase 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 32 of 365
       # 112548434   E-Filed 08/28/2020 12:07:11 PM




                         IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                               IN AND FOR BROWARD COUNTY, FLORIDA

           CASE NO. CACE20010942       DIVISION 25   JUDGE Carol-lisa Phillips

      Aude Jessica Raphael
      Plaintiff(s) / Petitioner(s)
      v.
      JM Family Enterprises, Inc., et al
      Defendant(s) / Respondent(s)
      ____________________________/

        ORDER GRANTING DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO
                        RESPOND TO THE COMPLAINT

             This matter came before the Court upon Defendants’ JM Family Enterprises, Inc. and

      World Omni Financial Corp.’s Motion for Extension of Time to Respond to the First Amended

      Complaint. Having reviewed the Motion and being otherwise fully advised in the premises, it is

      hereby

             ORDERED AND ADJUDGED that the Motion is GRANTED. Defendants shall have

      through and including September 11, 2020 to respond to Plaintiff’s First Amended Complaint.


      DONE and ORDERED in Chambers, at Broward County, Florida on 08-28-2020.


                                                             CACE20010942 08-28-2020 10:24 AM
                                                          Hon. Carol-lisa Phillips
                                                              CIRCUIT JUDGE
                                                          Electronically Signed by Carol-lisa Phillips
      Copies Furnished To:
      Aron Smukler , E-mail : asmukler@saenzanderson.com
      Ilona Demenina Anderson , E-mail : ilona@saenzanderson.com
      Ruben Martin Saenz , E-mail : msaenz@saenzanderson.com
      Ruben Martin Saenz , E-mail : setehc@hotmail.com
      Tanesha W Blye , E-mail : ursula@saenzanderson.com
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 33 of 365
                                                                CaseNo: CACE20010942
                                                                Page 2 of 2




 Tanesha W Blye , E-mail : asmukler@saenzanderson.com
 Tanesha W Blye , E-mail : tblye@saenzanderson.com
 Ursula Lanfranco , E-mail : ursula@saenzanderson.com
 Valerie L. Hooker , E-mail : MiamiDocketing@jacksonlewis.com
 Valerie L. Hooker , E-mail : belloo@jacksonlewis.com
 Valerie L. Hooker , E-mail : valerie.hooker@jacksonlewis.com
 Yadhira Ramirez-Toro , E-mail : ursula@saenzanderson.com
 Yadhira Ramirez-Toro , E-mail : asmukler@saenzanderson.com
 Yadhira Ramirez-Toro , E-mail : yramirez@saenzanderson.com
FilingCase 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 34 of 365
       # 112513469   E-Filed 08/27/2020 04:52:22 PM


                                                      IN THE CIRCUIT COURT OF THE 17th JUDICIAL
                                                      CIRCUIT IN AND FOR BROWARD COUNTY,
                                                      FLORIDA

                                                      CASE NO: CACE-20-010942

        AUDE JESSICA RAPHAEL                          )
                                                      )
                       Plaintiff,                     )
                                                      )
        v.                                            )
                                                      )
        JM FAMILY ENTERPRISES, INC. and               )
        WORLD OMNI FINANCIAL CORP.                    )
                                                      )
                       Defendants.                    )
                                                      )

               DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO RESPOND TO
               THE PLAINTIFF’S FIRST AMENDED COMPLAINT

               Defendants JM Family Enterprises, Inc. (“JMFE”) and World Omni Financial Corp.

        (“World Omni”) (together, “Defendants”), by and through their undersigned counsel, hereby file

        this Motion for Extension of Time, seeking an extension up to and including September 11, 2020,

        in which to respond to the First Amended Complaint filed by Plaintiff Aude Jessica Raphael

        (“Plaintiff”). In support of this Motion, Defendants state as follows:

               1.      Plaintiff filed her First Amended Complaint on August 11, 2020.

               2.      Plaintiff effectuated service of process on Defendants with the First Amended

        Complaint on August 18, 2020.

               3.      JMFE’s response to the First Amended Complaint currently is due on August 28,

        2020. Inasmuch as the First Amended Complaint is the initial pleading served on World Omni,

        World Omni’s response to the First Amended Complaint is September 7, 2020.

               4.      Defendants require additional time to respond to the First Amended Complaint to

        address preliminary issues.
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 35 of 365

                                                                             Care No. CACE-20-010942


           5.      Accordingly, Defendants seeks a brief extension of time until September 11, 2020

    to file a response to the First Amended Complaint.

           6.      On August 27, 2020, defense counsel attempted to confer with Plaintiff’s counsel

    via email and a telephone regarding the brief extension request. Defense counsel was unable to

    reach Plaintiff’s counsel prior to filing this Motion.

           7.      This extension request is made in good faith and is not interposed for any dilatory

    or improper purposes.

           WHEREFORE, Defendants respectfully requests an extension of time, up to and including

    September 11, 2020, to file a response to the First Amended Complaint.

    Dated: August 27, 2020
                                                             Respectfully submitted,

                                                       By: s/ Valerie L. Hooker
                                                           Jenna Rinehart Rassif, Esq.
                                                           Florida Bar No. 56855
                                                           Email: jenna.rassif@jacksonlewis.com
                                                           Valeria L. Hooker, Esq.
                                                           Florida Bar No. 113688
                                                           E-mail: valerie.hooker@jacksonlewis.com
                                                           JACKSON LEWIS P.C.
                                                           One Biscayne Tower, Suite 3500
                                                           2 South Biscayne Boulevard
                                                           Miami, Florida 33131
                                                           Telephone: (305) 577-7600
                                                           Facsimile: (305) 373-4466
                                                           Attorneys for Defendants




                                                      2
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 36 of 365

                                                                           Care No. CACE-20-010942


                                     CERTIFICATE OF SERVICE

             I hereby certify that a true and correct copy of the foregoing document is being served on

    August 27, 2020, on all counsel of record on the service list below via transmission of Notices of

    Electronic Filing.

                                                          s/ Valerie L. Hooker
                                                          Valerie L. Hooker, Esq.


                                             SERVICE LIST

     Tanesha Blye, Esq.                                  Jenna Rinehart Rassif, Esq.
     Florida Bar No. 0738158                             Florida Bar No. 56855
     E-mail: tblye@saenzanderson.com                     E-mail: jenna.rassif@jacksonlewis.com
     Yadhira Ramirez-Toro Esq.                           Valerie L. Hooker, Esq.
     Florida Bar No. 120506                              Florida Bar No. 113688
     E-mail: yramirez@saenzanderson.com                  E-mail: valerie.hooker@jacksonlewis.com
     R. Martin Saenz, Esq.                               JACKSON LEWIS P.C.
     Florida Bar No. 0640166                             One Biscayne Tower, Suite 3500
     E-mail: msaenz@saenzanderson.com                    2 South Biscayne Boulevard
     SAENZ & ASSOCIATES, PLLC                            Miami, Florida 33131
     20900 NE 30th Avenue, Suite 800                     Telephone: (305) 577-7600
     Aventura, Florida 33180                             Facsimile: (305) 373-4466
     Telephone: (305) 503-5131
     Facsimile: (888) 270-5549                           Attorneys for Defendants

     Attorneys for Plaintiff



    4830-5139-9113, v. 1




                                                     3
FilingCase 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 37 of 365
       # 113174390   E-Filed 09/10/2020 03:45:07 PM


                                                     IN THE CIRCUIT COURT OF THE 17th JUDICIAL
                                                     CIRCUIT IN AND FOR BROWARD COUNTY,
                                                     FLORIDA

                                                     CASE NO: CACE-20-010942

        AUDE JESSICA RAPHAEL                         )
                                                     )
                       Plaintiff,                    )
                                                     )
        v.                                           )
                                                     )
        JM FAMILY ENTERPRISES, INC. and              )
        WORLD OMNI FINANCIAL CORP.                   )
                                                     )
                       Defendants.                   )
                                                     )

               DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO
               RESPOND TO THE PLAINTIFF’S FIRST AMENDED COMPLAINT

               Defendants JM Family Enterprises, Inc. (“JMFE”) and World Omni Financial Corp.

        (“World Omni”) (together, “Defendants”), by and through their undersigned counsel, hereby file

        this Unopposed Motion for Extension of Time, seeking an extension up to and including

        September 23, 2020, in which to respond to the First Amended Complaint filed by Plaintiff Aude

        Jessica Raphael (“Plaintiff”). In support of this Motion, Defendants state as follows:

               1.      Defendants’ response to the First Amended Complaint currently is due on

        September 11, 2020.

               2.      Counsel for Defendants and counsel for Plaintiff have been discussing the

        resolution of one of the pending issues before the Court, which would affect how Defendants

        respond to the First Amended Complaint.

               3.      Accordingly, Defendants respectfully request additional time to respond to the First

        Amended Complaint to address these preliminary issues. Specifically, Defendants seeks a brief

        extension of time until September 23, 2020 to file a response to the First Amended Complaint.
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 38 of 365

                                                                           Care No. CACE-20-010942


            4.      On September 10, 2020 defense counsel conferred with Plaintiff’s counsel via

    email regarding the brief extension request and Plaintiff’s counsel stated that she did not object to

    the relief sought.

            5.      This is the second extension sought by Defendants. This extension request is made

    in good faith and is not interposed for any dilatory or improper purpose.

            WHEREFORE, Defendants respectfully requests an extension of time, up to and including

    September 23, 2020, to file a response to the First Amended Complaint.

    Dated: September 10, 2020
                                                          Respectfully submitted,

                                                      By: s/ Valerie L. Hooker
                                                          Jenna Rinehart Rassif, Esq.
                                                          Florida Bar No. 56855
                                                          Email: jenna.rassif@jacksonlewis.com
                                                          Valeria L. Hooker, Esq.
                                                          Florida Bar No. 113688
                                                          E-mail: valerie.hooker@jacksonlewis.com
                                                          JACKSON LEWIS P.C.
                                                          One Biscayne Tower, Suite 3500
                                                          2 South Biscayne Boulevard
                                                          Miami, Florida 33131
                                                          Telephone: (305) 577-7600
                                                          Facsimile: (305) 373-4466
                                                          Attorneys for Defendants




                                     CERTIFICATE OF SERVICE

            I hereby certify that a true and correct copy of the foregoing document is being served on

    September 10, 2020, on all counsel of record on the service list below via transmission of Notices

    of Electronic Filing.

                                                          s/ Valerie L. Hooker
                                                          Valerie L. Hooker, Esq.

                                                     2
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 39 of 365

                                                                     Care No. CACE-20-010942


                                          SERVICE LIST

     Tanesha Blye, Esq.                            Jenna Rinehart Rassif, Esq.
     Florida Bar No. 0738158                       Florida Bar No. 56855
     E-mail: tblye@saenzanderson.com               E-mail: jenna.rassif@jacksonlewis.com
     Yadhira Ramirez-Toro Esq.                     Valerie L. Hooker, Esq.
     Florida Bar No. 120506                        Florida Bar No. 113688
     E-mail: yramirez@saenzanderson.com            E-mail: valerie.hooker@jacksonlewis.com
     R. Martin Saenz, Esq.                         JACKSON LEWIS P.C.
     Florida Bar No. 0640166                       One Biscayne Tower, Suite 3500
     E-mail: msaenz@saenzanderson.com              2 South Biscayne Boulevard
     SAENZ & ASSOCIATES, PLLC                      Miami, Florida 33131
     20900 NE 30th Avenue, Suite 800               Telephone: (305) 577-7600
     Aventura, Florida 33180                       Facsimile: (305) 373-4466
     Telephone: (305) 503-5131
     Facsimile: (888) 270-5549                     Attorneys for Defendants

     Attorneys for Plaintiff



    4851-2281-8762, v. 1




                                               3
FilingCase 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 40 of 365
       # 113192467   E-Filed 09/10/2020 09:24:23 PM




                         IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                               IN AND FOR BROWARD COUNTY, FLORIDA

           CASE NO. CACE20010942       DIVISION 25   JUDGE Carol-lisa Phillips

      Aude Jessica Raphael
      Plaintiff(s) / Petitioner(s)
      v.
      JM Family Enterprises, Inc., et al
      Defendant(s) / Respondent(s)
      ____________________________/

            AGREED ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION FOR
                 EXTENSION OF TIME TO RESPOND TO THE COMPLAINT

              This matter came before the Court upon Defendants’ JM Family Enterprises, Inc. and

      World Omni Financial Corp.’s Unopposed Motion for Extension of Time to Respond to the First

      Amended Complaint. Having reviewed the Motion and being otherwise fully advised in the

      premises, it is hereby:

             ORDERED AND ADJUDGED that the Motion is GRANTED. Defendants shall have

      through and including September 23, 2020 to respond to Plaintiff’s First Amended Complaint.


      DONE and ORDERED in Chambers, at Broward County, Florida on 09-10-2020.


                                                              CACE20010942 09-10-2020 4:02 PM
                                                          Hon. Carol-lisa Phillips
                                                              CIRCUIT JUDGE
                                                          Electronically Signed by Carol-lisa Phillips
      Copies Furnished To:
      Aron Smukler , E-mail : asmukler@saenzanderson.com
      Ilona Demenina Anderson , E-mail : ilona@saenzanderson.com
      Jenna Rinehart Rassif , E-mail : jenna.rassif@jacksonlewis.com
      Ruben Martin Saenz , E-mail : msaenz@saenzanderson.com
      Ruben Martin Saenz , E-mail : setehc@hotmail.com
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 41 of 365
                                                                CaseNo: CACE20010942
                                                                Page 2 of 2




 Tanesha W Blye , E-mail : ursula@saenzanderson.com
 Tanesha W Blye , E-mail : asmukler@saenzanderson.com
 Tanesha W Blye , E-mail : tblye@saenzanderson.com
 Ursula Lanfranco , E-mail : ursula@saenzanderson.com
 Valerie L. Hooker , E-mail : MiamiDocketing@jacksonlewis.com
 Valerie L. Hooker , E-mail : belloo@jacksonlewis.com
 Valerie L. Hooker , E-mail : valerie.hooker@jacksonlewis.com
 Yadhira Ramirez-Toro , E-mail : ursula@saenzanderson.com
 Yadhira Ramirez-Toro , E-mail : asmukler@saenzanderson.com
 Yadhira Ramirez-Toro , E-mail : yramirez@saenzanderson.com
FilingCase 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 42 of 365
       # 113865828   E-Filed 09/23/2020 04:58:39 PM


                                                    IN THE CIRCUIT COURT OF THE 17th
                                                    JUDICIAL CIRCUIT IN AND FOR BROWARD
                                                    COUNTY, FLORIDA

                                                    CASE NO: CACE-20-010942

        AUDE JESSICA RAPHAEL                        )
                                                    )
                      Plaintiff,                    )
                                                    )
        v.                                          )
                                                    )
        JM FAMILY ENTERPRISES, INC. and             )
        WORLD OMNI FINANCIAL CORP.                  )
                                                    )
                      Defendants.                   )
                                                    )

                                DEFENDANTS’ MOTION TO DISMISS
                             PLAINTIFF’S FIRST AMENDED COMPLAINT

               Defendants JM Family Enterprises, Inc. (“JMFE”), and World Omni Financial Corp.

        (“World Omni”) (together, “Defendants”), by and through their undersigned counsel and

        pursuant to Florida Rules of Civil Procedure 1.130 and 1.140(b)(6), move to dismiss Plaintiff’s

        First Amended Complaint, and as grounds, state as follows:

                                              INTRODUCTION

               On July 7, 2020, Plaintiff Aude Jessica Raphael (“Plaintiff”) filed a four-count complaint

        against JMFE asserting violations of the Florida Civil Rights Act (“FCRA”). Specifically,

        Plaintiff asserted that JMFE violated the FCRA by: (1) subjecting Plaintiff to a hostile work

        environment because of her alleged disability (Count I); (2) subjecting Plaintiff to disparate

        treatment based on her alleged disability (Count II); (3) failing to accommodate Plaintiff’s

        disability (Count III); and (4) retaliating against Plaintiff for allegedly complaining about

        disability discrimination (Count IV). A copy of the initial Complaint is attached as Exhibit A.

        On August 11, 2020, Plaintiff filed her First Amended Complaint, which maintained the same
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 43 of 365

                                                                         CASE NO. CACE-20-010942


    four counts against JMFE and the exact same allegations, with two edits. First, Plaintiff added

    World Omni as a named defendant. Second, Plaintiff changed references from “Defendant” to

    the plural “Defendants” and added two paragraphs alleging that JMFE and World Omni are

    either a “joint enterprise, joint employers, or agents of each other.” A copy of the First Amended

    Complaint is attached as Exhibit B.

           Defendants move to dismiss on two bases. First, the First Amended Complaint should be

    dismissed in its entirety because Plaintiff fails to state a basis upon which to hold JMFE and

    World Omni liable as a joint enterprise or as joint employers. Indeed, Plaintiff does not even

    identify or direct employer. Moreover, Plaintiff fails to cite to a single fact to hold Defendants

    liable as joint employer or a joint enterprise, instead improperly relying on a recitation of mere

    legal conclusions that purport to state the elements of joint employer or joint enterprise liability.

    Plaintiff cannot rely on her barebones allegations to expand liability beyond her direct employer,

    which she does not identify.

           Second, Plaintiff’s First Amended Complaint should be dismissed as alleged against

    World Omni because Plaintiff failed to file a Charge of Discrimination against World Omni.

    Notably, Plaintiff strategically alleges that she “timely filed a Charge of Discrimination,” but she

    does not state against which entity she filed it. Charging Party also failed to attach to her First

    Amended Complaint the Charge of Discrimination to allow the Court to review the entity against

    which it was filed and whether the allegations in this lawsuit are within the scope of the

    allegations set forth in the charge. Accordingly, Plaintiff failed to plead that she exhausted her

    administrative remedies prior to filing this lawsuit, warranting dismissal.




                                                     2
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 44 of 365

                                                                             CASE NO. CACE-20-010942


                                       MEMORANDUM OF LAW

           I.      PLAINTIFF FAILS TO STATE A CLAIM AGAINST DEFENDANTS BY
                   FAILING TO SET FORTH FACTS REGARDING THE ALLEGED JOINT
                   EMPLOYER OR JOINT ENTERPRISE STATUS

           Plaintiff attempts to place liability upon Defendants on the basis that, in the alternative,

    the entities were either joint employers or they were part of a joint enterprise. See Am. Compl.

    ¶¶ 8-9. Plaintiff, however, points to no facts whatsoever in support of her alternative theories,

    and, indeed, does not identify which entity she claims directly employed her. That is, while

    Plaintiff purports to recite the elements/factors used to determine joint employer or joint

    enterprise liability, her First Amended Complaint is utterly devoid of even a single factual

    allegation in support of her alternatively-pled theories of liability.

           Florida courts look to federal case-law in deciding “whether separate but related entities

    should be aggregated for purposes of employment and labor statutes.” See Diaz v. Impex of

    Doral, Inc., 7 So. 3d 591, 593 (Fla. 3d DCA 2009) (citing Martinolich v. Golden Leaf Mgmt.,

    786 So. 2d 613, 614 (Fla. 3d DCA 2001)). The United States Supreme Court has clarified that in

    determining whether multiple entities constitute an integrated enterprise, a plaintiff must show:

    (1) interrelation of operations; (2) common management; (3) centralized control of labor

    relations; and (4) common ownership. See Radio & Television Broad. Technicians Loc. Union v.

    Broad. Serv. of Mobile, Inc., 380 U.S. 255, 256 (1965); see also Kentov ex rel. NLRB v. Point

    Blank Body Armor, 16 Fla. L. Weekly Fed. D130 (S.D. Fla. 2003).

           In determining whether multiple entities constitute a joint employer under discrimination

    statutes, courts look to the entities control over the employee. Specifically:

           The test for determining whether two entities acted as joint employers is relatively
           straightforward: The basis of the finding is simply that one employer while
           contracting in good faith with an otherwise independent company, has retained for
           itself sufficient control of the terms and conditions of employment of the



                                                       3
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 45 of 365

                                                                            CASE NO. CACE-20-010942


             employees who are employed by the other employer. Thus the joint employer
             concept recognizes that the business entities involved are in fact separate but that
             they share or co-determine those matters governing the essential terms and
             conditions of employment.

    Peppers v. Cobb Cty., 835 F.3d 1289, 1300 (11th Cir. 2016) (emphasis in original).

             Here, the only allegations that might support a claim for joint employer or joint enterprise

    liability consist of conclusory recitations of the legal elements/factors for such liability. More

    specifically, paragraphs 8 and 9 of Plaintiff’s First Amended Complaint—the only paragraphs

    that contain any allegations related to Plaintiff’s alternative theories of liability—do nothing

    more than state legal conclusions without any factual foundation. Specifically, Plaintiff alleges,

    but provides no factual support for, the legal conclusion that Defendants “share” or

    “interchange” employees, “work in the direct interest of one another,” and “are in common

    control of both companies.” Am. Compl. ¶ 8. Based on those facts alone, Plaintiff concludes

    that “Defendants are therefore joint employers.” Id. Plaintiff also concludes, without any factual

    support, that each Defendant “is sued individually, as a joint enterprise, as joint employers, and

    as agents of each other.” Am. Compl. ¶ 9.

             Plaintiff fails to support these conclusory recitations of legal theories of liability with any

    factual allegations whatsoever to show how these legal theories apply to Defendants.                For

    example, Plaintiff does not state how or where Defendants share or interchange employees. Nor

    does Plaintiff provide any indication of what their “direct interest” is, or how the entities are

    under common control. Likewise, Plaintiff omits any factual allegations that would show how

    the entities are commonly managed, much less how each Defendant had any managing control or

    other authority over Plaintiff’s day to day activities, her wages, her hiring or firing, or any of the

    terms or conditions of her employment. Plaintiff’s failure to allege such facts is fatal to her

    claim.



                                                       4
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 46 of 365

                                                                         CASE NO. CACE-20-010942


           Florida is a fact-pleading jurisdiction. “In order to state a cause of action, a complaint

    must allege sufficient ultimate facts to show that the pleader is entitled to relief.” Taylor v. City

    of Riviera Beach, 801 So. 2d 259, 262 (Fla. 4th DCA 2001) (emphasis added); see also Fla. R.

    Civ. P. 1.110(b) (finding a plaintiff must state a “short and plain statement of the ultimate facts

    showing that the pleader is entitled to relief.”) (emphasis added). Where, as here, Plaintiff fails

    to allege any facts whatsoever in support of her claims that Defendants are her joint employers or

    a joint enterprise (not even identifying her direct employer), the Court must dismiss those claims

    in their entirety. See, e.g., Bankers Tr. Realty v. Kluger, 672 So. 2d 897, 898 (Fla. 3d DCA

    1996) (holding that where a complaint fails to state sufficient ultimate facts in support of a claim,

    and instead “merely states the insufficient legal conclusion” that the elements or factors of a

    claim have occurred, dismissal is appropriate).

           II.     PLAINTIFF FAILED TO ALLEGE SUFFICIENTLY THAT SHE
                   EXHAUSTED HER ADMINISTRATIVE REMEDIES AND CANNOT
                   ALLEGE THAT SHE EXHAUSTED HER ADMINISTRATIVE
                   REMEDIES AGAINST WORLD OMNI

           It is well settled that before filing suit under the FCRA, a plaintiff must exhaust her

    administrative remedies by filing a charge of discrimination with the Florida Commission on

    Human Relations (“FCHR”). Sunbeam TV Corp. v. Mitzel, 83 So. 3d 865, 873-74 (Fla. 3d DCA

    2012) (finding that “an individual claiming discrimination in the workplace must first file

    an administrative complaint     with    the   FCHR      within    365     days    of   an    alleged

    violation and exhaust the administrative remedies provided by the Act before a civil action

    asserting discrimination may be brought”) (citing § 760.11, Fla. Stat. (2010); Woodham v. Blue

    Cross & Blue Shield of Fla., Inc., 829 So. 2d 891, 894 (Fla. 2002)); see also Orange Cty. v.

    McLean, 45 Fla. L. Weekly 745 (Fla. 5th DCA 2020) (stating that “[a]s a prerequisite to bringing

    a civil action based upon an alleged violation of the FCRA, the claimant is required to file a



                                                      5
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 47 of 365

                                                                          CASE NO. CACE-20-010942


    complaint with the FCHR . . . within 365 days of the alleged violation.”) (citing § 760.11(1), Fla.

    Stat. (1999)); accord Sheridan v. State, Dep’t of Health, 182 So. 3d 787, 789 (Fla. 1st DCA

    2016) (stating that “[p]rior to filing a civil action alleging discrimination in violation of

    the FCRA, the individual seeking relief must . . . exhaust the administrative remedies provided

    by the FCRA.”) (citing § 760.11(1), (4), Fla. Stat. (2012)).

           The purpose of the exhaustion requirement “is to notify the employer of discriminatory

    practices and to provide the FCHR with ‘the first opportunity to investigate the alleged

    discriminatory practices to permit it to perform its role in obtaining voluntary compliance and

    promoting conciliation efforts.’” Sunbeam TV Corp., 83 So. 3d at 874 (quoting Gregory v. Ga.

    Dept. of Human Res., 355 F.3d 1277, 1279 (11th Cir. 2004); Buzzi v. Gomez, 62 F. Supp. 2d

    1344, 1351 (S.D. Fla. 1999)).

           Furthermore, it is well established that the allegations in a charge govern the scope of the

    pleadings. Minix v. Jeld-Wen, Inc., 237 Fed. Appx. 578, 587 (11th Cir. 2007) (finding that “[t]he

    starting point of ascertaining the permissible scope of a judicial complaint alleging employment

    discrimination is the administrative charge and investigation . . .”); Penaloza v. Target Corp.,

    549 Fed. Appx. 844, 848-49 (11th Cir. 2013) (stating that “[a] judicial complaint is limited by

    the scope of the EEOC investigation ‘which can reasonably be expected to grow out of the

    charge of discrimination.’”).

           Defendants respectfully request that this Court dismiss the First Amended Complaint (A)

    in its entirety as pled against both Defendants because she failed to attach the Charge of

    Discrimination to her First Amended Complaint; and (B) in its entirety, with prejudice, as pled

    against World Omni because she failed to name World Omni in her Charge of Discrimination,

    instead asserting only claims against a different corporate entity.




                                                     6
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 48 of 365

                                                                         CASE NO. CACE-20-010942


               A. Plaintiff Failed to Attach Her Charge to The First Amended Complaint

           Plaintiff alleges that she filed a timely Charge of Discrimination and received a Right to

    Sue letter, but her pleading conveniently failed to state against whom she filed the charge. Am.

    Compl. ¶ 11. The Complaint on its face, fails to allege that Plaintiff filed a charge against either

    one of the named Defendants.        See Exhibit B. On this ground alone, the First Amended

    Complaint should be dismissed.

           In addition, Plaintiff failed to attach her Charge of Discrimination to the First Amended

    Complaint. Because Plaintiff failed to attach a copy of her Charge, it is impossible at present to

    know whether Plaintiff has exhausted her administrative remedies, whether Plaintiff has asserted

    claims in this suit that impermissibly exceed the scope of the Charge, both of which determine

    whether Plaintiff even has the right to pursue her claims in court. This failure, alone, warrants

    dismissal as a per se violation of Florida Rule of Civil Procedure 1.130.

           Rule 1.130(a) provides, in pertinent part: “All bonds, notes, bills of exchange, contracts,

    accounts, or documents upon which action may be brought or defense made, or a copy thereof or

    a copy of the portions thereof material to the pleadings, shall be incorporated in or attached to the

    pleading.” Id. It is well settled that “where a complaint is based on a written instrument, the

    complaint does not state a cause of action until the instrument or an adequate portion thereof is

    attached to or incorporated in the complaint.” Samuels v. King Motor Co. of Fort Lauderdale,

    782 So. 2d 489 (Fla. 4th DCA 2001); Safeco Ins. Co. of America v. Ware, 401 So. 2d 1129 (Fla.

    4th DCA 1981) (holding that where insurer provided insured with certified copy of insurance

    contract on which insured based allegations in his complaint, insured was required to attach

    policy to complaint or suffer dismissal of complaint); Winn-Dixie Stores, Inc. v. Sams, 281 So.

    2d 47 (Fla. 3d DCA 1973) (finding it was the plaintiff’s responsibility to provide to court any




                                                     7
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 49 of 365

                                                                         CASE NO. CACE-20-010942


    documents on which alleged cause of action is based under the rule relating to attaching

    documents to pleading).

           As stated previously, the allegations in a charge govern the scope of the pleadings and,

    accordingly, a charge of discrimination must be attached to the related complaint. Plaintiff’s

    failure to do so warrants a dismissal of the First Amended Complaint. Jones v. Sec’y, VA, No.

    6:17-cv-355-Orl-18GJK, 2017 U.S. Dist. LEXIS 89782, at *6 (M.D. Fla. May 15, 2017) (noting

    that dismissal was warranted where plaintiff failed to attach his charge of discrimination or

    allege that he timely presented his claim to the EEOC).

               B. Plaintiff Failed to Name World Omni in Her Charge

           Plaintiff’s failure to attach the Charge, however, does not prohibit Defendants from

    attaching the Charge to this Motion and does not prohibit this Court from considering the Charge

    when considering this Motion. Booth v. City of Roswell, 754 Fed. Appx. 834, 836 (11th Cir.

    2018) (unpublished) (finding “a district court may consider a document attached to a motion to

    dismiss, without converting it to a motion for summary judgment, when the plaintiff refers to the

    document in his complaint, it is central to his claims, and there is no reasonable dispute as to the

    authenticity of the document.”) (citing Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002)).

           Plaintiff referred to the Charge in her First Amended Complaint, it is central to her

    claims, and there presently is no reasonable dispute as to its authenticity. The Charge of

    Discrimination, attached hereto as Exhibit C, contains Plaintiff’s notarized signature.

    Accordingly, this Court may consider the Charge—without converting this Motion into a motion

    for summary judgment—which clearly shows that Plaintiff did not name World Omni in her

    Charge of Discrimination.




                                                     8
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 50 of 365

                                                                         CASE NO. CACE-20-010942


           It is clear from the Charge that Plaintiff filed a Charge only against JM Family

    Enterprises, Inc., and not World Omni, which entity Plaintiff added as a named defendant for the

    first time in her First Amended Complaint. Compare Exhibit A to Exhibit B. “Generally, a

    party not named as a respondent in EEOC charge cannot be sued in a subsequent civil action.”

    Digiro v. Pall Corp., 993 F. Supp. 1471, 1473 (M.D. Fla.1998). As stated herein, Plaintiff

    alleges no basis on which she should be permitted to proceed with discrimination claims against

    an entity she did not identify in her Charge. Indeed, Plaintiff also does not state any reason why

    she would not have identified World Omni. Accordingly, World Omni respectfully requests that

    the First Amended Complaint as pled against it be dismissed. See McClure v. Oasis Outsourcing

    II, Inc., 674 Fed. Appx. 873, 875 (11th Cir. 2016) (unpublished) (holding “the district court did

    not err in granting the motion to dismiss because the record did not demonstrate that McClure

    exhausted the administrative requirements. [. . .] Oasis, McClure’s alleged employer, was not

    named in her EEOC charge of discrimination.            Instead, McClure’s EEOC charge named

    ‘Holiday Inn Express’ as her employer and made no factual allegations concerning the conduct

    of Oasis or its employees in relation to the claim.”); Maxwell v. Dep’t Juvenile Justice, No.

    CV419-351, 2020 U.S. Dist. LEXIS 35943, at *3 (S.D. Ga. Jan. 2, 2020) (“Regardless of their

    classification, as these individuals were not included in plaintiff's Charge of Discrimination filed

    with the Equal Employment Opportunity Commission (EEOC), they cannot be brought in as

    defendants in this subsequent action.”) .

                                                CONCLUSION

           Plaintiff has failed to state sufficient facts to hold Defendants liable as joint employers or

    as a join enterprise, failing to even identify her direct employer. Accordingly, the First Amended

    Complaint should be dismissed in its entirety.        Moreover, Plaintiff failed to exhaust her




                                                     9
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 51 of 365

                                                                       CASE NO. CACE-20-010942


    administrative remedies by not naming World Omni in her Charge of Discrimination.

    Accordingly, the First Amended Complaint should be dismissed, with prejudice, against World

    Omni.

    Dated: September 23, 2020                            Respectfully submitted,

                                                     By: Jenna Rinehart Rassif
                                                         Jenna Rinehart Rassif, Esq.
                                                         Florida Bar No. 56855
                                                         Email: jenna.rassif@jacksonlewis.com
                                                         Valeria L. Hooker, Esq.
                                                         Florida Bar No. 113688
                                                         E-mail: valerie.hooker@jacksonlewis.com
                                                         JACKSON LEWIS P.C.
                                                         One Biscayne Tower, Suite 3500
                                                         2 South Biscayne Boulevard
                                                         Miami, Florida 33131
                                                         Telephone: (305) 577-7600
                                                         Facsimile: (305) 373-4466
                                                         Attorneys for Defendants

                                    CERTIFICATE OF SERVICE

            I hereby certify that a true and correct copy of the foregoing document is being served on

    September 23, 2020, on all counsel of record on the service list below via transmission of

    Notices of Electronic Filing.

                                                         s/ Valerie L. Hooker
                                                         Valerie L. Hooker, Esq.




                                                    10
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 52 of 365

                                                                CASE NO. CACE-20-010942


                                         SERVICE LIST

    Tanesha Blye, Esq.                         Jenna Rinehart Rassif, Esq.
    Florida Bar No. 0738158                    Florida Bar No. 56855
    E-mail: tblye@saenzanderson.com            E-mail: jenna.rassif@jacksonlewis.com
    Yadhira Ramirez-Toro Esq.                  Valerie L. Hooker, Esq.
    Florida Bar No. 120506                     Florida Bar No. 113688
    E-mail: yramirez@saenzanderson.com         E-mail: valerie.hooker@jacksonlewis.com
    R. Martin Saenz, Esq.                      JACKSON LEWIS P.C.
    Florida Bar No. 0640166                    One Biscayne Tower, Suite 3500
    E-mail: msaenz@saenzanderson.com           2 South Biscayne Boulevard
    SAENZ & ASSOCIATES, PLLC                   Miami, Florida 33131
    20900 NE 30th Avenue, Suite 800            Telephone: (305) 577-7600
    Aventura, Florida 33180                    Facsimile: (305) 373-4466
    Telephone: (305) 503-5131
                                               Attorneys for Defendants
    Facsimile: (888) 270-5549
    Attorneys for Plaintiff



    4828-4213-6268, v. 3




                                              11
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 53 of 365




                                EXHIBIT A
Filing # 109893974
     Case           E-Filed 07/07/2020
          0:21-cv-60530-FAM   Document03:38:57 PM on FLSD Docket 03/08/2021 Page 54 of 365
                                       1-1 Entered



                                                                    IN THE CIRCUIT COURT OF THE I?TH
                                                                    JUDICIAL CIRCUIT, IN AND FOR
                                                                    BROWARD COUNTY, FLORIDA

                                                                    GENERAL JURISDICTION DWISION
        AUDE JESSICA RAPHAEL,                                   )
                                                                )
                           Plaintiff,                           )
                                                                )
        V.                                                      )      CaseNo..
                                                                )
        JM FAMILYENTERPRISES,INC.,                              )
                                                                )
                           Defendant.                           )


                                                     COMPLAINT

                Plaintiff AUDE JESSICA RAPHAEL ("Plaintiff) sues defendant JM FAMILY

        ENTERPRISES, INC. ("Defendant") and alleges:

                1.         Thisisanactionfor damagesexceeding$30,000.00 exclusiveofinterest, attorneys'

        fees, and costs.

                2.         This is an action to recover damages for discrimination and retaliation pursuant to

        the Florida Civil Rights Act of 1992, Fla. Stat. § 760 etseq. ("FCRA").

                3.         Plaintiff is, and at all times mentioned was, a resident ofBroward County, Florida.

                4.         Defendantis, and at all times mentioned was, a foreignprofit corporation, having

        its mainplace ofbusinessin BrowardCounty, Florida.

                5.         At all times material, Plaintiff was an "aggrieved person" as defined by Fla. Stat.

        §760.02(10). Plaintiffspecificallyincorporatesthe definitionof"aggrievedperson."




                                               www.saenzanderson.com

                                              SAENZ&ANDERSON
                                              ATTORNEYS                 AT    LAW
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 55 of 365




            6.        At all times material, Defendantwas a "person"and"employer"as definedbyFla.

    Stat. §760. 02(6) & (7). Plaintiff specifically incorporates the definitions of "person" and

    "employer."

            7.        At all times material, Defendant employed fifteen (15) or more employees for each

    working day in each of twenty (20) or more calendar weeks in the current or preceding calendar

    year.

            8.        Plaintiffhasretainedthe undersignedcounsel in orderthat herrights and interests

    may be protected. Plamtiffhas become obligatedto pay the undersigneda reasonable attorneys'

    fee.

            9.    Plaintiff has complied with all conditions precedent in filing this action, to wit;

                  a. Plaintiff timely filed a Charge of Discrimination with the Equal Employment

                         Opportunity Commission on or about October 22, 2019.

                  b. Plaintiffwas issued a Notice of Suit Rights as to all charges of discrimination

                         and retaliation on or about May 7, 2020.

            10.   Any other applicable conditions precedent to bringing this action have occurred,

    beenperformedor beenexcusedbeforethe filing ofthis lawsuit.

                                           RELEVANT FAFTS

            11.   Plaintiff was hired by Defendant on or about October 14, 2014.

            12.   At all times material, Plaintiffwas employedby Defendantas a Customer Service

    Representative.

            13.   DuringPlaintiffsemploymentwithDefendantsheexcelledinherjobperformance,

    and was recognized for her outstanding work.

                                          www.saenzanderson.com

                                        SAENZ&ANDERSON
                                        ATTORNEYS                   AT   LAW
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 56 of 365




            14.    In or aboutMay of2017, Plaintiffwas diagnosedwithmultiple sclerosis.

            15.    Plaintiffimmediatelyinformedher supervisors, includingbutnot limited to Jillian

    De Los Reyes, Audrey Demoss, and Rebecca Bell ("Bell"), of her diagnosis.

            16.    Plaintiffwas placed on short term disability as a result ofher diagnosis.

            17.    Plaintiffreturned to work in or about October of 2018.

            18.    Upon her return to work. Defendant's conduct toward Plaintiffwas different than

    Defendant's conduct toward Plaintiffs colleagues who were similarly situated, but who did not

    suffer from a disability or handicap. Demoss began bullying, belittlmg, and micromanaging

    Plaintiffona constant,pervasivebasisbecauseofPlaintifPshandicap.Particularly,Demosstalked

    down to Plaintiff, and made disparagingremarks related to Plaintiffs debilitated condition on a

    constant, pervasive basis.

           19.     Defendant's conduct toward Plaintiff was unwelcomed, abusive and sufficiently

    severeandpervasiveasto altertheterms andconditionsofPlamtiffsemploymentwithDefendant

    andto create an abusiveworking environment.

           20.     Thediscriminatoryenvironmentwassopervasivethatit amountedto a hostilework

    environment for Plaintiff.

           21.     Plaintiff complained to Bell about the bully, belittling, and micromanaging, but

    nothing was done. Defendant refused to act upon Plaintiffs complaints.

           22.     Due to her disability, Plaintiff requested certain accommodations, including to

    either work from home, or be assigned a closer parking spot aad moved to a desk closer to the

    restroom so she would not have to walk long distances.




                                       www. saenzanderson. com


                                      SAENZ&ANDERSON
                                      ATTORNEYS                AT     LAW
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 57 of 365




            23.     Defendant denied Plaintiff's reasonable requests for accommodations. In fact,

    rather than granting any of Plaintiffs requests for a reasonable accommodation. Defendant

    responded by moving Plaintiff to a desk further away from the restroom.

            24.     At all times during her employment, Plamtiffwas qualified to perform the essential

    functions ofherjob; and although Plaintiffcontinued to satisfy herjob requirements, particularly

    hercontract quotaoutlined in herdoctor's records submittedto Defendant,Plaintiffs supervisors

    beganto disciplineher. For example, Plaintiffs supervisors continued to pressure andharassher

    by conducting meetings with Plaintiffduringwhichthey ignored her revised contract quota and

    insistedthat Plaintiffcontinue to complete a hire number of contracts to avoidbeing terminated.

    At no time during these meetings did Plaintiffs supervisors complain about the quality of her

    work.

            25.     On or about June 7, 2019, Defendanttermmated Plaintiff, allegedly because she

    violated a companypolicy. This allegedviolation was not broughtto Plaintiffs attentionprior to

    her termination and was clearly pretextual.

                  COUNTI: DISCRIMINATIONIN VIOLATIONOFTHE FCRA -
                                  HOSTTFF. WORK ENVIRONMENT

            26.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 5

    through 25 above as if set out in full herein.

            27.    Plaintiff's diagnosis of multiple sclerosis qualifies as a handicap, or perceived

    handicap.

            28.    At all times material, Defendant was aware of Plaintiffs handicap, or perceived

    handicap.



                                         www.saenzanderson.com

                                        SAENZ&ANDERSON
                                        ATTORNEYS              AT     LAW
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 58 of 365




              29.   At all times material, Plaintiffwas qualifiedto perform the essential functions of

    herjob.

              30.   Defendant intentionally engaged in unlawful employment practices and

    discrimination in violation of the FCRA by creating a hostile work environment by, inter alia,

    bullying, belittling, and micromanaging Plaintiffon a constant, pervasive basis and subsequently

    terminatingPlamtiffbecauseofherhandicap,orperceivedhandicap.For example,Demosstalked

    down to Plaintiff and made disparaging remarks related to Plaintiffs debilitated condition on a

    constant, pervasive basis.

           31.      Defendant thereby discriminated against Plaintiff in the terms, conditions, and

    benefits ofher employment in violation ofthe FCRA.

           32.      The harassment was sufficiently severe and pervasive as to alter the terms and

    conditions of Plaintiffs employment with Defendant and to create a discriminatorily abusive

    working environment.

           33.      Defendant, as Plaintiffs employer, was responsible for mamtaining a working

    environment free from unwelcomed harassment and abuse.

           34.      The discriminationofPlaintiffby Defendantwasbasedon Plaintiffs handicap,or

    perceivedhandicap.

           35.      As a direct and proximate result of the actions of Defendant set forth above,

    Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

    emotional pain and mental anguish.




                                         www.saenzanderson.com

                                      SAENZ&ANDERSON
                                      ATTORNEYS                AT      LAW
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 59 of 365




            36.       Furthermore, as a direct andproximate result ofDefendant'sactions, Plaintiffhas

    been, is being, andwill be in the future, deprived ofincome in the form ofwages and ofprospective

    benefits due to the Plaintiff solely because of Defendant's conduct.

            37.       The unlawful employment practices complained of herein and the actions of

    Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

    indifferenceto Plamtiffs stahitorilyprotected employmentrights.

                                           PRAYER FOR RTCTJRF

            WHEREFORE,Plaintiffrequeststhatthis honorablecourt:

            A. Enter judgment in Plaintiffs favor and against Defendant for its violations of the
               FCRA;

            B. Award Plaintiff actual damages suffered, including lost wages and any other damages
                  allowed to be recovered in an action brought under the FCRA;

            C. Award Plaintiff compensatory damages under the FCRA. for embarrassment, anxiety,
                  humiliation and emotional distress Plaintiff has suffered and continues to suffer;

            D. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
               them, from discrimmating, harassing and retaliating against Plaintiff and any
                  employee;

            E. AwardPlaintiffreasonablecosts andattorney's fees; and

            F. GrantPlaintiffsuchother andfurtherrelief, asthis Court deems equitableandjust.

                                          JURY TRTAL DEMAND

            Plaintiffdemandstrial byjury ofall issuestriable as ofrightbyjury.

                  COUNTII: DISCRIMINATIONINVIOLATIONOF THE FCRA -
                                        DISPARATE TREATMENT

            38.      Plaintiff re-adopts each and every factual allegation as stated m paragraphs 5

    through 25 above as if set out in full herein.

                                          www.saenzanderson.com

                                    ,    SAENZ&ANDERSON
                                         ATTORNEYS                AT      LAW
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 60 of 365




              39.    Plaintiffs diagnosis of multiple sclerosis qualifies as a handicap, or perceived
     handicap.

              40.   At all times material, Defendant was aware of Plaintiffs handicap, or perceived

    handicap.

              41.   At all times material, Plaintiff was qualified to perform the essential functions of

    herjob.

              42.   Defendant intentionally    engaged in unlawful employment practices and

    discrimination in violation of the FCRA by treating Plamtiff differently than similarly situated

    employees in the terms and conditions ofher employment by, inter alia, bullying, belittling, and

    micromanaging Plaintiff on a constant, pervasive basis and subsequently terminatmg Plaintiff

    because ofher handicap, orperceived handicap.

           43.      Defendant thereby discrmunated against Plaintiff in the terms, conditions, and

    benefitsofher employment in violation ofthe FCRA.

           44.      The discrimination ofPlaintiffby Defendantwas based on Plaintiffs handicap, or
    perceived handicap.

           45.      As a direct and proximate result of the actions of Defendant set forth above,

    Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

    emotional pain and mental anguish.

           46.      Furthermore, as a direct and proximate result of Defendant's actions. Plaintiffhas

    been, is being, andwill be in the future, deprived ofincome inthe form ofwages and ofprospective

   benefits due to the PlaintiffsolelybecauseofDefendant'sconduct.



                                         www.saenzanderson.com

                                      SAENZ&ANDERSON
                                      ATTORNEYS                AT      LAW
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 61 of 365



            47.       The unlawful employment practices complained of herein and the actions of

    Defendantand its agents werewillful, wanton, intentional, anddonewith malice or with reckless

    indifferenceto Plaintiffs statutorilyprotected employmentrights.

                                           PWAVKRFOR RRTJRF

            WHEREFORE, Plamtiff requests that this honorable court:

            G. Enter judgment in Plaintiffs favor and against Defendant for its violations of the
                  FCRA;

            H. Award Plaintiffactual damages suffered, including lost wages and any other damages
                  allowed to be recovered in an action brought under the FCRA;

            I. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
                  humiliation and emotional distress Plaintiff has suffered and continues to suffer;

            J. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
               them, from discriminating, harassing and retaliating against Plaintiff and any
                  employee;

            K. Award Plaintiffreasonable costs and attorney's fees; and

            L. GrantPlaintiffsuchother andfurtherrelief, as this Court deems equitableandjust.

                                          JITRY TRTAT. nEMAND

                        Plaintiffdemandstrial byjury ofall issuestriable as ofrightbyjury.

                  COUNT III: DISCRIMINATION IN VIOLATION OF THE FCRA -
                                     FAR, TIRE TO ArFOMMODATE

            48.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 5

    through 25 above as if set out in full herein.

            49.      Plaintiffs diagnosis of multiple sclerosis qualifies as a handicap, or perceived

    handicap.




                                          www.saenzanderson.com

                                        SAENZ&ANDERSON
                                         ATTORNEYS                AT      LAW
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 62 of 365


              50.   At all times material, Defendant was aware of Plaiatiffs handicap, or perceived

    handicap.

              51.   At all times material, Plaintiff was qualified to perform the essential functions of

    herjob.

              52.   Because she was disabled, Plaintiff requested to either work from home, or be

    assigned a closer parking spot and be moved to a desk closer to the restroom so she would not

    haveto walk long distances.

           53.      DefendantdeniedPlaintiffsreasonablerequests for accommodations, and m fact,

    moved Plaintiff further from the restroom.

           54.      Plaintiff engaged in a protected activity when she requested reasonable

    accommodations from Defendant.

           5 5.     The accommodations requested by Plaintiff were reasonable.

           56.      Defendant intentionally engaged in unlawful employment practices and

    discrimination in violation of the FCRA by b-eating Plaintiffdifferently than similarly situated

    employees in the terms and conditions of her employment by, inter alia, failing to accommodate

    Plaintiff because of Plaintiffs handicap, or perceived handicap, and subsequently terminatmg

    Plaintiffs employment.

           57.      Defendant thereby discriminated against Plaintiff in the terms, conditions, and

    benefits of her employment in violation of the FCRA.

           58.      The discrimination of Plaintiff by Defendant was based on Plaintiff's handicap, or

    perceived handicap.




                                        www.saenzanderson.com

                                      SAENZ&ANDERSON
                                       ATTORNEYS                AT     LAW
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 63 of 365



            59.      As a direct and proximate result of the actions of Defendant set forth above,

    Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

    emotional pain and mental anguish.

           60.      Furthermore, as a direct and proximate result of Defendant's actions, Plaintiff has

    been,isbeing,andwill beinthefuture,deprivedofincomeintheformofwagesandofprospective

    benefits due to the Plaintiff solely because of Defendant's conduct.

           61.      The unlawful employment practices complained of herein and the actions of

    Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

    indifferenceto Plamtiffs statutorilyprotected employmentrights.

                                            PRAYERFOR RETJEF

           WHEREFORE,Plaintiffrequests thatthis honorablecourt:

           A. Enter judgment in Plaintiffs favor and against Defendant for its violations of the
                 FCRA;

           B. AwardPlaintiffactual damages suffered, mcluding lost wages andany other damages
                 allowed to be recovered in an action brought under the FCRA;

           C. Award Plaintiff compensatory damages under the FCRA. for embarrassment, anxiety,
              humiliation and emotional distress Plaintiffhas suffered and continues to suffer;

           D. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
                 them, from discriminating, harassing and retaliating against Plaintiff and any
                 employee;

           E. Award Plaintiff reasonable costs and attorney's fees; and

           F. Grant Plaintiff such other and further relief, as this Court deems equitable andjust.

                                        nn»Y TRTAT. nEMAND
                                        .




           Plaintiffdemandstrial byjury ofall issuestriable as ofrightbyjury.

        FOTTNT TV: RETATJATTON IN VTOT. ATTON OF THE FFRA - TERMTNATTON

                                            www.saeiizanderson.com

                                       SAENZ&ANDERSON
                                       ATTORNEYS                AT     LAW

                                                                                                      10
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 64 of 365



            62.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 5

    through 25 above as if set out in full herein.

            63.    Plaintiffs diagnosis of multiple sclerosis qualifies as a handicap, or perceived

    handicap.

            64.    At all times material, Defendant was aware of Plaintiffs handicap, or perceived

    handicap.

            65.    Plaintiffengagedin a protected activity when she complainedto Bell aboutbeing

    bully, belittling, and micromanaging because of her disability.

           66.     Defendantintentionally engagedin unlawful employmentpractices andretaliation

    m violation ofthe FCRAby treatingPlaintiffdifferently than similarly situatedemployees m the

    terms and conditions of her employment by, inter alia, tenninatmg Plaintiff because Plaintiff

    continuously requested reasonable accommodations from Defendant.

           67.     Defendant thereby retaliated against Plaintiff in the terms, conditions, and benefits

    of her employment in violation of the FCRA.

           68.     The retaliation of Plaintiffby Defendant was based on Plaintiff's handicap, or

    perceived handicap.

           69.     As a direct andproximate result ofthe intentional violations by Defendant, Plaintiff

    has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

           70.     Furthermore, as a direct andproximate result of such actions by Defendant, Plaintiff

    has been, is being, and will be in the future, deprived of income in the form of wages and of

    prospective benefits solely because of Defendant's conduct.



                                         www.saenzanderson.corn

                              . , SAENZ&ANDERSON
                                       ATTORNEYS                A1     LAW

                                                                                                      11
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 65 of 365




            71.    The unlawful employment practices complained of herein and the actions of

    Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

    indifferenceto Plaintiffs stahitorilyprotected employment rights.

                                        PRAYKR FOR RRT. TEF

           WHEREFORE,Plaintiffrequeststhatthis honorablecourt:

           A. Enter judgment in Plaintiffs favor and against Defendant for its violations of the
              FCRA;

           B. AwardPlaintiffactual damagessuffered, includinglost wagesandany other damages
              allowedto berecoveredin an actionbroughtunderthe FCRA;

           C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
               humiliation and emotional distress Plaintiff has suffered and continues to suffer;

           D. Enjoin Defendant, its officers, agents, employees and anyone actmg in concert with
              them, from discriminating, harassing and retaliating against Plaintiff and any
              employee;

           E. AwardPlaintiffreasonablecosts andattorney's fees; and

           F. GrantPlaintiffsuchother andfurtherrelief, as this Court deemsequitableandjust.

                                       JTTRY TRTAT, DKMANn

           Plaintiffdemandstrial byjury ofall issuestriable as ofrightbyjury.


    Dated: July 7, 2020                                 Respectfully submitted,

                                                        By: /s/ Tanesha Blye
                                                         TaneshaBlye, Esquire
                                                        Fla. Bar No. : 0738158
                                                        Email: tblye@saenzanderson. com

                                                        YadhiraRamirez-Toro, Esquire
                                                        Fla. Bar No. : 120506
                                                        Email: yramirez@saenzanderson. com

                                                        R. Martin Saenz, Esquire
                                       www.saenzanderson-com

                                      SAENZ&ANDERSON
                                      ATTORNEYS                AT      LAW

                                                                                                    12
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 66 of 365


                                             Fla. BarNo. : 0640166
                                             Email: msaenz@saenzanderson.com

                                             SAENZ& ANDERSON,PLLC
                                             20900 NE 30th Avenue, Ste. 800
                                             Aventura, Florida 33180
                                             Telephone: (305) 503-5131
                                             Facsimile: (888) 270-5549




                               www.saenzanderson.com

                              SAENZ&ANDERSON
                              ATTORNEYS           AF    LAW

                                                                               13
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 67 of 365




                                EXHIBIT B
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 68 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 69 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 70 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 71 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 72 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 73 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 74 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 75 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 76 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 77 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 78 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 79 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 80 of 365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 81 of 365




                                EXHIBIT C
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 82 of 365
FilingCase 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 83 of 365
       # 114148583   E-Filed 09/29/2020 04:58:12 PM


                                                            IN THE CIRCUIT COURT OF THE 17th JUDICIAL
                                                            CIRCUIT IN AND FOR BROWARD COUNTY,
                                                            FLORIDA

                                                            CASE NO: CACE-20-010942

        AUDE JESSICA RAPHAEL                                )
                                                            )
                           Plaintiff,                       )
                                                            )
        v.                                                  )
                                                            )
        JM FAMILY ENTERPRISES, INC. and                     )
        WORLD OMNI FINANCIAL CORP.                          )
                                                            )
                           Defendants.                      )
                                                            )

                                 NOTICE OF HEARING (ZOOM CONFERENCE) 1
                                        (SPECIAL SET – 15 MINUTES)

        TO:       Tanesha Blye, Esq.
                  Aron Smukler, Esq.
                  R. Martin Saenz, Esq.
                  SAENZ & ASSOCIATES, PLLC
                  20900 NE 30th Avenue
                  Suite 800
                  Aventura, Florida 33180

                  PLEASE TAKE NOTICE that the above-captioned case will be called up for a hearing on:
        Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint as follows:
                           BEFORE:         The Honorable Carol-Lisa Phillips

                           AT:             Dial-In Location: +1 646 876 9923 US (New York)
                                           Zoom Meeting ID: 975 531 891

                           DATE:           November 5, 2020

                           TIME:           11:00 to 11:15 a.m.




        1
            Please see attached Zoom meeting information for Judge Carol-Lisa Phillips’ hearings.
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 84 of 365

                                                                       CASE NO: CACE-20-010942




                                  CERTIFICATE OF GOOD FAITH

           Defendant’s counsel has conferred with Plaintiff’s counsel regarding the relief requested.

    The parties were unable to agree on all relief requested.

    Dated: September 29, 2020

                                                         Respectfully submitted,

                                                      By: s/Jenna Rinehart Rassif
                                                          Jenna Rinehart Rassif, Esq.
                                                          Florida Bar No. 56855
                                                          Email: jenna.rassif@jacksonlewis.com
                                                          Valeria L. Hooker, Esq.
                                                          Florida Bar No. 113688
                                                          E-mail: valerie.hooker@jacksonlewis.com
                                                          JACKSON LEWIS P.C.
                                                          One Biscayne Tower, Suite 3500
                                                          2 South Biscayne Boulevard
                                                          Miami, Florida 33131
                                                          Telephone: (305) 577-7600
                                                          Facsimile: (305) 373-4466
                                                          Attorneys for Defendants




                                     CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing document is being served on

    September 29, 2020, on all counsel of record on the service list below via transmission of Notices

    of Electronic Filing.

                                                         s/ Valerie L. Hooker
                                                         Valerie L. Hooker, Esq.




                                                     2
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 85 of 365

                                                              CASE NO: CACE-20-010942


                                      SERVICE LIST

     Tanesha Blye, Esq.                        Jenna Rinehart Rassif, Esq.
     Florida Bar No. 0738158                   Florida Bar No. 56855
     E-mail: tblye@saenzanderson.com           E-mail: jenna.rassif@jacksonlewis.com
     Aron Smukler, Esq.                        Valerie L. Hooker, Esq.
     Florida Bar No. 0297779                   Florida Bar No. 113688
     E-mail: asmukler@saenzanderson.com        E-mail: valerie.hooker@jacksonlewis.com
     R. Martin Saenz, Esq.                     JACKSON LEWIS P.C.
     Florida Bar No. 0640166                   One Biscayne Tower, Suite 3500
     E-mail: msaenz@saenzanderson.com          2 South Biscayne Boulevard
     SAENZ & ASSOCIATES, PLLC                  Miami, Florida 33131
     20900 NE 30th Avenue, Suite 800           Telephone: (305) 577-7600
     Aventura, Florida 33180                   Facsimile: (305) 373-4466
     Telephone: (305) 503-5131
                                               Attorneys for Defendants
     Facsimile: (888) 270-5549
     Attorneys for Plaintiff




                                           3
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 86 of 365

                                                                           CASE NO: CACE-20-010942

                             Please FOLLOW the instructions below to join the
                                       Court’s ZOOM video conference.
      INVITATION AND INSTRUCTIONS TO JOIN JUDGE PHILLIPS’ HEARING DOCKET VIA
                                       ZOOM VIDEO CONFERENCE:
     Judge Carol-Lisa Phillips is inviting you to a scheduled Zoom meeting.
     Topic: Judge Phillips’ Hearing Docket
     Join Zoom Meeting: https://17thflcourts.zoom.us/j/975531891
     Meeting ID: 975 531 891

                 ALL ZOOM MEETINGS NOW INCLUDE TOLL FREE NUMBERS FOR
                                  PARTICIPANTS CALLING IN BY PHONE
                                Any participants joining Zoom via Phone Numbers,
                                 for them to Mute or UnMute themselves they must
                                              press *6 on their phone.
     (888) 475-4499 US Toll-free,
     (833) 548-0276 US Toll-free,
     (833) 548-0282 US Toll-free,
     (877) 853-5257 US Toll-free
     Meeting ID: 975 531 891
     Find your local number: https://17thflcourts.zoom.us/u/adieWbD2wt
     Please Note: If you do not wish to appear by ZOOM Video or do not have the technology, you may appear
     by phone by dialing in with one of the numbers provided above or by finding your Local Number and using
     the Meeting ID Code.
     For help joining a ZOOM Video Conference, please use the following link:

    Joining a meeting

     For Hearings Requiring Court Reporters:
     Parties who desire a Court Reporter will make the necessary arrangements with the Court
     Reporter to appear by ZOOM Video Conference.

    The Court Reporter will announce their presence.
    Any witness(es) or interpreter will announce their presence, the attorneys must ensure a person
     authorized to give oaths is present.
    See Supreme Court of Florida, Administrative Order No. AOSC20-16.

             ANNOUNCEMENT DIRECTED TO ALL PERSONS APPEARING BY ZOOM VIDEO
                                                 CONFERENCE:
     In times like these the need for professionalism is even more paramount. Many of us are experiencing
     multi-party video hearings for the first time.
     PLEASE:
     1) Be considerate and let others finish making their arguments/thoughts without interruption before
     responding.
     2) State your name before you begin to speak, especially in multi-party hearings and when a court
     reporter is in attendance. 3) Please be patient, especially on Uniform Motion Calendar, the Court is
     attending to multiple matters at the same time.
     4) Mute your phone and please be mindful of background noise when you are not speaking.
     5) When attending hearings via ZOOM Video, please remember that you are on camera and everyone
     involved can see you. If you do not want to be seen you can click on the icon to just attend via audio.
     Thank you for your cooperation. We hope you and your families remain healthy and safe.
     4825-1804-3597, v. 1

                                                       4
FilingCase 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 87 of 365
       # 115982022   E-Filed 11/02/2020 01:04:48 PM


                                                               IN THE CIRCUIT COURT OF THE 17TH
                                                               JUDICIAL CIRCUIT, IN AND FOR
                                                               BROWARD COUNTY, FLORIDA

                                                               GENERAL JURISDICTION DIVISION
        AUDE JESSICA RAPHAEL,                              )
                                                           )
                       Plaintiff,                          )
                                                           )
        v.                                                 )
                                                                  Case No.: CACE-20-010942
                                                           )
        JM FAMILY ENTERPRISES, INC. and                    )
        WORLD OMNI FINANCIAL CORP.,                        )
                                                           )
                       Defendants.                         )
                                                           )

                  PLAINTIFF S RESPONSE IN OPPOSITION TO DEFENDANTS
                MOTION TO DISMISS PLAINTIFF S FIRST AMENDED COMPLAINT
                    AND MEMORANDUM OF LAW IN SUPPORT THEREOF

               Plaintiff, AUDE JESSICA RAPHAEL ( Plaintiff             or   Raphael ), by and through

        undersigned counsel, hereb files this Response in Opposition to Defendants JM FAMILY

        ENTERPRISES, INC. and WORLD OMNI FINANCIAL CORP. (collecti el , Defendants )

        Motion to Dismiss Plaintiff s First Amended Complaint and Memorandum of La            in Support

        Thereof, and alleges:

                                              INTRODUCTION

               Plaintiff was hired by Defendants on October 14, 2014 as a Customer Service

        Representative. In May of 2017, Plaintiff was diagnosed with multiple sclerosis. Plaintiff

        immediately informed her supervisors, including but not limited to Jillian De Los Reyes ( De Los

        Re es ), Audre Demoss ( Demoss ), and Rebecca Bell ( Bell ), of her diagnosis. As a result,

        she was placed on short term disability. Plaintiff returned to work in October of 2018. However,

        upon her return to work, Defendants created an abusive work environment for Plaintiff and treated

        Plaintiff very poorly because of her handicap. Demoss began bullying, belittling, and



                                                       1
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 88 of 365




    micromanaging Plaintiff on a constant, per asi e basis because of Plaintiff s handicap. Demoss

    continued to make disparaging remarks related to Plaintiff s debilitated condition and talk do n

    to Plaintiff on a constant basis. When Plaintiff complained to Bell about the bullying, Defendants

    refused to act upon Plaintiff s complaints.

           Plaintiff requested certain accommodations, including to either work from home, or to be

    assigned a closer parking spot and moved to a desk closer to the restroom to minimize the amount

    that she would have to walk. Instead of accommodating these simple and reasonable requests,

    Defendants responded by maliciously moving Plaintiff to a desk even further away from the

    restroom. Defendants terminated Plaintiff in June of 2019, for an alleged violation of company

    policy. This alleged violation was never brought to Plaintiff s attention prior to her termination

    and was obviously pretextual.

           Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity

    Commission ( EEOC ) on October 22, 2019. On May 7, 2020, Plaintiff was issued a Notice of

    Suit Rights as to all charges of discrimination and retaliation. On July 7, 2020, Plaintiff filed the

    initial complaint, alleging discrimination and retaliation against JM FAMILY ENTERPRISES,

    INC. pursuant to the Florida Civil Rights Act of 1992, Fla. Stat. § 760 et seq. ( FCRA ). Plaintiff

    then filed her First Amended Complaint on August 11, 2020, adding WORLD OMNI

    FINANCIAL CORP. as a defendant. Defendants have since filed the Motion to Dismiss Plaintiff s

    First Amended Complaint (Defendants           Motion ), because: (1) the First Amended Complaint

    supposedly fails to state a basis upon which to hold Defendants liable as a joint enterprise or as

    joint employers; and (2) Plaintiff allegedly did not sufficiently exhaust her administrative remedies

    against Defendant WORLD OMNI FINANCIAL CORP. However, for the reasons stated in the

    Plaintiff s Response ( Response ) belo , Defendants Motion should be denied.




                                                       2
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 89 of 365




                                       STANDARD OF REVIEW

           In reviewing a motion to dismiss, the court must accept the allegations in the complaint as

    true and consider them in the light most favorable to the plaintiff. Vienneau v. Metropolitan Life

    Ins. Co., 548 So.2d 856, 858 (Fla. 4th DCA 1989); Shumrak v. Broken Sound Club Inc., 898 So.2d

    1018, 1020 (Fla. 4th DCA 2005); Royal & Sunalliance v. Lauderdale Marine Ctr., 877 So.2d 843,

    845 (Fla. 4th DCA 2004); Seminole Tribe of Florida v. Times Pub. Co., Inc., 780 So.2d 310, 311

    (Fla. 4th DCA 2001). Motions to dismiss pursuant to Rule 1.140(b)(6) should be granted only

    when the party seeking dismissal has conclusively demonstrated that plaintiff could prove no set

    of facts whatsoever in support of the cause of action. See Ingalsbe v. Stewart Agency, Inc., 869

    So.2d 30, 35 (Fla. 4th DCA 2004); Morris v. Fla. P. & L. Co., 753 So.2d 153, 154 (Fla. 4th DCA

    2000); Orlovsky v. Solid Surf, Inc., 405 So.2d 1363, 1364 (Fla. 4th DCA 1981); Martin v. Highway

    Equipment Supply Co., 172 So.2d 246, 248 (Fla. 2d DCA 1965); Almarante v. Art Institute of Fort

    Lauderdale, Inc., 921 So. 2d 703, 704-705 (Fla. 4th DCA 2006). In fact, by filing a motion to

    dismiss under Rule 1.140(b)(6), the defendant admits all well pleaded facts as true, as well as

    reasonable inferences arising from those facts. Vienneau v. Metropolitan Life Ins. Co., supra,

    cited in Salit v. Ruden, McClosky, Smith, Schuster, 742 So. 2d 381 (Fla. 4th DCA 1999).

           A motion to dismiss, filed pursuant to Florida Rule of Civil Procedure 1.140(b)(6), tests

    the legal sufficiency of a complaint to state a cause of action and is not intended to determine

    issues of ultimate fact. McWhirter, Reeves, McGothlin, Davidson, Rief & Bakas, P.A. v. Weiss,

    704 So. 2d 214, 215 (Fla. 2d DCA 1998); See, Holland v. Anheuser Busch, Inc., 643 So. 2d 621,

    623 (Fla. 2d DCA 1994). Therefore, in ruling on a motion to dismiss a complaint for failure to

    state cause of action, the trial court must confine itself strictly to the allegations within the four

    corners of the complaint. McWhirter, 704 So. 2d at 215. To survive a motion to dismiss, a




                                                      3
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 90 of 365




    complaint must allege a prima facie case. Alvarez, et al. v. E&A Produce Corp., 708 So. 2d 997,

    999 1000 (Fla. 3d DCA 1998). Whether a prima facie case has been pled depends on the

    sufficienc of the plaintiff s allegations of fact, e cluding the bare conclusions of the plaintiff. Id.

                                       MEMORANDUM OF LAW

              I.   WHETHER THE DEFENDANTS SATISFY THE JOINT EMPLOYER OR
                   JOINT ENTERPRISE STATUS SHOULD BE DETERMINED BY
                   SUMMARY JUDGMENT

           Defendants miss the mark in their contention that the Plaintiff s First Amended Complaint

    should be dismissed due to Plaintiff s alleged failure to set forth facts alleging the joint emplo er

    or joint enterprise status of Defendants. As Defendants point out in their Motion, Florida courts

    look to federal case-la       hen determining         hether separate but related entities should be

    aggregated for purposes of emplo ment and labor statutes. See Diaz v. Impex of Doral, Inc., 7

    So. 3d 591, 593 (Fla. 3d DCA 2009) (citing Martinolich v. Golden Leaf Mgmt., 786 So. 2d 613,

    614 (Fla. 3d DCA 2001)). However, federal courts have frequently ruled that a determination of

    joint employer status may not be made at the motion to dismiss stage. Roundtree v. Tegna, Inc.,

    2020 U.S. Dist. LEXIS 141976, at *8 (M.D. Fla. 2020).

           The standard applied by the Eleventh Circuit in joint employment cases requires the court

    to examine (1) interrelation of operations; (2) centralized control of labor relations; (3) common

    management; and (4) common ownership or financial control. Downie v. BF Weston, LLC, 2016

    U.S. Dist. LEXIS 181542, at *9 (S.D. Fla. 2016) (citing Lyes v. Riviera Beach, Florida, 166 F.3d

    1332, 1341 (11th Cir. 1999)). In Downie, the court recognized that a determination as to whether

    or not the plaintiff s complaint adequatel alleges a joint emplo ment relationship is one that

     requires a factual inquir that is best left until an adequate record is de eloped. Downie, at *9.

    Courts have generally followed this notion that such a decision requires a factual inquiry that is




                                                      4
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 91 of 365




    best left until the adequate record is developed. See Virgo v. Riviera Beach Assocs., Ltd., 30 F.3d

    1350, 1360 (11th Cir. 1994) (holding that whether or not joint employment exists is a factual

    question.); Kaiser v. Trofholz Technologies, Inc., 935 F.Supp.2d 1286, 1293 (M.D. Ala. 2013)

    (finding that a determination of joint emplo ment is best addressed after the parties ha e had an

    opportunity to uncover facts through discovery to support or refute this claim ).

           Courts will typically only rule otherwise in situations where the plaintiff completely fails

    to address the joint employer factors in its factual allegations. See Roundtree, at *9. In Roundtree,

    the plaintiff filed a complaint including violations under the FCRA and named two defendants to

    be held liable under a joint employer theory. Roundtree, at *8. The plaintiff argued that, under

    Downie, a determination of joint employer status may not be made at the motion to dismiss stage.

    Id. However, the court ultimately sided with the defendant, because the plaintiff failed to assert

    an factual allegations e en remotel addressing the joint emplo er factors. Id.

           The present case distinguishes itself from that of Roundtree. Unlike in Roundtree, where

    the plaintiff s complaint   as completel de oid of facts relating to joint emplo er status, the

    Plaintiff s First Amended Complaint makes se eral significant references to the issue. The First

    Amended Complaint addressed several facts, including that the t o Defendants, share emplo ees

    and/or interchange employees; work in the direct interest of one another; and their employees are

    in the common control of both companies. See Am. Compl. ¶ 8. Consequently, Plaintiff has

    asserted the requisite factual allegations in its First Amended Complaint needed to survive a

    motion to dismiss.

             II.   PLAINTIFF SUFFICIENTLY ALLEGED THAT SHE EXHAUSTED HER
                   ADMINISTRATIVE REMEDIES

           In their Motion, Defendants wrongfully assert that the disability discrimination and

    retaliation claims brought in Plaintiff s First Amended Complaint should be dismissed for



                                                     5
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 92 of 365




    Plaintiff s failure to e haust her administrati e remedies. Defendants claim that Plaintiff failed to

    exhaust her administrative remedies is based upon the following to premises: (1) Plaintiff failed to

    attach the Charge of Discrimination to her First Amended Complaint and (2) Plaintiff failed to

    name Defendant WORLD OMNI FINANCIAL CORP. ( World Omni ) in her Charge of

    Discrimination.

           As a preliminary matter, Defendants argument that Plaintiff failed to e haust her

    administrative remedies also lacks merit because the U.S. Supreme Court recently held that the

    obligation imposed on plaintiffs alleging discrimination under Title VII to file charges with the

    EEOC or similar state agencies is not a jurisdictional prescription delineating the adjudicatory

    nature of the courts, but is instead a mandatory claims-processing rule. Fort Bend Cnty. v. Davis,

    139 S. Ct. 1843, 1845 (2019) ( Title VII's charge-filing requirement is not jurisdictional ).

           A.      Plaintiff Was Not Required to Attach Her Charge to The First Amended
                   Complaint

           Defendants first contend that Plaintiff s First Amended Complaint should be dismissed

    because it fails to state against whom Plaintiff filed her Charge of Discrimination. However,

    Defendants fail to cite any authority to support its argument that Plaintiff must specifically allege

    against whom Plaintiff filed her Charge of Discrimination against. The First Amended Complaint

    specifically states that Plaintiff timely filed a Charge of Discrimination with the EEOC and was

    issued a Notice of Suit Rights as to all charges of discrimination and retaliation. See Am. Compl.

    ¶ 11. The claims in Plaintiff s EEOC Charge of Discrimination are directly related to the

    discrimination and retaliation experienced by the Plaintiff during her time as an employee for

    Defendants. Accordingly, Defendants initial argument fails.

            Second, Defendants assert that the First Amended Complaint should be dismissed because

    Plaintiff failed to attach the Charge of Discrimination. In support, Defendants rely on Florida Rule



                                                     6
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 93 of 365




    of Ci il Procedure 1.130(a),     hich pro ides: All bonds, notes bills of e change, contracts,

    accounts, or documents upon which action may be brought or defense made, or a copy thereof or

    a copy of the portions thereof material to the pleadings, shall be incorporated in or attached to the

    pleading. Defendants also cite to case la    stating that    here a complaint is based on a    ritten

    instrument, the complaint does not state a cause of action unless the instrument or an adequate

    portion thereof is attached to or incorporated in the complaint. Samuels v. King Motor Co. of Fort

    Lauderdale, 782 So. 2d 489 (Fla. 4th DCA 2001).

           However, courts ha e adopted the incorporation b reference doctrine, under             hich a

    document attached to a motion to dismiss may be considered by the court without converting the

    motion into one for summary judgment only if the attached document is: (1) central to the

    plaintiff s claim; and (2) undisputed. Horsley v. Feldt, 304 F.3d 1125 (11th Cir. 2002) (citing In

    re Silicon Graphics Inc. Securities Litigation, 183 F.3d 970 (9th Cir. 1999); Harris v. Ivax Corp.,

    182 F.3d 799, 802 n.2 (11th Cir. 1999)). Courts ha e found undisputed, in this conte t to mean

    that the authenticity of the document is not challenged. Horsley, 304 F.3d at 1134 (citing Beddall

    v. State Street Bank and Trust Co., 137 F.3d 12, 16-17 (1st Cir. 1998); GFF Corp. v. Associated

    Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997); Branch v. Tunnell, 14 F.3d 449,

    454 (9th Cir. 1994)).

           Courts ha e similarl recogni ed the doctrine of incorporation b reference, and ha e

    subsequently taken judicial notice in resolving a motion to dismiss. Smith v. City of Atlantic Beach,

    2020 U.S. Dist. LEXIS 24381, at *3 (M.D. Fla. 2020) ( Because the EEOC Charges and Right-

    to-Sue Notice are part of the EEOC s administrati e record and not subject to reasonable dispute,

    the Court ill take judicial notice of these documents. ). In doing so, courts have allowed plaintiffs




                                                     7
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 94 of 365




    to supplement their responses ith the EEOC documentation addressed in the defendant s motion

    to dismiss. Smith, at *2.

           In the instant case, the EEOC Charge of Discrimination and Notice of Suit Rights are both

    (1) central to the Plaintiff s claim; and (2) undisputed. Such documentation is central to the

    Plaintiff s claim because the e haustion of administrati e remedies is required in order to bring a

    claim under the FCRA. Additionall , the documents are undisputed because they are from the

    EEOC s administrati e record, hich is not subject to reasonable dispute.

           As a result, the Plaintiff has attached the EEOC Charge of Discrimination and Notice of

    Suit Rights to this Response. See EEOC Charge of Discrimination, attached hereto as Exhibit

     A, Notice of Suit Rights, attached hereto as Exhibit B. Accordingl , Defendants claim that

    Plaintiff s failure to attach the Charge of Discrimination warrants a dismissal of this action is

    unsubstantiated.

           B.      World Omni Should Not Be Protected By Procedural Technicalities

           Furthermore, Defendants inaccurately claim that the First Amended Complaint should be

    dismissed due to the fact that Defendant World Omni        as not named in Plaintiff s Charge of

    Discrimination.

           Prior to filing suit under Title VII or the FCRA, an individual must first exhaust their

    administrative remedies by filing a Charge with the EEOC. Gregory v. Ga. Dep't of Human. Res.,

    355 F.3d 1277, 1279 (11th Cir. 2004). One of the purposes of this exhaustion requirement is to

    ensure that the EEOC has the opportunity to investigate the allegations stated in the Charge. Wu v.

    Thomas, 863 F.2d 1543, 1548 (11th Cir. 1989). The ensuing judicial complaint is thereafter limited

    by the scope of the EEOC investigation which can reasonably be expected to grow out of the

    Charge. Gregory, 355 F.3d at 1280. Ho e er, Courts are e tremel reluctant to allo procedural




                                                    8
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 95 of 365




    technicalities to bar claims brought under [Title VII]. Id. As such, the scope of an EEOC

    complaint should not be strictl interpreted and a judicial complaint may encompass any kind of

    discrimination like or related to the allegations contained in the charge. Id. In fact, courts are

     e tremel reluctant to bar discrimination claims based on procedural technicalities and           ill

    allo judicial claims that amplif , clarif , or more clearl focus the allegations brought b the

    EEOC complaint. Id. at 1279.

           Although a party not named in an EEOC Charge may generally not be sued in a later civil

    action, an unnamed party may still be sued in a civil action arising from that Charge when

    necessary to fulfill the purposes of Title VII. Lewis v. Asplundh Tree Expert Co., 402 F. App'x

    454, 456 (11th Cir. 2010). The naming precondition therefore must be liberally construed and

    the unnamed party may still be sued if doing so fulfills the purposes of Title VII. Id (emphasis

    added). In analyzing whether the purposes of Title VII are met, this Court considers several factors,

    including:

             (1) the similarity of interest between the named party and the unnamed party;
             (2) whether the plaintiff could have ascertained the identity of the unnamed
             party at the time the EEOC charge was filed; (3) whether the unnamed parties
             received adequate notice of the charges; (4) whether the unnamed parties had
             an adequate opportunity to participate in the reconciliation process; and (5)
             whether the unnamed party actually was prejudiced by its exclusion from the
             EEOC proceedings.

           Id at 456-457. These factors are not meant to impose a rigid test, and other factors ma

    be relevant depending on the specific facts of the case. Id at 457. For example, one additional

    factor this Court has considered is whether an investigation of the unnamed party could have

    reasonably grown out of the EEOC charge. Id. This additional factor       eighs in fa or of inclusion

    of an unnamed party if the party's identity or participation in the alleged discrimination is or is

    likely to be uncovered during the EEOC's reasonable investigation growing out of the charge. Id.




                                                     9
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 96 of 365




             For example, in Virgo v. Riviera Beach Assocs., 30 F.3d 1350, 1359 (11th Cir. 1994), the

    plaintiff only named two entities, Sterling Group, Inc. ( Sterling Group ) and Sheraton Ocean Inn

    ( Sheraton Ocean ) in her EEOC Charge of Discrimination. However, the plaintiff failed to

    identif Ri iera Beach Associates, Inc. ( Ri iera Beach ) (the company contracted by Sheraton

    Ocean to manage the hotel) in the Charge. Id. The Appellate Court found that Riviera Beach was

    a closely related entity since it is the sole owner of the Sheraton Ocean Inn and that two other

    parties who were general partners in the Riviera Beach Limited Partnership       ere functionally

    identical to the partnership and should not be protected by the naming requirement. Id.

             In the present case, World Omni should not be protected by the naming requirement

    because: (1) Plaintiff was hired, compensated, and employed by World Omni; (2) JM Famil

    Enterprises, Inc. is the parent compan of World Omni Financial Corp [see World Omni

    Financial Corp., http://www.worldomni.com (last visited October 29, 2020), attached hereto as

    E    b     C, see also Contact Us, JM Family Enterprises, https://jmfamily.com/contact (last

    visited October 29, 2020), attached hereto as E      b   D ]; (3) Defendants principal address is

    within 0.2 miles of each other, and share the same registered agent and substantially similar board

    members            [see         Detail         by          Entity          Name,           Sunbiz,

    http://search.sunbiz.org/Inquiry/CorporationSearch/ByName (last visited November 2, 2020),

    attached hereto as C              E      b   E ]; and (4) Defendants share employees and/or

    interchange employees, work in the direct interest of one another, and their employees are in the

    common control of both companies. As such, an investigation of World Omni likely grew out of

    Plaintiff s EEOC charge.




                                                    10
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 97 of 365




           Accordingly, barring Plaintiff s First Amended Complaint because of a minute technicality

    (i.e., Plaintiff only listing one entity in the EEOC Charge) would be unduly burdensome and

    circumvent the purposes of Title VII.

                                             CONCLUSION

           For the reasons stated herein, the Defendants Motion to Dismiss should be denied.


     Dated: November 2, 2020.                            Respectfully submitted,

                                                         Aron Smukler
                                                         Aron Smukler, Esq. (FBN: 297779)
                                                         E-mail: asmukler@saenzanderson.com
                                                         SAENZ & ANDERSON, PLLC
                                                         20900 NE 30th Avenue, Ste. 800
                                                         Aventura, Florida 33180
                                                         Telephone: (305) 503-5131
                                                         Facsimile: (888) 270-5549
                                                         Counsel for Plaintiff

                                    CERTIFICATE OF SERVICE

           I hereby certify that on November 2, 2020, I electronically filed the foregoing document
    with the Clerk of the Court using the Florida E-Filing Portal. I also certify that the foregoing
    document is being served this day on all counsel of record or pro se parties identified on the
    attached Service List in the manner specified, either via transmission of Notices of Electronic
    Filing generated by the Florida E-Filing Portal or in some other authorized manner for those
    counsel or parties who are not authorized to receive electronic Notices of Electronic Filing.

                                                         By: Aron Smukler

                                       SERVICE LIST
      Aude Jessica Raphael v. JM Family Enterprises, Inc. and World Omni Financial Corp.
                                  Case No.: CACE-20-010942




                                                    11
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 98 of 365




     R. Martin Saenz, Esq.               Jenna Rinehart Rassif, Esq.
     Email: msaenz@saenzanderson.com     Email: jenna.rassif@jacksonlewis.com
     Tanesha Blye, Esq.                  Valerie L. Hooker, Esq.
     Email: tblye@saenzanderson.com      Email: valerie.hooker@jacksonlewis.com
     Aron Smukler, Esq.                  JACKSON LEWIS P.C.
     Email: asmukler@saenzanderson.com   One Biscayne Tower, Suite 3500
     SAENZ & ANDERSON, PLLC              2 South Biscayne Boulevard
     20900 NE 30th Avenue, Ste. 800      Miami, Florida 33131
     Aventura, Florida 33180             Telephone: (305) 577-7600
     Telephone: (305) 503-5131           Facsimile: (305) 373-4466
     Facsimile: (888) 270-5549           Counsel for Defendants
     Counsel for Plaintiff




                                          12
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 99 of 365




    micromanaging Plaintiff on a constant, per asi e basis because of Plaintiff s handicap. Demoss

    continued to make disparaging remarks related to Plaintiff s debilitated condition and talk do n

    to Plaintiff on a constant basis. When Plaintiff complained to Bell about the bullying, Defendants

    refused to act upon Plaintiff s complaints.

           Plaintiff requested certain accommodations, including to either work from home, or to be

    assigned a closer parking spot and moved to a desk closer to the restroom to minimize the amount

    that she would have to walk. Instead of accommodating these simple and reasonable requests,

    Defendants responded by maliciously moving Plaintiff to a desk even further away from the

    restroom. Defendants terminated Plaintiff in June of 2019, for an alleged violation of company

    policy. This alleged violation was never brought to Plaintiff s attention prior to her termination

    and was obviously pretextual.

           Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity

    Commission ( EEOC ) on October 22, 2019. On May 7, 2020, Plaintiff was issued a Notice of

    Suit Rights as to all charges of discrimination and retaliation. On July 7, 2020, Plaintiff filed the

    initial complaint, alleging discrimination and retaliation against JM FAMILY ENTERPRISES,

    INC. pursuant to the Florida Civil Rights Act of 1992, Fla. Stat. § 760 et seq. ( FCRA ). Plaintiff

    then filed her First Amended Complaint on August 11, 2020, adding WORLD OMNI

    FINANCIAL CORP. as a defendant. Defendants have since filed the Motion to Dismiss Plaintiff s

    First Amended Complaint (Defendants           Motion ), because: (1) the First Amended Complaint

    supposedly fails to state a basis upon which to hold Defendants liable as a joint enterprise or as

    joint employers; and (2) Plaintiff allegedly did not sufficiently exhaust her administrative remedies

    against Defendant WORLD OMNI FINANCIAL CORP. However, for the reasons stated in the

    Plaintiff s Response ( Response ) belo , Defendants Motion should be denied.




                                                       2
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 100 of
                                     365



                                     STANDARD OF REVIEW

         In reviewing a motion to dismiss, the court must accept the allegations in the complaint as

  true and consider them in the light most favorable to the plaintiff. Vienneau v. Metropolitan Life

  Ins. Co., 548 So.2d 856, 858 (Fla. 4th DCA 1989); Shumrak v. Broken Sound Club Inc., 898 So.2d

  1018, 1020 (Fla. 4th DCA 2005); Royal & Sunalliance v. Lauderdale Marine Ctr., 877 So.2d 843,

  845 (Fla. 4th DCA 2004); Seminole Tribe of Florida v. Times Pub. Co., Inc., 780 So.2d 310, 311

  (Fla. 4th DCA 2001). Motions to dismiss pursuant to Rule 1.140(b)(6) should be granted only

  when the party seeking dismissal has conclusively demonstrated that plaintiff could prove no set

  of facts whatsoever in support of the cause of action. See Ingalsbe v. Stewart Agency, Inc., 869

  So.2d 30, 35 (Fla. 4th DCA 2004); Morris v. Fla. P. & L. Co., 753 So.2d 153, 154 (Fla. 4th DCA

  2000); Orlovsky v. Solid Surf, Inc., 405 So.2d 1363, 1364 (Fla. 4th DCA 1981); Martin v. Highway

  Equipment Supply Co., 172 So.2d 246, 248 (Fla. 2d DCA 1965); Almarante v. Art Institute of Fort

  Lauderdale, Inc., 921 So. 2d 703, 704-705 (Fla. 4th DCA 2006). In fact, by filing a motion to

  dismiss under Rule 1.140(b)(6), the defendant admits all well pleaded facts as true, as well as

  reasonable inferences arising from those facts. Vienneau v. Metropolitan Life Ins. Co., supra,

  cited in Salit v. Ruden, McClosky, Smith, Schuster, 742 So. 2d 381 (Fla. 4th DCA 1999).

         A motion to dismiss, filed pursuant to Florida Rule of Civil Procedure 1.140(b)(6), tests

  the legal sufficiency of a complaint to state a cause of action and is not intended to determine

  issues of ultimate fact. McWhirter, Reeves, McGothlin, Davidson, Rief & Bakas, P.A. v. Weiss,

  704 So. 2d 214, 215 (Fla. 2d DCA 1998); See, Holland v. Anheuser Busch, Inc., 643 So. 2d 621,

  623 (Fla. 2d DCA 1994). Therefore, in ruling on a motion to dismiss a complaint for failure to

  state cause of action, the trial court must confine itself strictly to the allegations within the four

  corners of the complaint. McWhirter, 704 So. 2d at 215. To survive a motion to dismiss, a




                                                    3
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 101 of
                                     365



  complaint must allege a prima facie case. Alvarez, et al. v. E&A Produce Corp., 708 So. 2d 997,

  999 1000 (Fla. 3d DCA 1998). Whether a prima facie case has been pled depends on the

  sufficienc of the plaintiff s allegations of fact, e cluding the bare conclusions of the plaintiff. Id.

                                     MEMORANDUM OF LAW

            I.   WHETHER THE DEFENDANTS SATISFY THE JOINT EMPLOYER OR
                 JOINT ENTERPRISE STATUS SHOULD BE DETERMINED BY
                 SUMMARY JUDGMENT

         Defendants miss the mark in their contention that the Plaintiff s First Amended Complaint

  should be dismissed due to Plaintiff s alleged failure to set forth facts alleging the joint employer

  or joint enterprise status of Defendants. As Defendants point out in their Motion, Florida courts

  look to federal case-la       hen determining         hether separate but related entities should be

  aggregated for purposes of employment and labor statutes. See Diaz v. Impex of Doral, Inc., 7

  So. 3d 591, 593 (Fla. 3d DCA 2009) (citing Martinolich v. Golden Leaf Mgmt., 786 So. 2d 613,

  614 (Fla. 3d DCA 2001)). However, federal courts have frequently ruled that a determination of

  joint employer status may not be made at the motion to dismiss stage. Roundtree v. Tegna, Inc.,

  2020 U.S. Dist. LEXIS 141976, at *8 (M.D. Fla. 2020).

         The standard applied by the Eleventh Circuit in joint employment cases requires the court

  to examine (1) interrelation of operations; (2) centralized control of labor relations; (3) common

  management; and (4) common ownership or financial control. Downie v. BF Weston, LLC, 2016

  U.S. Dist. LEXIS 181542, at *9 (S.D. Fla. 2016) (citing Lyes v. Riviera Beach, Florida, 166 F.3d

  1332, 1341 (11th Cir. 1999)). In Downie, the court recognized that a determination as to whether

  or not the plaintiff s complaint adequatel alleges a joint emplo ment relationship is one that

   requires a factual inquir that is best left until an adequate record is de eloped. Downie, at *9.

  Courts have generally followed this notion that such a decision requires a factual inquiry that is




                                                    4
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 102 of
                                     365



  best left until the adequate record is developed. See Virgo v. Riviera Beach Assocs., Ltd., 30 F.3d

  1350, 1360 (11th Cir. 1994) (holding that whether or not joint employment exists is a factual

  question.); Kaiser v. Trofholz Technologies, Inc., 935 F.Supp.2d 1286, 1293 (M.D. Ala. 2013)

  (finding that a determination of joint emplo ment is best addressed after the parties ha e had an

  opportunit to unco er facts through disco er to support or refute this claim ).

         Courts will typically only rule otherwise in situations where the plaintiff completely fails

  to address the joint employer factors in its factual allegations. See Roundtree, at *9. In Roundtree,

  the plaintiff filed a complaint including violations under the FCRA and named two defendants to

  be held liable under a joint employer theory. Roundtree, at *8. The plaintiff argued that, under

  Downie, a determination of joint employer status may not be made at the motion to dismiss stage.

  Id. However, the court ultimately sided with the defendant, because the plaintiff failed to assert

  an factual allegations e en remotel addressing the joint emplo er factors. Id.

         The present case distinguishes itself from that of Roundtree. Unlike in Roundtree, where

  the plaintiff s complaint   as completel de oid of facts relating to joint emplo er status, the

  Plaintiff s First Amended Complaint makes se eral significant references to the issue. The First

  Amended Complaint addressed several facts, including that the t o Defendants, share emplo ees

  and/or interchange employees; work in the direct interest of one another; and their employees are

  in the common control of both companies. See Am. Compl. ¶ 8. Consequently, Plaintiff has

  asserted the requisite factual allegations in its First Amended Complaint needed to survive a

  motion to dismiss.

           II.   PLAINTIFF SUFFICIENTLY ALLEGED THAT SHE EXHAUSTED HER
                 ADMINISTRATIVE REMEDIES

         In their Motion, Defendants wrongfully assert that the disability discrimination and

  retaliation claims brought in Plaintiff s First Amended Complaint should be dismissed for



                                                   5
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 103 of
                                     365



  Plaintiff s failure to e haust her administrati e remedies. Defendants claim that Plaintiff failed to

  exhaust her administrative remedies is based upon the following to premises: (1) Plaintiff failed to

  attach the Charge of Discrimination to her First Amended Complaint and (2) Plaintiff failed to

  name Defendant WORLD OMNI FINANCIAL CORP. ( World Omni ) in her Charge of

  Discrimination.

         As a preliminary matter, Defendants argument that Plaintiff failed to e haust her

  administrative remedies also lacks merit because the U.S. Supreme Court recently held that the

  obligation imposed on plaintiffs alleging discrimination under Title VII to file charges with the

  EEOC or similar state agencies is not a jurisdictional prescription delineating the adjudicatory

  nature of the courts, but is instead a mandatory claims-processing rule. Fort Bend Cnty. v. Davis,

  139 S. Ct. 1843, 1845 (2019) ( Title VII's charge-filing requirement is not jurisdictional ).

         A.      Plaintiff Was Not Required to Attach Her Charge to The First Amended
                 Complaint

         Defendants first contend that Plaintiff s First Amended Complaint should be dismissed

  because it fails to state against whom Plaintiff filed her Charge of Discrimination. However,

  Defendants fail to cite any authority to support its argument that Plaintiff must specifically allege

  against whom Plaintiff filed her Charge of Discrimination against. The First Amended Complaint

  specifically states that Plaintiff timely filed a Charge of Discrimination with the EEOC and was

  issued a Notice of Suit Rights as to all charges of discrimination and retaliation. See Am. Compl.

  ¶ 11. The claims in Plaintiff s EEOC Charge of Discrimination are directly related to the

  discrimination and retaliation experienced by the Plaintiff during her time as an employee for

  Defendants. Accordingly, Defendants initial argument fails.

          Second, Defendants assert that the First Amended Complaint should be dismissed because

  Plaintiff failed to attach the Charge of Discrimination. In support, Defendants rely on Florida Rule



                                                   6
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 104 of
                                     365



  of Ci il Procedure 1.130(a),     hich pro ides: All bonds, notes bills of e change, contracts,

  accounts, or documents upon which action may be brought or defense made, or a copy thereof or

  a copy of the portions thereof material to the pleadings, shall be incorporated in or attached to the

  pleading. Defendants also cite to case la    stating that    here a complaint is based on a    ritten

  instrument, the complaint does not state a cause of action unless the instrument or an adequate

  portion thereof is attached to or incorporated in the complaint. Samuels v. King Motor Co. of Fort

  Lauderdale, 782 So. 2d 489 (Fla. 4th DCA 2001).

         However, courts ha e adopted the incorporation b reference doctrine, under             hich a

  document attached to a motion to dismiss may be considered by the court without converting the

  motion into one for summary judgment only if the attached document is: (1) central to the

  plaintiff s claim; and (2) undisputed. Horsley v. Feldt, 304 F.3d 1125 (11th Cir. 2002) (citing In

  re Silicon Graphics Inc. Securities Litigation, 183 F.3d 970 (9th Cir. 1999); Harris v. Ivax Corp.,

  182 F.3d 799, 802 n.2 (11th Cir. 1999)). Courts ha e found undisputed, in this conte t to mean

  that the authenticity of the document is not challenged. Horsley, 304 F.3d at 1134 (citing Beddall

  v. State Street Bank and Trust Co., 137 F.3d 12, 16-17 (1st Cir. 1998); GFF Corp. v. Associated

  Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997); Branch v. Tunnell, 14 F.3d 449,

  454 (9th Cir. 1994)).

         Courts ha e similarl recogni ed the doctrine of incorporation b reference, and ha e

  subsequently taken judicial notice in resolving a motion to dismiss. Smith v. City of Atlantic Beach,

  2020 U.S. Dist. LEXIS 24381, at *3 (M.D. Fla. 2020) ( Because the EEOC Charges and Right-

  to-Sue Notice are part of the EEOC s administrati e record and not subject to reasonable dispute,

  the Court ill take judicial notice of these documents. ). In doing so, courts have allowed plaintiffs




                                                   7
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 105 of
                                     365



  to supplement their responses ith the EEOC documentation addressed in the defendant s motion

  to dismiss. Smith, at *2.

         In the instant case, the EEOC Charge of Discrimination and Notice of Suit Rights are both

  (1) central to the Plaintiff s claim; and (2) undisputed. Such documentation is central to the

  Plaintiff s claim because the e haustion of administrati e remedies is required in order to bring a

  claim under the FCRA. Additionall , the documents are undisputed because they are from the

  EEOC s administrati e record, hich is not subject to reasonable dispute.

         As a result, the Plaintiff has attached the EEOC Charge of Discrimination and Notice of

  Suit Rights to this Response. See EEOC Charge of Discrimination, attached hereto as Exhibit

   A, Notice of Suit Rights, attached hereto as Exhibit B. Accordingl , Defendants claim that

  Plaintiff s failure to attach the Charge of Discrimination warrants a dismissal of this action is

  unsubstantiated.

         B.      World Omni Should Not Be Protected By Procedural Technicalities

         Furthermore, Defendants inaccurately claim that the First Amended Complaint should be

  dismissed due to the fact that Defendant World Omni        as not named in Plaintiff s Charge of

  Discrimination.

         Prior to filing suit under Title VII or the FCRA, an individual must first exhaust their

  administrative remedies by filing a Charge with the EEOC. Gregory v. Ga. Dep't of Human. Res.,

  355 F.3d 1277, 1279 (11th Cir. 2004). One of the purposes of this exhaustion requirement is to

  ensure that the EEOC has the opportunity to investigate the allegations stated in the Charge. Wu v.

  Thomas, 863 F.2d 1543, 1548 (11th Cir. 1989). The ensuing judicial complaint is thereafter limited

  by the scope of the EEOC investigation which can reasonably be expected to grow out of the

  Charge. Gregory, 355 F.3d at 1280. Ho e er, Courts are e tremel reluctant to allo procedural




                                                  8
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 106 of
                                     365



  technicalities to bar claims brought under [Title VII]. Id. As such, the scope of an EEOC

  complaint should not be strictl interpreted and a judicial complaint may encompass any kind of

  discrimination like or related to the allegations contained in the charge. Id. In fact, courts are

   e tremel reluctant to bar discrimination claims based on procedural technicalities and           ill

  allo judicial claims that amplif , clarif , or more clearl focus the allegations brought b the

  EEOC complaint. Id. at 1279.

         Although a party not named in an EEOC Charge may generally not be sued in a later civil

  action, an unnamed party may still be sued in a civil action arising from that Charge when

  necessary to fulfill the purposes of Title VII. Lewis v. Asplundh Tree Expert Co., 402 F. App'x

  454, 456 (11th Cir. 2010). The naming precondition therefore must be liberally construed and

  the unnamed party may still be sued if doing so fulfills the purposes of Title VII. Id (emphasis

  added). In analyzing whether the purposes of Title VII are met, this Court considers several factors,

  including:

           (1) the similarity of interest between the named party and the unnamed party;
           (2) whether the plaintiff could have ascertained the identity of the unnamed
           party at the time the EEOC charge was filed; (3) whether the unnamed parties
           received adequate notice of the charges; (4) whether the unnamed parties had
           an adequate opportunity to participate in the reconciliation process; and (5)
           whether the unnamed party actually was prejudiced by its exclusion from the
           EEOC proceedings.

         Id at 456-457. These factors are not meant to impose a rigid test, and other factors ma

  be relevant depending on the specific facts of the case. Id at 457. For example, one additional

  factor this Court has considered is whether an investigation of the unnamed party could have

  reasonably grown out of the EEOC charge. Id. This additional factor       eighs in fa or of inclusion

  of an unnamed party if the party's identity or participation in the alleged discrimination is or is

  likely to be uncovered during the EEOC's reasonable investigation growing out of the charge. Id.




                                                   9
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 107 of
                                     365



           For example, in Virgo v. Riviera Beach Assocs., 30 F.3d 1350, 1359 (11th Cir. 1994), the

  plaintiff only named two entities, Sterling Group, Inc. ( Sterling Group ) and Sheraton Ocean Inn

  ( Sheraton Ocean ) in her EEOC Charge of Discrimination. However, the plaintiff failed to

  identif Ri iera Beach Associates, Inc. ( Ri iera Beach ) (the company contracted by Sheraton

  Ocean to manage the hotel) in the Charge. Id. The Appellate Court found that Riviera Beach was

  a closely related entity since it is the sole owner of the Sheraton Ocean Inn and that two other

  parties who were general partners in the Riviera Beach Limited Partnership       ere functionally

  identical to the partnership and should not be protected by the naming requirement. Id.

           In the present case, World Omni should not be protected by the naming requirement

  because: (1) Plaintiff was hired, compensated, and employed by World Omni; (2) JM Famil

  Enterprises, Inc. is the parent compan of World Omni Financial Corp [see World Omni

  Financial Corp., http://www.worldomni.com (last visited October 29, 2020), attached hereto as

  E    b     C, see also Contact Us, JM Family Enterprises, https://jmfamily.com/contact (last

  visited October 29, 2020), attached hereto as E      b   D ]; (3) Defendants principal address is

  within 0.2 miles of each other, and share the same registered agent and substantially similar board

  members            [see         Detail         by          Entity          Name,           Sunbiz,

  http://search.sunbiz.org/Inquiry/CorporationSearch/ByName (last visited November 2, 2020),

  attached hereto as C              E      b   E ]; and (4) Defendants share employees and/or

  interchange employees, work in the direct interest of one another, and their employees are in the

  common control of both companies. As such, an investigation of World Omni likely grew out of

  Plaintiff s EEOC charge.




                                                  10
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 108 of
                                     365



         Accordingly, barring Plaintiff s First Amended Complaint because of a minute technicality

  (i.e., Plaintiff only listing one entity in the EEOC Charge) would be unduly burdensome and

  circumvent the purposes of Title VII.

                                           CONCLUSION

         For the reasons stated herein, the Defendants Motion to Dismiss should be denied.


   Dated: November 2, 2020.                            Respectfully submitted,

                                                       Aron Smukler
                                                       Aron Smukler, Esq. (FBN: 297779)
                                                       E-mail: asmukler@saenzanderson.com
                                                       SAENZ & ANDERSON, PLLC
                                                       20900 NE 30th Avenue, Ste. 800
                                                       Aventura, Florida 33180
                                                       Telephone: (305) 503-5131
                                                       Facsimile: (888) 270-5549
                                                       Counsel for Plaintiff

                                  CERTIFICATE OF SERVICE

         I hereby certify that on November 2, 2020, I electronically filed the foregoing document
  with the Clerk of the Court using the Florida E-Filing Portal. I also certify that the foregoing
  document is being served this day on all counsel of record or pro se parties identified on the
  attached Service List in the manner specified, either via transmission of Notices of Electronic
  Filing generated by the Florida E-Filing Portal or in some other authorized manner for those
  counsel or parties who are not authorized to receive electronic Notices of Electronic Filing.

                                                       By: Aron Smukler

                                     SERVICE LIST
    Aude Jessica Raphael v. JM Family Enterprises, Inc. and World Omni Financial Corp.
                                Case No.: CACE-20-010942




                                                  11
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 109 of
                                     365



   R. Martin Saenz, Esq.               Jenna Rinehart Rassif, Esq.
   Email: msaenz@saenzanderson.com     Email: jenna.rassif@jacksonlewis.com
   Tanesha Blye, Esq.                  Valerie L. Hooker, Esq.
   Email: tblye@saenzanderson.com      Email: valerie.hooker@jacksonlewis.com
   Aron Smukler, Esq.                  JACKSON LEWIS P.C.
   Email: asmukler@saenzanderson.com   One Biscayne Tower, Suite 3500
   SAENZ & ANDERSON, PLLC              2 South Biscayne Boulevard
   20900 NE 30th Avenue, Ste. 800      Miami, Florida 33131
   Aventura, Florida 33180             Telephone: (305) 577-7600
   Telephone: (305) 503-5131           Facsimile: (305) 373-4466
   Facsimile: (888) 270-5549           Counsel for Defendants
   Counsel for Plaintiff




                                        12
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 110 of
                                     365
                             Case No.: CACE-20-010942
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 111 of
                             Case No.: CACE-20-010942
                                        365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 112 of
                                     365
                             Case No.: CACE-20-010942
   Case 0:21-cv-60530-FAM DocumentCase1-1
                                       No.: CACE-20-010942
                                            Entered on FLSD Docket 03/08/2021 Page 113 of
 EEOC Form 161-B (11/16) U.S. EQUAL EMPLOYMENT365OPPORTUNITY COMMISSION
                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Aude J. Raphael                                                                 From:   Miami District Office
        C/O Saenz & Anderson Attorneys at Law                                                   Miami Tower, 100 S E 2nd Street
        20900 Ne 30th Ave.,                                                                     Suite 1500
        Ste 800                                                                                 Miami, FL 33131
        Aventura, FL 33180

                  On behalf of person(s) aggrieved whose identity is
             CONFIDENTIAL (29 CFR §1601.7(a))
 EEOC Charge No.                              EEOC Representative                                                        Telephone No.
                                                         Robby Cedon,
 510-2020-00457                                          Investigator                                                    (786) 648-5865
                                                                                     (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                        On behalf of the Commission




                                                                                                                       05/07/2020
 Enclosures(s)                                                         Michael J. Farrell,                                     (Date Mailed)
                                                                       District Director

 cc:           Respondent s Representati e                                     cc:     Charging Part s Representati e
               JM Family Enterprises, LLC
               c/o. Olga T. Bello, Esq.                                                Martin R. Saenz, Esq
               Jackson Lewis P.C.                                                      Saenz & Anderson Attorneys at Law.
               2 South Biscayne Boulevard                                              100 Jim Moran Blvd.
               Suite 3500                                                              Deerfield Beach, FL 33442
               Miami, FL 33131
  Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 114 of
Enclosure with EEOC            Case No.: CACE-20-010942
                                           365
Form 161-B (11/16)
                           INFORMATION RELATED TO FILING SUIT
                         UNDER THE LAWS ENFORCED BY THE EEOC
                      (This information relates to filing suit in Federal or State court under Federal law.
             If you also plan to sue claiming violations of State law, please be aware that time limits and other
                    provisions of State law may be shorter or more limited than those described below.)

                                  Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS          --
                                  the Genetic Information Nondiscrimination Act (GINA), or the Age
                                  Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions , matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS          --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --               Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                    --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
    Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 115 of
NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS              365          ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix,        and         other       ADA          related     publications,    available       at
http://www.eeoc.gov/laws/types/disability_regulations.cfm.

 Ac al disability or a ec d f a di abili (note: if you are pursuing a failure to accommodate claim
         ee he a da d f ei he ac al            ec d f a di abili ):

     The limitations from the impairment no longer have to be severe or significant for the impairment to
     be considered substantially limiting.
     In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
     learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
     1630.2(i)),      aj life ac i i ie            i cl de he e a i         f aj b dil f c i , such as:
     functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
     genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
     hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
     within a body system.
     Only one major life activity need be substantially limited.
     With the exception of ordinary eyeglasses or contact lenses, he be eficial effec             f     i iga i g
       ea e        (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
     considered in determining if the impairment substantially limits a major life activity.
     An impairment that is e i dic (e.g., epilepsy, depression, multiple sclerosis)          in remission (e.g.,
     cancer) is a disability if it would be substantially limiting when active.
     An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
     months.

 Rega ded a c e age:
    An individual can meet the definition of disability if an employment action was taken because of an
    actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
    termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
    condition, or privilege of employment).
      Rega ded a c e age          de he ADAAA                ge e      e hat an impairment be substantially
    limiting, or that the employer perceives the impairment to be substantially limiting.
    The employer has a defense against a ega ded a claim only when the impairment at issue is objectively
    BOTH transitory (lasting or expected to last six months or less) AND minor.
    A person is not able to bring a failure to accommodate claim if the individual is covered only under the
      ega ded a def            f d ab      .

Note: Although the amended ADA states that the definition of di abili           hall be con    ed b oadl and
  ho ld no demand e en i e anal i , ome co               eq i e pecifici in he complain explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability_regulations.cfm.
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 116 of
                                     365
                             Case No.: CACE-20-010942
   Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 117 of
                                        365
                                                        Case No.: CACE-20-010942




                                                                  JM Family ranks No. 26 on Fortune's
                                                                  100 Best Companies to Work For.
                                                                    HOME
                                                                    (INDEX.HTML)
                                                                                     ABOUT
                                                                                     (ABOUT.HTML)
                                                                                                          LOCATIONS
                                                                                                          (WORLDOMNI.HTML)
                                                                                                                                      INVESTOR RELATIONS
                                                                                                                                      (ASSET.HTML)

(index.html)                                                         For 22 years, JM Family, World Omni's parent company, has
                                                                     been ranked by Fortune ® Magazine as one of the 100 Best
                                                                     Companies to Work for in the U.S.



                                                                                                                             (http://reviews.greatplacetowork.com/jm-family-e




COMPANY CULTURE
                                                                                   STRENGTH IN NUMBERS
WELCOME TO JM FAMILY
                 JM Family Enterprises, Inc. is the parent company
                                                                                   3,000,000+ 22 Years                                      4,300
                 of World Omni Financial Corp. As a leader in the                      Contracts                   in a Row              Associates
                 automotive industry, JM Family's primary focus is                   funded since 1981        Fortune ® 100 Best           at JM Family
                                                                                                                Companies to                Enterprises
                 on vehicle distribution and processing, financial                                                 Work For
                 services, warranty and insurance activities, retail
                 vehicle sales and dealer technology services.




  LEARN MORE (HTTP://WWW.JMFAMILY.COM/)
                                                                                   OPERATING DIVISIONS
                                                                                                                        (https://www.setf.com/)


INVESTOR RELATIONS                                                                                                      Southeast Toyota Finance delivers a

SMART INVESTMENT                                                                                                        full range of financial products and
                                                                                                                        services to Toyota dealers in the
                                                                                                                        southeast United States, including
                 World Omni offers public and private term
                                                                                   special retail and lease programs.
                 securitization debt, backed by retail, lease and
                 floorplan originations derived mainly from 177
                 Toyota dealerships in the southeast. Find out more
                 about our asset-backed securitizations.                                                                (https://www.onedatascan.com/)


                                                                                                                        As a global leader, DataScan provides
                    LEARN MORE (ASSET.HTML)
                                                                                                                        clarity to wholesale loan accounting
                                                                                                                        and manages risk with holistic
                                                                                                                        auditing solutions for a wide-range of
                                                                                   clients throughout the world.

WORLD-CLASS SERVICE
ESTABLISHED IN 1981
     Case 0:21-cv-60530-FAM
              World Omni is a diversified Document
                                          financial company1-1 Entered  onCACE-20-010942
                                                                  Case No.: FLSD Docket 03/08/2021 Page 118 of
              offering a broad range of products and services to 365
                   automotive dealers, consumers and lenders.


                      LEARN MORE (ABOUT.HTML)




                                                         CORE VALUES




                                            About Us (worldomni.html)   Terms & Conditions (terms.html)

World Omni Financial Corp. is a subsidiary of JM Family, which was named on FORTUNE 100 Best Companies to Work For® FORTUNE and FORTUNE 100
                     Best Companies to Work For are registered trademarks of Fortune Media IP Limited and are used under license.
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 119 of
                                     365
                             Case No.: CACE-20-010942
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 120 of
                                        365
                             Case No.: CACE-20-010942
                                   Newsroom   Associates     Partners & Suppliers   JM Family Sites




   ABOUT US                                   BUSINESSES                              IMPACT                                        CAREERS




Contact Us




 General Information                             JM Lexus                                       Corporate Community
                                                                                                Impact
 Corporate Headquarters                          5350 W. Sample Road
                                                 Margate, FL 33073
 info@jmfamily.com                                                                              100 Jim Moran Blvd.
                                                 800-565-3987 | Local 954-972-2200
 100 Jim Moran Blvd.                                                                            Deerfield Beach, FL 33442
                                                 Website
 Deerfield Beach, FL 33442                                                                      954-363-6150
                                                 Facebook
 954-429-2000                                    Twitter
 Website                                                                                              Directions to this Location
 Facebook
                                                      Directions to this location

     Directions to this Location




 Media                                           Careers                                        Southeast Toyota
                                                                                                Distributors, LLC
 Christie.Caliendo@jmfamily.com                  Click here to apply online
 100 Jim Moran Blvd.                             For employment verification,
                                                                                                250 Jim Moran Blvd.
 Deerfield Beach, FL 33442                       call 800-488-2144, ext. 1520
                                                                                                Deerfield Beach, FL 33442
                                                                                                Website
     Directions to this Location

                                                                                                      Directions to this Location




 Southeast Toyota Vehicle                        Southeast Toyota Vehicle                       Southeast Toyota Vehicle
 Processing - Florida                            Processing - Florida                           Processing - Georgia
 Westlake Industrial Park 9985 Pritchard         Jacksonville Port Authority 1751               338 Veterans Memorial Pkwy
 Road                                            Talleyrand Ave.                                Commerce, GA 30530
 Jacksonville, FL 32219                          Jacksonville, FL 32206
                                                                                                      Directions to this Location
     Directions to this Location                      Directions to this Location
         Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 121 of
                                              365
                                                                       Case No.: CACE-20-010942


             JM&A Group - Missouri                                 World Omni Financial Corp. -                       Southeast Toyota Finance -
                                                                   Florida                                            Florida
             3120 Rider Trail South
             Earth City, MO 63045
                                                                   250 Jim Moran Blvd.                                250 Jim Moran Blvd.
             Website
                                                                   Deerfield Beach, FL 33442                          Deerfield Beach , FL 33442
                                                                   866-663-9663                                       866-663-9663
                 Directions to this Location                       Website                                            Website

                                                                         Directions to this Location                       Directions to this Location




             Southeast Toyota Finance -                            Southeast Toyota Finance -                         Home Franchise Concepts
             Alabama                                               Missouri
                                                                                                                      19000 MacArthur Blvd., Suite 1000
                                                                                                                      Irvine, CA 92612
             6150 Omni Park Drive                                  3120 Rider Trail South
                                                                                                                      949-404-1100
             Mobile, AL 36609                                      Earth City, MO 63045
                                                                                                                      Website
             866-663-9663                                          866-663-9663
             Website                                               Website
                                                                                                                           Directions to this location

                 Directions to this Location                             Directions to this Location




Contact Us      Sitemap    Terms of Use        Feedback   Visit Mobile Site                            Stay Connected with JM Family:
© 2020 JM Family Enterprises, Inc.
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 122 of
                                     365
                             Case No.: CACE-20-010942




                      Composite
         Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 123 of
Florida Department of State                                                    D I V I S I O N O F C O R P O R AT I O N S
                                              365
                                                             Case No.: CACE-20-010942




     Department of State / Division of Corporations / Search Records / Search by Entity Name /




        Detail by Entity Name
        Florida Profit Corporation
        WORLD OMNI FINANCIAL CORP.
        Filing Information

        Document Number                   G17306
        FEI/EIN Number                    XX-XXXXXXX
        Date Filed                        12/30/1982
        State                             FL
        Status                            ACTIVE
        Last Event                        NAME CHANGE AMENDMENT
        Event Date Filed                  01/04/1993
        Event Effective Date              NONE
        Principal Address

        190 Jim Moran Blvd.
        Deerfield Beach, FL 33442


        Changed: 04/10/2018
        Mailing Address

        190 Jim Moran Blvd.
        Deerfield Beach, FL 33442

        Changed: 04/10/2018
        Registered Agent Name & Address

        UNITED AGENT GROUP INC.
        801 US HWY 1
        North Palm Beach, FL 33408

        Name Changed: 02/03/2020

        Address Changed: 04/29/2020
        Officer/Director Detail

        Name & Address


        Title Director
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 124 of
Burns, Brent D.                      365
190 Jim Moran Blvd.          Case No.: CACE-20-010942
Deerfield Beach, FL 33442

Title Director, President

Chait, Daniel M.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442

Title Director

Coombs, Ronald M.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442

Title Asst. Secretary


Williams, Caren Snead
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Asst. Treasurer

Browdy, Alan J.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Treasurer

Gebhard, Eric M.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP

Arends, Rodney
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Asst. Secretary

Sheptak, Peter J.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP


Hollis, Michael
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 125 of
190 Jim Moran Blvd.                  365
Deerfield Beach, FL 33442              Case No.: CACE-20-010942

Title VP, Corporate Taxes


Magner, Kimberly M.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Asst. Treasurer


Romano, Bryan
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP


Sherry, Joanna E.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP


Cateriano, Jose Alfredo
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Group Vice President


Brown, Edward J., Jr.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, General Counsel, Secretary


Hall, Andre L.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442

Title VP


Gray, Michael A.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Group Vice President

Shope, William J.
190 Jim Moran Blvd.
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 126 of
Deerfield Beach, FL 33442            365
                                           Case No.: CACE-20-010942
Title CFO


Venezia, Joseph
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Asst. Treasurer


Argersinger, H. Scott
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Asst. Treasurer


Virtue, Ronald J.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Annual Reports

Report Year             Filed Date
2018                    04/10/2018
2019                    04/03/2019
2020                    04/29/2020


Document Images

04/29/2020 -- ANNUAL REPORT           View image in PDF format

02/03/2020 -- Reg. Agent Change       View image in PDF format

04/03/2019 -- ANNUAL REPORT           View image in PDF format

04/10/2018 -- ANNUAL REPORT           View image in PDF format

04/17/2017 -- ANNUAL REPORT           View image in PDF format

08/05/2016 -- AMENDED ANNUAL REPORT   View image in PDF format

04/20/2016 -- ANNUAL REPORT           View image in PDF format

04/16/2015 -- ANNUAL REPORT           View image in PDF format

11/14/2014 -- AMENDED ANNUAL REPORT   View image in PDF format

07/09/2014 -- AMENDED ANNUAL REPORT   View image in PDF format

04/22/2014 -- ANNUAL REPORT           View image in PDF format

01/28/2013 -- ANNUAL REPORT           View image in PDF format

07/31/2012 -- ANNUAL REPORT           View image in PDF format

04/06/2012 -- ANNUAL REPORT           View image in PDF format

02/03/2011 -- ANNUAL REPORT           View image in PDF format

02/26/2010 -- ANNUAL REPORT           View image in PDF format

04/30/2009 -- ANNUAL REPORT           View image in PDF format

05/22/2008 -- ANNUAL REPORT           View image in PDF format

04/03/2007 -- ANNUAL REPORT           View image in PDF format
Case 0:21-cv-60530-FAM Document 1-1 Entered on        FLSD
                                                   Case       Docket 03/08/2021 Page 127 of
                                                        No.: CACE-20-010942
04/28/2006 -- ANNUAL REPORT
                         View image in PDF format
                                               365
04/28/2005 -- ANNUAL REPORT   View image in PDF format

03/08/2004 -- ANNUAL REPORT   View image in PDF format

04/30/2003 -- ANNUAL REPORT   View image in PDF format

02/24/2002 -- ANNUAL REPORT   View image in PDF format

03/19/2001 -- ANNUAL REPORT   View image in PDF format

04/19/2000 -- ANNUAL REPORT   View image in PDF format

03/16/1999 -- ANNUAL REPORT   View image in PDF format

03/26/1998 -- ANNUAL REPORT   View image in PDF format

04/03/1997 -- ANNUAL REPORT   View image in PDF format

03/21/1996 -- ANNUAL REPORT   View image in PDF format

05/01/1995 -- ANNUAL REPORT   View image in PDF format

01/04/1993 -- Amendment       View image in PDF format




                                    Florida Department of State, Division of Corporations
         Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 128 of
Florida Department of State                                                    D I V I S I O N O F C O R P O R AT I O N S
                                              365
                                                             Case No.: CACE-20-010942




     Department of State / Division of Corporations / Search Records / Search by Entity Name /




        Detail by Entity Name
        Foreign Profit Corporation
        JM FAMILY ENTERPRISES, INC.
        Filing Information

        Document Number                   P04043
        FEI/EIN Number                    XX-XXXXXXX
        Date Filed                        11/13/1984
        State                             DE
        Status                            ACTIVE
        Last Event                        NAME CHANGE AMENDMENT
        Event Date Filed                  10/20/2014
        Event Effective Date              NONE
        Principal Address

        111 Jim Moran Blvd.
        Deerfield Beach, FL 33442


        Changed: 04/29/2020
        Mailing Address

        100 Jim Moran Blvd.
        Deerfield Beach, FL 33442

        Changed: 04/11/2018
        Registered Agent Name & Address

        UNITED AGENT GROUP INC.
        801 US HWY 1
        PLANTATION, FL 33324

        Name Changed: 02/03/2020

        Address Changed: 02/03/2020
        Officer/Director Detail

        Name & Address


        Title Senior Vice President, Community Relations, Director
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 129 of
Moran, Janice M.                     365
100 Jim Moran Blvd.                         Case No.: CACE-20-010942
Deerfield Beach, FL 33442

Title VP, Family Office and Assistant Sec

Blanton, Thomas K.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442

Title VP, Corporate Controller, Assist Treasurer

Browdy, Alan J.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442

Title Executive Vice President


Heathcott, Forrest W., III
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, Government Relations

Deen Hartley, Sonya R.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, Philanthropy

Burgess, Melanie
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Executive Vice President

Sheehy, Edward M.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, Direct Investing

Reid, David W.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, Treasurer


Gebhard, Eric M.
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 130 of
100 Jim Moran Blvd.                  365
Deerfield Beach, FL 33442                Case No.: CACE-20-010942

Title VP, HR Services and Technology


Mody, Upendra
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, Corporate Taxes


Magner, Kimberly M.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Assistant Treasurer


Romano, Bryan
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, People Strategy


Heggerick, Lisbeth
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, Associate Services


Sudler, Peter J.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Executive Vice President


Chait, Daniel M.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442

Title Executive Vice President, CFO


Coombs, Ronald M.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Group Vice President, Corporate Services

Pollock, Craig J.
100 Jim Moran Blvd.
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 131 of
Deerfield Beach, FL 33442            365
                                 Case No.: CACE-20-010942
Title VP, ITS


Battisto, Deborah A.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, New Business Liaison


Curtis, Jose A.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, ITS


Miller, Mark M.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, ITS


Sipe, Lisa M.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, Corporate Services


Tiufekchiev, Michael J.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, ITS Planning


Toifel, Brick A.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, ITS


Gordon, Charles S.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442

Title President, CEO, Director


Burns, Brent D.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 132 of
                                        365CACE-20-010942
                                  Case No.:
Title Group VP, General Counsel, Asst Secy


Artusi, Stephen P.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, Deputy GC - Corporate Governance, Asst. Secretary


Williams, Caren Snead
100 Jim Moran Blvd.
Deerfield Beach, FL 33442

Title Exec VP, HR, Legal and Corporate Secretary


Johnson, Carmen S.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, Deputy GC-Finance & Transactions, Asst. Secretary


Sheptak, Peter J.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Assistant Treasurer

Virtue, Ronald J.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Assistant Treasurer


Argersinger, H. Scott
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, Enterprise Risk Officer

Guerrero, Juan C.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP Enterprise Comm, Media Rel/Corp Events, Trvl


Puello Burkman, Rosa
100 Jim Moran Blvd.
Deerfield Beach, FL 33442
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 133 of
Title Director                       365
                                Case No.: CACE-20-010942
McNally, Arline M.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Director

McNally, John J.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Director


Barrett, H. Scott
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Director


McGinnes, Larry D.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Director


Papera, Christine
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Chairman of the Board

Brown, Colin W.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442

Title Director


Moran, James Michael
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Annual Reports

Report Year        Filed Date
2018               04/11/2018
2019               04/06/2019
2020               04/29/2020
 Case 0:21-cv-60530-FAM
Document Images                       Document 1-1 Entered on FLSD Docket 03/08/2021 Page 134 of
                                            Case No.: CACE-20-010942
                                                       365
04/29/2020 -- ANNUAL REPORT             View image in PDF format

02/03/2020 -- Reg. Agent Change         View image in PDF format

04/06/2019 -- ANNUAL REPORT             View image in PDF format

04/11/2018 -- ANNUAL REPORT             View image in PDF format

05/12/2017 -- AMENDED ANNUAL REPORT     View image in PDF format

04/17/2017 -- ANNUAL REPORT             View image in PDF format

04/19/2016 -- ANNUAL REPORT             View image in PDF format

12/22/2015 -- AMENDED ANNUAL REPORT     View image in PDF format

04/16/2015 -- ANNUAL REPORT             View image in PDF format

10/20/2014 -- Name Change               View image in PDF format

07/09/2014 -- AMENDED ANNUAL REPORT     View image in PDF format

04/22/2014 -- ANNUAL REPORT             View image in PDF format

04/15/2013 -- ANNUAL REPORT             View image in PDF format

07/31/2012 -- ANNUAL REPORT             View image in PDF format

04/09/2012 -- ANNUAL REPORT             View image in PDF format

04/04/2011 -- ANNUAL REPORT             View image in PDF format

02/26/2010 -- ANNUAL REPORT             View image in PDF format

04/30/2009 -- ANNUAL REPORT             View image in PDF format

05/22/2008 -- ANNUAL REPORT             View image in PDF format

04/03/2007 -- ANNUAL REPORT             View image in PDF format

05/01/2006 -- ANNUAL REPORT             View image in PDF format

04/28/2005 -- ANNUAL REPORT             View image in PDF format

03/05/2004 -- ANNUAL REPORT             View image in PDF format

04/28/2003 -- ANNUAL REPORT             View image in PDF format

02/24/2002 -- ANNUAL REPORT             View image in PDF format

04/16/2001 -- ANNUAL REPORT             View image in PDF format

05/06/2000 -- ANNUAL REPORT             View image in PDF format

03/23/1999 -- ANNUAL REPORT             View image in PDF format

03/26/1998 -- ANNUAL REPORT             View image in PDF format

04/03/1997 -- ANNUAL REPORT             View image in PDF format

03/25/1996 -- ANNUAL REPORT             View image in PDF format

05/01/1995 -- ANNUAL REPORT             View image in PDF format




                                              Florida Department of State, Division of Corporations
Filing Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 135 of
       # 116278651  E-Filed 11/06/2020 12:19:02 365
                                                PM




                         IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                               IN AND FOR BROWARD COUNTY, FLORIDA

           CASE NO. CACE20010942       DIVISION 25   JUDGE Carol-lisa Phillips

      Aude Jessica Raphael
      Plaintiff(s) / Petitioner(s)
      v.
      JM Family Enterprises, Inc., et al
      Defendant(s) / Respondent(s)
      ____________________________/

      ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S FIRST
                AMENDED COMPLAINT WITHOUT PREJUDICE

             This matter came before the Court upon the Motion to Dismiss Plaintiff’s First Amended

      Complaint (the “Motion”) filed by Defendants JM Family Enterprises, Inc. and World Omni

      Financial Corp. (together, “Defendants”). Having reviewed the Motion and being otherwise

      fully advised in the premises, it is hereby

             ORDERED AND ADJUDGED that the Motion is GRANTED. Plaintiff’s First Amended

      Complaint is dismissed without prejudice. Plaintiff shall have 20 days to file a second
      amended complaint.

      DONE and ORDERED in Chambers, at Broward County, Florida on 11-06-2020.


                                                              CACE20010942 11-06-2020 8:29 AM
                                                          Hon. Carol-lisa Phillips
                                                              CIRCUIT JUDGE
                                                          Electronically Signed by Carol-lisa Phillips
      Copies Furnished To:
      Aron Smukler , E-mail : ursula@saenzanderson.com
      Aron Smukler , E-mail : asmukler@saenzanderson.com
      Ilona Demenina Anderson , E-mail : ilona@saenzanderson.com
      Jenna Rinehart Rassif , E-mail : jenna.rassif@jacksonlewis.com
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 136 of
                                     365
                                                            CaseNo: CACE20010942
                                                            Page 2 of 2




Ruben Martin Saenz , E-mail : msaenz@saenzanderson.com
Ruben Martin Saenz , E-mail : setehc@hotmail.com
Tanesha W Blye , E-mail : ursula@saenzanderson.com
Tanesha W Blye , E-mail : tblye@saenzanderson.com
Tanesha W Blye , E-mail : efiling@saenzanderson.com
Ursula Lanfranco , E-mail : ursula@saenzanderson.com
Valerie L. Hooker , E-mail : MiamiDocketing@jacksonlewis.com
Valerie L. Hooker , E-mail : belloo@jacksonlewis.com
Valerie L. Hooker , E-mail : valerie.hooker@jacksonlewis.com
Yadhira Ramirez-Toro , E-mail : ursula@saenzanderson.com
Yadhira Ramirez-Toro , E-mail : asmukler@saenzanderson.com
Yadhira Ramirez-Toro , E-mail : yramirez@saenzanderson.com
Filing Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 137 of
       # 117302196  E-Filed 11/25/2020 06:06:40 365
                                                PM


                                                                IN THE CIRCUIT COURT OF THE 17TH
                                                                JUDICIAL CIRCUIT, IN AND FOR
                                                                BROWARD COUNTY, FLORIDA

                                                                GENERAL JURISDICTION DIVISION
        AUDE JESSICA RAPHAEL,                               )
                                                            )
                       Plaintiff,                           )
                                                            )
        v.                                                  )
                                                                   Case No.: CACE-20-010942
                                                            )
        JM FAMILY ENTERPRISES, INC. and                     )
        WORLD OMNI FINANCIAL CORP.,                         )
                                                            )
                       Defendants.                          )
                                                            )

                                     SECOND AMENDED COMPLAINT

               Plaintiff AUDE JESSICA RAPHAEL (“Plaintiff”) sues defendants JM FAMILY

        ENTERPRISES, INC. (“JM Family”) and WORLD OMNI FINANCIAL CORP. (“World Omni”)

        (collectively referred to as “Defendants”) and alleges:

               1.      This is an action for damages exceeding $30,000.00 exclusive of interest, attorneys’

        fees, and costs.

               2.      This is an action to recover damages for discrimination and retaliation pursuant to

        the Florida Civil Rights Act of 1992, Fla. Stat. § 760 et seq. (“FCRA”).

               3.      Plaintiff is, and at all times mentioned was, a resident of Broward County, Florida.

               4.      Defendants are, and at all times mentioned was, a foreign profit corporation, having

        its main place of business in Broward County, Florida.

               5.      At all times material, Plaintiff was an “aggrieved person” as defined by Fla. Stat.

        §760.02(10). Plaintiff specifically incorporates the definition of “aggrieved person.”


                                            www.saenzanderson.com



                                                                                                         1
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 138 of
                                     365



         6.      At all times material, Defendants were a “person” and “employer” as defined by

  Fla. Stat. §760.02(6) & (7). Plaintiff specifically incorporates the definitions of “person” and

  “employer.”

         7.      Defendant JM Family is a diversified automotive company whose subsidiaries

  include World Omni. JM Family’s primary focus includes but is not limited to financial services.

         8.      Defendant World Omni is a finance company which provides a broad range of

  financial products and services to consumers, dealers, and lenders, including originating,

  underwriting, and servicing vehicle retail and lease contracts with companies.

         9.      At all relevant times, Defendant JM Family was the parent company of World Omni

  Financial Corporation.

         10.     At all times material, Defendants collectively employed fifteen (15) or more

  employees for each working day in each of twenty (20) or more calendar weeks in the current or

  preceding calendar year.

         11.     Defendants JM Family and World Omni share employees or interchange

  employees, such as executive level, management and human resources (“HR”) employees; share

  registered agents; share board members; work in the direct interest of one another; and their

  employees are in the common control of both companies. Accordingly, Defendants’ operations are

  interrelated and they collectively exercise control over their labor relations. The Defendants are

  therefore joint employers. Alternatively, each company is an enterprise under the FLSA.

         12.     Each Defendant is sued individually, as a joint enterprise, as joint employers, and

  as agent of each other.




                                      www.saenzanderson.com



                                                                                                  2
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 139 of
                                     365



         13.     Plaintiff has retained the undersigned counsel in order that her rights and interests

  may be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorneys’

  fee.

         14.     Plaintiff has complied with all conditions precedent in filing this action, to wit;

                 a. Plaintiff timely filed a Charge of Discrimination with the Equal Employment

                    Opportunity Commission on or about October 22, 2019.

                 b. Plaintiff was issued a Notice of Suit Rights as to all charges of discrimination

                    and retaliation on or about May 7, 2020.

  See Plaintiff’s Charge of Discrimination attached hereto as Exhibit A.

         15.     Any other applicable conditions precedent to bringing this action have occurred,

  been performed or been excused before the filing of this lawsuit.

                                        RELEVANT FACTS

         16.     JM Family and World Omni operate their business out of the same building located

  at 190 Jim Moran Blvd., Deerfield Beach, Florida.

         17.     Plaintiff was hired by Defendants on or about October 14, 2014. Specifically,

  Plaintiff was hired, compensated and employed by both Defendants, JM Family and World Omni.

         18.     At all times material, Plaintiff was employed by Defendants as a Customer Service

  Representative.

         19.     During Plaintiff’s employment with Defendants, she excelled in her job

  performance, and was recognized for her outstanding work.

         20.     In or about May of 2017, Plaintiff was diagnosed with multiple sclerosis.




                                       www.saenzanderson.com



                                                                                                       3
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 140 of
                                     365



         21.     Plaintiff immediately informed her supervisors, including but not limited to Jillian

  De Los Reyes (“De Los Reyes”), Audrey Demoss (“Demoss”), and Rebecca Bell (“Bell”), of her

  diagnosis.

         22.     Plaintiff was placed on short term disability as a result of her diagnosis.

         23.     Plaintiff returned to work in or about October of 2018.

         24.     Upon her return to work, Defendants’ conduct toward Plaintiff was different than

  Defendants’ conduct toward Plaintiff’s colleagues who were similarly situated, but who did not

  suffer from a disability or handicap. Demoss began bullying, belittling, and micromanaging

  Plaintiff on a constant, pervasive basis because of Plaintiff’s handicap. Defendants’ supervisors

  and managers, including but not limited to De Los Reyes, Demoss and Sharon Miller, began to

  unfairly and unjustly issue write-ups and correction letters to Plaintiff and place Plaintiff on

  probation. Plaintiff’s write-ups and correction letters were related to Plaintiff’s performing her job

  duties pursuant to the work restrictions provided by Plaintiff’s treating physicians.

         25.     Additionally, Demoss talked down to Plaintiff, and made disparaging remarks

  related to Plaintiff’s debilitated condition on a constant, pervasive basis.

         26.     Defendants’ conduct toward Plaintiff was unwelcomed, abusive and sufficiently

  severe and pervasive as to alter the terms and conditions of Plaintiff’s employment with

  Defendants and to create an abusive working environment.

         27.     The discriminatory environment created by Defendants was so pervasive that it

  amounted to a hostile work environment for Plaintiff.




                                       www.saenzanderson.com



                                                                                                      4
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 141 of
                                     365



          28.    Plaintiff complained to Defendants’ HR and management departments, including

  but not limited to Bell, about the bullying, belittling, and micromanaging, but nothing was done.

  Defendants refused to act upon Plaintiff’s complaints.

          29.    Due to her disability, Plaintiff requested certain accommodations, including to

  either work from home, or be assigned a closer parking spot and moved to a desk closer to the

  restroom so she would not have to walk long distances.

          30.    Defendants denied Plaintiff’s reasonable requests for accommodations. In fact,

  rather than granting any of Plaintiff’s requests for a reasonable accommodation, Defendants

  responded by moving Plaintiff to a desk further away from the restroom.

          31.    At all times during her employment, Plaintiff was qualified to perform the essential

  functions of her job; and although Plaintiff continued to satisfy her job requirements, particularly

  her contract quota outlined in her doctor’s records submitted to Defendants, Plaintiff’s supervisors

  began to discipline her. For example, Plaintiff’s supervisors continued to pressure and harass her

  by conducting meetings with Plaintiff during which they ignored her revised contract quota and

  insisted that Plaintiff continue to complete a hire number of contracts to avoid being terminated.

  At no time during these meetings did Plaintiff’s supervisors complain about the quality of her

  work.

          32.    On or about June 7, 2019, Defendants’ HR and management employees had a

  meeting with Plaintiff and terminated her employment. Defendants alleged that Plaintiff’s

  termination was due to her violation of company policy. This alleged violation was not brought to

  Plaintiff’s attention prior to her termination and was clearly pretextual.




                                       www.saenzanderson.com



                                                                                                    5
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 142 of
                                     365



               COUNT I: DISCRIMINATION IN VIOLATION OF THE FCRA –
                           HOSTILE WORK ENVIRONMENT

         33.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 5

  through 28, 31-32 above as if set out in full herein.

         34.     Plaintiff’s diagnosis of multiple sclerosis qualifies as a handicap, or perceived

  handicap.

         35.     At all times material, Defendants were aware of Plaintiff’s handicap, or perceived

  handicap.

         36.     At all times material, Plaintiff was qualified to perform the essential functions of

  her job.

         37.     Defendants intentionally engaged in unlawful employment practices and

  discrimination in violation of the FCRA by creating a hostile work environment by, inter alia,

  bullying, belittling, and micromanaging Plaintiff on a constant, pervasive basis and subsequently

  terminating Plaintiff because of her handicap, or perceived handicap. For example, Defendants

  unfairly and unjustly issued write-ups and correction letters to Plaintiff, placed Plaintiff on

  probation, talked down to Plaintiff, and made disparaging remarks related to Plaintiff’s debilitated

  condition on a constant, pervasive basis.

         38.     Defendants thereby discriminated against Plaintiff in the terms, conditions, and

  benefits of her employment in violation of the FCRA.

         39.     The harassment was sufficiently severe and pervasive as to alter the terms and

  conditions of Plaintiff’s employment with Defendants and to create a discriminatorily abusive

  working environment.



                                       www.saenzanderson.com



                                                                                                    6
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 143 of
                                     365



         40.     Defendants, as Plaintiff’s employer, were responsible for maintaining a working

  environment free from unwelcomed harassment and abuse.

         41.     The discrimination of Plaintiff by Defendants was based on Plaintiff’s handicap, or

  perceived handicap.

         42.     As a direct and proximate result of the actions of Defendants set forth above,

  Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

  emotional pain and mental anguish.

         43.     Furthermore, as a direct and proximate result of Defendants’ actions, Plaintiff has

  been, is being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits due to the Plaintiff solely because of Defendants’ conduct.

         44.     The unlawful employment practices complained of herein and the actions of

  Defendants and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this honorable court:

         A. Enter judgment in Plaintiff’s favor and against Defendants for its violations of the
            FCRA;

         B. Award Plaintiff actual damages suffered, including lost wages and any other damages
            allowed to be recovered in an action brought under the FCRA;

         C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
            humiliation and emotional distress Plaintiff has suffered and continues to suffer;

         D. Enjoin Defendants, its officers, agents, employees and anyone acting in concert with
            them, from discriminating, harassing and retaliating against Plaintiff and any
            employee;

         E. Award Plaintiff reasonable costs and attorney's fees; and
                                       www.saenzanderson.com



                                                                                                     7
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 144 of
                                     365




         F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                       JURY TRIAL DEMAND

         Plaintiff demands trial by jury of all issues triable as of right by jury.

               COUNT II: DISCRIMINATION IN VIOLATION OF THE FCRA –
                              DISPARATE TREATMENT

         45.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 5

  through 32 above as if set out in full herein.

         46.     Plaintiff’s diagnosis of multiple sclerosis qualifies as a handicap, or perceived

  handicap.

         47.     At all times material, Defendants were aware of Plaintiff’s handicap, or perceived

  handicap.

         48.     At all times material, Plaintiff was qualified to perform the essential functions of

  her job.

         49.     As detailed in paragraphs 24 through 25 and 28 through 32, Defendants

  intentionally engaged in unlawful employment practices and discrimination in violation of the

  FCRA by treating Plaintiff differently than similarly situated employees in the terms and

  conditions of her employment by, inter alia, bullying, belittling, and micromanaging Plaintiff on

  a constant, pervasive basis and subsequently terminating Plaintiff because of her handicap, or

  perceived handicap.

         50.     Defendants thereby discriminated against Plaintiff in the terms, conditions, and

  benefits of her employment in violation of the FCRA.




                                       www.saenzanderson.com



                                                                                                     8
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 145 of
                                     365



         51.     The discrimination of Plaintiff by Defendants was based on Plaintiff’s handicap, or

  perceived handicap.

         52.     As a direct and proximate result of the actions of Defendants set forth above,

  Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

  emotional pain and mental anguish.

         53.     Furthermore, as a direct and proximate result of Defendants’ actions, Plaintiff has

  been, is being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits due to the Plaintiff solely because of Defendants’ conduct.

         54.     The unlawful employment practices complained of herein and the actions of

  Defendants and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this honorable court:

         G. Enter judgment in Plaintiff’s favor and against Defendants for its violations of the
            FCRA;

         H. Award Plaintiff actual damages suffered, including lost wages and any other damages
            allowed to be recovered in an action brought under the FCRA;

         I. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
            humiliation and emotional distress Plaintiff has suffered and continues to suffer;

         J. Enjoin Defendants, its officers, agents, employees and anyone acting in concert with
            them, from discriminating, harassing and retaliating against Plaintiff and any
            employee;

         K. Award Plaintiff reasonable costs and attorney's fees; and

         L. Grant Plaintiff such other and further relief, as this Court deems equitable and just.



                                       www.saenzanderson.com



                                                                                                     9
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 146 of
                                     365




                                      JURY TRIAL DEMAND

                    Plaintiff demands trial by jury of all issues triable as of right by jury.

               COUNT III: DISCRIMINATION IN VIOLATION OF THE FCRA –
                             FAILURE TO ACCOMMODATE

         55.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 5

  through 22, and 29 through 32 above as if set out in full herein.

         56.     Plaintiff’s diagnosis of multiple sclerosis qualifies as a handicap, or perceived

  handicap.

         57.     At all times material, Defendants were aware of Plaintiff’s handicap, or perceived

  handicap.

         58.     At all times material, Plaintiff was qualified to perform the essential functions of

  her job.

         59.     Because she was disabled, Plaintiff requested to either work from home, or be

  assigned a closer parking spot and be moved to a desk closer to the restroom so she would not

  have to walk long distances.

         60.     Defendants denied Plaintiff’s reasonable requests for accommodations, and in fact,

  moved Plaintiff further from the restroom.

         61.     Plaintiff engaged in a protected activity when she requested reasonable

  accommodations from Defendants.

         62.     The accommodations requested by Plaintiff were reasonable.

         63.     Defendants intentionally engaged in unlawful employment practices and

  discrimination in violation of the FCRA by treating Plaintiff differently than similarly situated

                                       www.saenzanderson.com



                                                                                                  10
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 147 of
                                     365



  employees in the terms and conditions of her employment by, inter alia, failing to accommodate

  Plaintiff because of Plaintiff’s handicap, or perceived handicap, and subsequently terminating

  Plaintiff’s employment.

         64.     Defendants thereby discriminated against Plaintiff in the terms, conditions, and

  benefits of her employment in violation of the FCRA.

         65.     The discrimination of Plaintiff by Defendants was based on Plaintiff’s handicap, or

  perceived handicap.

         66.     As a direct and proximate result of the actions of Defendants set forth above,

  Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

  emotional pain and mental anguish.

         67.     Furthermore, as a direct and proximate result of Defendants’ actions, Plaintiff has

  been, is being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits due to the Plaintiff solely because of Defendants’ conduct.

         68.     The unlawful employment practices complained of herein and the actions of

  Defendants and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this honorable court:

         A. Enter judgment in Plaintiff’s favor and against Defendants for its violations of the
            FCRA;

         B. Award Plaintiff actual damages suffered, including lost wages and any other damages
            allowed to be recovered in an action brought under the FCRA;

         C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
            humiliation and emotional distress Plaintiff has suffered and continues to suffer;
                                       www.saenzanderson.com



                                                                                                    11
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 148 of
                                     365




         D. Enjoin Defendants, its officers, agents, employees and anyone acting in concert with
            them, from discriminating, harassing and retaliating against Plaintiff and any
            employee;

         E. Award Plaintiff reasonable costs and attorney's fees; and

         F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                       JURY TRIAL DEMAND

         Plaintiff demands trial by jury of all issues triable as of right by jury.

      COUNT IV: RETALIATION IN VIOLATION OF THE FCRA – TERMINATION

         69.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 5

  through 32 above as if set out in full herein.

         70.     Plaintiff’s diagnosis of multiple sclerosis qualifies as a handicap, or perceived

  handicap.

         71.     At all times material, Defendants were aware of Plaintiff’s handicap, or perceived

  handicap.

         72.     Plaintiff engaged in a protected activity when she complained to Defendants HR

  and Management employees, including but not limited to Bell, about being bully, belittling, and

  micromanaging because of her disability.

         73.     Defendants intentionally engaged in unlawful employment practices and retaliation

  in violation of the FCRA by treating Plaintiff differently than similarly situated employees in the

  terms and conditions of her employment by, inter alia, terminating Plaintiff because Plaintiff

  complained of Defendants’ HR and management employees’ discriminatory conduct, the hostile

  work environment she was subjected to and she continuously requested reasonable

  accommodations from Defendants.
                                       www.saenzanderson.com



                                                                                                     12
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 149 of
                                     365



         74.     Defendants thereby retaliated against Plaintiff in the terms, conditions, and benefits

  of her employment in violation of the FCRA.

         75.     The retaliation of Plaintiff by Defendants was based on Plaintiff’s handicap, or

  perceived handicap.

         76.     As a direct and proximate result of the intentional violations by Defendants,

  Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain and mental

  anguish.

         77.     Furthermore, as a direct and proximate result of such actions by Defendants,

  Plaintiff has been, is being, and will be in the future, deprived of income in the form of wages and

  of prospective benefits solely because of Defendants’ conduct.

         78.     The unlawful employment practices complained of herein and the actions of

  Defendants and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this honorable court:

         A. Enter judgment in Plaintiff’s favor and against Defendants for its violations of the
            FCRA;

         B. Award Plaintiff actual damages suffered, including lost wages and any other damages
            allowed to be recovered in an action brought under the FCRA;

         C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
            humiliation and emotional distress Plaintiff has suffered and continues to suffer;

         D. Enjoin Defendants, its officers, agents, employees and anyone acting in concert with
            them, from discriminating, harassing and retaliating against Plaintiff and any
            employee;

         E. Award Plaintiff reasonable costs and attorney's fees; and
                                       www.saenzanderson.com



                                                                                                    13
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 150 of
                                     365




        F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                     JURY TRIAL DEMAND

        Plaintiff demands trial by jury of all issues triable as of right by jury.


  Dated: November 25, 2020.                             Respectfully submitted,

                                                        By: /s/ Tanesha Blye
                                                        Tanesha Blye, Esq.
                                                        Fla. Bar No.: 0738158
                                                        Email: tblye@saenzanderson.com

                                                        Aron Smukler, Esq.
                                                        Fla. Bar No.: 0297779
                                                        Email: asmukler@saenzanderson.com

                                                        R. Martin Saenz, Esq.
                                                        Fla. Bar No.: 0640166
                                                        Email: msaenz@saenzanderson.com

                                                        SAENZ & ANDERSON, PLLC
                                                        20900 NE 30th Avenue, Ste. 800
                                                        Aventura, Florida 33180
                                                        Telephone: (305) 503-5131
                                                        Facsimile: (888) 270-5549




                                      www.saenzanderson.com



                                                                                                    14
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 151 of
                                        365
                            Case No.: CACE-20-010942
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 152 of
                            Case No.: CACE-20-010942
                                        365




          EXHIBIT A - PLAINTIFF'S SECOND AMENDED COMPLAINT
Filing Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 153 of
       # 117860533  E-Filed 12/08/2020 03:57:14 365
                                                PM


                                                      IN THE CIRCUIT COURT OF THE 17th JUDICIAL
                                                      CIRCUIT IN AND FOR BROWARD COUNTY,
                                                      FLORIDA

                                                      CASE NO: CACE-20-010942

        AUDE JESSICA RAPHAEL                          )
                                                      )
                       Plaintiff,                     )
                                                      )
        v.                                            )
                                                      )
        JM FAMILY ENTERPRISES, INC. and               )
        WORLD OMNI FINANCIAL CORP.                    )
                                                      )
                       Defendants.                    )
                                                      )

               DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO
               RESPOND TO THE PLAINTIFF’S SECOND AMENDED COMPLAINT

               Defendants JM Family Enterprises, Inc. (“JMFE”) and World Omni Financial Corp.

        (“World Omni”) (together, “Defendants”), by and through their undersigned counsel, hereby file

        this Unopposed Motion for Extension of Time, seeking an extension up to and including December

        18, 2020, in which to respond to the Second Amended Complaint filed by Plaintiff Aude Jessica

        Raphael (“Plaintiff”). In support of this Motion, Defendants state as follows:

               1.      On Wednesday, November 25, 2020, Plaintiff filed her Second Amended

        Complaint.

               2.      Defendants’ response to the Second Amended Complaint currently is due on

        December 9, 2020.

               3.      Defendants have been working diligently to prepare a response to the Second

        Amended Complaint, but due to the holidays as well as other business conflicts, Defendants need

        additional time to finalize their response.

               4.      On December 3, 2020, defense counsel contacted Plaintiff’s counsel via email
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 154 of
                                     365
                                                       Care No. CACE-20-010942


  requesting a brief extension of time to prepare a response.

         5.      On December 7, 2020, defense counsel followed up with Plaintiff’s counsel via

  telephone conversation regarding the extension request and Plaintiff’s counsel stated that she did

  not object to the relief sought.

         6.      Accordingly, Defendants respectfully request a nine-day extension of time until

  December 18, 2020 to file a response to the Second Amended Complaint.

         7.      This is the first extension of time to file a response to the Second Amended

  Complaint sought by Defendants. This extension request is made in good faith and is not

  interposed for any dilatory or improper purpose.

         WHEREFORE, Defendants respectfully request an extension of time, up to and including

  December 18, 2020, to file a response to the Second Amended Complaint.

  Dated: December 8, 2020
                                               Respectfully submitted,

                                               By: s/ Valerie L. Hooker
                                                  Jenna Rinehart Rassif, Esq.
                                                  Florida Bar No. 56855
                                                  Email: jenna.rassif@jacksonlewis.com
                                                  Valeria L. Hooker, Esq.
                                                  Florida Bar No. 113688
                                                  E-mail: valerie.hooker@jacksonlewis.com
                                                  Templeton N. Timothy, Esq.
                                                  Florida Bar No. 1025172
                                                  E-mail: templeton.timothy@jacksonlewis.com
                                                  JACKSON LEWIS P.C.
                                                  One Biscayne Tower, Suite 3500
                                                  2 South Biscayne Boulevard
                                                  Miami, Florida 33131
                                                  Telephone: (305) 577-7600
                                                  Facsimile: (305) 373-4466
                                                  Attorneys for Defendants




                                                   2
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 155 of
                                     365
                                                       Care No. CACE-20-010942


                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document is being served on

  December 8, 2020, on all counsel of record on the service list below via transmission of Notices

  of Electronic Filing.

                                                      s/ Valerie L. Hooker
                                                      Valerie L. Hooker, Esq.




                                         SERVICE LIST

   Tanesha Blye, Esq.                                Jenna Rinehart Rassif, Esq.
   Florida Bar No. 0738158                           Florida Bar No. 56855
   E-mail: tblye@saenzanderson.com                   E-mail: jenna.rassif@jacksonlewis.com
   Aron Smukler, Esq.                                Valerie L. Hooker, Esq.
   Florida Bar No. 0297779                           Florida Bar No. 113688
   E-mail: asmukler@saenzanderson.com                E-mail: valerie.hooker@jacksonlewis.com
   R. Martin Saenz, Esq.                             Templeton N. Timothy, Esq.
   Florida Bar No. 0640166                           Florida Bar No. 1025172
   E-mail: msaenz@saenzanderson.com                  E-mail: templeton.timothy@jacksonlewis.com
   SAENZ & ANDERSON, PLLC                            JACKSON LEWIS P.C.
   20900 NE 30th Avenue, Suite 800                   One Biscayne Tower, Suite 3500
   Aventura, Florida 33180                           2 South Biscayne Boulevard
   Telephone: (305) 503-5131                         Miami, Florida 33131
   Facsimile: (888) 270-5549                         Telephone: (305) 577-7600
   Attorneys for Plaintiff                           Facsimile: (305) 373-4466
                                                     Attorneys for Defendants




                                                 3
Filing Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 156 of
       # 117953841  E-Filed 12/09/2020 06:51:27 365
                                                PM




                         IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                               IN AND FOR BROWARD COUNTY, FLORIDA

           CASE NO. CACE20010942       DIVISION 25     JUDGE Carol-lisa Phillips

      Aude Jessica Raphael
      Plaintiff(s) / Petitioner(s)
      v.
      JM Family Enterprises, Inc., et al
      Defendant(s) / Respondent(s)
      ____________________________/

           ORDER GRANTING DEFENDANTS' MOTION FOR EXTENSION OF TIME TO
                   RESPOND TO THE SECOND AMENDED COMPLAINT

             This matter came before the Court upon Defendants’ Motion for Extension of Time to

      Respond to the Second Amended Complaint. Having reviewed the Motion and being

      otherwise fully advised in the premises, it is hereby

             ORDERED AND ADJUDGED that the Motion is GRANTED. Defendants shall have

      through and including December 18, 2020 to respond to Plaintiff’s Second Amended

      Complaint.


      DONE and ORDERED in Chambers, at Broward County, Florida on 12-09-2020.


                                                                 CACE20010942 12-09-2020 12:48 PM
                                                              Hon. Carol-lisa Phillips
                                                                  CIRCUIT JUDGE
                                                              Electronically Signed by Carol-lisa Phillips
      Copies Furnished To:
      Aron Smukler , E-mail : ursula@saenzanderson.com
      Aron Smukler , E-mail : asmukler@saenzanderson.com
      Ilona Demenina Anderson , E-mail : ilona@saenzanderson.com
      Jenna Rinehart Rassif , E-mail : jenna.rassif@jacksonlewis.com
      Ruben Martin Saenz , E-mail : msaenz@saenzanderson.com
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 157 of
                                     365
                                                            CaseNo: CACE20010942
                                                            Page 2 of 2




Ruben Martin Saenz , E-mail : efiling@saenzanderson.com
Ruben Martin Saenz , E-mail : setehc@hotmail.com
Tanesha W Blye , E-mail : ursula@saenzanderson.com
Tanesha W Blye , E-mail : tblye@saenzanderson.com
Tanesha W Blye , E-mail : efiling@saenzanderson.com
Ursula Lanfranco , E-mail : ursula@saenzanderson.com
Valerie L. Hooker , E-mail : MiamiDocketing@jacksonlewis.com
Valerie L. Hooker , E-mail : belloo@jacksonlewis.com
Valerie L. Hooker , E-mail : valerie.hooker@jacksonlewis.com
Yadhira Ramirez-Toro , E-mail : ursula@saenzanderson.com
Yadhira Ramirez-Toro , E-mail : asmukler@saenzanderson.com
Yadhira Ramirez-Toro , E-mail : yramirez@saenzanderson.com
Filing Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 158 of
       # 118008463  E-Filed 12/10/2020 02:59:31 365
                                                PM


                                                    IN THE CIRCUIT COURT OF THE 17th JUDICIAL
                                                    CIRCUIT IN AND FOR BROWARD COUNTY,
                                                    FLORIDA

                                                    CASE NO: CACE-20-010942

        AUDE JESSICA RAPHAEL                        )
                                                    )
                      Plaintiff,                    )
                                                    )
        v.                                          )
                                                    )
        JM FAMILY ENTERPRISES, INC. and             )
        WORLD OMNI FINANCIAL CORP.                  )
                                                    )
                      Defendants.                   )
                                                    )

                             NOTICE OF ATTORNEY APPEARANCE

               PLEASE TAKE NOTICE that Templeton N. Timothy, Esq., of the law firm of Jackson

        Lewis P.C., hereby makes his appearance as counsel for Defendants, JM Family Enterprises, Inc.

        (“JMFE”) and World Omni Financial Corp. (“World Omni”) (together, “Defendants”), in the

        above-captioned matter and requests that all future pleadings, correspondence, and other

        documents regarding this case be forwarded to the attention of the undersigned.

        Dated: December 10, 2020
                                                    Respectfully submitted,

                                                    By: s/ Templeton N. Timothy
                                                       Jenna Rinehart Rassif, Esq.
                                                       Florida Bar No. 56855
                                                       Email: jenna.rassif@jacksonlewis.com
                                                       Valeria L. Hooker, Esq.
                                                       Florida Bar No. 113688
                                                       E-mail: valerie.hooker@jacksonlewis.com
                                                       Templeton N. Timothy, Esq.
                                                       Florida Bar No. 1025172
                                                       E-mail: templeton.timothy@jacksonlewis.com
                                                       JACKSON LEWIS P.C.
                                                       One Biscayne Tower, Suite 3500
                                                       2 South Biscayne Boulevard
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 159 of
                                     365
                                                       Care No. CACE-20-010942


                                                  Miami, Florida 33131
                                                  Telephone: (305) 577-7600
                                                  Facsimile: (305) 373-4466
                                                  Attorneys for Defendants




                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document is being served on

  December 10, 2020, on all counsel of record on the service list below via transmission of Notices

  of Electronic Filing.

                                                      s/ Templeton N. Timothy
                                                      Templeton N. Timothy, Esq.




                                         SERVICE LIST

   Tanesha Blye, Esq.                                Jenna Rinehart Rassif, Esq.
   Florida Bar No. 0738158                           Florida Bar No. 56855
   E-mail: tblye@saenzanderson.com                   E-mail: jenna.rassif@jacksonlewis.com
   Aron Smukler, Esq.                                Valerie L. Hooker, Esq.
   Florida Bar No. 0297779                           Florida Bar No. 113688
   E-mail: asmukler@saenzanderson.com                E-mail: valerie.hooker@jacksonlewis.com
   R. Martin Saenz, Esq.                             Templeton N. Timothy, Esq.
   Florida Bar No. 0640166                           Florida Bar No. 1025172
   E-mail: msaenz@saenzanderson.com                  E-mail: templeton.timothy@jacksonlewis.com
   SAENZ & ANDERSON, PLLC                            JACKSON LEWIS P.C.
   20900 NE 30th Avenue, Suite 800                   One Biscayne Tower, Suite 3500
   Aventura, Florida 33180                           2 South Biscayne Boulevard
   Telephone: (305) 503-5131                         Miami, Florida 33131
   Facsimile: (888) 270-5549                         Telephone: (305) 577-7600
   Attorneys for Plaintiff                           Facsimile: (305) 373-4466
                                                     Attorneys for Defendants




                                                 2
Filing Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 160 of
       # 118459346  E-Filed 12/18/2020 12:59:39 365
                                                PM


                                                       IN THE CIRCUIT COURT OF THE 17th JUDICIAL
                                                       CIRCUIT IN AND FOR BROWARD COUNTY,
                                                       FLORIDA

                                                       CASE NO: CACE-20-010942

        AUDE JESSICA RAPHAEL                           )
                                                       )
                       Plaintiff,                      )
                                                       )
        v.                                             )
                                                       )
        JM FAMILY ENTERPRISES, INC. and                )
        WORLD OMNI FINANCIAL CORP.                     )
                                                       )
                       Defendants.                     )
                                                       )

                                 DEFENDANTS’ MOTION TO DISMISS
                             PLAINTIFF’S SECOND AMENDED COMPLAINT

               Defendants JM Family Enterprises, Inc. (“JMFE”), and World Omni Financial Corp.

        (“World Omni”) (together, “Defendants”), by and through their undersigned counsel and pursuant

        to Florida Rule of Civil Procedure 1.140(b)(6), move to dismiss Plaintiff’s Second Amended

        Complaint, and as grounds, state as follows:

                                                INTRODUCTION

               On July 7, 2020, Plaintiff Aude Jessica Raphael (“Plaintiff”) filed a four-count complaint

        against JMFE asserting violations of the Florida Civil Rights Act (“FCRA”). Specifically, Plaintiff

        asserted that JMFE violated the FCRA by: (1) subjecting Plaintiff to a hostile work environment

        because of her alleged disability (Count I); (2) subjecting Plaintiff to disparate treatment based on

        her alleged disability (Count II); (3) failing to accommodate Plaintiff’s disability (Count III); and

        (4) retaliating against Plaintiff for allegedly complaining about disability discrimination (Count

        IV). A copy of the initial Complaint is attached as Exhibit A. On August 11, 2020, Plaintiff filed

        her First Amended Complaint, which maintained the same four counts against JMFE and the exact
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 161 of
                                     365
                                                      CASE NO. CACE-20-010942


  same allegations, but added World Omni as a named defendant and changed references from

  “Defendant” to the plural “Defendants.” On November 6, 2020, this Court granted Defendant’s

  Motion to Dismiss Plaintiff’s First Amended Complaint, dismissing the pleading without

  prejudice, because Plaintiff failed to state sufficient facts to hold Defendants liable as joint

  employers or to plead that World Omni exhausted its administrative remedies. On November 25,

  2020, Plaintiff filed her Second Amended Complaint, which sets forth the same four counts against

  Defendants, but adds conclusory statements regarding joint employer liability and wholly fails to

  set forth any facts regarding whether World Omni exhausted its administrative remedies. A copy

  of Plaintiff’s Second Amended Complaint (“SAC”) is attached as Exhibit B.

         Defendants move to dismiss Plaintiff’s SAC on two bases. First, Plaintiff not only fails to

  identify her direct employer, but also fails to set forth sufficient facts to justify holding JMFE and

  World Omni liable as joint employers or as an enterprise. Without any factual allegations to

  support a joint-employer relationship, Plaintiff resorts to the recitation of mere legal conclusions

  that generally state the elements of joint employer or joint enterprise liability. These barebones

  allegations certainly cannot expand liability beyond that unidentified direct employer to

  encompass joint employers.

         Second, Plaintiff’s SAC should be dismissed as alleged against World Omni because

  Plaintiff failed to file a Charge of Discrimination against World Omni. Plaintiff alleges that she

  “timely filed a Charge of Discrimination” on October 22, 2019, but she strategically does not state

  against which entity she filed it. (SAC, ¶ 14). Plaintiff does, however, attach a copy of the Charge

  to the SAC as Exhibit A, and the Charge clearly proves that it was filed against only JMFE, not

  World Omni, which was not brought into this lawsuit until Plaintiff filed her First Amended




                                                    2
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 162 of
                                     365
                                                      CASE NO. CACE-20-010942


  Complaint. Accordingly, Plaintiff’s SAC must be dismissed against World Omni for failure to

  exhaust administrative remedies.

                                         MEMORANDUM OF LAW

          I.       PLAINTIFF FAILS TO STATE A CLAIM AGAINST DEFENDANTS BY
                   FAILING TO SET FORTH FACTS REGARDING THE ALLEGED JOINT
                   EMPLOYER OR JOINT ENTERPRISE STATUS

          Plaintiff attempts to place liability upon Defendants on the basis that they are joint

  employers or, alternatively, that each company qualifies as an enterprise under the FLSA. (SAC,

  ¶¶ 11-12). Plaintiff, however, offers only conclusory allegations related to her alternative theories

  of liability and alleged joint employer status. Indeed, Plaintiff merely recites the elements and

  factors associated with an analysis of joint employer liability, failing to offer any allegations to

  support her claims.

          Florida courts look to federal case-law when analyzing whether two separate entities may

  be aggregated in an employment discrimination case. See Diaz v. Impex of Doral, Inc., 7 So. 3d

  591, 593 (Fla. 3d DCA 2009). A review of federal employment discrimination cases within Florida

  provides three distinct analyses that courts employ: the single employer test, the joint employer

  test, and the agency test. Martinolich v. Golden Leaf Mgmt., 786 So.2d 613, 615 (Fla. 3d DCA

  2001). Plaintiff’s SAC invokes the language from all three theories of joint employer liability, but

  fails to allege sufficient facts to support any of them.

          Under the single employer test, a plaintiff must plead facts sufficient to show that the two

  separate entities are highly integrated in both ownership and operations. Id. In Villarino v.

  Pacesetter Pers. Serv.1, the court found that the plaintiff pled sufficient facts by alleging that the


  1
   Villarino was brought under the Fair Labor Standards Act, where the single employer test originated, however “the
  Eleventh Circuit and other Circuits also apply this test in Title VII and other employment discrimination cases.”
  Varner v. Video Indus. Servs., No. 2:10-cv-2737-JHH, 2010 U.S. Dist. LEXIS 196855, at *24 (N.D. Ala. Apr. 2,
  2012).


                                                          3
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 163 of
                                     365
                                                      CASE NO. CACE-20-010942


  two companies 1) had common ownership, management, and branding; 2) used identical pay and

  employment practices; and 3) were working towards the same business purpose. No. 20-60192-

  CIV, 2020 U.S. Dist. LEXIS 151134 at *13 (S.D. Fla. Aug. 19, 2020). The court was further

  persuaded because the plaintiff “set forth specific factual support” for those allegations “in great

  detail.” Ibid. In the instant case, Plaintiff fails to plead the level of interrelatedness present in

  Villarino. While the Villarino plaintiff alleged that the two companies were working towards the

  same business purpose, Plaintiff here acknowledges that “JM Family is a diversified automotive

  company” while “World Omni is a finance company which provides a broad range of financial

  products and services to consumers.” (SAC, ¶¶ 7-8). Whereas the complaint in Villarino

  specifically alleged that the two companies used identical pay practices, here Plaintiff’s SAC

  asserts in a general manner that “Defendants’ operations are interrelated and they collectively

  exercise control over their labor relations.” (SAC, ¶¶ 11). Plaintiff does identify which operations

  are interrelated or how they are interrelated. Plaintiff simply recites the factors of the single

  employer test instead of pleading facts sufficient to survive the analysis. Accordingly, Plaintiff

  has not pled facts sufficient to show that Defendants are a single integrated employer.

         To satisfy the joint employer test, the court looks for two independent companies

  contracting in good faith, where one company retains sufficient control over the terms and

  conditions of the other company’s employees. Peppers v. Cobb Cty., 835 F.3d 1289, 1300 (11th

  Cir. 2016). Here, the only allegations that might support a claim for joint employer liability consist

  of conclusory recitations of the legal elements/factors for such liability.

         The facts in this case are similar to those in Layton v. Percepta. No. 6:17-cv-1488-Orl-

  41DCI, 2018 U.S. Dist. LEXIS 108268, at *2 (M.D. Fla. May 17, 2018). Though Layton

  concerned a motion for leave to amend and not a motion to dismiss, the analysis is still relevant




                                                    4
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 164 of
                                     365
                                                      CASE NO. CACE-20-010942


  here: the Layton court denied the motion, specifically finding that “Plaintiff’s proposed

  amendment would not survive a motion to dismiss.” Layton, 2018 U.S. Dist. LEXIS 108268 at *6.

  In that case, the plaintiff attempted to show joint employer status between Ford Motor Co. and

  Percepta by specifically alleging 1) that Ford held a membership interest in Percepta, 2) that

  Plaintiff’s email signature block indicated that he worked for Ford as a customer service

  representative, and 3) that a Percepta supervisor admitted that his orders came directly from Ford.

  Id at *9. The Layton court acknowledged that while plaintiff’s allegations could establish that

  Defendant represented Ford in interaction with Ford’s customers, “that is a far cry from pleading

  sufficiently that Ford and Defendant were joint employers.” Id. at *10.

         By comparison here, Plaintiff generally alleges 1) that “JM Family was the parent company

  of World Omni,” 2) that “JM Family and World Omni share employees,” and 3) that Defendants

  “collectively exercise control over their labor operations.” (SAC, ¶¶ 9, 11). Based on those facts

  alone, Plaintiff concludes that “Defendants are therefore joint employers.” Id. Plaintiff fails to

  allege ultimate facts, such as which employees are shared and in what ways Defendants purport to

  collectively exercise control. Plaintiff’s SAC contains less factual support than the Layton

  plaintiff’s proposed amendments, and like the Layton case, the Court here should find that Plaintiff

  failed to plead facts showing Defendants satisfied the joint employer test.

         Under the agency test, two companies qualify as joint employers when one employer

  delegates traditional employer rights, such as hiring, to a third party. Church v. Nationwide Ins.

  Co., No. 00-8007-CIV-HURLEY, 2000 U.S. Dist. LEXIS 226899 at *8 (S.D. Fla. July 17, 2000)..

  In Church., the plaintiff alleged that defendants Nationwide and Rivard were joint employers and

  agents of one another because Rivard employees sold Nationwide insurance policies and all ethics

  complaints were addressed to Nationwide. Id. The court disposed of Plaintiff’s claims in two




                                                   5
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 165 of
                                     365
                                                      CASE NO. CACE-20-010942


  sentences, finding that the defendants were not joint employers because Nationwide neither

  employed Rivard’s workers nor retained control over traditional rights such as the ability to hire

  and fire them. Ibid. In the instant case, Plaintiff similarly fails to allege any facts demonstrating a

  delegation of traditional employer rights. Instead, in an attempt to satisfy the agency test, Plaintiff

  concludes, without any factual support, that “each Defendant is sued individually, as a joint

  enterprise, as joint employers, and as agents of each other.” (SAC, ¶ 12). Plaintiff’s failure to

  support this conclusory recitation of liability with any factual allegations whatsoever is fatal to her

  claim.

           Florida is a fact-pleading jurisdiction. “In order to state a cause of action, a complaint must

  allege sufficient ultimate facts to show that the pleader is entitled to relief.” Taylor v. City of

  Riviera Beach, 801 So. 2d 259, 262 (Fla. 4th DCA 2001) (emphasis added); see also Fla. R. Civ.

  P. 1.110(b) (finding a plaintiff must state a “short and plain statement of the ultimate facts showing

  that the pleader is entitled to relief.”) (emphasis added). Where, as here, Plaintiff fails to allege

  any facts whatsoever in support of her claims that Defendants are her joint employers or a joint

  enterprise, the Court must dismiss those claims in their entirety. See, e.g., Bankers Tr. Realty v.

  Kluger, 672 So. 2d 897, 898 (Fla. 3d DCA 1996) (holding that where a complaint fails to state

  sufficient ultimate facts in support of a claim, and instead “merely states the insufficient legal

  conclusion” that the elements or factors of a claim have occurred, dismissal is appropriate).

           II.    PLAINTIFF FAILED TO EXHAUST                            HER      ADMINISTRATIVE
                  REMEDIES AGAINST WORLD OMNI

           Defendants respectfully request that this Court dismiss the SAC in its entirety, with

  prejudice, as pled against World Omni because Plaintiff failed to name World Omni in her Charge

  of Discrimination, instead asserting only claims against a different corporate entity. It is well

  settled that before filing suit under the FCRA, a plaintiff must exhaust her administrative remedies



                                                     6
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 166 of
                                     365
                                                      CASE NO. CACE-20-010942


  by filing a charge of discrimination with the Florida Commission on Human Relations (“FCHR”).

  Sunbeam TV Corp. v. Mitzel, 83 So. 3d 865, 873-74 (Fla. 3d DCA 2012) (citing § 760.11, Fla.

  Stat. (2010); Woodham v. Blue Cross & Blue Shield of Fla., Inc., 829 So. 2d 891, 894 (Fla. 2002));

  see also Orange Cty. v. McLean, 45 Fla. L. Weekly 745 (Fla. 5th DCA March 27, 2020) (stating

  that “[a]s a prerequisite to bringing a civil action based upon an alleged violation of the FCRA, the

  claimant is required to file a complaint with the FCHR . . . within 365 days of the alleged

  violation.”) (internal citations omitted)); accord Sheridan v. State, Dep’t of Health, 182 So. 3d

  787, 789 (Fla. 1st DCA 2016) (stating that “[p]rior to filing a civil action alleging discrimination

  in    violation    of     the FCRA,      the     individual     seeking     relief    must     .    .

  . exhaust the administrative remedies provided by the FCRA.”) (citing § 760.11(1), (4), Fla. Stat.

  (2012)).

         The purpose of the exhaustion requirement “is to notify the employer of discriminatory

  practices and to provide the FCHR with ‘the first opportunity to investigate the alleged

  discriminatory practices to permit it to perform its role in obtaining voluntary compliance and

  promoting conciliation efforts.’” Sunbeam TV Corp., 83 So. 3d at 874 (quoting Gregory v. Ga.

  Dept. of Human Res., 355 F.3d 1277, 1279 (11th Cir. 2004); Buzzi v. Gomez, 62 F. Supp. 2d 1344,

  1351 (S.D. Fla. 1999)).

         Generally, “the failure to name a party in [a charge] precludes a subsequent civil action

  against that party” where the failure prejudices the unnamed party. Wooding v. Five Suns Aventura,

  LLC, No. 11-20610-Civ, 2012 U.S. Dist. LEXIS 27598, at *5 (S.D. Fla. Mar. 2, 2012).. This is

  because the naming requirement gives notice to the charge party, allowing the opportunity to

  engage in conciliation efforts and voluntary compliance with the applicable employment statutes.

  Ibid. Courts deciding whether the naming/notice requirement has been met analyze several factors




                                                   7
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 167 of
                                     365
                                                      CASE NO. CACE-20-010942


  including “1) the similarity of interest between the named party and the unnamed party; 2) whether

  the plaintiff could have ascertained the identity of the unnamed party at the time of the EEOC

  charge was filed; 3) whether the unnamed parties received adequate notice of the charges; 4)

  whether the unnamed parties had an adequate opportunity to participate in the reconciliation

  process; and 5) whether the unnamed party was prejudiced by its exclusion” from the proceedings.

  Wooding, 2012 U.S. Dist. LEXIS 27598, at *6 (quoting Virgo v. Riviera Beach Assocs, Ltd., 30

  F.3d 1350, 1358 (11th Cir. 1994)).

         The undisputed record shows that Plaintiff filed a Charge only against JM Family

  Enterprises, Inc., and not World Omni, which entity Plaintiff added as a named defendant for the

  first time in her First Amended Complaint. See SAC, Ex. A. Furthermore, examining the facts

  alleged according to the factors outlined in Wooding further highlight the impropriety of

  maintaining World Omni in this action. Examining the similarity of interest between Defendants

  does not favor Plaintiff, who admits that “Defendant JM Family is a diversified automotive

  company” while “Defendant World Omni is a finance company,” highlighting their differing

  business interests. (SAC, ¶¶ 7-8). While Plaintiff alleges that “JM Family’s primary focus includes

  but is not limited to financial services,” she offers no factual support for that conclusion. (SAC, ¶

  7). The second factor concerns whether the plaintiff could have identified and named the unnamed

  party in the initial EEOC filing, and this factor weighs against Plaintiff as well. Plaintiff alleges

  she was “hired, compensated and employed by Defendants, JM Family and World Omni” in

  October 2014 (SAC, ¶ 17), but she presents no facts to explain why she did not name World Omni

  in her Charge of Discrimination ,which she filed in October 2019, more than five years after

  allegedly being employed by both Defendants. (SAC, ¶ 14(a)). These facts, on their face, are

  sufficient to show that Plaintiff could have identified World Omni in her Charge.




                                                   8
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 168 of
                                     365
                                                      CASE NO. CACE-20-010942


         The final three factors are whether the unnamed party received adequate notice of the

  charge, adequate opportunity to participate in conciliation efforts, and whether it was prejudiced

  by the plaintiff’s failure to name the party. Plaintiff fails to set forth any facts to show that any of

  these factors weigh in favor of applying the exemption to the general rule that lawsuits can brought

  only against the party named in the underlying charge. Plaintiff alleges no basis on which she

  should be permitted to proceed with discrimination claims against an entity she did not identify in

  her Charge nor does not state any reason why she would not have identified World Omni.

  Accordingly, World Omni respectfully requests that the SAC as pled against it be dismissed. See

  McClure v. Oasis Outsourcing II, Inc., 674 Fed. App’x 873, 875 (11th Cir. 2016) (unpublished)

  (holding “the district court did not err in granting the motion to dismiss because the record did not

  demonstrate that McClure exhausted the administrative requirements. [. . .] Oasis, McClure’s

  alleged employer, was not named in her EEOC charge of discrimination. Instead, McClure’s

  EEOC charge named ‘Holiday Inn Express’ as her employer and made no factual allegations

  concerning the conduct of Oasis or its employees in relation to the claim.”); Maxwell v. Dep’t

  Juvenile Justice, No. CV419-351, 2020 U.S. Dist. LEXIS 35943, at *3 (S.D. Ga. Jan. 2, 2020)

  (“Regardless of their classification, as these individuals were not included in plaintiff’s Charge of

  Discrimination filed with the Equal Employment Opportunity Commission (EEOC), they cannot

  be brought in as defendants in this subsequent action.”) .

                                            CONCLUSION
         Plaintiff has failed to state sufficient facts to hold Defendants liable as joint employers or

  as a joint enterprise. Accordingly, the Second Amended Complaint should be dismissed in its

  entirety. Moreover, Plaintiff failed to exhaust her administrative remedies by not naming World

  Omni in her Charge of Discrimination. Accordingly, the Second Amended Complaint should be

  dismissed, with prejudice, against World Omni.


                                                     9
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 169 of
                                     365
                                                      CASE NO. CACE-20-010942


  Dated: December 18, 2020
                                                      Respectfully submitted,

                                              By: s/ Jenna Rinehart Rassif
                                                 Jenna Rinehart Rassif, Esq.
                                                 Florida Bar No. 56855
                                                 Email: jenna.rassif@jacksonlewis.com
                                                 Valeria L. Hooker, Esq.
                                                 Florida Bar No. 113688
                                                 E-mail: valerie.hooker@jacksonlewis.com
                                                 Templeton N. Timothy, Esq.
                                                 Florida Bar No. 1025172
                                                 E-mail: templeton.timothy@jacksonlewis.com
                                                 JACKSON LEWIS P.C.
                                                 One Biscayne Tower, Suite 3500
                                                 2 South Biscayne Boulevard
                                                 Miami, Florida 33131
                                                 Telephone: (305) 577-7600
                                                 Facsimile: (305) 373-4466
                                                 Attorneys for Defendants


                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document is being served on

  December 18, 2020, on all counsel of record on the service list below via transmission of Notices

  of Electronic Filing.

                                                      s/ Valerie L. Hooker
                                                      Valerie L. Hooker, Esq.




                                                 10
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 170 of
                                     365
                                                      CASE NO. CACE-20-010942


                                        SERVICE LIST

   Tanesha Blye, Esq.                             Jenna Rinehart Rassif, Esq.
   Florida Bar No. 0738158                        Florida Bar No. 56855
   E-mail: tblye@saenzanderson.com                Email: jenna.rassif@jacksonlewis.com
   Yadhira Ramirez-Toro Esq.                      Valeria L. Hooker, Esq.
   Florida Bar No. 120506                         Florida Bar No. 113688
   E-mail: yramirez@saenzanderson.com             E-mail: valerie.hooker@jacksonlewis.com
   R. Martin Saenz, Esq.                          Templeton N. Timothy, Esq.
   Florida Bar No. 0640166                        Florida Bar No. 1025172
   E-mail: msaenz@saenzanderson.com               E-mail: templeton.timothy@jacksonlewis.com
   SAENZ & ASSOCIATES, PLLC                       JACKSON LEWIS P.C.
   20900 NE 30th Avenue, Suite 800                One Biscayne Tower, Suite 3500
   Aventura, Florida 33180                        2 South Biscayne Boulevard
   Telephone: (305) 503-5131                      Miami, Florida 33131
   Facsimile: (888) 270-5549                      Telephone: (305) 577-7600
                                                  Facsimile: (305) 373-4466
   Attorneys for Plaintiff
                                                  Attorneys for Defendants

  4811-9593-7236, v. 4




                                             11
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 171 of
                                     365




                               EXHIBIT A
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 172 of
                                     365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 173 of
                                     365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 174 of
                                     365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 175 of
                                     365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 176 of
                                     365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 177 of
                                     365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 178 of
                                     365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 179 of
                                     365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 180 of
                                     365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 181 of
                                     365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 182 of
                                     365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 183 of
                                     365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 184 of
                                     365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 185 of
                                     365




                               EXHIBIT B
Filing Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 186 of
       # 117302196  E-Filed 11/25/2020 06:06:40 365
                                                PM


                                                                IN THE CIRCUIT COURT OF THE 17TH
                                                                JUDICIAL CIRCUIT, IN AND FOR
                                                                BROWARD COUNTY, FLORIDA

                                                                GENERAL JURISDICTION DIVISION
        AUDE JESSICA RAPHAEL,                               )
                                                            )
                       Plaintiff,                           )
                                                            )
        v.                                                  )
                                                                   Case No.: CACE-20-010942
                                                            )
        JM FAMILY ENTERPRISES, INC. and                     )
        WORLD OMNI FINANCIAL CORP.,                         )
                                                            )
                       Defendants.                          )
                                                            )

                                     SECOND AMENDED COMPLAINT

               Plaintiff AUDE JESSICA RAPHAEL (“Plaintiff”) sues defendants JM FAMILY

        ENTERPRISES, INC. (“JM Family”) and WORLD OMNI FINANCIAL CORP. (“World Omni”)

        (collectively referred to as “Defendants”) and alleges:

               1.      This is an action for damages exceeding $30,000.00 exclusive of interest, attorneys’

        fees, and costs.

               2.      This is an action to recover damages for discrimination and retaliation pursuant to

        the Florida Civil Rights Act of 1992, Fla. Stat. § 760 et seq. (“FCRA”).

               3.      Plaintiff is, and at all times mentioned was, a resident of Broward County, Florida.

               4.      Defendants are, and at all times mentioned was, a foreign profit corporation, having

        its main place of business in Broward County, Florida.

               5.      At all times material, Plaintiff was an “aggrieved person” as defined by Fla. Stat.

        §760.02(10). Plaintiff specifically incorporates the definition of “aggrieved person.”


                                            www.saenzanderson.com



                                                                                                         1
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 187 of
                                     365



         6.      At all times material, Defendants were a “person” and “employer” as defined by

  Fla. Stat. §760.02(6) & (7). Plaintiff specifically incorporates the definitions of “person” and

  “employer.”

         7.      Defendant JM Family is a diversified automotive company whose subsidiaries

  include World Omni. JM Family’s primary focus includes but is not limited to financial services.

         8.      Defendant World Omni is a finance company which provides a broad range of

  financial products and services to consumers, dealers, and lenders, including originating,

  underwriting, and servicing vehicle retail and lease contracts with companies.

         9.      At all relevant times, Defendant JM Family was the parent company of World Omni

  Financial Corporation.

         10.     At all times material, Defendants collectively employed fifteen (15) or more

  employees for each working day in each of twenty (20) or more calendar weeks in the current or

  preceding calendar year.

         11.     Defendants JM Family and World Omni share employees or interchange

  employees, such as executive level, management and human resources (“HR”) employees; share

  registered agents; share board members; work in the direct interest of one another; and their

  employees are in the common control of both companies. Accordingly, Defendants’ operations are

  interrelated and they collectively exercise control over their labor relations. The Defendants are

  therefore joint employers. Alternatively, each company is an enterprise under the FLSA.

         12.     Each Defendant is sued individually, as a joint enterprise, as joint employers, and

  as agent of each other.




                                      www.saenzanderson.com



                                                                                                  2
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 188 of
                                     365



         13.     Plaintiff has retained the undersigned counsel in order that her rights and interests

  may be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorneys’

  fee.

         14.     Plaintiff has complied with all conditions precedent in filing this action, to wit;

                 a. Plaintiff timely filed a Charge of Discrimination with the Equal Employment

                    Opportunity Commission on or about October 22, 2019.

                 b. Plaintiff was issued a Notice of Suit Rights as to all charges of discrimination

                    and retaliation on or about May 7, 2020.

  See Plaintiff’s Charge of Discrimination attached hereto as Exhibit A.

         15.     Any other applicable conditions precedent to bringing this action have occurred,

  been performed or been excused before the filing of this lawsuit.

                                        RELEVANT FACTS

         16.     JM Family and World Omni operate their business out of the same building located

  at 190 Jim Moran Blvd., Deerfield Beach, Florida.

         17.     Plaintiff was hired by Defendants on or about October 14, 2014. Specifically,

  Plaintiff was hired, compensated and employed by both Defendants, JM Family and World Omni.

         18.     At all times material, Plaintiff was employed by Defendants as a Customer Service

  Representative.

         19.     During Plaintiff’s employment with Defendants, she excelled in her job

  performance, and was recognized for her outstanding work.

         20.     In or about May of 2017, Plaintiff was diagnosed with multiple sclerosis.




                                       www.saenzanderson.com



                                                                                                       3
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 189 of
                                     365



         21.     Plaintiff immediately informed her supervisors, including but not limited to Jillian

  De Los Reyes (“De Los Reyes”), Audrey Demoss (“Demoss”), and Rebecca Bell (“Bell”), of her

  diagnosis.

         22.     Plaintiff was placed on short term disability as a result of her diagnosis.

         23.     Plaintiff returned to work in or about October of 2018.

         24.     Upon her return to work, Defendants’ conduct toward Plaintiff was different than

  Defendants’ conduct toward Plaintiff’s colleagues who were similarly situated, but who did not

  suffer from a disability or handicap. Demoss began bullying, belittling, and micromanaging

  Plaintiff on a constant, pervasive basis because of Plaintiff’s handicap. Defendants’ supervisors

  and managers, including but not limited to De Los Reyes, Demoss and Sharon Miller, began to

  unfairly and unjustly issue write-ups and correction letters to Plaintiff and place Plaintiff on

  probation. Plaintiff’s write-ups and correction letters were related to Plaintiff’s performing her job

  duties pursuant to the work restrictions provided by Plaintiff’s treating physicians.

         25.     Additionally, Demoss talked down to Plaintiff, and made disparaging remarks

  related to Plaintiff’s debilitated condition on a constant, pervasive basis.

         26.     Defendants’ conduct toward Plaintiff was unwelcomed, abusive and sufficiently

  severe and pervasive as to alter the terms and conditions of Plaintiff’s employment with

  Defendants and to create an abusive working environment.

         27.     The discriminatory environment created by Defendants was so pervasive that it

  amounted to a hostile work environment for Plaintiff.




                                       www.saenzanderson.com



                                                                                                      4
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 190 of
                                     365



          28.    Plaintiff complained to Defendants’ HR and management departments, including

  but not limited to Bell, about the bullying, belittling, and micromanaging, but nothing was done.

  Defendants refused to act upon Plaintiff’s complaints.

          29.    Due to her disability, Plaintiff requested certain accommodations, including to

  either work from home, or be assigned a closer parking spot and moved to a desk closer to the

  restroom so she would not have to walk long distances.

          30.    Defendants denied Plaintiff’s reasonable requests for accommodations. In fact,

  rather than granting any of Plaintiff’s requests for a reasonable accommodation, Defendants

  responded by moving Plaintiff to a desk further away from the restroom.

          31.    At all times during her employment, Plaintiff was qualified to perform the essential

  functions of her job; and although Plaintiff continued to satisfy her job requirements, particularly

  her contract quota outlined in her doctor’s records submitted to Defendants, Plaintiff’s supervisors

  began to discipline her. For example, Plaintiff’s supervisors continued to pressure and harass her

  by conducting meetings with Plaintiff during which they ignored her revised contract quota and

  insisted that Plaintiff continue to complete a hire number of contracts to avoid being terminated.

  At no time during these meetings did Plaintiff’s supervisors complain about the quality of her

  work.

          32.    On or about June 7, 2019, Defendants’ HR and management employees had a

  meeting with Plaintiff and terminated her employment. Defendants alleged that Plaintiff’s

  termination was due to her violation of company policy. This alleged violation was not brought to

  Plaintiff’s attention prior to her termination and was clearly pretextual.




                                       www.saenzanderson.com



                                                                                                    5
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 191 of
                                     365



               COUNT I: DISCRIMINATION IN VIOLATION OF THE FCRA –
                           HOSTILE WORK ENVIRONMENT

         33.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 5

  through 28, 31-32 above as if set out in full herein.

         34.     Plaintiff’s diagnosis of multiple sclerosis qualifies as a handicap, or perceived

  handicap.

         35.     At all times material, Defendants were aware of Plaintiff’s handicap, or perceived

  handicap.

         36.     At all times material, Plaintiff was qualified to perform the essential functions of

  her job.

         37.     Defendants intentionally engaged in unlawful employment practices and

  discrimination in violation of the FCRA by creating a hostile work environment by, inter alia,

  bullying, belittling, and micromanaging Plaintiff on a constant, pervasive basis and subsequently

  terminating Plaintiff because of her handicap, or perceived handicap. For example, Defendants

  unfairly and unjustly issued write-ups and correction letters to Plaintiff, placed Plaintiff on

  probation, talked down to Plaintiff, and made disparaging remarks related to Plaintiff’s debilitated

  condition on a constant, pervasive basis.

         38.     Defendants thereby discriminated against Plaintiff in the terms, conditions, and

  benefits of her employment in violation of the FCRA.

         39.     The harassment was sufficiently severe and pervasive as to alter the terms and

  conditions of Plaintiff’s employment with Defendants and to create a discriminatorily abusive

  working environment.



                                       www.saenzanderson.com



                                                                                                    6
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 192 of
                                     365



         40.     Defendants, as Plaintiff’s employer, were responsible for maintaining a working

  environment free from unwelcomed harassment and abuse.

         41.     The discrimination of Plaintiff by Defendants was based on Plaintiff’s handicap, or

  perceived handicap.

         42.     As a direct and proximate result of the actions of Defendants set forth above,

  Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

  emotional pain and mental anguish.

         43.     Furthermore, as a direct and proximate result of Defendants’ actions, Plaintiff has

  been, is being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits due to the Plaintiff solely because of Defendants’ conduct.

         44.     The unlawful employment practices complained of herein and the actions of

  Defendants and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this honorable court:

         A. Enter judgment in Plaintiff’s favor and against Defendants for its violations of the
            FCRA;

         B. Award Plaintiff actual damages suffered, including lost wages and any other damages
            allowed to be recovered in an action brought under the FCRA;

         C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
            humiliation and emotional distress Plaintiff has suffered and continues to suffer;

         D. Enjoin Defendants, its officers, agents, employees and anyone acting in concert with
            them, from discriminating, harassing and retaliating against Plaintiff and any
            employee;

         E. Award Plaintiff reasonable costs and attorney's fees; and
                                       www.saenzanderson.com



                                                                                                     7
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 193 of
                                     365




         F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                       JURY TRIAL DEMAND

         Plaintiff demands trial by jury of all issues triable as of right by jury.

               COUNT II: DISCRIMINATION IN VIOLATION OF THE FCRA –
                              DISPARATE TREATMENT

         45.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 5

  through 32 above as if set out in full herein.

         46.     Plaintiff’s diagnosis of multiple sclerosis qualifies as a handicap, or perceived

  handicap.

         47.     At all times material, Defendants were aware of Plaintiff’s handicap, or perceived

  handicap.

         48.     At all times material, Plaintiff was qualified to perform the essential functions of

  her job.

         49.     As detailed in paragraphs 24 through 25 and 28 through 32, Defendants

  intentionally engaged in unlawful employment practices and discrimination in violation of the

  FCRA by treating Plaintiff differently than similarly situated employees in the terms and

  conditions of her employment by, inter alia, bullying, belittling, and micromanaging Plaintiff on

  a constant, pervasive basis and subsequently terminating Plaintiff because of her handicap, or

  perceived handicap.

         50.     Defendants thereby discriminated against Plaintiff in the terms, conditions, and

  benefits of her employment in violation of the FCRA.




                                       www.saenzanderson.com



                                                                                                     8
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 194 of
                                     365



         51.     The discrimination of Plaintiff by Defendants was based on Plaintiff’s handicap, or

  perceived handicap.

         52.     As a direct and proximate result of the actions of Defendants set forth above,

  Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

  emotional pain and mental anguish.

         53.     Furthermore, as a direct and proximate result of Defendants’ actions, Plaintiff has

  been, is being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits due to the Plaintiff solely because of Defendants’ conduct.

         54.     The unlawful employment practices complained of herein and the actions of

  Defendants and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this honorable court:

         G. Enter judgment in Plaintiff’s favor and against Defendants for its violations of the
            FCRA;

         H. Award Plaintiff actual damages suffered, including lost wages and any other damages
            allowed to be recovered in an action brought under the FCRA;

         I. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
            humiliation and emotional distress Plaintiff has suffered and continues to suffer;

         J. Enjoin Defendants, its officers, agents, employees and anyone acting in concert with
            them, from discriminating, harassing and retaliating against Plaintiff and any
            employee;

         K. Award Plaintiff reasonable costs and attorney's fees; and

         L. Grant Plaintiff such other and further relief, as this Court deems equitable and just.



                                       www.saenzanderson.com



                                                                                                     9
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 195 of
                                     365




                                      JURY TRIAL DEMAND

                    Plaintiff demands trial by jury of all issues triable as of right by jury.

               COUNT III: DISCRIMINATION IN VIOLATION OF THE FCRA –
                             FAILURE TO ACCOMMODATE

         55.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 5

  through 22, and 29 through 32 above as if set out in full herein.

         56.     Plaintiff’s diagnosis of multiple sclerosis qualifies as a handicap, or perceived

  handicap.

         57.     At all times material, Defendants were aware of Plaintiff’s handicap, or perceived

  handicap.

         58.     At all times material, Plaintiff was qualified to perform the essential functions of

  her job.

         59.     Because she was disabled, Plaintiff requested to either work from home, or be

  assigned a closer parking spot and be moved to a desk closer to the restroom so she would not

  have to walk long distances.

         60.     Defendants denied Plaintiff’s reasonable requests for accommodations, and in fact,

  moved Plaintiff further from the restroom.

         61.     Plaintiff engaged in a protected activity when she requested reasonable

  accommodations from Defendants.

         62.     The accommodations requested by Plaintiff were reasonable.

         63.     Defendants intentionally engaged in unlawful employment practices and

  discrimination in violation of the FCRA by treating Plaintiff differently than similarly situated

                                       www.saenzanderson.com



                                                                                                  10
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 196 of
                                     365



  employees in the terms and conditions of her employment by, inter alia, failing to accommodate

  Plaintiff because of Plaintiff’s handicap, or perceived handicap, and subsequently terminating

  Plaintiff’s employment.

         64.     Defendants thereby discriminated against Plaintiff in the terms, conditions, and

  benefits of her employment in violation of the FCRA.

         65.     The discrimination of Plaintiff by Defendants was based on Plaintiff’s handicap, or

  perceived handicap.

         66.     As a direct and proximate result of the actions of Defendants set forth above,

  Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

  emotional pain and mental anguish.

         67.     Furthermore, as a direct and proximate result of Defendants’ actions, Plaintiff has

  been, is being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits due to the Plaintiff solely because of Defendants’ conduct.

         68.     The unlawful employment practices complained of herein and the actions of

  Defendants and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this honorable court:

         A. Enter judgment in Plaintiff’s favor and against Defendants for its violations of the
            FCRA;

         B. Award Plaintiff actual damages suffered, including lost wages and any other damages
            allowed to be recovered in an action brought under the FCRA;

         C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
            humiliation and emotional distress Plaintiff has suffered and continues to suffer;
                                       www.saenzanderson.com



                                                                                                    11
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 197 of
                                     365




         D. Enjoin Defendants, its officers, agents, employees and anyone acting in concert with
            them, from discriminating, harassing and retaliating against Plaintiff and any
            employee;

         E. Award Plaintiff reasonable costs and attorney's fees; and

         F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                       JURY TRIAL DEMAND

         Plaintiff demands trial by jury of all issues triable as of right by jury.

      COUNT IV: RETALIATION IN VIOLATION OF THE FCRA – TERMINATION

         69.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 5

  through 32 above as if set out in full herein.

         70.     Plaintiff’s diagnosis of multiple sclerosis qualifies as a handicap, or perceived

  handicap.

         71.     At all times material, Defendants were aware of Plaintiff’s handicap, or perceived

  handicap.

         72.     Plaintiff engaged in a protected activity when she complained to Defendants HR

  and Management employees, including but not limited to Bell, about being bully, belittling, and

  micromanaging because of her disability.

         73.     Defendants intentionally engaged in unlawful employment practices and retaliation

  in violation of the FCRA by treating Plaintiff differently than similarly situated employees in the

  terms and conditions of her employment by, inter alia, terminating Plaintiff because Plaintiff

  complained of Defendants’ HR and management employees’ discriminatory conduct, the hostile

  work environment she was subjected to and she continuously requested reasonable

  accommodations from Defendants.
                                       www.saenzanderson.com



                                                                                                     12
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 198 of
                                     365



         74.     Defendants thereby retaliated against Plaintiff in the terms, conditions, and benefits

  of her employment in violation of the FCRA.

         75.     The retaliation of Plaintiff by Defendants was based on Plaintiff’s handicap, or

  perceived handicap.

         76.     As a direct and proximate result of the intentional violations by Defendants,

  Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain and mental

  anguish.

         77.     Furthermore, as a direct and proximate result of such actions by Defendants,

  Plaintiff has been, is being, and will be in the future, deprived of income in the form of wages and

  of prospective benefits solely because of Defendants’ conduct.

         78.     The unlawful employment practices complained of herein and the actions of

  Defendants and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this honorable court:

         A. Enter judgment in Plaintiff’s favor and against Defendants for its violations of the
            FCRA;

         B. Award Plaintiff actual damages suffered, including lost wages and any other damages
            allowed to be recovered in an action brought under the FCRA;

         C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
            humiliation and emotional distress Plaintiff has suffered and continues to suffer;

         D. Enjoin Defendants, its officers, agents, employees and anyone acting in concert with
            them, from discriminating, harassing and retaliating against Plaintiff and any
            employee;

         E. Award Plaintiff reasonable costs and attorney's fees; and
                                       www.saenzanderson.com



                                                                                                    13
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 199 of
                                     365




        F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                     JURY TRIAL DEMAND

        Plaintiff demands trial by jury of all issues triable as of right by jury.


  Dated: November 25, 2020.                             Respectfully submitted,

                                                        By: /s/ Tanesha Blye
                                                        Tanesha Blye, Esq.
                                                        Fla. Bar No.: 0738158
                                                        Email: tblye@saenzanderson.com

                                                        Aron Smukler, Esq.
                                                        Fla. Bar No.: 0297779
                                                        Email: asmukler@saenzanderson.com

                                                        R. Martin Saenz, Esq.
                                                        Fla. Bar No.: 0640166
                                                        Email: msaenz@saenzanderson.com

                                                        SAENZ & ANDERSON, PLLC
                                                        20900 NE 30th Avenue, Ste. 800
                                                        Aventura, Florida 33180
                                                        Telephone: (305) 503-5131
                                                        Facsimile: (888) 270-5549




                                      www.saenzanderson.com



                                                                                                    14
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 200 of
                                        365
                            Case No.: CACE-20-010942
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 201 of
                            Case No.: CACE-20-010942
                                        365




          EXHIBIT A - PLAINTIFF'S SECOND AMENDED COMPLAINT
Filing Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 202 of
       # 118670674  E-Filed 12/23/2020 10:44:04 365
                                                AM


                                                             IN THE CIRCUIT COURT OF THE
                                                             17THJUDICIAL CIRCUIT, IN AND FOR
                                                             BROWARD COUNTY, FLORIDA

                                                             GENERAL JURISDICTION DIVISION
        AUDE JESSICA RAPHAEL,                            )
                                                         )
                      Plaintiff,                         )
                                                         )
        v.                                               )       Case No.: CACE-20-010942
                                                         )
        JM FAMILY ENTERPRISES, INC.,                     )
                                                         )
                                                         )
                      Defendant.                         )

                                          NOTICE OF HEARING
                                        (15 to 30 minutes Special Set)

               PLEASE TAKE NOTICE that a hearing has been set before the Honorable Judge Carol-
        Lisa Phillips at the Broward County Courthouse 201 S.E. 6th Street Chambers W15127, Fort
        Lauderdale, FL 33301, on the 14th day of January 2021, at 10:15 A.M., or as soon as the matter
        may be heard upon.


               MOTION:        DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S SECOND
        AMENDED COMPLAINT


        Please Govern Yourselves Accordingly.




                                                             Respectfully submitted,
                                                             By: /s/ Tanesha Blye
                                                             Tanesha Blye, Esq. F
                                                             la. Bar No.: 0738158
                                                             Email: tblye@saenzanderson.com
                                                             Aron Smukler, Esq. F
                                                             la. Bar No.: 0297779
                                                             Email: asmukler@saenzanderson.com
                                                             R. Martin Saenz, Esq.
                                                             Fla. Bar No.: 0640166
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 203 of
                                     365



                                                      Email:         msaenz@saenzanderson.com
                                                      SAENZ & ANDERSON, PLLC
                                                      20900 NE 30th Avenue, Ste. 800 Aventura,
                                                      Florida 33180
                                                      Telephone: (305) 503-5131
                                                      Facsimile: (888) 270-5549


                                  CERTIFICATE OF SERVICE

         I hereby certify that on December 23, 2020, I electronically filed the foregoing document
  through Florida’s E-Filing Portal. I also certify that the foregoing document is being served this
  day on all counsel of record or pro se parties identified on the attached Service List in the
  manner specified, either via E-mail or in some other authorized manner.

                                                      By: /s/ Tanesha Blye

                                          SERVICE LIST

                AUDE JESSICA RAPHAEL v. JM FAMILY ENTERPRISES, INC.
                                 Case No.: CACE-20-010942
                  United States District Court, Southern District of Florida

  Tanesha Blye, Esq.                                 Jenna Rinehart Rassif, Esq. Florida Bar
  E-mail: tblye@saenzanderson.com                    No. 56855 Email:
  Aron Smukler, Esq.                                 jenna.rassif@jacksonlewis.com Valeria L.
  E-mail: asmukler@saenzanderson.com                 Hooker, Esq. Florida Bar No. 113688 E-
  R. Martin Saenz, Esq.                              mail: valerie.hooker@jacksonlewis.com
  E-mail: msaenz@saenzanderson.com SAENZ             JACKSON LEWIS P.C. One Biscayne
  & ASSOCIATES, PLLC                                 Tower, Suite 3500 2 South Biscayne
  20900 NE 30th Avenue, Suite 800 Aventura,          Boulevard Miami, Florida 33131
  Florida 33180                                      Telephone: (305) 577-7600 Facsimile:
  Telephone: (305) 503-5131                          (305) 373-4466
  Facsimile: (888) 270-5549                          Attorneys for Defendants
  Attorneys for Plaintiff
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 204 of
                                     365
Filing Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 205 of
       # 118671707  E-Filed 12/23/2020 10:53:33 365
                                                AM


                                                              IN THE CIRCUIT COURT OF THE
                                                              17THJUDICIAL CIRCUIT, IN AND FOR
                                                              BROWARD COUNTY, FLORIDA

                                                              GENERAL JURISDICTION DIVISION
        AUDE JESSICA RAPHAEL,                             )
                                                          )
                      Plaintiff,                          )
                                                          )
        v.                                                )       Case No.: CACE-20-010942
                                                          )
        JM FAMILY ENTERPRISES, INC.,                      )
                                                          )
                                                          )
                      Defendant.                          )

                            NOTICE OF CANCELLATION OF HEARING

                                              (Motion Calendar)

                      PLEASE BE ADVISED that the hearing set before the Honorable Judge Carol-

        Lisa Phillips at the Broward County Courthouse 201 S.E. 6th Street Chambers W15127, Fort

        Lauderdale, FL 33301, on the 19th day of January 2021, at 8:45 A.M., is hereby cancelled.

        MOTION: DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
        COMPLAINT


        Please Govern Yourselves Accordingly.




                                                              Respectfully submitted,
                                                              By: /s/ Tanesha Blye
                                                              Tanesha Blye, Esq. F
                                                              la. Bar No.: 0738158
                                                              Email: tblye@saenzanderson.com
                                                              Aron Smukler, Esq. F
                                                              la. Bar No.: 0297779
                                                              Email: asmukler@saenzanderson.com
                                                              R. Martin Saenz, Esq.
                                                              Fla. Bar No.: 0640166
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 206 of
                                     365



                                                      Email:         msaenz@saenzanderson.com
                                                      SAENZ & ANDERSON, PLLC
                                                      20900 NE 30th Avenue, Ste. 800 Aventura,
                                                      Florida 33180
                                                      Telephone: (305) 503-5131
                                                      Facsimile: (888) 270-5549


                                  CERTIFICATE OF SERVICE

         I hereby certify that on December 23, 2020, I electronically filed the foregoing document
  through Florida’s E-Filing Portal. I also certify that the foregoing document is being served this
  day on all counsel of record or pro se parties identified on the attached Service List in the
  manner specified, either via E-mail or in some other authorized manner.

                                                      By: /s/ Tanesha Blye

                                          SERVICE LIST

                AUDE JESSICA RAPHAEL v. JM FAMILY ENTERPRISES, INC.
                                 Case No.: CACE-20-010942
                  United States District Court, Southern District of Florida

  Tanesha Blye, Esq.                                 Jenna Rinehart Rassif, Esq. Florida Bar
  E-mail: tblye@saenzanderson.com                    No. 56855 Email:
  Aron Smukler, Esq.                                 jenna.rassif@jacksonlewis.com Valeria L.
  E-mail: asmukler@saenzanderson.com                 Hooker, Esq. Florida Bar No. 113688 E-
  R. Martin Saenz, Esq.                              mail: valerie.hooker@jacksonlewis.com
  E-mail: msaenz@saenzanderson.com SAENZ             JACKSON LEWIS P.C. One Biscayne
  & ASSOCIATES, PLLC                                 Tower, Suite 3500 2 South Biscayne
  20900 NE 30th Avenue, Suite 800 Aventura,          Boulevard Miami, Florida 33131
  Florida 33180                                      Telephone: (305) 577-7600 Facsimile:
  Telephone: (305) 503-5131                          (305) 373-4466
  Facsimile: (888) 270-5549                          Attorneys for Defendants
  Attorneys for Plaintiff
Filing Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 207 of
       # 119433227  E-Filed 01/11/2021 07:46:48 365
                                                PM


                                                               IN THE CIRCUIT COURT OF THE 17TH
                                                               JUDICIAL CIRCUIT, IN AND FOR
                                                               BROWARD COUNTY, FLORIDA

                                                               GENERAL JURISDICTION DIVISION
        AUDE JESSICA RAPHAEL,                              )
                                                           )
                      Plaintiff,                           )
                                                           )
        v.                                                 )
                                                                  Case No.: CACE-20-010942
                                                           )
        JM FAMILY ENTERPRISES, INC. and                    )
        WORLD OMNI FINANCIAL CORP.,                        )
                                                           )
                      Defendants.                          )
                                                           )

                  PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
               MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT
                    AND MEMORANDUM OF LAW IN SUPPORT THEREOF

               Plaintiff, AUDE JESSICA RAPHAEL (“Plaintiff” or “Raphael”), by and through

        undersigned counsel, hereby files this Response in Opposition to Defendants’ JM FAMILY

        ENTERPRISES, INC. and WORLD OMNI FINANCIAL CORP. (“WORLD OMNI”)

        (collectively, “Defendants”) Motion to Dismiss Plaintiff’s Second Amended Complaint and

        Memorandum of Law in Support Thereof, and alleges:

                                              INTRODUCTION

               Plaintiff was hired by Defendants on October 14, 2014 as a Customer Service

        Representative. In May of 2017, Plaintiff was diagnosed with multiple sclerosis. Plaintiff

        immediately informed her supervisors, including but not limited to Jillian De Los Reyes (“De Los

        Reyes”), Audrey Demoss (“Demoss”), and Rebecca Bell (“Bell”), of her diagnosis. As a result,

        she was placed on short term disability. Plaintiff returned to work in October of 2018. However,

        upon her return to work, Defendants created an abusive work environment for Plaintiff and treated

        Plaintiff very poorly because of her handicap. Demoss began bullying, belittling, and



                                                       1
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 208 of
                                     365



  micromanaging Plaintiff on a constant, pervasive basis because of Plaintiff’s handicap. Demoss

  continued to make disparaging remarks related to Plaintiff’s debilitated condition and talk down

  to Plaintiff on a constant basis. When Plaintiff complained to Bell about the bullying, Defendants

  refused to act upon Plaintiff’s complaints.

         Plaintiff requested certain accommodations, including to either work from home, or to be

  assigned a closer parking spot and moved to a desk closer to the restroom to minimize the amount

  that she would have to walk. Instead of accommodating these simple and reasonable requests,

  Defendants responded by maliciously moving Plaintiff to a desk even further away from the

  restroom. Defendants terminated Plaintiff in June of 2019, for an alleged violation of company

  policy. This alleged violation was never brought to Plaintiff’s attention prior to her termination

  and was obviously pretextual.

         Plaintiff filed the Charge of Discrimination with the Equal Employment Opportunity

  Commission (“EEOC”) on October 22, 2019. On May 7, 2020, Plaintiff was issued a Notice of

  Suit Rights as to all charges of discrimination and retaliation, and on July 7, 2020, filed the initial

  complaint, alleging discrimination and retaliation against JM FAMILY ENTERPRISES, INC.

  pursuant to the Florida Civil Rights Act of 1992, Fla. Stat. § 760 et seq. (“FCRA”). Plaintiff filed

  the First Amended Complaint on August 11, 2020, adding WORLD OMNI as a defendant. Plaintiff

  then filed the Second Amended Complaint on November 25, 2020. Plaintiff attached the EEOC

  Charge and Notice of Right to Sue to the Second Amended Complaint.

         Defendants have since filed the Motion to Dismiss Plaintiff’s Second Amended Complaint

  (Defendants’ “Motion”), because: (1) the Second Amended Complaint supposedly fails to state a

  basis upon which to hold Defendants liable as a joint enterprise or as joint employers; and (2)

  Plaintiff allegedly did not sufficiently exhaust her administrative remedies against WORLD




                                                    2
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 209 of
                                     365



  OMNI. However, for the reasons stated hereinafter, Defendants’ Motion should be denied with

  prejudice.

                                    STANDARD OF REVIEW

         In reviewing a motion to dismiss, the court must accept the allegations in the complaint as

  true and consider them in the light most favorable to the plaintiff. Vienneau v. Metropolitan Life

  Ins. Co., 548 So.2d 856, 858 (Fla. 4th DCA 1989); Shumrak v. Broken Sound Club Inc., 898 So.2d

  1018, 1020 (Fla. 4th DCA 2005); Royal & Sunalliance v. Lauderdale Marine Ctr., 877 So.2d 843,

  845 (Fla. 4th DCA 2004); Seminole Tribe of Florida v. Times Pub. Co., Inc., 780 So.2d 310, 311

  (Fla. 4th DCA 2001). Motions to dismiss pursuant to Rule 1.140(b)(6) should be granted only

  when the party seeking dismissal has conclusively demonstrated that plaintiff could prove no set

  of facts whatsoever in support of the cause of action. See Ingalsbe v. Stewart Agency, Inc., 869

  So.2d 30, 35 (Fla. 4th DCA 2004); Morris v. Fla. P. & L. Co., 753 So.2d 153, 154 (Fla. 4th DCA

  2000); Orlovsky v. Solid Surf, Inc., 405 So.2d 1363, 1364 (Fla. 4th DCA 1981); Martin v. Highway

  Equipment Supply Co., 172 So.2d 246, 248 (Fla. 2d DCA 1965); Almarante v. Art Institute of Fort

  Lauderdale, Inc., 921 So. 2d 703, 704-705 (Fla. 4th DCA 2006). In fact, by filing a motion to

  dismiss under Rule 1.140(b)(6), the defendant admits all well pleaded facts as true, as well as

  reasonable inferences arising from those facts. Vienneau v. Metropolitan Life Ins. Co., supra,

  cited in Salit v. Ruden, McClosky, Smith, Schuster, 742 So. 2d 381 (Fla. 4th DCA 1999).

         A motion to dismiss, filed pursuant to Florida Rule of Civil Procedure 1.140(b)(6), tests

  the legal sufficiency of a complaint to state a cause of action and is not intended to determine

  issues of ultimate fact. McWhirter, Reeves, McGothlin, Davidson, Rief & Bakas, P.A. v. Weiss,

  704 So. 2d 214, 215 (Fla. 2d DCA 1998); See, Holland v. Anheuser Busch, Inc., 643 So. 2d 621,

  623 (Fla. 2d DCA 1994). Therefore, in ruling on a motion to dismiss a complaint for failure to




                                                  3
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 210 of
                                     365



  state cause of action, the trial court must confine itself strictly to the allegations within the four

  corners of the complaint. McWhirter, 704 So. 2d at 215. To survive a motion to dismiss, a

  complaint must allege a prima facie case. Alvarez, et al. v. E&A Produce Corp., 708 So. 2d 997,

  999–1000 (Fla. 3d DCA 1998). Whether a prima facie case has been pled depends on the

  sufficiency of the plaintiff’s allegations of fact, excluding the bare conclusions of the plaintiff. Id.

                                      MEMORANDUM OF LAW

            I.    WHETHER THE DEFENDANTS SATISFY THE JOINT EMPLOYER OR
                  JOINT ENTERPRISE STATUS SHOULD BE DETERMINED BY
                  SUMMARY JUDGMENT

          Defendants improperly conclude that the Second Amended Complaint should be dismissed

  because it fails to set forth facts alleging the joint employer or joint enterprise status of Defendants.

  As Defendants point out in their Motion, Florida courts look to federal case-law when determining

  “whether separate but related entities should be aggregated for purposes of employment and labor

  statutes.” See Diaz v. Impex of Doral, Inc., 7 So. 3d 591, 593 (Fla. 3d DCA 2009) (citing

  Martinolich v. Golden Leaf Mgmt., 786 So. 2d 613, 614 (Fla. 3d DCA 2001)). However, federal

  courts have frequently ruled that a determination of joint employer status may not be made at the

  motion to dismiss stage. Roundtree v. Tegna, Inc., 2020 U.S. Dist. LEXIS 141976, at *8 (M.D.

  Fla. 2020).

          Similar to this case, the court in Downie v. BF Weston, LLC, 2016 U.S. Dist. LEXIS

  181542, carefully details the joint employer or joint enterprise status case law. In Downie, Diana

  Downie filed a complaint against BF Weston, LLC, BF Restaurant Management, LLC, and

  BurgerFi International, LLC for the violation of the FCRA based on disability discrimination. BF

  Weston, LLC moved to dismiss the claims against BF Restaurant Management, LLC and BurgerFi

  Intentional, LLC on the basis that the Complaint did not state a claim for joint employer liability.




                                                     4
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 211 of
                                     365



  Id. The court recognized that a determination as to whether or not the plaintiff’s complaint

  adequately alleged a joint employment relationship is one that “requires a factual inquiry that is

  best left until an adequate record is developed.” Downie, at *9. Courts have generally followed

  this notion that such a decision requires a factual inquiry that is best left until the adequate record

  is developed. See Virgo v. Riviera Beach Assocs., Ltd., 30 F.3d 1350, 1360 (11th Cir. 1994)

  (holding that whether or not joint employment exists is a factual question); Kaiser v. Trofholz

  Technologies, Inc., 935 F.Supp.2d 1286, 1293 (M.D. Ala. 2013) (finding that a determination of

  joint employment is best addressed “after the parties have had an opportunity to uncover facts

  through discovery to support or refute this claim”).

         Courts will typically only rule otherwise in situations where the plaintiff completely fails

  to address the joint employer factors in its factual allegations. See Roundtree, at *9. In Roundtree,

  the plaintiff filed a complaint including violations under the FCRA and named two defendants to

  be held liable under a joint employer theory. Id. at *8. The plaintiff argued that, under Downie, a

  determination of joint employer status may not be made at the motion to dismiss stage. Id.

  However, the court ultimately sided with the defendant, because the plaintiff failed to assert any

  factual allegations even remotely addressing the joint employer factors. Id.

         The present case distinguishes itself from that of Roundtree. Unlike in Roundtree, where

  the plaintiff’s complaint was completely devoid of facts relating to joint employer status, the

  Second Amended Complaint makes several significant references to the issue. Specifically, the

  Second Amended Complaint addressed several facts, including that Defendants (1) share or

  interchange executive, management level employees, human resources, registered agents, and

  board members; (2) operate their business out of the same building located at 190 Jim Moran Blvd.,

  Deerfield Beach, FL; and (3) collectively hired, compensated, and employed Plaintiff. See 2nd




                                                    5
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 212 of
                                     365



  Am. Compl. ¶¶ 11 and 16-17. Consequently, Plaintiff has asserted the requisite factual allegations

  in the Second Amended Complaint needed to survive a motion to dismiss.

           II.   PLAINTIFF SUFFICIENTLY ALLEGED THAT SHE EXHAUSTED HER
                 ADMINISTRATIVE REMEDIES

         Defendants wrongfully assert that the disability discrimination and retaliation claims

  brought in Plaintiff’s Second Amended Complaint should be dismissed for Plaintiff’s failure to

  exhaust her administrative remedies. Defendants’ claim that Plaintiff failed to exhaust her

  administrative remedies is solely based upon the procedural technicality that Plaintiff failed to

  name WORLD OMNI in her Charge of Discrimination.

         As a preliminary matter, the U.S. Supreme Court recently held that the obligation imposed

  on plaintiffs alleging discrimination under Title VII to file charges with the EEOC or similar state

  agencies is not a jurisdictional prescription delineating the adjudicatory nature of the courts, but is

  instead a mandatory claims-processing rule. Fort Bend Cnty. v. Davis, 139 S. Ct. 1843, 1845

  (2019) (“Title VII's charge-filing requirement is not jurisdictional”).

         Prior to filing suit under Title VII or the FCRA, an individual must Second exhaust their

  administrative remedies by filing a Charge with the EEOC. Gregory v. Ga. Dep't of Human. Res.,

  355 F.3d 1277, 1279 (11th Cir. 2004). One of the purposes of this exhaustion requirement is to

  ensure that the EEOC has the opportunity to investigate the allegations stated in the Charge. Wu v.

  Thomas, 863 F.2d 1543, 1548 (11th Cir. 1989). The ensuing judicial complaint is thereafter limited

  by the scope of the EEOC investigation which can reasonably be expected to grow out of the

  Charge. Gregory, 355 F.3d at 1280. However, Courts are “extremely reluctant to allow procedural

  technicalities to bar claims brought under [Title VII].” Id. As such, “the scope of an EEOC

  complaint should not be strictly interpreted” and a judicial complaint may encompass any kind of

  discrimination like or related to the allegations contained in the charge. Id. In fact, courts are



                                                    6
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 213 of
                                     365



  “extremely reluctant” to bar discrimination claims based on procedural technicalities and will

  allow judicial claims that “amplify, clarify, or more clearly focus” the allegations brought by the

  EEOC complaint. Id. at 1279.

         Although a party not named in an EEOC Charge may generally not be sued in a later civil

  action, an unnamed party may still be sued in a civil action arising from that Charge when

  necessary to fulfill the purposes of Title VII. Lewis v. Asplundh Tree Expert Co., 402 F. App'x

  454, 456 (11th Cir. 2010). The naming precondition therefore “must be liberally construed” and

  the unnamed party may still be sued if doing so fulfills the purposes of Title VII. Id (emphasis

  added). In analyzing whether the purposes of Title VII are met, Courts consider several factors,

  including:

           (1) the similarity of interest between the named party and the unnamed party;
           (2) whether the plaintiff could have ascertained the identity of the unnamed
           party at the time the EEOC charge was filed; (3) whether the unnamed parties
           received adequate notice of the charges; (4) whether the unnamed parties had
           an adequate opportunity to participate in the reconciliation process; and (5)
           whether the unnamed party actually was prejudiced by its exclusion from the
           EEOC proceedings.

         Id at 456-457. These factors are not meant to impose a “rigid test,” and other factors may

  be relevant depending on the specific facts of the case. Id at 457. For example, one additional

  factor this Court has considered is whether an investigation of the unnamed party could have

  reasonably grown out of the EEOC charge. Id. This additional factor “weighs in favor of inclusion

  of an unnamed party if the party's identity or participation in the alleged discrimination is or is

  likely to be uncovered during the EEOC's reasonable investigation growing out of the charge.” Id.

         For example, in Virgo v. Riviera Beach Assocs., 30 F.3d 1350, 1359 (11th Cir. 1994), the

  plaintiff only named two entities, Sterling Group, Inc. (“Sterling Group”) and Sheraton Ocean Inn

  (“Sheraton Ocean”) in her EEOC Charge of Discrimination. However, the plaintiff failed to

  identify Riviera Beach Associates, Inc. (“Riviera Beach”) (the company contracted by Sheraton


                                                  7
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 214 of
                                     365



  Ocean to manage the hotel) in the Charge. Id. The Appellate Court found that Riviera Beach “was

  a closely related entity since it is the sole owner of the Sheraton Ocean Inn” and that two other

  parties who were general partners in the Riviera Beach Limited Partnership were “functionally

  identical to the partnership and should not be protected by the naming requirement.” Id.

         In the present case, World Omni should not be protected by the naming requirement

  because: (1) Plaintiff was hired, compensated, and employed by World Omni; (2) “JM Family

  Enterprises, Inc. is the parent company of World Omni Financial Corp” [see World Omni,

  http://www.worldomni.com (last visited October 29, 2020), attached hereto as Exhibit “A,” see

  also Contact Us, JM Family Enterprises, https://jmfamily.com/contact (last visited October 29,

  2020), attached hereto as Exhibit “B”]; (3) Defendants’ operate out of the same building located

  at 190 Jim Moran Blvd., Deerfield Beach, FL, and Defendants share the same registered agent and

  substantially   similar    board   members      [see    Detail    by   Entity    Name,     Sunbiz,

  http://search.sunbiz.org/Inquiry/CorporationSearch/ByName (last visited November 2, 2020),

  attached hereto as Composite Exhibit “C”]; and (4) Defendants share employees and/or

  interchange employees, work in the direct interest of one another, and their employees are in the

  common control of both companies. As such, an investigation of World Omni likely grew out of

  Plaintiff’s EEOC charge.

         Furthermore, as correctly asserted by Defendants, “the failure to name a party in [a charge]

  precludes a subsequent civil action against that party” where the failure prejudices the unnamed

  party. Wooding v. Five Suns Aventura, LLC, No. 11-20610-Civ, 2012 U.S. Dist. LEXIS 27598, at

  *5 (S.D. Fla. Mar. 2, 2012). However, Defendants fail to cite any prejudices WORLD OMNI has

  endured as a result of Plaintiff’s inadvertent failure to identify it in the Charge. In fact, WORLD

  OMNI, should have known about the EEOC Charge because it was Defendants’ counsel who




                                                  8
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 215 of
                                     365



  informed Plaintiff that “JM Family Enterprises, Inc. (“JMFE”), never employed Ms. Raphael.

  Instead, Ms. Raphael worked for World Omni Financial Corporation, a subsidiary of JMFE.” See

  E-mail from Defendants’ Counsel, attached hereto as Exhibit “D.”

         Accordingly, barring Plaintiff’s Second Amended Complaint because of a minute

  technicality (i.e., Plaintiff only listing one entity in the EEOC Charge) would be unduly

  burdensome and circumvent the purposes of Title VII.

                                           CONCLUSION

         For the reasons stated herein, the Defendants’ Motion to Dismiss should be denied.


   Dated: January 11, 2021.                            Respectfully submitted,

                                                       Aron Smukler
                                                       Aron Smukler, Esq. (FBN: 297779)
                                                       E-mail: asmukler@saenzanderson.com
                                                       SAENZ & ANDERSON, PLLC
                                                       20900 NE 30th Avenue, Ste. 800
                                                       Aventura, Florida 33180
                                                       Telephone: (305) 503-5131
                                                       Facsimile: (888) 270-5549
                                                       Counsel for Plaintiff

                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 11, 2021, I electronically filed the foregoing document
  with the Clerk of the Court using the Florida E-Filing Portal. I also certify that the foregoing
  document is being served this day on all counsel of record or pro se parties identified on the
  attached Service List in the manner specified, either via transmission of Notices of Electronic
  Filing generated by the Florida E-Filing Portal or in some other authorized manner for those
  counsel or parties who are not authorized to receive electronic Notices of Electronic Filing.

                                                       By: Aron Smukler

                                     SERVICE LIST
    Aude Jessica Raphael v. JM Family Enterprises, Inc. and World Omni Financial Corp.
                                Case No.: CACE-20-010942



                                                   9
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 216 of
                                     365




   R. Martin Saenz, Esq.               Jenna Rinehart Rassif, Esq.
   Email: msaenz@saenzanderson.com     Email: jenna.rassif@jacksonlewis.com
   Tanesha Blye, Esq.                  Valerie L. Hooker, Esq.
   Email: tblye@saenzanderson.com      Email: valerie.hooker@jacksonlewis.com
   Aron Smukler, Esq.                  JACKSON LEWIS P.C.
   Email: asmukler@saenzanderson.com   One Biscayne Tower, Suite 3500
   SAENZ & ANDERSON, PLLC              2 South Biscayne Boulevard
   20900 NE 30th Avenue, Ste. 800      Miami, Florida 33131
   Aventura, Florida 33180             Telephone: (305) 577-7600
   Telephone: (305) 503-5131           Facsimile: (305) 373-4466
   Facsimile: (888) 270-5549           Counsel for Defendants
   Counsel for Plaintiff




                                        10
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 217 of
                                     365
                                Case No.: CACE-20-010942




                        Exhibit A
   Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 218 of
                                        365
                                                              Case No.: CACE-20-010942




                                                                  JM Family ranks No. 26 on Fortune's
                                                                  100 Best Companies to Work For.
                                                                    HOME
                                                                    (INDEX.HTML)
                                                                                     ABOUT
                                                                                     (ABOUT.HTML)
                                                                                                          LOCATIONS
                                                                                                          (WORLDOMNI.HTML)
                                                                                                                                      INVESTOR RELATIONS
                                                                                                                                      (ASSET.HTML)

(index.html)                                                         For 22 years, JM Family, World Omni's parent company, has
                                                                     been ranked by Fortune ® Magazine as one of the 100 Best
                                                                     Companies to Work for in the U.S.



                                                                                                                             (http://reviews.greatplacetowork.com/jm-family-e




COMPANY CULTURE
                                                                                   STRENGTH IN NUMBERS
WELCOME TO JM FAMILY
                 JM Family Enterprises, Inc. is the parent company
                                                                                   3,000,000+ 22 Years                                      4,300
                 of World Omni Financial Corp. As a leader in the                      Contracts                   in a Row              Associates
                 automotive industry, JM Family's primary focus is                   funded since 1981        Fortune ® 100 Best           at JM Family
                                                                                                                Companies to                Enterprises
                 on vehicle distribution and processing, financial                                                 Work For
                 services, warranty and insurance activities, retail
                 vehicle sales and dealer technology services.




  LEARN MORE (HTTP://WWW.JMFAMILY.COM/)
                                                                                   OPERATING DIVISIONS
                                                                                                                        (https://www.setf.com/)


INVESTOR RELATIONS                                                                                                      Southeast Toyota Finance delivers a

SMART INVESTMENT                                                                                                        full range of financial products and
                                                                                                                        services to Toyota dealers in the
                                                                                                                        southeast United States, including
                 World Omni offers public and private term
                                                                                   special retail and lease programs.
                 securitization debt, backed by retail, lease and
                 floorplan originations derived mainly from 177
                 Toyota dealerships in the southeast. Find out more
                 about our asset-backed securitizations.                                                                (https://www.onedatascan.com/)


                                                                                                                        As a global leader, DataScan provides
                    LEARN MORE (ASSET.HTML)
                                                                                                                        clarity to wholesale loan accounting
                                                                                                                        and manages risk with holistic
                                                                                                                        auditing solutions for a wide-range of
                                                                                   clients throughout the world.

WORLD-CLASS SERVICE
ESTABLISHED IN 1981
     Case 0:21-cv-60530-FAM
              World Omni is a diversified Document
                                          financial company1-1 Entered     on FLSD Docket 03/08/2021 Page 219 of
                                                                 Case No.: CACE-20-010942
              offering a broad range of products and services to 365
                   automotive dealers, consumers and lenders.


                      LEARN MORE (ABOUT.HTML)




                                                         CORE VALUES




                                            About Us (worldomni.html)   Terms & Conditions (terms.html)

World Omni Financial Corp. is a subsidiary of JM Family, which was named on FORTUNE 100 Best Companies to Work For® FORTUNE and FORTUNE 100
                     Best Companies to Work For are registered trademarks of Fortune Media IP Limited and are used under license.
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 220 of
                                     365
                                Case No.: CACE-20-010942




                        Exhibit B
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 221 of
                                   Case No.: CACE-20-010942
                                         365
                                   Newsroom   Associates     Partners & Suppliers   JM Family Sites




   ABOUT US                                   BUSINESSES                              IMPACT                                        CAREERS




Contact Us




 General Information                             JM Lexus                                       Corporate Community
                                                                                                Impact
 Corporate Headquarters                          5350 W. Sample Road
                                                 Margate, FL 33073
 info@jmfamily.com                                                                              100 Jim Moran Blvd.
                                                 800-565-3987 | Local 954-972-2200
 100 Jim Moran Blvd.                                                                            Deerfield Beach, FL 33442
                                                 Website
 Deerfield Beach, FL 33442                                                                      954-363-6150
                                                 Facebook
 954-429-2000                                    Twitter
 Website                                                                                              Directions to this Location
 Facebook
                                                      Directions to this location

     Directions to this Location




 Media                                           Careers                                        Southeast Toyota
                                                                                                Distributors, LLC
 Christie.Caliendo@jmfamily.com                  Click here to apply online
 100 Jim Moran Blvd.                             For employment verification,
                                                                                                250 Jim Moran Blvd.
 Deerfield Beach, FL 33442                       call 800-488-2144, ext. 1520
                                                                                                Deerfield Beach, FL 33442
                                                                                                Website
     Directions to this Location

                                                                                                      Directions to this Location




 Southeast Toyota Vehicle                        Southeast Toyota Vehicle                       Southeast Toyota Vehicle
 Processing - Florida                            Processing - Florida                           Processing - Georgia
 Westlake Industrial Park 9985 Pritchard         Jacksonville Port Authority 1751               338 Veterans Memorial Pkwy
 Road                                            Talleyrand Ave.                                Commerce, GA 30530
 Jacksonville, FL 32219                          Jacksonville, FL 32206
                                                                                                      Directions to this Location
     Directions to this Location                      Directions to this Location
         Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 222 of
                                              365
                                                                          Case No.: CACE-20-010942



             JM&A Group - Missouri                                 World Omni Financial Corp. -                       Southeast Toyota Finance -
                                                                   Florida                                            Florida
             3120 Rider Trail South
             Earth City, MO 63045
                                                                   250 Jim Moran Blvd.                                250 Jim Moran Blvd.
             Website
                                                                   Deerfield Beach, FL 33442                          Deerfield Beach , FL 33442
                                                                   866-663-9663                                       866-663-9663
                 Directions to this Location                       Website                                            Website

                                                                         Directions to this Location                       Directions to this Location




             Southeast Toyota Finance -                            Southeast Toyota Finance -                         Home Franchise Concepts
             Alabama                                               Missouri
                                                                                                                      19000 MacArthur Blvd., Suite 1000
                                                                                                                      Irvine, CA 92612
             6150 Omni Park Drive                                  3120 Rider Trail South
                                                                                                                      949-404-1100
             Mobile, AL 36609                                      Earth City, MO 63045
                                                                                                                      Website
             866-663-9663                                          866-663-9663
             Website                                               Website
                                                                                                                           Directions to this location

                 Directions to this Location                             Directions to this Location




Contact Us      Sitemap    Terms of Use        Feedback   Visit Mobile Site                            Stay Connected with JM Family:
© 2020 JM Family Enterprises, Inc.
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 223 of
                                     365
                                Case No.: CACE-20-010942




                        Exhibit C
         Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 224 of
Florida Department of State                                                    D I V I S I O N O F C O R P O R AT I O N S
                                              365
                                                                  Case No.: CACE-20-010942




     Department of State / Division of Corporations / Search Records / Search by Entity Name /




        Detail by Entity Name
        Florida Profit Corporation
        WORLD OMNI FINANCIAL CORP.
        Filing Information

        Document Number                   G17306
        FEI/EIN Number                    XX-XXXXXXX
        Date Filed                        12/30/1982
        State                             FL
        Status                            ACTIVE
        Last Event                        NAME CHANGE AMENDMENT
        Event Date Filed                  01/04/1993
        Event Effective Date              NONE
        Principal Address

        190 Jim Moran Blvd.
        Deerfield Beach, FL 33442


        Changed: 04/10/2018
        Mailing Address

        190 Jim Moran Blvd.
        Deerfield Beach, FL 33442

        Changed: 04/10/2018
        Registered Agent Name & Address

        UNITED AGENT GROUP INC.
        801 US HWY 1
        North Palm Beach, FL 33408

        Name Changed: 02/03/2020

        Address Changed: 04/29/2020
        Officer/Director Detail

        Name & Address


        Title Director
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 225 of
Burns, Brent D.                      365
190 Jim Moran Blvd.             Case No.: CACE-20-010942
Deerfield Beach, FL 33442

Title Director, President

Chait, Daniel M.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442

Title Director

Coombs, Ronald M.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442

Title Asst. Secretary


Williams, Caren Snead
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Asst. Treasurer

Browdy, Alan J.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Treasurer

Gebhard, Eric M.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP

Arends, Rodney
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Asst. Secretary

Sheptak, Peter J.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP


Hollis, Michael
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 226 of
190 Jim Moran Blvd.                  365
Deerfield Beach, FL 33442              Case No.: CACE-20-010942


Title VP, Corporate Taxes


Magner, Kimberly M.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Asst. Treasurer


Romano, Bryan
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP


Sherry, Joanna E.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP


Cateriano, Jose Alfredo
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Group Vice President


Brown, Edward J., Jr.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, General Counsel, Secretary


Hall, Andre L.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442

Title VP


Gray, Michael A.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Group Vice President

Shope, William J.
190 Jim Moran Blvd.
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 227 of
Deerfield Beach, FL 33442            365
                                                Case No.: CACE-20-010942
Title CFO


Venezia, Joseph
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Asst. Treasurer


Argersinger, H. Scott
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Asst. Treasurer


Virtue, Ronald J.
190 Jim Moran Blvd.
Deerfield Beach, FL 33442


Annual Reports

Report Year             Filed Date
2018                    04/10/2018
2019                    04/03/2019
2020                    04/29/2020


Document Images

04/29/2020 -- ANNUAL REPORT           View image in PDF format

02/03/2020 -- Reg. Agent Change       View image in PDF format

04/03/2019 -- ANNUAL REPORT           View image in PDF format

04/10/2018 -- ANNUAL REPORT           View image in PDF format

04/17/2017 -- ANNUAL REPORT           View image in PDF format

08/05/2016 -- AMENDED ANNUAL REPORT   View image in PDF format

04/20/2016 -- ANNUAL REPORT           View image in PDF format

04/16/2015 -- ANNUAL REPORT           View image in PDF format

11/14/2014 -- AMENDED ANNUAL REPORT   View image in PDF format

07/09/2014 -- AMENDED ANNUAL REPORT   View image in PDF format

04/22/2014 -- ANNUAL REPORT           View image in PDF format

01/28/2013 -- ANNUAL REPORT           View image in PDF format

07/31/2012 -- ANNUAL REPORT           View image in PDF format

04/06/2012 -- ANNUAL REPORT           View image in PDF format

02/03/2011 -- ANNUAL REPORT           View image in PDF format

02/26/2010 -- ANNUAL REPORT           View image in PDF format

04/30/2009 -- ANNUAL REPORT           View image in PDF format

05/22/2008 -- ANNUAL REPORT           View image in PDF format

04/03/2007 -- ANNUAL REPORT           View image in PDF format
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSDCase No.:Docket    03/08/2021 Page 228 of
                                                             CACE-20-010942
04/28/2006 -- ANNUAL REPORT
                         View image in PDF format
                                               365
04/28/2005 -- ANNUAL REPORT   View image in PDF format

03/08/2004 -- ANNUAL REPORT   View image in PDF format

04/30/2003 -- ANNUAL REPORT   View image in PDF format

02/24/2002 -- ANNUAL REPORT   View image in PDF format

03/19/2001 -- ANNUAL REPORT   View image in PDF format

04/19/2000 -- ANNUAL REPORT   View image in PDF format

03/16/1999 -- ANNUAL REPORT   View image in PDF format

03/26/1998 -- ANNUAL REPORT   View image in PDF format

04/03/1997 -- ANNUAL REPORT   View image in PDF format

03/21/1996 -- ANNUAL REPORT   View image in PDF format

05/01/1995 -- ANNUAL REPORT   View image in PDF format

01/04/1993 -- Amendment       View image in PDF format




                                    Florida Department of State, Division of Corporations
         Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 229 of
Florida Department of State                                                    D I V I S I O N O F C O R P O R AT I O N S
                                              365
                                                                  Case No.: CACE-20-010942




     Department of State / Division of Corporations / Search Records / Search by Entity Name /




        Detail by Entity Name
        Foreign Profit Corporation
        JM FAMILY ENTERPRISES, INC.
        Filing Information

        Document Number                   P04043
        FEI/EIN Number                    XX-XXXXXXX
        Date Filed                        11/13/1984
        State                             DE
        Status                            ACTIVE
        Last Event                        NAME CHANGE AMENDMENT
        Event Date Filed                  10/20/2014
        Event Effective Date              NONE
        Principal Address

        111 Jim Moran Blvd.
        Deerfield Beach, FL 33442


        Changed: 04/29/2020
        Mailing Address

        100 Jim Moran Blvd.
        Deerfield Beach, FL 33442

        Changed: 04/11/2018
        Registered Agent Name & Address

        UNITED AGENT GROUP INC.
        801 US HWY 1
        PLANTATION, FL 33324

        Name Changed: 02/03/2020

        Address Changed: 02/03/2020
        Officer/Director Detail

        Name & Address


        Title Senior Vice President, Community Relations, Director
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 230 of
Moran, Janice M.                     365
100 Jim Moran Blvd.                            Case No.: CACE-20-010942
Deerfield Beach, FL 33442

Title VP, Family Office and Assistant Sec

Blanton, Thomas K.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442

Title VP, Corporate Controller, Assist Treasurer

Browdy, Alan J.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442

Title Executive Vice President


Heathcott, Forrest W., III
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, Government Relations

Deen Hartley, Sonya R.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, Philanthropy

Burgess, Melanie
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Executive Vice President

Sheehy, Edward M.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, Direct Investing

Reid, David W.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, Treasurer


Gebhard, Eric M.
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 231 of
100 Jim Moran Blvd.                  365
Deerfield Beach, FL 33442                    Case No.: CACE-20-010942


Title VP, HR Services and Technology


Mody, Upendra
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, Corporate Taxes


Magner, Kimberly M.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Assistant Treasurer


Romano, Bryan
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, People Strategy


Heggerick, Lisbeth
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, Associate Services


Sudler, Peter J.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Executive Vice President


Chait, Daniel M.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442

Title Executive Vice President, CFO


Coombs, Ronald M.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Group Vice President, Corporate Services

Pollock, Craig J.
100 Jim Moran Blvd.
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 232 of
Deerfield Beach, FL 33442            365
                                 Case No.: CACE-20-010942
Title VP, ITS


Battisto, Deborah A.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, New Business Liaison


Curtis, Jose A.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, ITS


Miller, Mark M.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, ITS


Sipe, Lisa M.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, Corporate Services


Tiufekchiev, Michael J.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, ITS Planning


Toifel, Brick A.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, ITS


Gordon, Charles S.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442

Title President, CEO, Director


Burns, Brent D.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 233 of
                                   Case No.:
                                        365CACE-20-010942
Title Group VP, General Counsel, Asst Secy


Artusi, Stephen P.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, Deputy GC - Corporate Governance, Asst. Secretary


Williams, Caren Snead
100 Jim Moran Blvd.
Deerfield Beach, FL 33442

Title Exec VP, HR, Legal and Corporate Secretary


Johnson, Carmen S.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, Deputy GC-Finance & Transactions, Asst. Secretary


Sheptak, Peter J.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Assistant Treasurer

Virtue, Ronald J.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Assistant Treasurer


Argersinger, H. Scott
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP, Enterprise Risk Officer

Guerrero, Juan C.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title VP Enterprise Comm, Media Rel/Corp Events, Trvl


Puello Burkman, Rosa
100 Jim Moran Blvd.
Deerfield Beach, FL 33442
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 234 of
Title Director                       365
                                Case No.: CACE-20-010942
McNally, Arline M.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Director

McNally, John J.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Director


Barrett, H. Scott
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Director


McGinnes, Larry D.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Director


Papera, Christine
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Title Chairman of the Board

Brown, Colin W.
100 Jim Moran Blvd.
Deerfield Beach, FL 33442

Title Director


Moran, James Michael
100 Jim Moran Blvd.
Deerfield Beach, FL 33442


Annual Reports

Report Year        Filed Date
2018               04/11/2018
2019               04/06/2019
2020               04/29/2020
 Case 0:21-cv-60530-FAM
Document Images                       Document 1-1 Entered   onCACE-20-010942
                                                        Case No.: FLSD Docket 03/08/2021 Page 235 of
                                                    365
04/29/2020 -- ANNUAL REPORT             View image in PDF format

02/03/2020 -- Reg. Agent Change         View image in PDF format

04/06/2019 -- ANNUAL REPORT             View image in PDF format

04/11/2018 -- ANNUAL REPORT             View image in PDF format

05/12/2017 -- AMENDED ANNUAL REPORT     View image in PDF format

04/17/2017 -- ANNUAL REPORT             View image in PDF format

04/19/2016 -- ANNUAL REPORT             View image in PDF format

12/22/2015 -- AMENDED ANNUAL REPORT     View image in PDF format

04/16/2015 -- ANNUAL REPORT             View image in PDF format

10/20/2014 -- Name Change               View image in PDF format

07/09/2014 -- AMENDED ANNUAL REPORT     View image in PDF format

04/22/2014 -- ANNUAL REPORT             View image in PDF format

04/15/2013 -- ANNUAL REPORT             View image in PDF format

07/31/2012 -- ANNUAL REPORT             View image in PDF format

04/09/2012 -- ANNUAL REPORT             View image in PDF format

04/04/2011 -- ANNUAL REPORT             View image in PDF format

02/26/2010 -- ANNUAL REPORT             View image in PDF format

04/30/2009 -- ANNUAL REPORT             View image in PDF format

05/22/2008 -- ANNUAL REPORT             View image in PDF format

04/03/2007 -- ANNUAL REPORT             View image in PDF format

05/01/2006 -- ANNUAL REPORT             View image in PDF format

04/28/2005 -- ANNUAL REPORT             View image in PDF format

03/05/2004 -- ANNUAL REPORT             View image in PDF format

04/28/2003 -- ANNUAL REPORT             View image in PDF format

02/24/2002 -- ANNUAL REPORT             View image in PDF format

04/16/2001 -- ANNUAL REPORT             View image in PDF format

05/06/2000 -- ANNUAL REPORT             View image in PDF format

03/23/1999 -- ANNUAL REPORT             View image in PDF format

03/26/1998 -- ANNUAL REPORT             View image in PDF format

04/03/1997 -- ANNUAL REPORT             View image in PDF format

03/25/1996 -- ANNUAL REPORT             View image in PDF format

05/01/1995 -- ANNUAL REPORT             View image in PDF format




                                              Florida Department of State, Division of Corporations
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 236 of
                                     365
                                Case No.: CACE-20-010942




                        Exhibit D
    Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 237 of
                                       Case No.: CACE-20-010942
                                             365

From: Hooker, Valerie L. (Miami) <Valerie.Hooker@Jacksonlewis.com>
Sent: Monday, August 3, 2020 11:40 AM
To: tblye@saenzanderson.com
Cc: 'Ursula' <ursula@saenzanderson.com>; Bello, Olga (Miami) <Olga.Bello@jacksonlewis.com>
Subject: RE: JMFE - Raphael



Hi Tanesha,



It was nice speaking with you just now. As I said on the call, the defendant named in Ms. Raphael’s complaint, JM
Family Enterprises, Inc. (“JMFE”), never employed Ms. Raphael. Instead, Ms. Raphael worked for World Omni
Financial Corporation, a subsidiary of JMFE.



After you have had a chance to review with your client, please let me know if you will file an amended complaint to
substitute the defendant. Please feel free to give me a call if you have any questions or want to discuss. Thanks.



Best regards,



Valerie




Valerie L. Hooker


Attorney at Law


Jackson Lewis P.C.


One Biscayne Tower
Suite 3500
Two South Biscayne Boulevard


Miami, FL 33131


Direct: (305) 577-7648 | Main: (305) 577‑7600


Valerie.Hooker@Jacksonlewis.com | www.jacksonlewis.com



Visit our resource page for information and guidance on COVID‑19’s workplace implications
Filing Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 238 of
       # 120289857  E-Filed 01/26/2021 06:07:48 365
                                                PM




                         IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                               IN AND FOR BROWARD COUNTY, FLORIDA

           CASE NO. CACE20010942       DIVISION 25   JUDGE Carol-lisa Phillips

      Aude Jessica Raphael
      Plaintiff(s) / Petitioner(s)
      v.
      JM Family Enterprises, Inc., et al
      Defendant(s) / Respondent(s)
      ____________________________/

                    ORDER ON MOTION TO DISMISS AMENDED COMPLAINT

      The Court has reviewed the Motion, and the Amended Complaint, heard argument, and
      considered the applicable law, it is hereby Ordered as follows:

      Granted without prejudice, the defendants' motion is well taken. Twenty (20) days to Amend.

      DONE and ORDERED in Chambers, at Broward County, Florida on 01-26-2021.


                                                              CACE20010942 01-26-2021 5:58 PM
                                                          Hon. Carol-lisa Phillips
                                                              CIRCUIT JUDGE
                                                          Electronically Signed by Carol-lisa Phillips
      Copies Furnished To:
      Aron Smukler , E-mail : ursula@saenzanderson.com
      Aron Smukler , E-mail : asmukler@saenzanderson.com
      Ilona Demenina Anderson , E-mail : ilona@saenzanderson.com
      Jenna Rinehart Rassif , E-mail : jenna.rassif@jacksonlewis.com
      Ruben Martin Saenz , E-mail : msaenz@saenzanderson.com
      Ruben Martin Saenz , E-mail : efiling@saenzanderson.com
      Ruben Martin Saenz , E-mail : setehc@hotmail.com
      Tanesha W Blye , E-mail : ursula@saenzanderson.com
      Tanesha W Blye , E-mail : tblye@saenzanderson.com
      Tanesha W Blye , E-mail : efiling@saenzanderson.com
      Templeton N Timothy , E-mail : rebecca.billingsby@jacksonlewis.com
      Templeton N Timothy , E-mail : templeton.timothy@jacksonlewis.com
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 239 of
                                     365
                                                            CaseNo: CACE20010942
                                                            Page 2 of 2




Templeton N Timothy , E-mail : MiamiDocketing@JacksonLewis.com
Ursula Lanfranco , E-mail : ursula@saenzanderson.com
Valerie L. Hooker , E-mail : MiamiDocketing@jacksonlewis.com
Valerie L. Hooker , E-mail : belloo@jacksonlewis.com
Valerie L. Hooker , E-mail : valerie.hooker@jacksonlewis.com
Yadhira Ramirez-Toro , E-mail : ursula@saenzanderson.com
Yadhira Ramirez-Toro , E-mail : asmukler@saenzanderson.com
Yadhira Ramirez-Toro , E-mail : yramirez@saenzanderson.com
Filing Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 240 of
       # 121422803  E-Filed 02/15/2021 11:57:51 365
                                                PM


                                                                IN THE CIRCUIT COURT OF THE 17TH
                                                                JUDICIAL CIRCUIT, IN AND FOR
                                                                BROWARD COUNTY, FLORIDA

                                                                GENERAL JURISDICTION DIVISION
        AUDE JESSICA RAPHAEL,                               )
                                                            )
                       Plaintiff,                           )
                                                            )
        v.                                                  )
                                                                   Case No.: CACE-20-010942
                                                            )
        JM FAMILY ENTERPRISES, INC.;                        )
        WORLD OMNI FINANCIAL CORP.; and                     )
        AUDREY DEMOSS,                                      )
                                                            )
                       Defendants.                          )

                                      THIRD AMENDED COMPLAINT

               Plaintiff AUDE JESSICA RAPHAEL (“Plaintiff”) sues defendants JM FAMILY

        ENTERPRISES, INC. (“JM Family”); WORLD OMNI FINANCIAL CORP. (“World Omni”) and

        AUDREY DEMOSS (“DeMoss”) (collectively referred to as “Defendants”) and alleges:

               1.      This is an action for damages exceeding $30,000.00 exclusive of interest, attorneys’

        fees, and costs.

               2.      This is an action to recover damages for handicap, race, and national origin

        discrimination and retaliation pursuant to the Florida Civil Rights Act of 1992, Fla. Stat. § 760 et

        seq. (“FCRA”). This is also an action for race discrimination and retaliation under 42 U.S.C. §

        1981, as amended, and for violations of the Family and Medical Leave Act of 1993, 29 U.S.C. §

        2601 et seq. ("FMLA").

               3.      Plaintiff is, and at all times mentioned was, a resident of Broward County, Florida.

               4.      At all times material to this Complaint, Plaintiff was an “eligible employee” as

        defined by the FMLA, 29 U.S.C. §2611(2)(A).
                                            www.saenzanderson.com



                                                                                                          1
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 241 of
                                     365



          5.     JM Family is, and at all times mentioned was, a foreign profit corporation doing

  business in Broward County, Florida.

          6.     World Omni is, and at all times mentioned was, a Florida profit corporation having

  its main place of business in Broward County, Florida.

          7.     At all times material, Plaintiff was an “aggrieved person” as defined by Fla. Stat.

  §760.02(10). Plaintiff specifically incorporates the definition of “aggrieved person.”

          8.     At all times material, JM Family and World Omni were each a “person” and an

  “employer” as defined by Fla. Stat. §760.02(6) & (7). Plaintiff specifically incorporates the

  definitions of “person” and “employer” contained within the FCRA.

          9.     At all times material, JM Family was Plaintiff’s employer. Similarly, at all times

  relevant, Plaintiff was an employee of JM Family.

          10.    At all times material, World Omni was Plaintiff’s employer. Similarly, at all times

  relevant, Plaintiff was an employee of World Omni.

          11.    JM Family and World Omni (jointly the “Corporate Defendants”) are Plaintiff’s

  “joint employers” under Florida law and under the law of the United States. They jointly employed

  Plaintiff.

          12.    Alternatively, the Corporate Defendants are a “single employer” or an “integrated

  enterprise” or an “agent of each other” under Florida law and under the law of the United States.

          13.    At all times material, the Corporate Defendants each separately and jointly

  employed fifteen (15) or more employees for each working day in each of twenty (20) or more

  calendar weeks in the current or preceding calendar year.




                                      www.saenzanderson.com



                                                                                                  2
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 242 of
                                     365



         14.     Plaintiff has retained the undersigned counsel in order that her rights and interests

  may be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorneys’

  fee.

         15.     Plaintiff has complied with all conditions precedent in filing this action, to wit:

                 a. Plaintiff timely filed a Charge of Discrimination with the Equal Employment

                    Opportunity Commission (the “EEOC”) on or about October 22, 2019;

                 b. Plaintiff was issued a Notice of Suit Rights as to all charges of discrimination

                    and retaliation on or about May 7, 2020; and

                 c. More than 180 days have passed since Plaintiff filed her charge of

                    discrimination with the EEOC. A copy of Plaintiff’s Charge of Discrimination

                    is attached hereto as Exhibit A.

         16.     Any other applicable conditions precedent to bringing this action have occurred,

  been performed or been excused before the filing of this lawsuit.

                                    FACTUAL BACKGROUND

                   The Corporate Defendants are Both Plaintiff’s Employers.
                   Alternatively, Each Defendant is an Employer of Plaintiff.

         17.     Corporate Defendants are highly integrated with respect to ownership and

  operations.

         18.     The initials “JM” in “JM Family” stand for “Jim Moran.” Mr. Moran is the founder

  of JM Family. In Deerfield Beach, Florida, a whole boulevard has been named after Mr. Jim

  Moran. The name of the street is “The Jim Moran Boulevard.”

         19.     This is partially so because JM Family and its subsidiaries, including World Omni,

  occupy several buildings on Jim Moran Boulevard.
                                       www.saenzanderson.com



                                                                                                       3
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 243 of
                                     365



         20.     Corporate Defendants operate out of neighboring buildings encompassing at least

  two whole blocks at Jim Moran Boulevard. Corporate Defendants own and manage at least 4-6

  buildings within two to three blocks on Jim Moran Boulevard in Deerfield Beach, Florida. See for

  instance aerial photos taken of the offices of the Corporate Defendants attached as Exhibit B.

         21.     Both Corporate Defendants work out of the following addresses: 190 Jim Moran

  Blvd., Deerfield Beach, Florida; 100 Jim Moran Blvd., Deerfield Beach, Florida; 111 Jim Moran

  Blvd., Deerfield Beach, Florida; 250 Jim Moran Blvd., Deerfield Beach, Florida; and 300 Jim

  Moran Blvd., Deerfield Beach, Florida. See Exhibit C.

         22.     Corporate Defendants share employees, directors and officers, all who equally

  work for the benefit of both companies.

         23.     Brent Burns is the President and CEO of JM Family and also a director of World

  Omni (see Exhibit D and director and officer details from Exhibit C). He works equally for the

  benefit of both Corporate Defendants.

         24.     Dan Chait is the Executive Vice President of JM Family and also the Director and

  President of World Omni (see Exhibit D and director and officer details from Exhibit C). He works

  equally for the benefit of both Corporate Defendants.

         25.     Ronald “Ron” Coombs is the Executive Vice President of JM Family and also a

  Director of World Omni (see Exhibit D and director and officer details from Exhibit C). He works

  equally for the benefit of both Corporate Defendants.

         26.     World Omni is a wholly owned subsidiary of JM Family.

         27.     At all times relevant, JM Family employed more than 4,300 employees including

  Plaintiff and all of the employees of World Omni.

                                      www.saenzanderson.com



                                                                                                   4
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 244 of
                                     365



         28.      Corporate Defendants’ business and operations are intrinsically related. They

  coexist and benefit from each other in flawless synergy.

         29.      To illustrate, Corporate Defendants’ business admittedly works as follows: First,

  JM Family uses a company it owns called South East Toyota Distributors (“SET”) to purchase

  (wholesale) vehicles from Toyota. SET then processes these vehicles in three different locations

  in the southeast portion of the United States (two locations in Jacksonville, Florida and one in

  Commerce, Georgia).

         30.      Second, after processing the vehicles, JM Family and SET transport the vehicles to

  multiple car dealerships all throughout the southeastern United States, including Alabama, Florida,

  Georgia, North Carolina and South Carolina. Roughly, JM Family and SET distribute 350,000

  vehicles annually to over 175 Toyota dealerships, plus about 100,000 vehicles per year are sold to

  fleet customers.

         31.      Third, once the Toyota vehicles are distributed to the above dealers, World Omni

  comes in as an arm of JM Family and provides commercial loans to these car dealerships in

  Alabama, Florida, Georgia, North Carolina and South Carolina. The commercial loans are backed

  by JM Family.

         32.      Fourth, once a customer at any of the referenced dealers buys a vehicle from the

  dealer, the dealer then is prompted to present finance options to its customer, including financing

  offered by World Omni. The financing offered by World Omni is also backed by JM Family.

         33.      Lastly, if a customer chooses World Omni to finance her vehicle, then the car

  dealership creates and gets signed a retail installment or lease contract between the customer and

  the dealer. This contract in turn is sold to World Omni, who services the customer through the life

                                      www.saenzanderson.com



                                                                                                   5
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 245 of
                                     365



  of the contract, with the power to enforce the contract on behalf of World Omni and JM Family.

  An explanation of how the Corporate Defendants are related to each other is found in the

  “Company Overview” for investors, a copy of which is attached as Exhibit E.

         34.     Both Corporate Defendants benefit from these contracts.

         35.     JM Family has been ranked # 27 on Forbes’ list of “America’s Largest Private

  Companies.” World Omni has immensely contributed to the wealth and profiteering of JM Family

  since at least the early 1980s.

         36.     Corporate Defendants have one or more agreements, which allow JM Family to

  retain control over the employees of World Omni, and which allow World Omni to retain control

  over the employees of JM Family.

         37.     In other words, JM Family may suspend, terminate, promote, demote and overall

  change the terms of employment of employees of World Omni.

         38.     For instance, Colin Brown, once President and CEO of JM Family, announced the

  promotion of Dan Chait, an employee of World Omni, to become the new President of World

  Omni (see Exhibit F). In doing so, Mr. Brown, on behalf of the JM Family stated:

         “Dan’s appointment to president is a testament to his leadership and proven

         commitment to our company and our associates. With his extensive experience

         in the financial services industry and the collective efforts of our World Omni

         team, we are well positioned for continued growth.” (emphasis added) (see

         Exhibit F).

         39.     Mr. Brown’s statements clearly show that in the eyes of JM Family, the Corporate

  Defendants are one. A single company. An “integrated enterprise.”

                                     www.saenzanderson.com



                                                                                               6
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 246 of
                                     365



         40.     Upon information and belief, World Omni may suspend, terminate, promote,

  demote and overall change the terms of employment of employees of JM Family.

         41.     Alternatively, World Omni is an agent of JM Family and directs and manages the

  work of employees, including Plaintiff, at the direction of JM Family.

         42.     Under agency principles, Corporate Defendants are really one entity. One

  “integrated enterprise.”

         43.     Further, Corporate Defendants are an integrated enterprise or are a single employer

  because they need each other to do business.

         44.     Corporate Defendants share offices at the addresses shown above, they share

  employees (the above executives are one clear example for sure), have common management and

  leadership (the above executives and their roles in the Corporate Defendants strongly evidence this

  factor) and both have common owners.

         45.     Plaintiff strongly suggests that discovery will reveal that many if not all other

  employees are also jointly employed by both Corporate Defendants.

         46.     In sum, JM Family gets cars from Toyota and distributes them all over five

  southeastern states in the United States. Then, JM Family, as owner of World Omni, directs World

  Omni to loan money to dealers to purchase the vehicles JM Family just distributed. Then, when

  these dealers sell the vehicles to customers, JM Family positions itself through its subsidiary,

  World Omni, to again give loans to customers in the form of finance contracts. Although they use

  different names, Corporate Defendants are both part of one integral, huge operation.

         47.     In addition, Corporate Defendants have control over the fundamental aspects of the

  employment decisions of both entities.

                                      www.saenzanderson.com



                                                                                                   7
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 247 of
                                     365



          48.    Also, Corporate Defendants contract with each other for the performance of the

  specific tasks mentioned above. To do this, as discovery will reveal, JM Family retained sufficient

  control over the terms and conditions of employment of World Omni’s employees, including

  Plaintiff.

          49.    Further (and to further elaborate on the above points), Corporate Defendants share

  a human resources department, share registered agents, and JM Family recruits employees for both

  Corporate Defendants (see Exhibit G suggesting that JM Family recruited Dawn Dickerson to

  work as Customer Service Representative for World Omni, Diane Greblick to work as Business

  Analyst for World Omni, and Howard Hazle to work as Financial Analyst for JM Family).

                Plaintiff’s Employment Relationship with Corporate Defendants.

          50.    Plaintiff was hired by Corporate Defendants on or about October 1, 2013.

  Specifically, Plaintiff received an Offer Letter, dated October 1, 2013, from World Omni Financial

  Corp., 190 Jim Moran Boulevard, Deerfield Beach, Florida 33442, which possessed the name and

  logo of World Omni in the top left corner of the letter and JM Family in the bottom, right corner

  of the letter (the “Offer Letter”) (Exhibit H).

          51.    The first sentence of the Offer Letter, signed by Human Resources Generalist

  Noelle Lees reads “I am pleased to confirm the job offer extended to you to join JM Family

  Enterprises, Inc.” (emphasis added). The Offer Letter also provided Plaintiff’s job position title,

  rate of pay, first date of employment, and also Plaintiff’s eligibility to participate in JM Family’s

  Annual Incentive Plan and flexible benefits program called “Your JM Choice Plan". During her

  employment, Plaintiff participated in the JM Choice Plan.

          52.    Accordingly, Plaintiff was hired and employed by both Corporate Defendants.

                                       www.saenzanderson.com



                                                                                                     8
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 248 of
                                     365



         53.     At all times material, Plaintiff was employed by Corporate Defendants as a Senior

  Customer Service Representative (“SCSR”) and was tasked with completing automobile purchase

  and lease contracts for Corporate Defendants’ customers.

         54.     Defendants agree that Plaintiff was employed by World Omni.

         55.     All SCSRs employed by Corporate Defendants worked out of the building located

  at 300 Jim Moran Blvd., Deerfield Beach, Florida (the “300 Building”). Accordingly, Plaintiff

  worked out of the 300 Building.

         56.     Plaintiff, like many other SCSRs working in the 300 Building, received certificates,

  awards, trophies and other accolades from JM Family and from World Omni for work

  anniversaries, achieving company quotas and other accomplishments.

         57.     Both Corporate Defendants were named or referenced on Plaintiff’s pay stubs and

  other pay or benefits records, thereby supporting Plaintiff’s presumption that she was compensated

  and employed by both Corporate Defendants. See Exhibit I.

         58.     During Plaintiff’s employment with Corporate Defendants, she excelled in her job

  performance, and was unavoidably recognized for her outstanding work.

   Defendants’ Racial and National Origin Discrimination Against Plaintiff is Conduct Which
                                    Deserves Punishment.

         59.     Plaintiff is a young and beautiful Black woman of Haitian descent.

         60.     She has a hard-working single mother who, with much effort, managed to come

  from Haiti and as a first generation Black, Haitian migrant, and provided for her children, usually

  working 2-3 jobs simultaneously.

         61.     Years later, after graduating in the top of her class, Plaintiff and her siblings, have

  been able to move forward in life by commencing very ambitious careers and jobs. Plaintiff
                                      www.saenzanderson.com



                                                                                                      9
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 249 of
                                     365



  completed all her schooling with honors and in year 2013 she had the grand privilege (she believed)

  of securing a job with the Corporate Defendants as a Senior Customer Service Representative.

  Plaintiff saw in the Corporate Defendants an opportunity to rise high as an executive and ultimately

  as a shareholder, to then realize her dreams and her mother’s dreams of becoming a self-made

  businesswoman working for a large corporation.

          62.    Initially, Plaintiff went on to complete all tasks, consistently exceed her daily

  contract quotas, advance within the Corporate Defendants, receive promotions, and earn raises and

  awards.

          63.    Plaintiff successfully performed her job duties and responsibilities as a SCSR and

  was often outperforming most, if not all, of her co-workers by reviewing and finalizing 30-40

  contracts in a day, rather than the required 25 contracts.

          64.    Plaintiff thought she had it all figured it out. However, to her surprise, not all was

  what it appeared to be at the Corporate Defendants.

          65.    Audrey Demoss (“Demoss”), who was employed by the Corporate Defendants as

  Supervisor in their Customer Service Department, was tasked with supervising SCSRs, including

  Plaintiff.

          66.    Although Plaintiff excelled in her position, she was treated different than other

  similarly situated employees who were not of the Black, Haitian race and ancestry.

          67.    Particularly, Plaintiff’s supervisor, Demoss, micromanaged Plaintiff’s work. Also,

  Demoss often made disparaging and degrading comments to Plaintiff, and repeatedly questioned

  how Plaintiff achieved success in her position, in comparison to Demoss’ son who was Caucasian.

  Demoss made such comments in the presence of other employees.

                                       www.saenzanderson.com



                                                                                                    10
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 250 of
                                     365



         68.     Plaintiff continued thriving as an employee of Corporate Defendants, and Demoss

  made it clear to Plaintiff that she did not like the fact that Plaintiff was successful in her position.

  Constantly, and on a daily basis, Demoss expressed sentiments and dislike to Plaintiff by

  questioning Plaintiff about how she was able to secure the SCR position and directly stating to

  Plaintiff that she would do what she could to make certain that Plaintiff would not be successful

  in her position. Demoss would additionally threaten Plaintiff by telling her she would do things to

  scare her and make it clear that Plaintiff was not welcome as an employee of Corporate

  Defendants’ companies.

         69.     Demoss did not make these degrading and threatening comments to other

  employees who were not of the Black, Haitian race and ancestry.

         70.     Demoss conduct towards Plaintiff and comments made Plaintiff feel singled out,

  humiliated and embarrassed, and caused Plaintiff to suffer severe emotional distress, pain and

  mental anguish.

         71.     In addition to Demoss, Plaintiff was also micromanaged, singled out and treated

  different than other similarly situated employees who were not of the Black, Haitian race and

  ancestry, by Director Sharon Miller (“Miller”). Miller and Demoss dishonestly, unreasonably and

  discriminatorily disciplined Plaintiff by wrongfully issuing write-ups and placing Plaintiff on

  probation.

         72.     Plaintiff complained of Defendants’ discriminatory conduct toward her, but nothing

  was done and the conduct did not cease. Specifically, Plaintiff complained to Rebecca Bell

  (“Bell”), who was a supervisor in the Corporate Defendants’ Customer Service Department, and




                                        www.saenzanderson.com



                                                                                                       11
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 251 of
                                     365



  Christine (ULN) (“Manager Christine”), who was a manager in the Corporate Defendants’

  Customer Service Department.

         73.     To the best of Plaintiff’s knowledge, Demoss, Miller and Manager Christine are

  Caucasian American citizens, and Bell is a Black, African American citizen.

         74.     Demoss, Miller, Bell and Manager Christine all worked at the 300 Building along

  with Plaintiff and Defendants’ other SCSR employees. It is Plaintiff’s good faith belief and

  understanding that Demoss, Miller, Bell and Manager Christine were employees of both JM

  Family and World Omni.

         Disability or Perceived Disability Discrimination / Hostile Work Environment.

         75.     In or about May of 2017, Plaintiff was diagnosed with multiple sclerosis.

         76.     Plaintiff immediately informed her supervisors, including but not limited to

  Demoss, Jillian De Los Reyes (“De Los Reyes”), and Bell, of her diagnosis. Plaintiff further

  advised Defendants that she would need to take intermittent leave to receive the requisite medical

  care and treatment for her serious medical condition.

         77.     During all relevant times, by information and belief, De Los Reyes was employed

  by Corporate Defendants as a Supervisor in the Corporate Defendants’ Customer Service

  Department, and had an office or workstation at the 300 Building, along with Plaintiff, Demoss,

  Miller, Bell and Manager Christine.

         78.     Plaintiff noticed that after her supervisors learned of her diagnosis, they began to

  treat her different than the other similarly situated employees who were not disabled or perceived

  to be disabled. For example, Plaintiffs’ supervisors micromanaged, bullied, and made disparaging

  remarks to Plaintiff regarding Plaintiff’s medical condition.

                                        www.saenzanderson.com



                                                                                                  12
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 252 of
                                     365



          79.    On occasion, after learning of Plaintiff’s medical condition, Demoss would

  constantly sit closely behind Plaintiff for hours, breathing down Plaintiff’s neck, watching what

  Plaintiff was doing, and would consistently whisper rude and cynical comments to mock Plaintiff,

  such as “Oh snap, you can actually do this work.”

          80.    After learning of Plaintiff’s condition, Demoss began forcing Plaintiff to walk a

  long distance, across the office to Demoss’ desk, when Plaintiff had a question, needed assistance

  or to speak to or consult with Demoss. When Plaintiff arrived to Demoss’ desk, Demoss would

  orally discipline Plaintiff about the length of time it took Plaintiff to walk from her desk to Demoss’

  desk.

          81.    On a daily basis, Demoss found a way to complain of Plaintiff’s physical abilities.

  Demoss would say to Plaintiff that she walked too slow or teasingly tell Plaintiff she was not able

  to do certain things because of her medical condition.

          82.    Often Demoss would get very close to Plaintiff’s person and whisper disparaging

  comments to Plaintiff about how she did not deserve to be an SCSR or to receive the awards and

  or accolades given to her.

          83.    Eventually, Plaintiff was placed on short term disability as a result of her multiple

  sclerosis diagnosis.

          84.    Plaintiff returned to work in or about October of 2018.

          85.    Upon her return to work, Defendants’ conduct toward Plaintiff worsened. Plaintiffs

  supervisors amplified their hostile and harassing behavior toward Plaintiff, and consistently

  bullied, belittled, and micromanaged Plaintiff on a pervasive basis because of Plaintiff’s handicap.




                                        www.saenzanderson.com



                                                                                                      13
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 253 of
                                     365



         86.     After Plaintiff was diagnosed with multiple sclerosis she would arrive to work early

  to secure a closer parking space. On a daily basis, Demoss would bully Plaintiff by making an

  issue of the parking spaces Plaintiff was able to secure. Demoss would intimidate Plaintiff by

  sitting on Plaintiff’s desk, leaning in very close to Plaintiff and asking Plaintiff in an austere tone

  of voice what made her think that she could park in a close parking space. Some days Demoss

  would order Plaintiff to walk out to her car, park further away, and walk back to the office. On

  other days, when Plaintiff would ask whether Demoss required her to move her vehicle, Demoss

  would respond “No, but make sure you park further away tomorrow.”

         87.     Demoss continued to talk down to Plaintiff, and make disparaging remarks related

  to Plaintiff’s debilitated condition on a constant, pervasive basis. Demoss made such statements in

  private to Plaintiff and in the presence of other employees.

         88.     Demoss’ treatment of Plaintiff became so pervasive, that every day Plaintiff went

  to work she was embarrassed and humiliated, and suffered severe emotional distress, pain and

  mental anguish.

         89.     Additionally, Defendants’ supervisors and managers, including but not limited to

  De Los Reyes, Demoss, Bell, Miller and Manager Christine, began to unfairly and unjustly issue

  write-ups and correction letters to Plaintiff and place Plaintiff on probation. The write-ups and

  correction letters issued to Plaintiff were related to Plaintiff’s performance of her job duties

  pursuant to the work restrictions provided by Plaintiff’s treating physicians. Ignoring the medical

  restrictions, Plaintiff’s supervisors and managers would say to her, “Your numbers are too low.

  You are going to get fired.” Corporate Defendants complained of and issued discipline because of

  the quantity of work Plaintiff produced, but because of the quality of Plaintiff’s work.

                                        www.saenzanderson.com



                                                                                                      14
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 254 of
                                     365



         90.     At all times during Plaintiff’s employment, she was qualified to perform the

  essential functions of her job; and although Plaintiff continued to satisfy her job requirements,

  particularly her contract quota, pursuant to the limitations provided by Plaintiff’s physician and

  provided to Defendants, Plaintiff’s supervisors began to wrongfully issue discipline to Plaintiff.

  For example, Plaintiff’s supervisors pressured and harassed her by conducting meetings with

  Plaintiff during which they ignored her revised contract quota provided by her physician and

  insisted that Plaintiff continue to complete a higher number of contracts. Defendants consistently

  threatened that if Plaintiff did not review and finalize 25 contracts per day she would be terminated.

  These meetings were not conducted with Plaintiff prior to the Corporate Defendants becoming

  aware of Plaintiff’s multiple sclerosis diagnosis.

         91.     Importantly, at no time during these meetings did Plaintiff’s supervisors complain

  about the quality of her work. For instance, two weeks prior to Plaintiff’s termination, during or

  around May 2019, Demoss sat with Plaintiff to observe her work performance. Demoss did not

  mention to Plaintiff any issues with Plaintiff’s work performance.

         92.     Defendants’ conduct toward Plaintiff was unwelcomed, abusive, sufficiently severe

  and pervasive, and altered the terms and conditions of Plaintiff’s employment with Defendants.

         93.     Defendants’ conduct was so pervasive that other SCSRs began to bully and belittle

  Plaintiff. For example, Plaintiff’s co-workers would make a joke of the way Plaintiff walked

  (which was due to her medical condition) and constantly harassed Plaintiff about where she parked

  her vehicle.

         94.     Plaintiff’s work environment became so hostile, that Plaintiff felt constantly

  harassed, singled out, embarrassed and humiliated, all of which caused her to suffer severe

                                       www.saenzanderson.com



                                                                                                     15
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 255 of
                                     365



  emotional distress, pain and mental anguish. Plaintiff’s severe emotional distress, pain and mental

  anguish worsened her multiple sclerosis condition.

         95.     Plaintiff complained to Defendants’ HR and management departments, including

  but not limited to Bell, about the bullying, belittling, and micromanaging, but nothing was done.

         96.     Defendants refused to act upon Plaintiff’s complaints.

         97.     The discriminatory environment created by Defendants was so pervasive that it

  amounted to a hostile work environment for Plaintiff.

                              Denial of Reasonable Accommodations.

         98.     Due to her disability, after Plaintiff’s return to work from short term disability

  leave, Plaintiff requested certain accommodations, including to either work from home or be

  assigned a closer parking spot and moved to a desk closer to the restroom so she would not have

  to walk long distances.

         99.     The accommodations requested by Plaintiff were reasonable. Plaintiff would have

  been able to perform her essential job functions if Defendants granted her request to work from

  home, to be assigned a closer parking spot or a desk closer to the restroom.

         100.    Defendants denied Plaintiff’s reasonable requests for accommodations.

         101.    In fact, rather than granting any of Plaintiff’s requests for a reasonable

  accommodation, Defendants responded by moving Plaintiff to a desk further away from the

  restroom.

         102.    Plaintiff immediately acknowledged Corporate Defendants’ conduct as yet another

  attempt to single her out and cause her to be embarrassed and humiliated.




                                      www.saenzanderson.com



                                                                                                  16
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 256 of
                                     365



         103.    Defendants’ denial of Plaintiff’s reasonable accommodations requests and decision

  to move Plaintiff further away from the restroom caused Plaintiff to fall at work during a trip to

  the restroom. Plaintiff’s fall was witnessed by Defendants’ employees and Plaintiff was

  embarrassed and humiliated.

         104.    Plaintiff immediately informed her supervisors.

         105.    Plaintiff’s fall was not documented.

         106.    As Plaintiff continued to work, and had to endure walking a greater distance to and

  from her vehicle and the restroom, she was in fact embarrassed, humiliated and suffered severe

  emotional distress, pain and mental anguish.

                                     Plaintiff’s Wrongful Termination.

         107.    On or about June 7, 2019, after Plaintiff endured severe and pervasive harassment,

  hostility and discrimination from the Defendants, Defendants’ HR and management employees

  had a meeting with Plaintiff and terminated her employment. Defendants alleged that Plaintiff’s

  termination was due to her violation of company policy. This alleged violation was not brought to

  Plaintiff’s attention prior to her termination and was clearly pretextual.

         108.    During her employment, Plaintiff was singled out and treated different than other

  similarly situated employees who were not Haitian American, Black citizens, and/or who did not

  suffer from a disability or handicap.

         109.    Plaintiff’s race was a motivating factor that caused her to be discharged from her

  employment.

         110.    Plaintiff’s handicap or perceived handicap was a direct cause of Defendants’

  decision to terminate Plaintiff.

                                          www.saenzanderson.com



                                                                                                 17
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 257 of
                                     365



          111.    As a result of Defendants’ intentional discriminatory conduct, Plaintiff’s

  employment was terminated, and she suffered a substantial loss of compensation and benefits.

                                   EEOC Charge of Discrimination.

          112.    Defendants’ wrongful termination of Plaintiff’s employment prompted Plaintiff to

  file a Charge of Discrimination (“Charge”) with the Equal Employment Opportunity Commission

  (“EEOC”), on or about October 22, 2019 (see Exhibit A).

          113.    In her Charge, Plaintiff alleged discrimination based on race, national origin,

  retaliation and disability against her employer. The employer named in the Charge was the parent

  company, JM Family. The Charge did not specifically list World Omni as Plaintiff’s employer.

          114.    The EEOC was tasked with investigating Plaintiff’s claims by performing an

  official inquiry to obtain relevant information pertaining to Plaintiff’s employment, by using a

  variety of fact-finding methods such as interviews, a fact-finding conference, requests for

  information, interrogatories, and or affidavits.

          115.    Given the above referenced Offer Letter, pay stubs, benefits offered by Defendants

  to its employees including Plaintiff, and the accolades earned by Plaintiff and offered to Plaintiff

  by both Defendants, the EEOC’s investigation involved Plaintiff’s employment with JM Family

  through its subsidiary World Omni.

          116.    After its investigation, the EEOC substantiated the allegations in Plaintiff’s Charge.

          117.    On May 7, 2020, the EEOC issued Plaintiff a Notice of Right to Sue.

          118.    During her employment, Plaintiff had colleagues of a different race and / or national

  origin who were similarly situated, in that they had similar job titles, duties, responsibilities and

  qualifications, but were not treated similar to Plaintiff.

                                        www.saenzanderson.com



                                                                                                     18
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 258 of
                                     365



         119.    During her employment, Plaintiff had colleagues who were not handicap or

  perceived to be handicap, and who were similarly situated, in that they had similar job titles, duties,

  responsibilities and qualifications, but were not treated similar to Plaintiff.

         120.    As a result of Corporate Defendants’ actions, Plaintiff was required to hire

  undersigned Counsel to protect her rights and interests and to incur reasonable attorney fees and

  costs, to pursue her claims stated in this Complaint and her Charge.

       COUNT I: HANDICAP DISCRIMINATION IN VIOLATION OF THE FCRA –
                          DISPARATE TREATMENT

         121.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 – 58

  and 75 - 120 above as if set out in full herein.

         122.    Plaintiff’s diagnosis of multiple sclerosis qualifies as a handicap, or perceived

  handicap.

         123.    At all times material, Defendants were aware of Plaintiff’s handicap, or perceived

  handicap.

         124.    At all times material, Plaintiff was qualified to perform the essential functions of

  her job.

         125.    As detailed in paragraphs 75 through 97, Defendants intentionally engaged in

  unlawful employment practices and discrimination in violation of the FCRA by treating Plaintiff

  differently than similarly situated employees in the terms and conditions of her employment by,

  inter alia, bullying, belittling, and micromanaging Plaintiff on a constant, pervasive basis and

  subsequently terminating Plaintiff because of her handicap, or perceived handicap.




                                        www.saenzanderson.com



                                                                                                      19
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 259 of
                                     365



         126.    Defendants, through its management employees, including but limited to De Los

  Reyes, Demoss, Bell and Miller, thereby discriminated against Plaintiff in the terms, conditions,

  and benefits of her employment in violation of the FCRA.

         127.    The discrimination of Plaintiff by Defendants was based on Plaintiff’s handicap, or

  perceived handicap.

         128.    As a direct and proximate result of the actions of Defendants set forth above,

  Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

  emotional distress, pain and mental anguish.

         129.    Furthermore, as a direct and proximate result of Defendants’ actions, Plaintiff has

  been, is being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits due to the Plaintiff solely because of Defendants’ conduct.

         130.    The unlawful employment practices complained of herein and the actions of

  Defendants and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this honorable court:

         A. Enter judgment in Plaintiff’s favor and against Defendants for its violations of the

             FCRA;

         B. Award Plaintiff actual damages suffered, including lost wages and any other damages

             allowed to be recovered in an action brought under the FCRA;




                                       www.saenzanderson.com



                                                                                                    20
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 260 of
                                     365



          C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,

              humiliation and emotional distress, pain and mental anguish Plaintiff has suffered and

              continues to suffer;

          D. Enjoin Defendants, its officers, agents, employees and anyone acting in concert with

              them, from discriminating, harassing and retaliating against Plaintiff and any

              employee;

          E. Award Plaintiff reasonable costs and attorney's fees; and

          F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                        JURY TRIAL DEMAND

                     Plaintiff demands trial by jury of all issues triable as of right by jury.

       COUNT II: HANDICAP DISCRIMINATION IN VIOLATION OF THE FCRA –
                        FAILURE TO ACCOMMODATE

          131.    Plaintiff re-adopts each and every factual allegation as stated in 1 – 58 and 75 – 106

  above as if set out in full herein.

          132.    Plaintiff’s diagnosis of multiple sclerosis qualifies as a handicap, or perceived

  handicap.

          133.    At all times material, Defendants were aware of Plaintiff’s handicap, or perceived

  handicap.

          134.    At all times material, Plaintiff was qualified to perform the essential functions of

  her job.

          135.    Because she was disabled, Plaintiff requested to either work from home, or be

  assigned a closer parking spot and be moved to a desk closer to the restroom so she would not

  have to walk long distances.
                                        www.saenzanderson.com



                                                                                                      21
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 261 of
                                     365



         136.    Defendants denied Plaintiff’s reasonable requests for accommodations, and in fact,

  moved Plaintiff further from the restroom.

         137.    Plaintiff engaged in a protected activity when she requested reasonable

  accommodations from Defendants.

         138.    The accommodations requested by Plaintiff were reasonable.

         139.    Defendants, through its management employees, including but limited to De Los

  Reyes, Demoss, Bell and Miller, intentionally engaged in unlawful employment practices and

  discrimination in violation of the FCRA by treating Plaintiff differently than similarly situated

  employees in the terms and conditions of her employment by, inter alia, failing to accommodate

  Plaintiff because of Plaintiff’s handicap, or perceived handicap, and subsequently terminating

  Plaintiff’s employment.

         140.    Defendants thereby discriminated against Plaintiff in the terms, conditions, and

  benefits of her employment in violation of the FCRA.

         141.    The discrimination of Plaintiff by Defendants was based on Plaintiff’s handicap, or

  perceived handicap.

         142.    As a direct and proximate result of the actions of Defendants set forth above,

  Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

  emotional pain and mental anguish.

         143.    Furthermore, as a direct and proximate result of Defendants’ actions, Plaintiff has

  been, is being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits due to the Plaintiff solely because of Defendants’ conduct.




                                       www.saenzanderson.com



                                                                                                    22
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 262 of
                                     365



         144.     The unlawful employment practices complained of herein and the actions of

  Defendants and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this honorable court:

         A. Enter judgment in Plaintiff’s favor and against Defendants for its violations of the
            FCRA;

         B. Award Plaintiff actual damages suffered, including lost wages and any other damages
            allowed to be recovered in an action brought under the FCRA;

         C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
            humiliation and emotional distress, pain and mental anguish Plaintiff has suffered and
            continues to suffer;

         D. Enjoin Defendants, its officers, agents, employees and anyone acting in concert with
            them, from discriminating, harassing and retaliating against Plaintiff and any
            employee;

         E. Award Plaintiff reasonable costs and attorney's fees; and

         F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                      JURY TRIAL DEMAND

         Plaintiff demands trial by jury of all issues triable as of right by jury.

      COUNT III: HANDICAP DISCRIMINATION IN VIOLATION OF THE FCRA –
                 RETALIATORY AND WRONGFUL TERMINATION

         145.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 – 58

  and 75 - 120.

         146.     Plaintiff’s diagnosis of multiple sclerosis qualifies as a handicap, or perceived

  handicap.



                                       www.saenzanderson.com



                                                                                                     23
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 263 of
                                     365



         147.    At all times material, Defendants were aware of Plaintiff’s handicap, or perceived

  handicap.

         148.    Plaintiff engaged in a protected activity when she complained to Defendants HR

  and Management employees, including but not limited to Bell, about being bullied, belittled,

  embarrassed, humiliated and micromanaged because of her disability.

         149.    Defendants, through its management employees, including but limited to De Los

  Reyes, Demoss, Bell and Miller, intentionally engaged in unlawful employment practices and

  retaliation in violation of the FCRA by treating Plaintiff differently than similarly situated

  employees in the terms and conditions of her employment by, inter alia, terminating Plaintiff

  because Plaintiff complained of Defendants’ HR and management employees’ discriminatory

  conduct, the hostile work environment she was subjected to and denial of Plaintiff’s reasonable

  accommodations by Defendants.

         150.    Defendants thereby retaliated against Plaintiff in the terms, conditions, and benefits

  of her employment in violation of the FCRA.

         151.    The retaliation against Plaintiff by Defendants was based on Plaintiff’s handicap,

  or perceived handicap.

         152.    As a direct and proximate result of the intentional violations by Defendants,

  Plaintiff has suffered, is now suffering, and will continue to suffer, emotional distress, pain and

  mental anguish.

         153.    Furthermore, as a direct and proximate result of such actions by Defendants,

  Plaintiff has been, is being, and will be in the future, deprived of income in the form of wages and

  of prospective benefits solely because of Defendants’ conduct.

                                      www.saenzanderson.com



                                                                                                    24
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 264 of
                                     365



         154.    The unlawful employment practices complained of herein and the actions of

  Defendants and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this honorable court:

         A. Enter judgment in Plaintiff’s favor and against Defendants for its violations of the

             FCRA;

         B. Award Plaintiff actual damages suffered, including lost wages and any other damages

             allowed to be recovered in an action brought under the FCRA;

         C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,

             humiliation and emotional distress, pain and mental anguish Plaintiff has suffered and

             continues to suffer;

         D. Enjoin Defendants, its officers, agents, employees and anyone acting in concert with

             them, from discriminating, harassing and retaliating against Plaintiff and any

             employee;

         E. Award Plaintiff reasonable costs and attorney's fees; and

         F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                      JURY TRIAL DEMAND

         Plaintiff demands trial by jury of all issues triable as of right by jury.

          COUNT IV: RACE DISCRIMINATION IN VIOLATION OF THE FCRA –
                            DISPARATE TREATMENT

         155.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 – 74

  and 107 – 120 above as if set out in full herein.
                                       www.saenzanderson.com



                                                                                                     25
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 265 of
                                     365



         156.    Plaintiff is a member of a protected class of Black citizens.

         157.    At all times material, Defendants were aware of Plaintiff’s race.

         158.    As detailed in paragraphs 59 through 74 and 107 through 111, Defendants

  intentionally engaged in unlawful employment practices and discrimination in violation of the

  FCRA by treating Plaintiff differently than similarly situated employees in the terms and

  conditions of her employment because of Plaintiff’s race.

         159.    Particularly, Defendants, through its supervisors and managers some of which are

  not Black citizens, engaged in discriminatory conduct against Plaintiff, in private and in the

  presence of other employees, by, among other things, micromanaging Plaintiff’s work, making

  disparaging and degrading comments to Plaintiff, and repeatedly questioning how Plaintiff

  achieved success in her position. Defendants also dishonestly, unreasonably and discriminatorily

  disciplined Plaintiff by wrongfully issuing write-ups and placing Plaintiff on probation.

         160.    Defendants discriminatory actions against Plaintiff were willful, conscious, and

  repeated, as opposed to an isolated occurrence and were more than a slight annoyance.

         161.    Defendants, through its management employees, including but limited to De Los

  Reyes, Demoss, Bell, Miller and Manager Christine, thereby discriminated against Plaintiff in the

  terms, conditions, and benefits of her employment in violation of the FCRA.

         162.    Through its actions and treatment of Plaintiff, Defendant intended to discriminate

  against Plaintiff on the basis of Plaintiff’s race/ethnicity, and therefore the discrimination of

  Plaintiff by Defendants was based on Plaintiff’s race.




                                      www.saenzanderson.com



                                                                                                26
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 266 of
                                     365



         163.    As a direct and proximate result of the actions of Defendants set forth above,

  Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

  emotional distress, pain and mental anguish.

         164.    Furthermore, as a direct and proximate result of Defendants’ actions, Plaintiff has

  been, is being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits due to the Plaintiff solely because of Defendants’ conduct.

         165.    The unlawful employment practices complained of herein and the actions of

  Defendants and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this honorable court:

         A. Enter judgment in Plaintiff’s favor and against Defendants for its violations of the

             FCRA;

         B. Award Plaintiff actual damages suffered, including lost wages and any other damages

             allowed to be recovered in an action brought under the FCRA;

         C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,

             humiliation and emotional distress, pain and mental anguish Plaintiff has suffered and

             continues to suffer;

         D. Enjoin Defendants, its officers, agents, employees and anyone acting in concert with

             them, from discriminating, harassing and retaliating against Plaintiff and any

             employee;

         E. Award Plaintiff reasonable costs and attorney's fees; and

                                       www.saenzanderson.com



                                                                                                    27
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 267 of
                                     365



         F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                      JURY TRIAL DEMAND

                    Plaintiff demands trial by jury of all issues triable as of right by jury.

          COUNT V: RACE DISCRIMINATION IN VIOLATION OF THE FCRA –
                 RETALIATORY AND WRONGFUL TERMINATION

         166.    Plaintiff re-adopts each and every factual allegation as stated in 1 – 74 and 107 –

  120.

         167.    Plaintiff is a member of a protected class of Black citizens.

         168.    At all times material, Defendants were aware of Plaintiff’s race.

         169.    Plaintiff engaged in a protected activity when she complained about race

  discrimination and hostility, abuse in the workplace.

         170.    Defendants, through its management employees, including but limited to De Los

  Reyes, Demoss, Bell, Miller and Manager Christine, intentionally engaged in unlawful

  employment practices and retaliation in violation of the FCRA by treating Plaintiff differently than

  similarly situated employees in the terms and conditions of her employment by, inter alia,

  terminating Plaintiff because Plaintiff complained of Defendants’ discriminatory and harassing

  conduct, despite Plaintiff having performed her job well.

         171.    Defendants furthermore intentionally engaged in unlawful employment practices

  and retaliation in violation of the FCRA following Plaintiff’s initial and subsequent complaints of

  discrimination, when it increased its harassment and desperate treatment of Plaintiff, began

  disciplining Plaintiff, and by repeatedly making disparaging remarks toward Plaintiff.

         172.    Defendants further retaliated when it terminated Plaintiff after Plaintiff complained

  regarding Defendants’ discriminatory, harassing, and abusive work environment.
                                       www.saenzanderson.com



                                                                                                     28
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 268 of
                                     365



         173.    Defendants thereby retaliated against Plaintiff in the terms, conditions, and benefits

  of her employment in violation of the FCRA.

         174.    The retaliation of Plaintiff by Defendants was based on Plaintiff’s race.

         175.    As a direct and proximate result of the intentional violations by Defendants,

  Plaintiff has suffered, is now suffering, and will continue to suffer, emotional distress, pain and

  mental anguish.

         176.    Furthermore, as a direct and proximate result of such actions by Defendants,

  Plaintiff has been, is being, and will be in the future, deprived of income in the form of wages and

  of prospective benefits solely because of Defendants’ conduct.

         177.    The unlawful employment practices complained of herein and the actions of

  Defendants and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this honorable court:

             A. Enter judgment in Plaintiff’s favor and against Defendants for its violations of the

                 FCRA;

             B. Award Plaintiff actual damages suffered, including lost wages and any other

                 damages allowed to be recovered in an action brought under the FCRA;

             C. Award Plaintiff compensatory damages under the FCRA for embarrassment,

                 anxiety, humiliation and emotional distress, pain and mental anguish Plaintiff has

                 suffered and continues to suffer;




                                       www.saenzanderson.com



                                                                                                    29
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 269 of
                                     365



             D. Enjoin Defendants, its officers, agents, employees and anyone acting in concert

                 with them, from discriminating, harassing and retaliating against Plaintiff and any

                 employee;

             E. Award Plaintiff reasonable costs and attorney's fees; and

             F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                      JURY TRIAL DEMAND

         Plaintiff demands trial by jury of all issues triable as of right by jury.

   COUNT VI: NATIONAL ORIGIN DISCRIMINATION IN VIOLATION OF THE FCRA
                        – DISPARATE TREATMENT

         178.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 – 74

  and 107 – 120 above as if set out in full herein.

         179.    Plaintiff is a member of a protected class of citizens of Haitian descent.

         180.    At all times material, Defendants were aware of Plaintiff’s national origin.

         181.    As detailed in paragraphs 59 through 74, Defendants intentionally engaged in

  unlawful employment practices and discrimination in violation of the FCRA by treating Plaintiff

  differently than similarly situated employees in the terms and conditions of her employment

  because of Plaintiff’s race.

         182.    Particularly, Defendants, through its supervisors and managers who are not citizens

  of Haitian descent, engaged in discriminatory conduct against Plaintiff, in private and in the

  presence of other employees, by, among other things, micromanaging Plaintiff’s work, making

  disparaging and degrading comments to Plaintiff, and repeatedly questioning how Plaintiff

  achieved success in her position. Defendants also dishonestly, unreasonably and discriminatorily

  disciplined Plaintiff by wrongfully issuing write-ups and placing Plaintiff on probation.
                                       www.saenzanderson.com



                                                                                                   30
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 270 of
                                     365



         183.    Defendants discriminatory actions against Plaintiff were willful, conscious, and

  repeated, as opposed to an isolated occurrence and were more than a slight annoyance.

         184.    Defendants, through its management employees, including but limited to De Los

  Reyes, Demoss, Bell, Miller and Manager Christine, thereby discriminated against Plaintiff in the

  terms, conditions, and benefits of her employment in violation of the FCRA.

         185.    Through its actions and treatment of Plaintiff, Defendant intended to and did in fact

  discriminate against Plaintiff on the basis of Plaintiff’s national origin.

         186.    As a direct and proximate result of the actions of Defendants set forth above,

  Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

  emotional distress, pain and mental anguish.

         187.    Furthermore, as a direct and proximate result of Defendants’ actions, Plaintiff has

  been, is being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits due to the Plaintiff solely because of Defendants’ conduct.

         188.    The unlawful employment practices complained of herein and the actions of

  Defendants and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this honorable court:

             A. Enter judgment in Plaintiff’s favor and against Defendants for its violations of the

                 FCRA;

             B. Award Plaintiff actual damages suffered, including lost wages and any other

                 damages allowed to be recovered in an action brought under the FCRA;

                                        www.saenzanderson.com



                                                                                                    31
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 271 of
                                     365



             C. Award Plaintiff compensatory damages under the FCRA for embarrassment,

                 anxiety, humiliation and emotional distress, pain and mental anguish Plaintiff has

                 suffered and continues to suffer;

             D. Enjoin Defendants, its officers, agents, employees and anyone acting in concert

                 with them, from discriminating, harassing and retaliating against Plaintiff and any

                 employee;

             E. Award Plaintiff reasonable costs and attorney's fees; and

             F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                      JURY TRIAL DEMAND

                    Plaintiff demands trial by jury of all issues triable as of right by jury.

  COUNT VII: NATIONAL ORIGIN DISCRIMINATION IN VIOLATION OF THE FCRA
               – RETALIATORY AND WRONGFUL TERMINATION

         189.    Plaintiff re-adopts each and every factual allegations as stated in 1 – 74 and 107 –

  120.

         190.    Plaintiff is a member of a protected class of citizens of Haitian descent.

         191.    At all times material, Defendants were aware of Plaintiff’s national origin.

         192.    Plaintiff engaged in a protected activity when she complained about national origin

  discrimination and hostility, and abuse in the workplace.

         193.    Defendants, through its management employees, including but limited to De Los

  Reyes, Demoss, Bell, Miller and Manager Christine, intentionally engaged in unlawful

  employment practices and retaliation in violation of the FCRA by treating Plaintiff differently than

  similarly situated employees in the terms and conditions of her employment by, inter alia,



                                       www.saenzanderson.com



                                                                                                   32
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 272 of
                                     365



  terminating Plaintiff because Plaintiff complained of Defendants’ discriminatory and harassing

  conduct, despite Plaintiff having performed her job well.

         194.    Defendants furthermore intentionally engaged in unlawful employment practices

  and retaliation in violation of the FCRA following Plaintiff’s initial and subsequent complaints of

  discrimination, when it increased its harassment and desperate treatment of Plaintiff, began

  disciplining Plaintiff, and by repeatedly making disparaging remarks toward Plaintiff.

         195.    Defendants further retaliated when it terminated Plaintiff after Plaintiff complained

  regarding Defendants’ discriminatory, harassing, and abusive work environment.

         196.    Defendants thereby retaliated against Plaintiff in the terms, conditions, and benefits

  of her employment in violation of the FCRA.

         197.    The retaliation of Plaintiff by Defendants was based on Plaintiff’s national origin.

         198.    As a direct and proximate result of the intentional violations by Defendants,

  Plaintiff has suffered, is now suffering, and will continue to suffer, emotional distress, pain and

  mental anguish.

         199.    Furthermore, as a direct and proximate result of such actions by Defendants,

  Plaintiff has been, is being, and will be in the future, deprived of income in the form of wages and

  of prospective benefits solely because of Defendants’ conduct.

         200.    The unlawful employment practices complained of herein and the actions of

  Defendants and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this honorable court:

                                       www.saenzanderson.com



                                                                                                    33
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 273 of
                                     365



          A. Enter judgment in Plaintiff’s favor and against Defendants for its violations of the

              FCRA;

          B. Award Plaintiff actual damages suffered, including lost wages and any other damages

              allowed to be recovered in an action brought under the FCRA;

          C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,

              humiliation and emotional distress, pain and mental anguish Plaintiff has suffered and

              continues to suffer;

          D. Enjoin Defendants, its officers, agents, employees and anyone acting in concert with

              them, from discriminating, harassing and retaliating against Plaintiff and any

              employee;

          E. Award Plaintiff reasonable costs and attorney's fees; and

          F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                       JURY TRIAL DEMAND

          Plaintiff demands trial by jury of all issues triable as of right by jury.

       COUNT VIII: VIOLATION OF 42 U.S.C. § 1981 – RACE DISCRIMINATION –
                           DISPARATE TREATMENT

          201.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 – 74

  and 107 – 120 above as if set out in full herein.

          202.    Black citizens of Haitian ancestry are a “race” within the meaning of 42 U.S.C. §

  1981.

          203.    Plaintiff is a Black, Haitian American, and therefore is a member of a racial

  minority.



                                        www.saenzanderson.com



                                                                                                      34
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 274 of
                                     365



         204.    At all times relevant, Plaintiff was in a contractual relationship with Defendants

  within the meaning of 42 U.S.C. § 1981, as amended.

         205.    During the course of Plaintiff’s employment with Defendants, Defendants violated

  Plaintiff’s rights by depriving her of her right to the enjoyment of all benefits, privileges, terms

  and conditions of her employment contract as is enjoyed by non- Black, Haitian American citizens,

  in violation of 42 U.S.C.A. § 1981(b), as amended.

         206.    During the course of Plaintiff’s employment with Defendants, Plaintiff has not

  enjoyed the same benefits, privileges, terms and conditions of employment, as have Caucasian

  employees of Defendants.

         207.    Defendants’ treatment, practices and policies directed toward Plaintiff, as more

  fully described in paragraphs 59 through 73 of this Complaint, denied Plaintiff the full and equal

  benefits of all laws and proceedings for the security of persons and property as is enjoyed by

  Caucasian citizens, in violation of 42 U.S.C.A. § 1981, as amended.

         208.    Defendants’ treatment, practices and policies directed toward Plaintiff, as more

  fully described in paragraphs 59 through 73, denied Plaintiff the right to make and enforce

  contracts as enjoyed by Caucasian, non-Haitian, citizens, in violation of 42 U.S.C.A. § 1981, as

  amended.

         209.    Overall, the Corporate Defendants’ employees who did not belong to the Black or

  Haitian race or ancestry were not belittled, spoken to in a derogatory tone or expression, harassed,

  micromanaged, reprimanded and disciplined as was Plaintiff, who was an employee of the Black

  and Haitian race or ancestry. This disparity in treatment was solely on the basis of Plaintiff’s race,

  as that term is used under 42 USC § 1981.

                                       www.saenzanderson.com



                                                                                                     35
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 275 of
                                     365



          210.    Through its actions and treatment of Plaintiff, Defendants intended to discriminate

  against Plaintiff on the basis of Plaintiff’s race/ethnicity.

          211.    During the course of Plaintiff’s employment with Defendants, Plaintiff has been

  subjected to a discriminatory, hostile, and offensive work environment because of her

  race/ethnicity, as more fully described in paragraphs 59 through 73 of this Complaint.

          212.    Defendants, at all times, had knowledge of the discriminatory act and conduct by

  De Los Reyes, Demoss, Bell, Miller, Manager Christine and Defendants’ other employees as

  described in this Complaint.

          213.    As a direct and proximate result of the foregoing, Plaintiff has suffered

  embarrassment, humiliation, emotional distress, pain and mental anguish, and other forms of

  damage.

          214.    As a direct, legal and proximate result of Defendants’ discrimination in violation

  of Section 1981, Plaintiff has been denied employment opportunities providing substantial

  compensation and benefits, thereby entitling her to injunctive and equitable monetary relief; and

  she has suffered anguish, humiliation, distress, pain and mental anguish, inconvenience and loss

  of enjoyment of life, thereby entitling Plaintiff to damages in an amount to be proven at trial.

          215.    In its discriminatory actions as alleged above, Defendants acted with malice or

  reckless indifference to the rights of Plaintiff, thereby entitling Plaintiff to an award of punitive

  damages.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court:




                                        www.saenzanderson.com



                                                                                                     36
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 276 of
                                     365



         A. Enter judgment in Plaintiff’s favor and against Defendants for its violations of 42

              U.S.C.A. § 1981, as amended;

         B. Award Plaintiff actual damages suffered;

         C. Award Plaintiff compensatory damages under 42 U.S.C.A. § 1981 for the

              embarrassment, anxiety, humiliation and emotional distress, pain and mental anguish

              Plaintiff has suffered;

         D. Award Plaintiff punitive damages;

         E. Award Plaintiff prejudgment interest on her damages award;

         F. Enjoin Defendants, its officers, agents, employees and anyone acting in concert with

              them, from discriminating, harassing and retaliating against Plaintiff and any

              employee;

         G. Award Plaintiff reasonable costs and attorney’s fees; and

         H. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                        JURY TRIAL DEMAND

         Plaintiff demands trial by jury of all issues triable as of right by jury.

                      COUNT IX: VIOLATION OF 42 U.S.C. § 1981 –
                RACE DISCRIMINATION - HOSTILE WORK ENVIRONMENT

         216.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 – 74

  and 107 – 120 above as if set out in full herein.

         217.    Black citizens of Haitian ancestry are a “race” within the meaning of 42 USC 1981.

         218.    Plaintiff is a Black, Haitian American, and therefore is a member of a racial

  minority.



                                        www.saenzanderson.com



                                                                                                     37
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 277 of
                                     365



          219.    At all times relevant, Plaintiff was in a contractual relationship with Defendants

  within the meaning of 42 U.S.C. § 1981, as amended.

          220.    During the course of Plaintiff’s employment with Defendants, Defendants violated

  Plaintiff’s rights by depriving her of her right to the enjoyment of all benefits, privileges, terms

  and conditions of her employment contract as is enjoyed by non- Black, Haitian citizens, in

  violation of 42 U.S.C.A. § 1981(b), as amended.

          221.    During the course of Plaintiff’s employment with Defendants, Plaintiff has not

  enjoyed the same benefits, privileges, terms and conditions of employment, as have Caucasian

  employees of Defendants.

          222.    Defendants’ treatment, practices and policies directed toward Plaintiff, as more

  fully described in paragraphs 59 through 74 of this Complaint, denied Plaintiff the full and equal

  benefits of all laws and proceedings for the security of persons and property as is enjoyed by

  Caucasian citizens, in violation of 42 U.S.C.A. § 1981, as amended.

          223.    Defendants’ treatment, practices and policies directed toward Plaintiff, as more

  fully described in paragraphs 59 through 74, denied Plaintiff the right to make and enforce

  contracts as enjoyed by Caucasian, non-Haitian, citizens, in violation of 42 U.S.C.A. § 1981, as

  amended.

          224.    Through its actions and treatment of Plaintiff, Defendants intended to discriminate

  against Plaintiff on the basis of Plaintiff’s race/ethnicity.

          225.    During the course of Plaintiff’s employment with Defendants, Plaintiff has been

  subjected to a discriminatory, hostile, and offensive work environment because of her

  race/ethnicity, as more fully described in paragraphs 59 through 74 of this Complaint.

                                        www.saenzanderson.com



                                                                                                   38
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 278 of
                                     365



         226.     Defendants, at all times, had knowledge of the discriminatory act and conduct by

  De Los Reyes, Demoss, Bell, Miller, and Defendants’ other employees as described in this

  Complaint.

         227.     Despite Plaintiff’s complaints and Defendants’ knowledge of the discriminatory

  acts and/or conduct, Defendants took no appropriate remedial action.

         228.     The racially discriminatory environment was so pervasive that it amounted to a

  hostile work environment for Plaintiff.

         229.     As a direct and proximate result of the foregoing, Plaintiff has suffered

  embarrassment, humiliation, emotional distress, pain and mental anguish, and other forms of

  damage.

         230.     As a direct, legal and proximate result of Defendants’ discrimination in violation

  of Section 1981, Plaintiff has been denied employment opportunities providing substantial

  compensation and benefits, thereby entitling her to injunctive and equitable monetary relief; and

  she has suffered anguish, humiliation, distress, pain and mental anguish, inconvenience and loss

  of enjoyment of life, thereby entitling Plaintiff to damages in an amount to be proven at trial.

         231.     In its discriminatory actions as alleged above, Defendants acted with malice or

  reckless indifference to the rights of Plaintiff, thereby entitling Plaintiff to an award of punitive

  damages.

                                            PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this Honorable Court:

         A. Enter judgment in Plaintiff’s favor and against Defendants for its violations of 42

               U.S.C.A. § 1981, as amended;


                                       www.saenzanderson.com



                                                                                                     39
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 279 of
                                     365



         B. Award Plaintiff actual damages suffered;

         C. Award Plaintiff compensatory damages under 42 U.S.C.A. § 1981 for the

              embarrassment, anxiety, humiliation and emotional distress, pain and mental anguish

              Plaintiff has suffered;

         D. Award Plaintiff punitive damages;

         E. Award Plaintiff prejudgment interest on her damages award;

         F. Enjoin Defendants, its officers, agents, employees and anyone acting in concert with

              them, from discriminating, harassing and retaliating against Plaintiff and any

              employee;

         G. Award Plaintiff reasonable costs and attorney’s fees; and

         H. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                        JURY TRIAL DEMAND

                     Plaintiff demands trial by jury of all issues triable as of right by jury.

                          COUNT X: VIOLATION OF 42 U.S.C. § 1981 –
                          RACE DISCRIMINATION - TERMINATION

         232.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 – 74

  and 107 – 120 above as if set out in full herein.

         233.    Plaintiff is a Black, Haitian American, and therefore is a member of a racial

  minority.

         234.    At all times relevant, Plaintiff was in a contractual relationship with Defendants

  within the meaning of 42 U.S.C. § 1981, as amended.

         235.    During the course of Plaintiff’s employment with Defendants, Defendants violated

  Plaintiff’s rights by depriving her of her right to the enjoyment of all benefits, privileges, terms
                                        www.saenzanderson.com



                                                                                                     40
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 280 of
                                     365



  and conditions of her employment contract as is enjoyed by non- Black, Haitian American citizens,

  in violation of 42 U.S.C.A. § 1981(b), as amended.

          236.    During the course of Plaintiff’s employment with Defendants, Plaintiff has not

  enjoyed the same benefits, privileges, terms and conditions of employment, as have Caucasian

  employees of Defendants.

          237.    Defendants’ treatment, practices and policies directed toward Plaintiff, as more

  fully described in paragraphs 59 through 74 and 107 through 111 of this Complaint, denied

  Plaintiff the full and equal benefits of all laws and proceedings for the security of persons and

  property as is enjoyed by Caucasian citizens, in violation of 42 U.S.C.A. § 1981, as amended.

          238.    Defendants’ treatment, practices and policies directed toward Plaintiff, as more

  fully described in paragraphs 59 through 74 and 107 through 111, denied Plaintiff the right to make

  and enforce contracts as enjoyed by Caucasian, non-Haitian, citizens, in violation of 42 U.S.C.A.

  § 1981, as amended.

          239.    Through its actions and treatment of Plaintiff, Defendants intended to discriminate

  against Plaintiff on the basis of Plaintiff’s race/ethnicity.

          240.    Plaintiff complained of Defendants’ discriminatory conduct.

          241.    Despite Plaintiff’s complaints and Defendants’ knowledge of the discriminatory

  acts and/or conduct, Defendants took no appropriate remedial action.

          242.    Upon information and belief, on or about June 7, 2019, after Plaintiff endured

  severe and pervasive harassment, hostility and discrimination from the Defendants, Defendants’

  HR and management employees had a meeting with Plaintiff and terminated her employment.




                                        www.saenzanderson.com



                                                                                                  41
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 281 of
                                     365



         243.    Plaintiff’s termination was in retaliation for her complaining that she was being

  discriminated against on account of her Black, Haitian race and ancestry.

         244.    When the Corporate Defendants terminated Plaintiff, the Corporate Defendants

  violated Plaintiff’s rights by depriving him of his right to the enjoyment of all benefits, privileges,

  terms and conditions of his employment as is enjoyed by citizens of non-Black, Haitian ancestry

  or descent, in violation of 42 U.S.C.A. § 1981(b), as amended.

         245.    When the Corporate Defendants terminated Plaintiff, the Corporate Defendants

  prevented Plaintiff from enjoying the same benefits, privileges, terms and conditions of

  employment, as have citizens of non-Black, Haitian ancestry or descent, who remained employed

  by the Corporate Defendants.

         246.    Plaintiff’s termination denied Plaintiff the full and equal benefits of all laws and

  proceedings for the security of persons and property as is enjoyed by citizens of non-Black, Haitian

  ancestry or descent, in violation of 42 U.S.C.A. § 1981, as amended.

         247.    Plaintiff’s termination denied Plaintiff the right to make and enforce contracts as

  enjoyed by citizens of non-Black, Haitian ancestry or descent, in violation of 42 U.S.C.A. § 1981,

  as amended.

         248.    Through their actions, the Corporate Defendants knowingly intended to retaliate

  against Plaintiff on the basis of Plaintiff’s Black and Haitian race and ancestry.

         249.    Upon information and belief, Corporate Defendants, at all times material,

  participated in and supported the retaliatory acts and conduct described herein.




                                        www.saenzanderson.com



                                                                                                      42
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 282 of
                                     365



         250.    Plaintiff’s Black and Haitian race and ancestry was a motivating factor that caused

  the Corporate Defendants to retaliate against Plaintiff for complaining about the discriminatory

  conduct.

         251.    As a direct, legal and proximate result of Defendants’ discrimination in violation

  of Section 1981, Plaintiff has been denied employment opportunities providing substantial

  compensation and benefits, thereby entitling her to injunctive and equitable monetary relief; and

  she has suffered humiliation, distress, pain and mental anguish, inconvenience and loss of

  enjoyment of life, thereby entitling Plaintiff to damages in an amount to be proven at trial.

         252.    Plaintiff has suffered damages of an on-going and continuous nature.

         253.    In its discriminatory actions as alleged above, Defendants acted with malice or

  reckless indifference to the rights of Plaintiff, thereby entitling Plaintiff to an award of punitive

  damages.

                                          PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this Honorable Court:

         A. Enter judgment in Plaintiff’s favor and against Defendants for its violations of 42

             U.S.C.A. § 1981, as amended;

         B. Award Plaintiff actual damages suffered;

         C. Award Plaintiff compensatory damages under 42 U.S.C.A. § 1981 for the

             embarrassment, anxiety, humiliation and emotional distress, pain and mental anguish

             Plaintiff has suffered;

         D. Award Plaintiff punitive damages;

         E. Award Plaintiff prejudgment interest on her damages award;


                                       www.saenzanderson.com



                                                                                                    43
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 283 of
                                     365



          F. Enjoin Defendants, its officers, agents, employees and anyone acting in concert with

              them, from discriminating, harassing and retaliating against Plaintiff and any

              employee;

          G. Award Plaintiff reasonable costs and attorney’s fees; and

          H. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                       JURY TRIAL DEMAND

          Plaintiff demands trial by jury of all issues triable as of right by jury.

                  COUNT XI: VIOLATION OF THE FMLA – RETALIATION

          254.    Plaintiff repeats and re-alleges paragraphs 1 through 58 and 98 through 106 as if

  fully stated herein.

          255.    Plaintiff was an “eligible employee” and entitled to leave under the FMLA.

          256.    At all times material, Plaintiff gave proper notice to Defendants by informing

              Defendants of her serious medical condition and of her need to take FMLA leave and

              intermittent time off to go see her doctors for visits related to her serious medical

              condition.

          257.    Plaintiff in fact took FMLA leave, as she was entitled to do, when she was placed

  on short term disability as a result of her multiple sclerosis diagnosis.

          258.    Plaintiff returned to work in or about October of 2018.

          259.    Thereafter, Defendants terminated Plaintiff because she availed herself of her

  FMLA leave.

          260. Defendants have intentionally engaged in unlawful employment practice in

  violation of the FMLA, by retaliating against Plaintiff for having taken leave for medical reasons.

                                        www.saenzanderson.com



                                                                                                      44
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 284 of
                                     365



          261.      Plaintiff’s request for medical leave pursuant to the FMLA was a direct and

     proximate cause of her termination.

          262.      As a direct and proximate result of the intentional violations by Defendant of

     Plaintiff’s rights under the FMLA, Plaintiff has been damaged.

           WHEREFORE, Plaintiff demands judgment against Defendant as follows:

                 a. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

                    FMLA;

                 b. Award Plaintiff actual damages suffered, including back pay, front pay, loss of

                    benefits, future pecuniary loss, lost future earnings capacity;

                 c. Award Plaintiff compensatory damages under the FMLA for embarrassment,

                    anxiety, humiliation and emotional distress, pain and mental anguish Plaintiff has

                    and continues to suffer;

                 d. Award Plaintiff liquidated damages;

                 e. Reinstatement;

                 f. Award Plaintiff prejudgment interest on her damages award;

                 g. Award Plaintiff reasonable costs and attorney's fees; and

                 h. Grant Plaintiff such other and further relief as this court deems equitable and just.

          COUNT XII: VIOLATION OF 42 U.S.C. § 1981 – RACE DISCRIMINATION –
            DISPARATE TREATMENT – INDIVIDUAL DEFENDANT, DEMOSS

           263.         Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 –

  74 and 107 – 120 above as if set out in full herein.

           264.     Black citizens of Haitian ancestry are a “race” within the meaning of 42 U.S.C. §

  1981.
                                          www.saenzanderson.com



                                                                                                       45
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 285 of
                                     365



         265.    Plaintiff is a Black, Haitian American, and therefore is a member of a racial

  minority.

         266.    At all times relevant, Plaintiff was in a contractual relationship with Demoss within

  the meaning of 42 U.S.C. § 1981, as amended.

         267.    During the course of Plaintiff’s employment, Demoss violated Plaintiff’s rights by

  depriving her of her right to the enjoyment of all benefits, privileges, terms and conditions of her

  employment contract as is enjoyed by non- Black, Haitian American citizens, in violation of 42

  U.S.C.A. § 1981(b), as amended.

         268.    During the course of Plaintiff’s employment, Demoss’ conduct toward Plaintiff

  caused Plaintiff to not enjoy the same benefits, privileges, terms and conditions of employment,

  as Plaintiff’s co-workers who were not of the Black and Haitian race and ancestry.

         269.    Demoss denied Plaintiff the full and equal benefits of all laws and proceedings for

  the security of persons and property as is enjoyed by Plaintiff’s co-workers who were not of the

  Black and Haitian race and ancestry, in violation of 42 U.S.C.A. § 1981, as amended.

         270.    Demoss’ treatment, practices and policies directed toward Plaintiff, as more fully

  described in paragraphs 59 through 74, denied Plaintiff the right to make and enforce contracts as

  enjoyed by Plaintiff’s co-workers who were not of the Black and Haitian race and ancestry, in

  violation of 42 U.S.C.A. § 1981, as amended.

         271.    Overall, Demoss did not belittle, speak to in a derogatory tone or expression, harass

  or micromanage Plaintiff’s co-workers who were not of the Black and Haitian race and ancestry.

  This disparity in treatment was solely on the basis of Plaintiff’s race, as that term is used under 42

  USC § 1981.

                                       www.saenzanderson.com



                                                                                                     46
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 286 of
                                     365



            272.   Through Demoss actions and treatment of Plaintiff, she intended to discriminate

  against Plaintiff on the basis of Plaintiff’s race/ethnicity.

            273.   During the course of Plaintiff’s employment, Demoss subjected Plaintiff to a

  discriminatory, hostile, and offensive work environment because of her race/ethnicity, as more

  fully described in paragraphs 59 through 74 of this Complaint.

            274.   At all times, Demoss had knowledge and was aware of her discriminatory acts and

  conduct toward Plaintiff, as described in this Complaint.

            275.   Despite Plaintiff’s complaints, Demoss failed to take any appropriate remedial

  action.

            276.   As a direct and proximate result of the foregoing, Plaintiff has suffered

  embarrassment, humiliation, emotional distress, pain and mental anguish, and other forms of

  damage.

            277.   As a direct, legal and proximate result of Demoss’ discrimination in violation of

  Section 1981, Plaintiff has been denied employment opportunities providing substantial

  compensation and benefits, thereby entitling her to injunctive and equitable monetary relief; and

  she has suffered anguish, humiliation, distress, pain and mental anguish, inconvenience and loss

  of enjoyment of life, thereby entitling Plaintiff to damages in an amount to be proven at trial.

            278.   In its discriminatory actions as alleged above, Demoss acted with malice or reckless

  indifference to the rights of Plaintiff, thereby entitling Plaintiff to an award of punitive damages.

                                            PRAYER FOR RELIEF

            WHEREFORE, Plaintiff requests that this Honorable Court:




                                        www.saenzanderson.com



                                                                                                     47
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 287 of
                                     365



          A. Enter judgment in Plaintiff’s favor and against Demoss for its violations of 42 U.S.C.A.

              § 1981, as amended;

          B. Award Plaintiff actual damages suffered;

          C. Award Plaintiff compensatory damages under 42 U.S.C.A. § 1981 for the

              embarrassment, anxiety, humiliation and emotional distress, pain and mental anguish

              Plaintiff has suffered;

          D. Award Plaintiff punitive damages;

          E. Award Plaintiff prejudgment interest on her damages award;

          F. Enjoin Demoss, its officers, agents, employees and anyone acting in concert with them,

              from discriminating, harassing and retaliating against Plaintiff and any employee;

          G. Award Plaintiff reasonable costs and attorney’s fees; and

          H. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                        JURY TRIAL DEMAND

          Plaintiff demands trial by jury of all issues triable as of right by jury.

       COUNT XIII: VIOLATION OF 42 U.S.C. § 1981 – RACE DISCRIMINATION -
       HOSTILE WORK ENVIRONMENT – INDIVIDUAL DEFENDANT, DEMOSS

          279.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 – 74

              and 107 – 120 above as if set out in full herein.

          280.    Black citizens of Haitian ancestry are a “race” within the meaning of 42 U.S.C. §

  1981.

          281.    Plaintiff is a Black, Haitian American, and therefore is a member of a racial

  minority.



                                        www.saenzanderson.com



                                                                                                      48
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 288 of
                                     365



          282.    At all times relevant, Plaintiff was in a contractual relationship with Demoss within

  the meaning of 42 U.S.C. § 1981, as amended.

          283.    During the course of Plaintiff’s employment, Demoss violated Plaintiff’s rights by

  depriving her of her right to the enjoyment of all benefits, privileges, terms and conditions of her

  employment contract as is enjoyed by Plaintiff’s co-workers who were not of the Black and Haitian

  race and ancestry, in violation of 42 U.S.C.A. § 1981(b), as amended.

          284.    During the course of Plaintiff’s employment, Plaintiff has not enjoyed the same

  benefits, privileges, terms and conditions of employment, as have Caucasian employees of

  Defendants.

          285.    Demoss’ treatment, practices and policies directed toward Plaintiff, as more fully

  described in paragraphs 59 through 74 of this Complaint, denied Plaintiff the full and equal benefits

  of all laws and proceedings for the security of persons and property as is enjoyed by Plaintiff’s co-

  workers who were not of the Black and Haitian race and ancestry, in violation of 42 U.S.C.A. §

  1981, as amended.

          286.    Demoss’ treatment, practices and policies directed toward Plaintiff, as more fully

  described in paragraphs 59 through 74, denied Plaintiff the right to make and enforce contracts as

  enjoyed by Plaintiff’s co-workers who were not of the Black and Haitian race and ancestry, in

  violation of 42 U.S.C.A. § 1981, as amended.

          287.    Through her actions and treatment of Plaintiff, Demoss intended to discriminate

  against Plaintiff on the basis of Plaintiff’s race/ethnicity.




                                        www.saenzanderson.com



                                                                                                    49
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 289 of
                                     365



         288.    During the course of Plaintiff’s employment, Demoss subjected Plaintiff to a

  discriminatory, hostile, and offensive work environment because of her race/ethnicity, as more

  fully described in paragraphs 59 through 74 of this Complaint.

         289.    Demoss, at all times, had knowledge of her discriminatory acts and conduct, as

  described in this Complaint.

         290.    Despite Plaintiff’s complaints, Demoss took no appropriate remedial action.

         291.    As a direct and proximate result of the foregoing, Plaintiff has suffered

  embarrassment, humiliation, emotional distress, pain and mental anguish, and other forms of

  damage.

         292.    As a direct, legal and proximate result of Demoss’ discrimination in violation of

  Section 1981, Plaintiff has been denied employment opportunities providing substantial

  compensation and benefits, thereby entitling her to injunctive and equitable monetary relief; and

  she has suffered anguish, humiliation, distress, pain and mental anguish, inconvenience and loss

  of enjoyment of life, thereby entitling Plaintiff to damages in an amount to be proven at trial.

         293.    In its discriminatory actions as alleged above, Demoss acted with malice or reckless

  indifference to the rights of Plaintiff, thereby entitling Plaintiff to an award of punitive damages.

                                           PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this Honorable Court:

         A. Enter judgment in Plaintiff’s favor and against Demoss for its violations of 42 U.S.C.A.

             § 1981, as amended;

         B. Award Plaintiff actual damages suffered;




                                       www.saenzanderson.com



                                                                                                     50
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 290 of
                                     365



         C. Award Plaintiff compensatory damages under 42 U.S.C.A. § 1981 for the

              embarrassment, anxiety, humiliation and emotional distress, pain and mental anguish

              Plaintiff has suffered;

         D. Award Plaintiff punitive damages;

         E. Award Plaintiff prejudgment interest on her damages award;

         F. Enjoin Demoss, and anyone acting in concert with Demoss, from discriminating,

              harassing and retaliating against Plaintiff and any employee;

         G. Award Plaintiff reasonable costs and attorney’s fees; and

         H. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                        JURY TRIAL DEMAND

                     Plaintiff demands trial by jury of all issues triable as of right by jury.

       COUNT XIV: VIOLATION OF 42 U.S.C. § 1981 – RACE DISCRIMINATION –
               RETALIATORY AND WRONGFUL TERMINATION –
                      INDIVIDUAL DEFENDANT DEMOSS

         294.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 – 74

  and 107 – 120 above as if set out in full herein.

         295.    Plaintiff is a Black, Haitian American, and therefore is a member of a racial

  minority.

         296.    At all times relevant, Plaintiff was in a contractual relationship with Demoss within

  the meaning of 42 U.S.C. § 1981, as amended.

         297.    During the course of Plaintiff’s employment, Demoss violated Plaintiff’s rights by

  depriving her of her right to the enjoyment of all benefits, privileges, terms and conditions of her




                                        www.saenzanderson.com



                                                                                                     51
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 291 of
                                     365



  employment contract as is enjoyed by Plaintiff’s co-workers who were not of the Black and Haitian

  race and ancestry, in violation of 42 U.S.C.A. § 1981(b), as amended.

         298.    During the course of Plaintiff’s employment, Demoss caused Plaintiff to not enjoy

  the same benefits, privileges, terms and conditions of employment, as have Plaintiff’s co-workers

  who were not of the Black and Haitian race and ancestry.

         299.    Demoss treatment, practices and policies directed toward Plaintiff, as more fully

  described in paragraphs 59 through 74 and 107 through 111 of this Complaint, denied Plaintiff the

  full and equal benefits of all laws and proceedings for the security of persons and property as is

  enjoyed by Plaintiff’s co-workers who were not of the Black and Haitian race and ancestry, in

  violation of 42 U.S.C.A. § 1981, as amended.

         300.    Demoss’ treatment, practices and policies directed toward Plaintiff, as more fully

  described in paragraphs 59 through 74 and 107 through 111, denied Plaintiff the right to make and

  enforce contracts as enjoyed by Plaintiff’s co-workers who were not of the Black and Haitian race

  and ancestry, in violation of 42 U.S.C.A. § 1981, as amended.

         301.    Through Demoss’ actions and treatment of Plaintiff, Demoss intended to

  discriminate against Plaintiff on the basis of Plaintiff’s race/ethnicity.

         302.    During the course of Plaintiff’s employment, Demoss has subjected Plaintiff to a

  discriminatory, hostile, and offensive work environment because of her race/ethnicity, as more

  fully described in paragraphs 59 through 74 and 107 through 111 of this Complaint.

         303.    Demoss had knowledge and was aware of her discriminatory acts and conduct.

         304.    Despite Plaintiff’s complaints, Demoss took no appropriate remedial action.




                                        www.saenzanderson.com



                                                                                                 52
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 292 of
                                     365



         305.    As a direct and proximate result of the foregoing, Plaintiff has suffered

  embarrassment, humiliation, emotional distress, pain and mental anguish, and other forms of

  damage.

         306.    As a direct, legal and proximate result of Demoss’ discrimination in violation of

  Section 1981, Plaintiff has been denied employment opportunities providing substantial

  compensation and benefits, thereby entitling her to injunctive and equitable monetary relief; and

  she has suffered anguish, humiliation, distress, pain and mental anguish, inconvenience and loss

  of enjoyment of life, thereby entitling Plaintiff to damages in an amount to be proven at trial.

         307.    In its discriminatory actions as alleged above, Demoss acted with malice or reckless

  indifference to the rights of Plaintiff, thereby entitling Plaintiff to an award of punitive damages.

                                           PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this Honorable Court:

         A. Enter judgment in Plaintiff’s favor and against Demoss for its violations of 42 U.S.C.A.

             § 1981, as amended;

         B. Award Plaintiff actual damages suffered;

         C. Award Plaintiff compensatory damages under 42 U.S.C.A. § 1981 for the

             embarrassment, anxiety, humiliation and emotional distress, pain and mental anguish

             Plaintiff has suffered;

         D. Award Plaintiff punitive damages;

         E. Award Plaintiff prejudgment interest on her damages award;

         F. Enjoin Demoss, and anyone acting in concert with Demoss, from discriminating,

             harassing and retaliating against Plaintiff and any employee;


                                       www.saenzanderson.com



                                                                                                     53
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 293 of
                                     365



          G. Award Plaintiff reasonable costs and attorney’s fees; and

          H. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                       JURY TRIAL DEMAND

          Plaintiff demands trial by jury of all issues triable as of right by jury.

                 COUNT XV: VIOLATION OF THE FMLA – RETALIATION –
                         INDIVIDUAL DEFENDANT DEMOSS

          308.          Plaintiff repeats and re-alleges paragraphs 1 through 58 and 98 through 106

  as if fully stated herein.

           309. Plaintiff was an “eligible employee” and entitled to leave under the FMLA.

           310. At all times material, Plaintiff gave proper notice to Demoss by informing Demoss

      of her serious medical condition and of her need to take FMLA leave and intermittent time

      off to go see her doctors for visits related to her serious medical condition.

          311.    Plaintiff in fact took FMLA leave, as she was entitled to do, when she was placed

  on short term disability as a result of her multiple sclerosis diagnosis.

          312.    Plaintiff returned to work in or about October of 2018.

          313.    Thereafter, Defendants terminated Plaintiff because she availed herself of her

  FMLA leave.

         314.     Defendants have intentionally engaged in unlawful employment practice in

     violation of the FMLA, by retaliating against Plaintiff for having taken leave for medical

     reasons.

         315.     Plaintiff’s leave pursuant to the FMLA was a direct and proximate cause of her

     termination.



                                        www.saenzanderson.com



                                                                                                      54
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 294 of
                                     365



     316.       As a direct and proximate result of the intentional violations by Demoss of

  Plaintiff’s rights under the FMLA, Plaintiff has been damaged.

         WHEREFORE, Plaintiff demands judgment against Demoss as follows:

         A.     Enter judgment in Plaintiff’s favor and against Demoss for her violations of the

                FMLA;

         B.     Award Plaintiff actual damages suffered, including back pay, front pay, loss of

                benefits, future pecuniary loss, lost future earnings capacity;

         C.     Award Plaintiff compensatory damages under the FMLA for embarrassment,

                anxiety, humiliation and emotional distress, pain and mental anguish Plaintiff has

                and continues to suffer;

         D.     Award Plaintiff liquidated damages;

         E.     Reinstatement;

         F.     Award Plaintiff prejudgment interest on her damages award;

         G.     Award Plaintiff reasonable costs and attorney's fees; and

         H.     Grant Plaintiff such other and further relief as this court deems equitable and just.



  Dated: February 15, 2021.                            Respectfully submitted,

                                                       By: /s/ Tanesha Blye
                                                       Tanesha Blye, Esq.
                                                       Fla. Bar No.: 0738158
                                                       Email: tblye@saenzanderson.com
                                                       Aron Smukler, Esq.
                                                       Fla. Bar No.: 0297779
                                                       Email: asmukler@saenzanderson.com
                                                       R. Martin Saenz, Esq.
                                                       Fla. Bar No.: 0640166
                                                       Email: msaenz@saenzanderson.com
                                     www.saenzanderson.com



                                                                                                   55
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 295 of
                                     365




                                           SAENZ & ANDERSON, PLLC
                                           20900 NE 30th Avenue, Ste. 800
                                           Aventura, Florida 33180
                                           Telephone: (305) 503-5131
                                           Facsimile: (888) 270-5549




                              www.saenzanderson.com



                                                                            56
      Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 296 of
Filing # 121422803 E-Filed 02/15/2021 11:57:51 365
                                               PM




                      EXHIBIT "A"
     Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 297 of
EEOC Fann S (11/08)                       365
                      CHARGE OF DISCRIMINATION
            This form Is affecled by the Privacy Ad of 197-4. S1111 enclosed Privacy Ad                       □
                                                                                                         Charge Presented To:
                                                                                                                  FEPA
                                                                                                                                        Agency(ies) Charge No(s):

                   Statement end other lnformetlan before completing thl$ fonn.
                                                                                                              oo Eeoc..570 .:2020 _ ool/S1
                                                                                                                                  --

                                                     Florida Commission On Human Relation&                                                                          and EEOC
                                                                         stale or local Agency, ff any
Name {indicate Mr., Ms., Mrs.J                                                                                    Home Phone (lnr:I. Anra CodeJ                   Date of Birth
                                                                                                                                                   I
Aude J Raphael                                                                                                       (954) 636-9490                    I     12/12/1991
Strvet Addn,ss                                                                   City, State 1111d ZIP Code

c/o Saenz & Anderson, 20900 NE 30th Ave., Ste. 800, Aventura, FL 33180 (msaenz@saenzanderson.com)
Named Is the Employer, Labor Organlzallon, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I BeHeve
Discriminated Aaalnst Me or Othen;. lK more than two, list under PARTICULARS below. l
Name                                                                                          Na.��                  Phone No. (Include Ama Code}


JM FAMILY ENTERPRISES, INC.                                                                                              100+                     (954) 429-2000

Street Addre$11                                                                  City, State end ZIP COde
100 Jim Moran Blvd, Deerfield Beach, FL 33442
Name                                                                                                              No.�,l\lemlars            Phone No. (Include Ants Code}


Street Addl'IISS                                                                 City, Stele and ZIP COde




                    □ □ □ 00
DISCRIMINATION BASED ON (Cheek 8/JPIOPffBle box(flBJ.J                                                                    DATEIS) DISCRIMINATION TOOK PLACE

  [Kl
                                                                                                                                Earles!               Latest



                     □     □                                                                                                   10/2018                            617/2019
          RACE              COLOR                  SEX                 RELIGION               NATIONAL ORIGIN

    00                 [Kl
                   □
               RETALIATION
                       OTHER (Spedl'y)
                                           AGE              DISABILITY


THE PARTICULARS ARE (fftJdditlontJI paper is nfftlded, eUach elltnt sheet{&)):
                                                                                          GENETIC INFORMATION
                                                                                                                                 □       CONTINUING ACTION


  I am a 28-year-old black, Haitian woman. I began working for the Respondent on or about October 14, 2014 as a customer
  service representative. I was diagnosed with multiple sclerosis in 2017 and placed on short tenn disability at work. On
  October 2018, after I returned from a FMLA leave and hospitalization related to my illness, I began to feel micromanaged.

 In addition, my health condition deteriorated, and I requested certain accommodations at work, which were denied.
 Specifically , I requested to park closer to the building where I worked because I could only walk with difficulty and with
 the help of a walker. Respondent said "no•. I also requested to work from home, and this request was also denied.
 White/non-Haitian employees and non-disabled employees who perfo"" similar work as I do are pe""itted to work from
 home and are allowed to park their cars close to their offices.

 In my short tenure with the Respondents, I quickly became a Senior Customer Representative (SCR) and my pay
 increased accordingly. However, since my retum from FMLA leave due to my disability (multiple sclerosis), I have been
 written up on various occasions allegedly because I was working too slow and was not being productive, which was not
 true. I complained about this.

 On or about June 7, 2019 Respondenttermlnated my employment because I allegedly failed to Include •correction letters•
 with certain correspondence.

 I believe Respondent discriminated and retaliated against me because of my national origin, race and disability (or
 perceived disability) in violation of Title VII of the Civil Rights Act of 1964, as amended; the American With Disabilities
 Act, 42 U.S.C. �12101 et seo.: and the Florida Civil Rights Act.
I want this charge filed \Vlth both the EEOC and the SlalB or local Agency. If any. I        NOTARY - �n neceulll)' for State end Local Agency Requlrllmanls
wtH advise the agencies If I change my addl"IISS or phone number and I wtB
cooperate fUHy wth them In the pnx:eaalng of my charge In accordance with their

                                                                                                                                                              �
pl'DCllldures.
                                                                                             I swear or affinn that I have read the above charge and lh  ls true lo


                                                                                                                                                           N
I declare under penalty of perjury that the above Is true and correct.                                                                                  �
                                                                                             the best of my knowledge, lnfonnaUon and be&ef.




                                                     /l
                                                                                             SIGNATURE OF COMPLAINANT


                                           -                                                                                 BEF4�G            ,,��
                                                                                                                                                  �'\


  ,ofr;/f.1.
                                                                                             SUBSCRIBED AND SWORN TO              IS DA                                           \C �
                                                                                                                                        :r\'\.                               f{(c
                                             " ,I     /                                      (month, day, }'llll/)                                                         �0
                                                 •N� Lllrty Signlllun,                                                                       ��"\                 ��\\J
                                                                                                                                                            •• o\':>
                                                                                                                                                           !S''
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 298 of
                                     365




                EXHIBIT "B"
2/8/2021   Case 0:21-cv-60530-FAM Document 1-1  Entered
                                           JM Family           onIncFLSD
                                                     Enterprises    - Google Docket
                                                                             Maps   03/08/2021 Page 299 of
                                                    365

     Google Maps JM Family Enterprises Inc




                                                                                           Map data ©2021 , Map data ©2021     20 ft;,. --··-·----..�·-A




     JM Family Enterprises Inc
            ****�

           •
     4.3            79 reviews
     Corporate office




       Directions
                        ®Save          Nearby      Send to your        Share
                                                      phone



                100 Jim Moran Blvd, Deerfield Beach, FL 33442

               imfamilv.com
https://www.google.com'maps/place/JM+ Fam ly+-Enterprises+ lnc/@26.3191382,-80.1206175,65mldata= ! 3m1! 1e3! 4m12! 1m6! 3m5! 1s0�91 da1fdc76bff:0m2c...    1/5
2/8/2021
           Case 0:21-cv-60530-FAM Document 1-1   Entered on FLSD Docket 03/08/2021 Page 300 of
                                           JM FanilyEnterprises Inc - Google Maps
                                                    365
               https://m.jmfamily.com

           JM Family Enterprises, Inc.

           Contact Information. 100 Jim Moran Blvd. Deerfield
           Beach, FL, 33442. (954) 429- 2000.
           info@jmfamily.com. Links of ...


               https://www.jmfamily.com > about-us

           About Us - JM Family Enterprises,
           Inc.

           At JM Family Enterprises, our mission is to be the
           premier provider of quality ... Motor Corporation in
           Tokyo, Japan, to serve the five Southeastern states
           - Florida, ... Headquartered in Deerfield Beach,
           Fla., our team consists of more than 4,300 ...


           • https://www.jmfamily.com > careers

           Careers - JM Family Enterprises,
           Inc.

           FORTUNE® Magazine consistently ranks JM Family
           among the "100 Best Companies to Work For." Nine
           Things You Should Know About JM Family. As
           you ...



     About this data




https://www.google.com'maps/place/JM+Family+Enterprises+lnc/@26.3191382,-80.1206175,65m'data=! 3m1! 1e3! 4m12! 1rn6! 3rn5! 1s0l&<:191 da1fdc76bff:0ld2c...   5/5
2/8/2021
           Case 0:21-cv-60530-FAM Document World
                                           1-1 Ormi
                                                 Entered      on FLSD Docket 03/08/2021 Page 301 of
                                                    Financial Corp- Google Maps
                                                  365

     Google Maps                     World Omni Financial Corp




                                                                           Imagery ©2021 MaxarTechnologies, Map data ©2021        20 ft




      World Omni Financial Corp
             *

           •
      1. 5   1- 49 reviews
      Car finance and loan company




       Directions
                        ®Save           Nearby      Send to your        Share
                                                       phone




      (1:)       Open now: 9AM-5PM                 v
https://www.google.com'maps/place/World+Omni+Financial+Corp/@26.3202682,-80.119831,65m'data= ! 3m1 I 1e3! 4m12! 1 m6! 3m5! 1s0)(88d91da1fdc76bff:Dl<d2ca...   1/4
           Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 302 of
2/8/2021                                  World Ormi Financial Corp- Google Maps
                                                   365
                                                               //
           Southeast Toyota ...         Southern Auto Fin ...            BankUn
      I    4.8  *(11)
           Car dealer
                                   1
                                         1.8  *(42)
                                       I Loan agency
                                                                         2.0
                                                                         Bank
                                                                              *   (i




      Web results


           '� https://www.worldomni.com

           World Omni - Home

           Welcome to JM Family. Welcome. JM Family
           Enterprises, Inc. is the parent company of World
           Omni Financial Corp. As a leader in the automotive
           industry, JM ...


           � https://www.worldomni.com > worldomni

           Locations - World Omni

           Florida. Deerfiled Beach, FL. World Omni Financial
           Corp. 190 Jim Moran Blvd. Deerfield Beach, FL
           33442 866-663 ...


           !_   https://www.bbb.org > profile > financing

           World Omni Financial Corp.                      I   Better
           Business Bureau® Profile

           This organization is not BBB accredited. Loans in
           Deerfield Beach, FL. See BBB rating, revievvs,
           complaints, & more.



      About this data




https://www.google.com'maps/place/World+Omni+Financial+Corp/@26.3202682,-80.119831,65m'data::;!3m111e3!4m12!1m6!3m5!1s0l!88d91da1fdc76bff:0Jd2ca... 4/4
2/8/2021   Case 0:21-cv-60530-FAM DocumentSoutheast
                                           1-1 Entered         on FLSD
                                                    To�ta Distributors - GoogleDocket
                                                                                Maps  03/08/2021 Page 303 of
                                                     365

     Google Maps                     Southeast Toyota Distributors




                                                 Imagery ©2021 MaxarTechnologies, U.S. Geological Survey, Map data ©2021     50 ft'




      Southeast Toyota Distributors
     4.8    * * * * * 11 reviews
     Car dealer




       Directions        Save           Nearby      Send to your        Share
                                                       phone



                       im Moran Blvd, Deerfield Beach, FL 33

      (C)       Open now: 9:30AM-6PM                   v
https://www.google.com'maps/place/Southeast+To�ta+Distributors/@26.3184888,-80.1 203812, 130m'data=! 3m1! 1e3! 4m1 2! 1m6! 3m5! 1s0x88d91da1fdc76bff:Oxd...   1/4
2/8/2021
           Case 0:21-cv-60530-FAM DocumentSoutheast
                                           1-1 Entered          on FLSD Docket 03/08/2021 Page 304 of
                                                    To�ta Distributors - Google Maps
                                                     365
           • https://www.jmfamily.com > contact

           Contact Us - JM Family Enterprises,
           Inc.

           Southeast Toyota Distributors, LLC. 250 Jim Moran
           Blvd. Deerfield Beach, FL 33442. Website.


           iJ    https://www.mapquest.com > florida > southe...

           Southeast Toyota Distributors 100
           Jim Moran Blvd Deerfield . . .

           Get directions, reviews and information for
           Southeast Toyota Distributors in Deerfield Beach,
           FL.


           m.,   https://www.linkedin.com > company > south...

           Southeast Toyota Distributors, LLC                             I
           Linkedln

           Headquartered in Deerfield Beach, Florida, its
           vehicle processing facilities are located in
           Jacksonville, Florida and Commerce, Georgia.
           Southeast Toyota ...



      About this data




https://www.google.com'maps/place/Southeast+T�ta+Distributors/@26.3184888,-80.1203812, 130m'data:a! 3m1 ! 1e3! 4m12! 1m6! 3m5! 1s0�91da1fdc76bff:0Jd... 4/4
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 305 of
                                     365




               EXHIBIT "C"
                          Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 306 of
                                                               365



liij M,il-R,M..tinS.enz   .XI   Q) Lrn�;,,9ri!i<t<',�_dt.J,� ·>< f 0 (;l",01,<°"'ll:>w.Fai"'I� �� Q,oQf'"'ltwfirin·v,:.x         1�   i,._�•·"·"� x,            I: I; •�Ql�'-'ll:!ll    '!'    I      Q�-..... �.r.. .....       XI    D,u.m,y;�/N-�ftl!   x·   � Cont:ict Us   X   +
f- ---' C 0          i jmfamily.ccm/i:ontc1ct                                                                                                                                                                                                                                           *
                                                                         � JM FaJ:ni]y
                                                                         � 8oceri;,nses
                                                                                                                     Newsrc,,m    Associates         Partners U Su�,pliers   JM Family Sites •                                        ·---·�-�-,
                                                                                       ABOUT U,                                       BUSINESSES                               IMPACT                                        u,REER�


                                                                                    Media                                                Careers                                          Southeast Toyota
                                                                                                                                                                                          Distributors, LLC
                                                                                    ('hnste .C�lren r:1n�jmf2rn;l·'!..!&Q                Cl1cf:h;::,r;::.
                                                                                                                                                    to 3p.JJJYpnl!ni::
                                                                                    1oo Jim Moran BIVd                                   For employment verification,
                                                                                                                                                                                          250 Jim Moran BIVd.
                                                                                    Deerfield Beach, FL 33442                            call 800-488-2144, ext. 1520                     Deerfield Beach, FL33442
                                                                                                                                                                                          \"!ebsite
                                                                                    � �,irfct:ons lo m:s L1xa,:on
                                                                                                                                                                                          � Orr,;ctior;s :o rh:s LOC<ilron




                                                                                    Southeast Toyota Vehicle                             Southeast Toyota Vehicle                         Southeast Toyota Vehicle
                                                                                    Processing - Florida                                 Processing - Florida                             Processing - Georgia

                                                                                    Westlake Industrial Park 9985                        JackSonville PortAutllority 1751                 338 Veterans Memorial Pkwy
                                                                                    Pritchard Road                                       Talleyrand Ave                                   Commerce, GA 30530
                                                                                    JackSonville, FL32219                                JackSonville, FL32206
                                                                                                                                                                                              � Directions io lim Loca.lion
                                                                                    � Girei:t1ons ID 1r,1s LonM:1                        � D::er::::1ons to this Location




                                                                                    JM&A Group - Missouri                                World Omni Rnancial Corp.                        Southeast Toyota Rnance -
                                                                                                                                         Florida                                          Florida
                                                                                    3120 Rider Trail Soutll
                                                                                    Earth City, MO 63045
                                                                                                                                         250 Jim Moran BIVd                               250 Jim Moran BIVd,
                                                                                    ;i;L�e                                               DeerTield Beach, FL33442                         DeerTield Beach, FL33442
                                                                                                                                         866-663-9663                                     866-663-9663
                                                                                     � [,irt?CfrJris lo1r1::,:, Lc,ra:io:1               v'/eb:.1te                                       Web:-1te

                                                                                                                                         � Direfi1on2 ta ihis Lorat:Jn                        � Directions io ti1!z L:Jr;��lmn




II    ,P Type here to search
2/8/2021
           Case 0:21-cv-60530-FAM Document 1-1 Entered    on FLSD Docket 03/08/2021 Page 307 of
                                                Detail byEntityName
                                                365
                                                                                                                               DIVISION OF CORPORATIONS




                                                                             DJI/EJJON         vj
                                                                             ( 1i 1 (..JQ""------V-
                                                                                            f{ t-\'r 1 r(Yf::f:::)
                                                                                                              r1
                                                                             1
                                                                          ('
                                                                          �".....I--
                                                                            WI off/I ial .';'WJS! tJ} F!orit/11 11'!'1.JJ/h'


       Qilpartment of State / Di',ision of Corporations / Search Records / �Y. Entity� /



           Detail by Entity Name
           Florida Profit Corporation
           WORLD OMNI FINANCIAL CORP.
           Filing Information
           Document Number                 G17306
           FEI/EIN Number                  XX-XXXXXXX
           Date Filed                      12/30/1982
           State                           FL
           Status                          ACTIVE
           Last Event                      NAME CHANGE AMENDMENT
           Event Date Filed                01/04/1993




           190 Jim Moran Blvd.
           Deerfield Beach, FL 33442



           Mailing Address
           190 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Changed: 04/10/2018
           Registered Agent Name & Address
           UNITED AGENT GROUP INC.
           801 US HWY 1
           North Palm Beach, FL 33408

           Name Changed: 02/03/2020

           Address Changed: 04/29/2020
           Officer/Director Detail

           Name & Address

           Title Director

             rns, Brent D.
           190 Jim Moran Blvd.
           Deerfield Beach, FL 3344
search.sunbiz.org/lnquiry'CorporatlonS   rch/SearchResultDetail?inquir;t;pe= EntityName&directionT�=lnitial&searchNarneOrder= WORLDOMNIFINANCI...         1/5
2/8/2021   Case 0:21-cv-60530-FAM Document 1-1 Entered     on Name
                                                Detail by Entity FLSD Docket 03/08/2021 Page 308 of
                                                365
           Title Director, President

               it, Daniel M.
               Jim Moran Blvd.
               rfleld Beach, FL 334

           Title Director



           190 Jim Moran Blvd.
            eerfield Beach, FL 33442

           Title Asst. Secretary

           Williams, Caren Snead
           190 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title Asst. Treasurer

           Browdy, Alan J.
           190 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title Treasurer

           Gebhard, Eric M.
           190 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP

           Arends, Rodney
           190 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title Asst. Secretary

           Sheptak, Peter J.
           190 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP

           Hollis, Michael
           190 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP, Corporate Taxes

         Magner, Kimberly M.
         190 Jim Moran Blvd.
search.sunbiz.org/lnquiry'CorporationSearch/SearchResultDetail?inquir�=Entit,Name&directionT�=lnitial&searchNameOrder=WORLDOMNIFINANCI...   2/5
2/8/2021   Case 0:21-cv-60530-FAM Document 1-1 Entered     on FLSD Docket 03/08/2021 Page 309 of
                                                Detail by Entity Name
                                                365
           Deerfield Beach, FL 33442

           Title Asst. Treasurer

           Romano, Bryan
           190 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP

           Sherry, Joanna E.
           190 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP

           Cateriano, Jose Alfredo
           190 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title Group Vice President

           Brown, Edward J., Jr.
           190 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP, General Counsel, Secretary

           Hall, Andre L.
           190 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP

           Gray, Michael A.
           190 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title Group Vice President

           Shope, William J.
           190 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title CFO

           Venezia, Joseph
           190 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title Asst. Treasurer

           Argersinger, H. Scott
search.sunbiz.org/lnquir}f'CorporationSearch/SearchResultDetail?inq uirytype= Entit;N arne&directionT;pe= lnitial&searchNameOrder=WORLDOMNIF INANCI...   3/5
2/812021   Case 0:21-cv-60530-FAM Document 1-1 Entered    on FLSD Docket 03/08/2021 Page 310 of
                                                Detail byEntityName
                                                365
           190 Jim Moran Blvd.
           Deerfield Beach, FL 33442


           Title Asst. Treasurer


           Virtue, Ronald J.
           190 Jim Moran Blvd.
           Deerfield Beach, FL 33442


           AnnuatReP-orts

           Report Year               Filed Date
           2018                      04/10/2018
           2019                      04/03/2019
           2020                      04/29/2020



           Document Images

           04/29/2020 -- ANNUAL REPORT                 View image in PDF format

           0210312020 -Reg. ...8gfill.LQwlg!l.         View image in PDF format

           04)03/2019 -ANNUAL REPORT                   View image in PDF format

           04/10/2018 --ANNUAL REPORT                  View image in PDF format

           04/17/2017--ANNUAL REPORT                   View image in PDF fonnat

           08/05/2016 -- AMENDED ANNUAL REPORT
                                                  _ _View
                                                      ________
                                                          image in PDF fonnat
                                                                              __,
           04/20/2016 -- ANNUAL REPORT                 View image in PDF format

           !HL.16/2015-ANNUAL REPORT                   View image in PDF fonnat

           11/14/2014 -AMENDED ANNUAL REPORT

           07/09/2014 -AMENDED ANNUAL REPORT
                                                  ___________
                                                       View image in PDF format

                                                       View image in PDF fonnat
                                                                                  __,
                                                  ----------
                                                           --
           04122/2014 -ANNUAL REPORT                   View image in PDF format

           D112812QJ3 -ANNUAL REPORT                   View image in PDF format

           07/31/2012 --ANNUAL REPORT                  View image in PDF format

           04/06/2012 -ANNUAL REPORT                   View image in PDF format

           02/03/2011 - ANNUAL REPORT                  View image in PDF format

           0212612010-ANNUAL REPORT                    View image in PDF fom1at

           04/30/2009 -ANNUAL REPORT                   View image in PDF format

           05/22/2008 -- ANNUAL REPORT                 View image in PDF format

           04/03/2007 --ANNUAL REPORT                  View image in PDF format

           0412Bl2006 -ANNUAL REPORT                   View image in PDF format

           04/28/2005 - ANNUAL REPORT                  View image in PDF format

           03/08/2004 ·- ANNUAL REPORT                 View image in PDF format

           04/30/2003 -- ANNUAL REPORT                 View image in PDF format

           07J24/2002 - ANNUAL REPORT                  View image in PDF format

           03/19/2001 - ANNUAL REPORT                  View image in PDF fonnat

           04/19/2000 •• ANNUAL REPORT                 View image in PDF format

           03/16/1999 -ANNUAL REPORT                   View image in PDF fonnat

           03126/1998 -ANNUAL REPORT                   View image in PDF format

           04/03/1997 •• ANNUAL REPORT                 View image in PDF fonnat

           03/21/1996 -ANNUAL REPORT                   View image in PDF format

           05/01/1995 - ANNUAL REPORT                  View image in PDF format

           01/04/1993 --Amendment                      View image in PDF format
search.sunbiz.org/lnquiry!CorporationSearch/SearchResultDetail?inquirytypea:EntilyName&directionT�a:lnitial&searchNameOrdera:WQRLDOMNIFINANCI...   4/5
2/8/2021   Case 0:21-cv-60530-FAM Document 1-1 Entered    on FLSD Docket 03/08/2021 Page 311 of
                                                Detail byEntityName
                                                365




search.sunbiz.org/lnquir�CorporationSearch/SearchResultDetail?inquiryt,pe=EnlityNarne&directionTwe=lnitial&searchNarneOrder=WORLDOMNIFINANCI...   5/5
2/812021
           Case 0:21-cv-60530-FAM Document 1-1 Entered     on FLSD Docket 03/08/2021 Page 312 of
                                                Detail by Entity Name
                                                365
                                                                                                                                 DIVISION OF CORPORATIONS




                                                                                   Div1.:au1 f of
                                                                               (_; OJJ � CJlU�Tl £JN £J
                                                                                  WJ ojf/d11/ !illl/1! "IFJ{)rit/11 iv!'bJJJ!'

       llimartmentofState / Di-.1sion of Col"RQ@!iQns_ / Search Records / �Y. Enlity-1fil!:n.e /


           Detail by Entity Name
           Foreign Profit Corporation
           JM FAMILY ENTERPRISES, INC.
           Filing Information
           Document Number                  P04043
           FEI/EIN Number                   XX-XXXXXXX
           Date Flied                       11/13/1984
           State                            DE
           Status                           ACTIVE
           Last Event                       NAME CHANGE AMENDMENT
           Event Date Filed                 10/20/2014
           Event-Effective                  NONE


               Jim Moran Blvd.
               rfield Beach, FL




           Registered Agent Name & Address

           UNITED AGENT GROUP INC.
           801 US HWY 1
           PLANTATION, FL 33324

           Name Changed: 02/03/2020

           Address Changed: 02/03/2020
           Officer/Director Detail

           Name & Address

           Title Senior Vice President, Community Relations, Director

           Moran, Janice M.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442
search.sunbiz.org/lnquiry/CorporationSearch/SearchResultDetail?inq uir�= EntityN ame&directionT�= lnitial&searchNameOrder=JM FAM ILYENTERPRIS...            1r,
2/8/2021
           Case 0:21-cv-60530-FAM Document 1-1 Entered     on FLSD Docket 03/08/2021 Page 313 of
                                                Detail by Entity Name
                                                365

           Title VP, Family Office and Assistant Sec

           Blanton, Thomas K.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP, Corporate Controller, Assist Treasurer

           Brawdy, Alan J.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title Executive Vice President

           Heathcott, Forrest W., Ill
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP, Government Relations

           Deen Hartley, Sonya R.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP, P hilanthropy

           Burgess, Melanie
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title Executive Vice President

           Sheehy, Edward M.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP, Direct Investing

           Reid, David W.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP, Treasurer

           Gebhard, Eric M.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP, HR Services and Technology

         Mody, Upendra
         100 Jim Moran Blvd.
search.sunbiz.org/lnquirylCorporationSearch/SearchResultDetail?inquir�=EntityName&directionT�=lnitial&searchNameOrder=JMFAMILYENTERPRIS. .. '217
2/8/2021
           Case 0:21-cv-60530-FAM Document 1-1 Entered     on FLSD Docket 03/08/2021 Page 314 of
                                                Detail by Entity Name
                                                365
           Deerfield Beach, FL 33442

           Title VP, Corporate Taxes

           Magner, Kimberly M.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title Assistant Treasurer

           Romano, Bryan
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP, People Strategy

           Heggerick, Lisbeth
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP, Associate Services

           Sudler, Peter J.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title Executive Vice President




           Coombs, Ronald M.
           100 Jim Moran Blvd.



           Title Group Vice President, Corporate Services

           Pollock, Craig J.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP, ITS

           Battisto, Deborah A.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP, New Business Liaison

           Curtis, Jose A.
search.sunbiz.org/lnquirylCorporationSearch/SearchResultDetail?inquir;type:a:EntityName&directionT�:a:lnitial&searchNameOrder= JMFAMILYENTERPRIS... 3/7
2/812021
           Case 0:21-cv-60530-FAM Document 1-1 Entered    on FLSD Docket 03/08/2021 Page 315 of
                                                Detail byEntityName
                                                365
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP, ITS

           Miller, Mark M.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP, ITS

           Sipe, Lisa M.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP, Corporate Services

           Tiufekchiev, Michael J.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP, ITS P lanning

           Toifel, Brick A.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP, ITS

           Gordon, Charles S.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title President, CEO, Director

                 , Brent D.
                im Moran Blvd.
                   Id Beach, FL 33442

           Title Group VP, General Counsel, Asst Secy

           Artusi, Stephen P.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP, Deputy GC - Corporate Governance, Asst. Secretary

           Williams, Caren Snead
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title Exec VP, HR, Legal and Corporate Secretary

search.sunbiz.org/lnquir�CorporationSearch/SearchResultDetail?inquir�=EntifyName&directionTwe=lnitial&searchNameOrder=JMFAMILYENTERPRIS...   4r7
2/8/2021
           Case 0:21-cv-60530-FAM Document 1-1 Entered     on FLSD Docket 03/08/2021 Page 316 of
                                                Detail by Entity Name
                                                365
           Johnson, Carmen S.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP, Deputy GC-Finance & Transactions, Asst. Secretary

           Sheptak, Peter J.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title Assistant Treasurer

           Virtue, Ronald J.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title Assistant Treasurer

           Argersinger, H. Scott
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP, Enterprise Risk Officer

           Guerrero, Juan C.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title VP Enterprise Comm, Media Rel/Corp Events, Trvl

           Puello Burkman, Rosa
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title Director

           McNally, Arline M.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title Director

           McNally, John J.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title Director

           Barrett, H. Scott
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title Director
search.sunbiz.org/lnq uir1CorporationSearch/SearchResult0etail?inq uir� Entil)Name&directionT� lnitial&searchNameOrder=J MFAM ILYENTERPR IS. . .   5/7
2/8/2021
           Case 0:21-cv-60530-FAM Document 1-1 Entered     on Name
                                                Detail by Entity FLSD Docket 03/08/2021 Page 317 of
                                                365
           McGinnes, Larry D.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title Director

           Papera, Christine
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title Chairman of the Board

           Brown, Colin W.
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442

           Title Director

           Moran, James Michael
           100 Jim Moran Blvd.
           Deerfield Beach, FL 33442


           AnnualReJ;!orts

           Report Year              Filed Date
           2018                     04/11/2018
           2019                     04/06/2019
           2020                     04/29/2020


           Document Images

           04/29/2020 -ANNUAL REPORT                          I
                                                   View image in PDF fom,at

           02/03/2020 - Reg,._8gent Chang!1
                                                              I
                                                   View image in PDF format

           04106/2019 -ANNUAL REPORT
                                                              I
                                                   View image in PDF format

           04/11/2018-ANNUAL REPORT
                                                              I
                                                   View image in PDF format

           05/12/2017 --AMENDED ANNUAL REPORT
                                                 ---- - ----- I
                                                   View image in PDF fom,at

           04/17/2017 --ANNUAL REPO�T
                                                              I
                                                   View image in PDF fonnat

           04/1912016 -ANNUAL REPORT
                                                              I
                                                   View image in PDF format

           1 2/22/2015 -AMENDED ANNUAL REPORT·
                                                               I
                                                   View image in PDF format

           04/16/2016-ANNUAL REPORT
                                                              I
                                                   View image in PDF format

           10120/2014-Name Chang�
                                                              I
                                                   View image in PDF fonnat

           07/09/2014 -- AMENDED ANNUAL REPORT
                                                 ----------- I
                                                   View image in PDF format

           04/22/2014-ANNUAL REPORT                           I
                                                   View image in PDF fonnat

           0 4/15/2013--ANNUAL REPORT
                                                              I
                                                   View image in PDF format

           07.131/2012-ANNUAL REPORT
                                                              I
                                                   View image in PDF format

           04/09/2012 --ANNUAL REPORT                         I
                                                   View image in PDF format

           04/0412011 -ANNUAL REPORT
                                                               I
                                                   View image in PDF format

           02/26/2010 -- ANNUAL REPORT             View image in PDF format
                                                                              _I
           04/30/2009 -- ANNUAL REPORT             View image in PDF for�      j
           05/22/2008 -- ANNUAL REPORT             View image in PDF format
                                                                               I
search.sunbiz.org/lnquiry/CorporationSearch/SearchResultDetail?inquiryt;pe=EntityName&directionT�lnitial&searchNarneOrder= JMFAMILYENTERPRIS...   6/7
                                                             Detail by Entity Name
2/8/2021   Case 0:21-cv-60530-FAM Document 1-1 Entered                  on FLSD Docket 03/08/2021 Page 318 of
           04103/2007 - ANNUAL REPORT View image in PDF fom1at
                                                             365
                                                                              j
           05/0112006- ANNUAL REPORT               View image in PDF format
                                                                              I
           04/28/2005 -- ANNUAL REPORT             View image in PDF format
                                                                              j
           03/05120Q4 -ANNUAL REPORT               View image in PDF format
                                                                              I
           04/28/2003 - ANNUAL REPORT              View image in PDF format
                                                                              J
           02/24/2002 -ANNUAL REPORT               View image in PDF format
                                                                              J
           04/16/2001 - ANNUAL REPORT              View image in PDF format
                                                                              I
           05/06/2000 -ANNUAL REPORT               View image in PDF format
                                                                              J
           03/23/1999 � ANNUAL BEPQBI              View image in PDF format
                                                                              J
           03126/199&--ANNUAL {iEPORT              View image in PDF format
                                                                              J
           04/03/1997 -ANNUAL REPORT               View image in PDF format
                                                                              J
           �/1996 --ANNUAL REPORT                  View image in PDF format
                                                                              I
           05/01/1995 -ANNUAL REPORT               View image in PDF format
                                                                              I




search.sunbiz.org/lnquiry'CorporationSearch/SearchResultDetail?inquirytype;:EntityName&directionT�"lnitial&searchNameOrder"JMFAMILYENTERPRIS...   7(7
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 319 of
                                     365




               EXHIBIT "D"
2/8/2021
            Case 0:21-cv-60530-FAM Document 1-1 Entered  on FLSD Docket 03/08/2021 Page 320 of
                                                     About Us
                                                 365
 � JM Family                         Newsroom                              Partners & Suppliers      ,JM Family Sit('s
 � Enterprises
                                                                                                                 T
                 ABOUT US                                  BUSINESSES                                   IMPAC                                   AREERS




    To learn more about Jim Moran's legacy, please visit www.jlmmoranfoundation.org.




           Leadership
           Toe role of our Executive Management Team is to lead and inspire. Together they provide direction for the company's continued
           success in business and nurture JM Family's unique culture by exemplifying our guiding principles every day.




            Colin Brown
            Chairman oftl1e Board                                                    President, Southeast
                                                                                     Toyota Finance




            Forrest Heathcott                  Carmen Johnson                        Cheryl Miller                       Ed Sheehy
            President, JM&AGroup               Executive Vice President,             Execulive Vice President            President, Southeast
                                               Human Resources and                   and Chief Financial                 Toyota Distributors
                                               Legal                                 Officer




           Business Accomplishments
           Click on the years below to learn more about our history.


https://www.j mfami l}'com'about-us#WhoWeAre                                                                                                             '214
2/8/2021
            Case 0:21-cv-60530-FAM Document 1-1 Entered   on FLSD Docket 03/08/2021 Page 321 of
                                                     About Us
                                                 365

 • JM  Fa111ily
   Enterprises
                                         Newsroom      I    Associates   I    Partners &Suppliers       ,JM Family Sites



                 ABOUT US                                     BUSINESSES                                   IMPACT                 CAREERS




                             1968
                                                               1%9                               1970                      1975            1976




           Locations
           JM Family is a global enterprise, but we have strong roots in the communities where our associates live and work. Headquartered
           in Deerfield Beach, Fla., our team consists of more than 4,300 working throughout North America.




                                • Buslne11 Operation
                                $ Southeast Toyota Distributors Region




   l!I      Southe.ast Toyota                TM°l\.                      Ill       SoutheastToyota          @ JM LEXUS              HOME
   Ilia     Distributors, LLC                �ROUP                       laill     Finance
                                                                                                                                    FRANCHISE
                                                                                                                                    CONCEPTS'
                                                                                                                                    Tl-'oulWl.""'Hr,;.·




  Conmcl Us      Siternap   Privacy Policy & Terms of Use     Feedback       Visit Mobile Sile
  © 2021 JM Family Enterprises, Inc.




https://www.jmfamil�com'about-usWVhoWeAre                                                                                                                 3/4
2/8/2021
           Case 0:21-cv-60530-FAM Document 1-1 Entered   on FLSD Docket 03/08/2021 Page 322 of
                                                    About Us
                                                365

 • JM Fa1n.ily                        Newsroom   I   Assudates   I   Partners &Suppliers   SM Family Sites
            Enterprises

               ABOUT US                                BUSINESSES                             IMPACT         CAREERS




https://www.jmfamil',(com'about-us'/NIJhoWeAre                                                                         4/4
2/8/2021
            Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 323 of
                                        https://www.jmfamilycom'about-us/leadership/brent-burns
                                                          365

                                                                             Partners & Suppliers   JM. Family Sites



                 ABOUT US                                     BUSINESSES                               IMPACT                   CAREERS


           About Us         Leadership               Brent Burns


                                                                                                                                     Print this page




           Brent Burns
           President & CEO, JM Family Enterprises, Inc.

           Brent Burns is president and chief executive officer of JM Family Enterprises, Inc., a $17.7 billion
           diversified automotive corporation ranked No. 20 on Forbes' list of America's Largest Private
           Companies. As CEO, Burns leads the entire organization, including JM Family's executive
           management team, which oversees the development and implementation of the company's objectives
           and strategies for future growth.

           Burns oversees all of JM Family's businesses, including Southeast Toyota Distributors, the world's
           largest independent distributor of Toyota vehicles; JM&A Group, one of the leading independent
           providers of finance and insurance products in the automotive industry; Southeast Toyota Finance, a
           captive finance company for 177 Toyota dealers in the southeast; JM Lexus, South Florida's only Lexus
           Plus dealer; and Home Franchise Concepts, a franchise network of home improvement products and services consisting of
           Budget Blinds, Tailored Living, Concrete Craft and AdvantaClean.

           Burns joined JM Family in 2000 and was promoted to president of World Omni in 2001. He was named JM Family's chief
           financial officer in 2008, where he was instrumental to the company's successful financial stability during the country's economic
           downturn. He was promoted to chief operating officer in 2014 and became president in 2017. With nearly 20 years of leadership
           experience in automotive operations and finance prior to JM Family, Burns held several senior level positions at various
           companies including Alamo Rent-A-Car, Inc.; AutoNation Financial Services, Inc.; KPMG Peat Marwick; and RMS Networks, Inc.

           Bums graduated from Florida Atlantic University with a bachelor's degree in business administration. In 2017, he was appointed
           to the Florida Atlantic University Board of Trustees. Burns is a member of the Florida Institute of Certified Public Accountants and
           sits on the board of the Boys & Girls Clubs of Broward County. He and his wife live in Sea Ranch Lakes, Fla. and have two
           children.

           JM FamilY. EnterRrises,JoQ,, founded by Jim Moran in 1968, is a $17.7 billion diversified automotive company ranked No. 20 on
           Forbes'list of America's Largest Private Companies. JM Family is also ranked No. 26 by FORTUNE® as one of the 100 Best
           Companies to Work For®, its 22 nd consecutive year on the list. Primary subsidiaries include: Southeast Toyota Distributors,
           JM&A Group_, Southeast Toyota Finance. JM Lexus and Home Franchise Concep!s.. Headquartered in Deerfield Beach, Fla., JM
           Family has major U.S. operations in Jacksonville and Margate, Fla.; Commerce and Alpharetta, Ga.; Mobile, Ala.; St. Louis, Mo.;
           and Irvine, Calif. Interact with JM Family on Facebook, Twitter, lnstagram and Unkedln.




   1!'-11 SoutheastToyota
   1111 Distributors, LLC
                                                                           IJ!I
                                                                           U
                                                                                  SoutheastToyota
                                                                                  Finance
                                                                                                        ©     JM LEXUS             HOME
                                                                                                                                   FRANCHISE
                                                                                                                                   CONCF:rTS'
                                                                                                                                   1'•• .... f .. • \-, 1,,�'




  Contact lJs     Sitemap   Privacy Policy & r.,rrns of Use   F'eerJback    Visit Mobil" Site

  ©2021 JMFarnilyEnterprises. Inc.


https://www.jmfami lycom'about-us/leadership/brent-burns                                                                                                        1/2
2/8/2021   Case 0:21-cv-60530-FAM Document     1-1 Entered on FLSD Docket 03/08/2021 Page 324 of
                                       https://www.jmfamilycom'about-us/leadership/brent-burns
                                                        365
 • JM Family                         Newsruom         Assuciates       Partners &Supplins   ,JM Family Sites
            Enterprises
               ABOUT US                                   BUSINESSES                           IMPACT          CAREERS




https://www.jmfamilycom'about-us/leadership/brent-burns                                                                  212
2/8/2021
            Case 0:21-cv-60530-FAM Document   1-1 Entered on FLSD Docket 03/08/2021 Page 325 of
                                        https://www.j mfami lycom/about-us/leadership/dan-chait
                                                          365

 ,iA.t
 � Enterprise
               JM Fa111ily               Newsroom        I    Associates     I    Partners &Suppliers      .JM Family Sill's



                 ABOUT US                                       BUSINESSES                                    IMPACT                 CAREERS


           About Us           Leadership              Dan Chait


                                                                                                                                       Print this page




           Dan Chait
           President, Southeast Toyota Finance
           Executive Vice President, JM Family Enterprises, Inc.

           Dan Chait is president of Southeast Toyota Finance, and executive vice president of parent company
           JM Family Enterprises, Inc. JM Family is a diversified automotive corporation ranked No. 20 on Forbes'
           list of America's Largest Private Companies. Chait also serves as a member of the company's
           Executive Management Team, which oversees the development and implementation of the company's
           long-range planning and strategies for future growth.

           As president, Chait is responsible for the strategic and operational management of Southeast Toyota
           Finance, a captive finance company for 177 Toyota dealers in Alabama, Florida, Georgia, North
           Carolina and South Carolina. The company offers a broad range of products and services to
           automotive dealer and consumers.

           Southeast Toyota Finance is a division of World Omni Financial Corp., of which Chait is also president. DataScan, a global leader
           in wholesale floorplan accounting and risk management systems, is a subsidiary of World Omni and is headquartered in
           Alpharetta, Ga. Established in 1981, World Omni is headquartered in Deerfield Beach, Fla. and is assigned a long-term issuer
           rating of BBB and a short-term rating of A-2 by S&P.

           Chait joined the company in 2002 as vice president, Asset Management. In 2007 he became group vice president responsible for
           Southeast Toyota Finance's Portfolio Management, Dealer Services, Operations, Sales and Marketing functions. In 2011, Chait
           was named senior vice president, and in 2012 became president. Chait has more than 25 years experience in the financial
           services industry and has held senior level positions with US Airways, AutoNation, and UniCapital Corporation.

           Chait earned his Master of Business Administration and bachelor's degree in economics and political science from the University
           of Rochester. He resides in Palm Beach Gardens, Fla., with his wife and they have four children.

           JM Family Enterwises,k, founded by Jim Moran in 1968, is a $17 .7 billion diversified automotive company ranked No. 20 on
           Forbes'listof America's Largest Private Companies. JM Family is also ranked No. 26 by FORTUNE® as one of the 100 Best
           Companies to Work For®, its 22 nd consecutive year on the list. Primary subsidiaries include: �theast Toyota Distributors,
           JM&A GrouR., Southea.s!_Tuyota Finance, JM Lexus and Horne Franchise Concepts. Headquartered in Deerfield Beach, Fla., JM
           Family has major U.S. operations in Jacksonville and Margate, Fla.; Commerce and Alpharetta, Ga.; Mobile, Ala.; St. Louis. Mo.;
           and Irvine, Calif. Interact with JM Family on Fa,cebook, Twitter, lnstagram and Llnked .




   ■ .'[II Southaast Toyota
   1iiM Distributors, LLC
                                             TM¾_                            IJ.ll!II
                                                                             1111
                                                                                        S�utheast Toyota       ©      JM LEXUS        HOME
                                                                                                                                      I• w:11,�<
                                             "GROUP                                     Finance                                  •    f"()Nffi''•�




  Contact Us     Sitemap    Privacy Policy & lerrn s ot Use     FeecibcJck       Visit Mobile Site

  © 2021 JM Family Enterprises. Inc.


https://www.jmfami lycom'about-us/leadershi p/dan-chait                                                                                                  1/2
2/812021
           Case 0:21-cv-60530-FAM Document    1-1 Entered on FLSD Docket 03/08/2021 Page 326 of
                                       https://www.jmfamilycom'about-us/leadership/dan-chait
                                                        365
 • JM Fainily                        Newsruom           Associates ' Partners & Suppliers   ,JM Family Sites
            EnterpJ'ises
              ABOUT US                                    BUSINESSES                           IMPACT          CAREERS




https://www.jmfamilycom'about-us/leadership/dan-chait                                                                    2/2
2/8/2021
            Case 0:21-cv-60530-FAM Document     1-1 Entered on FLSD Docket 03/08/2021 Page 327 of
                                        https://www.jmfamilycom'about-us/leadership/rorrcoombs
                                                          365

 � JM Family
 � Enterprises
                                         Newsroom      I    Assueiates      Partners & Suppliers    ,JM Family Sites



                 ABOUT US                                     BUSINESSES                               IMPACT               CAREERS


           About Us             Leadership         Ron Coombs


                                                                                                                                Print this page




           Ron Coombs
           President, JM Family Holdings & Services
           Executive Vice President, JM Family Enterprises, Inc.

           Ron Coombs is president of JM Family Holdings & Services and executive vice president of JM
           Family Enterprises, Inc. JM Family Holdings & Services is a newly created branch of JM Family, a
           diversified automotive corporation ranked No. 20 on Forbes' list of America's Largest Private
           Companies.

           Coombs focuses on the diversification and acquisition efforts of JM Family, and is also responsible for
           the business operations of subsidiaries: JM Lexus, located in Margate, Fla.; DataScan, a global leader
           in wholesale floorplan accounting and risk management systems; and Home Franchise Concepts, a
           franchise network of home improvement products and services consisting of Budget Blinds, Tailored
           Living featuring PremierGarage, Concrete Craft and AdvantaClean. Coombs
           also oversees the company's Corporate Services and Investment departments and serves as a member of the Executive
           Management Team, which directs the development and implementation of JM Family's long-range planning and strategies for
           future growth.

           He joined JM Family in 1999 as vice president for one of its major business units, World Omni Financial Corp. and was promoted
           to CFO of JM&A Group, another primary subsidiary, during 2001. He was named JM&A's chief operating officer in 2008, where
           he was responsible for all sales and operations functions. Most recently, Coombs served as executive vice president and chief
           financial officer of JM Family from 2016 to 2020, during which time he oversaw financial operations for JM Family and its
           business units. Prior to JM Family, he worked at Key Bank and the Federal Reserve Bank in Cleveland, Ohio.

           Coombs serves as vice president of the Board of Directors for Boca Helping Hands. He received his master's degree in
           business administration from Case Western Reserve University and his bachelor's degree in economics from Albion College.
           Coombs and his wife have three children, and they reside in Boca Raton, Fla.

           JM Family Enterwises,Jm,_,, founded by Jim Moran In 1968, Is a $17 .7 billion diversified automotive company ranked No. 20 on
           Forbes'listof America's Largest Private Companies. JM Family is also ranked No. 26 by FORTUNE® as one of the 100 Best
           Companies to Work For®, its 22nd consecutive year on the list. Primary subsidiaries include: Southeast Toyota Distributors,
           JM&A Grot1P-, Southeast Toyota Finance, JM Lexus and Home Franchise ConceR.1§. Headquartered in Deerfield Beach, Fla., JM
           Family has major U.S. operations in Jacksonville and Margate, Fla.; Commerce and Alpharetta, Ga.; Mobile, Ala.; St. Louis, Mo.;
           and Irvine, Calif. Interact with JM Family on Facebook, Twitter, lnstagram and Linked In.




   "-'!I
   Ilia
            Southeast Toyota
            Distributors, LLC
                                                                          1.1!1
                                                                          liJII
                                                                                  S�utheastfoyota
                                                                                  Finance
                                                                                                        ©     JM LEXUS




  Contact Us     Sitemnµ    Privacy Policy & Tenn� of Use     Fc()dback    Visit Mobile Sit(>

  © 2021 JM Family Enterprises, Inc.

htlps://www.j mfami lycom'about-us/leadershi p/ron-coombs                                                                                         1/2
2/8/2021   Case 0:21-cv-60530-FAM Document      1-1 Entered on FLSD Docket 03/08/2021 Page 328 of
                                       https://www.jntamilycom'about-us/leadershlp/ron-coombs
                                                         365
 • JM FaJTiily                       Newsroom      I   Associates   I   Partners & Suppliers   JM Family Sites
            Enterprises
               ABOUT US                                   BUSINESSES                              IMPACT         CAREERS




https://www.jmfamil}(com'about-us/leadership/ron-coombs                                                                    212
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 329 of
                                     365




               EXHIBIT "E"
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 330 of
                                     365
                Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 331 of
                                                     365




JM FAMILY
     OVERVIEW
JM Family                                        � Jl\1 Familv          Southeast Toyota
                                                 � Ellll'.rprises
Enterprises                                                             Distributors                                       ,�"a
                                                                                                                          " 11,
                                                                                                                                   Southe;ist Toyot.;
                                                                                                                                   Distributors, LLC

                                                                        Established: 1968
JM Family Enterprises, Inc. is a leader in the automotive
industry. JM Family's primary focus includes vehicle distribution and
                                                                        Southeast Toyota Distributors (SET) is the world's largest independent
processing, financial services, warranty and insurance activities,
                                                                        distributor of Toyota vehicles. SET distributes vehicles, parts and
retail vehicle sales and dealer technology services.
                                                                        accessories to the franchised Toyota dealers in the Five-State Area.


       HISTORY
       Founded on October 26, 1968, by Jim Moran, as the exclusive      JM&A Group                                                .&.. Thifc:A_
       distributor of Toyota vehicles in Alabama, Florida, Georgia,
                                                                        Established: 1978                                         �JtROCP
       North Carolina and South Carolina (Five-State Area).

                                                                        JM&A Group UM&A) is one of the largest independent providers of
                                                                        finance and insurance (F&I) products in the automotive industry.
       WORKFORCE
      JM Family employs more than 4,300 associates across the
       United States and Canada,
                                                                        World Omni
                                                                        Financial Corp.                                 � }\��l�!S\��!J�-�i
                                                                        Established: 1981
                                                                        World Omni Financial Corp. (World Omni) is a diversified financial
                                                                        company offering a broad range of products and services to automotive
                                                                        dealers, consumers and lenders,
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 332 of
                                     365




                                                 AWABDS
                                                     & RECOGNITION

                                                 Forbes             JM Family is ranked as one of America's
                                                                    Largest Private Companies




                                                    FORTU}'lj"'E

                                                    100
                                                                    JM Family has been ranked as one of
                                                                    the 1 00 Best Companies to Work For

                                                    BEST
                                                    COMPANIES
                                                                    in the U.S. since 1999


                                                    TO WORK FDR'




                                                 S&P Global         World Omni is publicly rated
                                                                    A-2 I BBB
                                                 Ratings

                                                                    JM&A's Courtesy Insurance Company
                                                �                   consistently receives an A.M. Best
                                                �                   Rating of A (Excellent)




                                                                                COMPANY OVERVIEW          I
                       Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 333 of
                                                            365




 THE BIG PICTURE
                                    SET, WORLD OMNI AND JM&A

 PURCHASE                                             TRANSPORTATION                                   PARTS SUPPLY
 & PROCESSING                                         After processing, vehicles are delivered to      AND DISTRIBUTION
 SET purchases vehicles from Toyota and               dealers, either via SET-owned or
                                                                                                       As a leading distributor of Toyota
 processes them at one of three state-of­             third-party car haulers. On average, more
                                                                                                       parts and accessories in the United
 the-art facilities.                                  than 350,000 vehicles are distributed annually
                                                                                                       States, SET is able to provide same-day
                                                      to over 175 Toyota dealerships in AL, FL,
 WESTLAKE           INLAND         PORT                                                                shipments of parts to the majority of
 PROCESSING         PROCESSING     PROCESSING         GA, NC and SC. Plus, roughly 100,000
                                                                                                       Toyota dealers in its Five-State Area.
 Jacksonville, FL   Commerce, GA   Jacksonville, FL   vehicles per year are sold to fleet
 500 Acres          300 Acres      75 Acres
                                                      customers.

l!!I     Southeast Toyota                             lftl   SoutheastToyota                           l!!I    So.utheastTO)'Otill
1i1iiM   Olstributors, LLC                            Ilia   Distributors, LLC                         11i11   Distributors, UC
                   Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 334 of
                                                        365




TOYOTA                                     FINANCE & SALE                                            CUSTOMER SERVICE
DEALERSHIPS                                Dealerships present finance options to the customer.      World Omni services the customer
Regional teams from SET, World Omni        If World Omni's finance offer is selected, a retail       throughout the term of the contract from
and JM&A provide products and services     installment or lease contract is signed by the customer   its Customer Experience Centers and
to Toyota dealerships throughout its       with the dealer and is sold to World Omni. As a           customer website. JM&A administers
Five-State Area. World Omni provides       technologyinnovator, World Omni is able to process the    F&I products that help customers
commercial loans to those s ame            contracts both electronically and through traditional     protect their vehicle investment.
Toyota dealers.                            methods. The contract may also include the financing
                                           of an F&I product marketed by JM&A.

l!!I
lifll
        SoutheastT�                        �WoEld Omni                                               �WorldQmni
        Distributors, UC                   "!r,., Ftnarfolal'Gorp.                                   "),) FIIIaaq�I €1'Jip.

�World Omro
�, Fin�i;ial Corp.
                                          �lM�
                                          �:tikour                                                   �TM�
                                                                                                     �:ffliotJP
�JM&A
�."GROUP
                     Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 335 of
                                                          365




OVERVIEW
                          WORLD OMNI
    In the 1970s, Southeast Toyota dealerships were dependent upon regional          SOUTHEAST TOYOTA FINANCE
and local banks for vehicle financing. When banks closed or exited the auto
finance business, it severely disrupted Toyota sales. To eliminate this risk,
Jim Moran established World Omni in 1981 as the first captive finance
                                                                                     World Omni utilizes the Southeast Toyota Finance
                                                                                     (SETF) brand to deliver its captive finance services
                                                                                     to Toyota dealers in the southeast United States.
                                                                                                                                            B          Southeast Toyota
                                                                                                                                                       Finance


company in America for an import car manufacturer.
                                                                                     DATASCAN
Operating under the Southeast Toyota Finance brand, World Omni:                      As a global leader, DataScan provides clarity
                                                                                     to wholesale loan accounting and manages               .,,;J_�· DATASCAN
       } Underwrites, purchases and services consumer retail installment contracts                                                           ��;' {:
                                                                                                                                                  ;.
                                                                                     risk with holistic auditing solutions for a wide
           on new and pre-owned vehicles, and leases on new vehicles                 range of clients throughout the world.
       )   Provides floorplan, mortgage and capital loan financing to dealers

       }   Manages two state-of-the-art Customer Experience Centers, with
           more than 500 associates, in Mobile, AL., and St. Louis, MO.




I    WORLD OMNI FINANCIAL CORP.
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 336 of
                                     365




             GEOGRAPHIC
                                     AREAS OF OPERATION




                                           e   Business Operation
                                                                              Deerfield Beach, FL
                                                                              Corporate Headquarters

                                          @ Southeast Toyota Finance Region


                                                                               COMPANY OVERVIEW I
                  Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 337 of
                                                       365




EXPERTS
 _
           IN VEHICLE REMARKETING
                                                                                      Although located in the southeast,
                                          Southeast Toyota Finance (SETF) utilizes nationwide auction networks




I
    m             I                                �
                                                                                                -�
                                                                                               II        II


TECHNOLOGY                                         REPAIRS                                     AUCTION
                                                   The off-lease vehicles not                  Using real-time market conditions
When a customer returns a Toyota
                                                   purchased online by SET dealers             to maximize pricing, SETF's off­
leased from SETF, the SET dealership
                                                   are shipped to physical auctions.           lease Toyota vehicles are shipped
grounds the vehicle with a tablet

                                                                                          f)
                                                   Then, SETF's auction coordinators           to auctions around the United
or smartphone, utilizing SETF's
                                                   evaluate each vehicle's condition           States. SETF sales representatives
proprietary app. The dealership then
                                                   and determine appropriate repairs           are present at virtually every
has the opportunity to purchase the
                                                   that will increase the vehicle's            auction to assist in staging, pricing
off-lease Toyota. If the vehicle is not
                                                   value and condition grade, which            and selling the vehicles.
purchased by the grounding dealer,
                                                   results in higher auction prices and
it is offered for sale to the Toyota
                                                   stronger residual recovery.
dealerships in the Five-State Area
through SETF's remarketing website.




I WORLD OMNI FINANCIAL CORP.
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 338 of
                                     365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 339 of
                                     365
                  Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 340 of
                                                       365


ASSET-BACKED
SECURITIZATION PLATFORMS
                                                       WORLD OMNI FINANCIAL CORP.

The predominant part of World Omni's capital is raised through the issuance of public and private asset-backed securitization (ABS) debt, backed by World Omni's
retail, lease and floorplan originations. World Omni has utilized the issuance of ABS since 1986 and currently does so through four distinct platforms:



WORLD OMNI AUTO                                           WORLD OMNI
RECEIVABLES TRUST                                         AUTOMOBILE LEASE     WORLD OMNI MASTER
(WOART)                                                   SECURITIZATION TRUST OWNER TRUST
  U.S. Prime Auto Retail Loan
                                                          (WOLS)               (WOMOT)
  Public ABS platform since 2000                            U.S. Prime Auto Lease                             U.S. Floorplan
  High concentration of new Toyota collateral               Public ABS platform since 1992                    144A private platform since 1991
                                                            100% new Toyota collateral                        High concentration of new Toyota collateral

WORLD OMNI SELECT
AUTO TRUST (WOSAT)
  U.S. Near-Prime Auto Retail Loan
  Public ABS platform since 2019
  High concentration of new Toyota collateral



All transactions are typically called at their first available redemption date

Offered notes include Triple-A rated bonds, as well as subordinate bonds

                                                                                                                                    COMPANY OVERVIEW I
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 341 of
                                     365
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 342 of
                                     365




                EXHIBIT "F"
            Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 343 of
2/8/2021        https://jmfamil)lcom'newsroom'artlcles/pressreleases/promotions/tesl_'Mlrld-omni-financlal-corp-names-new-presiden!#:-:teld=A subsidiary of JM ...
                                                                              365

 � JM FaJnily
 � Enr-erprises
                                        Newsroom     I   Assuriates   I   Partners &-Suppliers    JM Family Siks



                 ABOUT US                                  BUSINESSES                                IMPACT                                 CAREERS


           Newsroom             TEST_World Omni Financial Corp Names New President


                                                                                                                                                 Print this page




                                      World Omni Financial Corp. Names New President
           Deerfield Beach, Fla. - Colin Brown, president and CEO of diversified automotive company JM Family Enterprises, Inc.,
           announced the promotion of Dan Chait to president of World Omni Financial Corp. A subsidiary of JM Family, World Omni is a
           leading provider of financial products and services to automotive dealers, consumers and lenders.

           Chait joined World Omni in 2002 after holding senior-level positions at US Airways, AutoNation
           and UniCaptial Corporation. He most recently served as senior vice president of World Omni
           working closely with Frank Armstrong, who has announced his retirement as president of the
           company.

           Since Armstrong became president of World Omni in November 2008, the company experienced
           significant growth and achieved its best financial results. His desire to be closer to his longtime
           home in central Florida and continue recovering from recent back surgery were important factors
           in his decision to retire. Armstrong will serve as an advisor to Chait through the end of the year.

           "Frank has been an integral part of our success since joining the company in 2001. We
           understand and support his decision to retire and are grateful for his service," said Brown. "Dan's
           appointment to president is a testament to his leadership and proven commitment to our
           company and our associates. With his extensive experience in the financial services industry and
           the collective efforts of our World Omni team, we are well positioned for continued growth."

           As president, Chait is responsible for the strategic and operational management of World Omni and its divisions, including
           Soul11east Toyota Finance, which provides financial products to Toyota dealerships and consumers in the Southeast U.S.;
           CenterOne Financial Services, a provider of portfolio services designed to improve the performance of client portfolios;
           DataScan Techno!og�. a global provider of wholesale floorplan accounting and risk management systems; and DataScan Field
           Services, one of the largest floorplan inventory verification and vehicle inspection companies in the industry. Chait will also
           continue serving as a member of JM Family's Executive Management Team.

           Chait earned his Master of Business Administration and bachelor's degree in economics and political science from the University
           of Rochester. He resides in Palm Beach Gardens, Fla., with his wife and four children.

           About World Omni Financial Corp.
           WQrld Omni Financial Cor�, headquartered in Deerfield Beach, Fla., provides financial products and services to consumers,
           automotive dealers and lenders. The company is a subsidiary of JM Family Enter�.Jm.... a diversified automotive corporation
           ranked No. 27 on Forbes'list of "America's Largest Private Companies." JM Family is also ranked No. 17 by FORTUNE® as one
           of the "100 Best Companies to Work For," its 14th consecutive year on the list.




   II               s
            ������� _t!or,011        n      .IM�                      fi:;a   �����-astToyota         ©      JM    LEX us                 A rn�:itmsE
https:l/jmfamil)lcom'newsroom'arlicles/pressreleases/promolions/tesl_'Mll'ld-ormi-financial-corp-names-new-president#:-:text==A subsidiary of JM Famil}(Airway...   1/2
           Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 344 of
2/8/2021       https://jmfamllycom'newsroom/articles/pressreleases/promotions/tesl_'Mlrld-omnl-financlal-corp-names-new-presidenl#:-:tel¢=A subsidiary of JM ...
                                                                            365

 � JM Family                                  Newsroom   Assuc-iates I Partners &Suppliers      JM family Sites
 � Enterprises

                   ABOUT US                                BUSINESSES                              IMPACT                               CAREERS
  (&) :.!021 JM l-am1ly l::nlerprises, Inc.




                                                                                             8/ay Cunnect:cd with .JM Family   a..
                                                                                                                               11"1   0     @.· w ""
                                                                                                                                                � LUJ




https:/{jmfamllycom'newsroom'arlicles/pressreleases/promolions/test_'Mlrld-omni-financial-corp-names-new-president#:-:tel¢=A subsidiary of JM Famil)IAirway... 2/2
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 345 of
                                     365




               EXHIBIT "G"
2/8/2021   Case 0:21-cv-60530-FAM Document 1-1 Entered  on FLSD Docket 03/08/2021 Page 346 of
                                                     Careers
                                                365
 • JM Fanlily                        Newsroom       Assueiates : Partners & Suppliers        ,JM Family Sites
              Enterprises

                 ABOUT US                                 BUSINESSES                              IMPACT                               CAF<.EERS




                                                                                                                                                   17,,,, ,f,./1
           Nine Things You Should Know About JM Family                                                                                             UJlt?J.1i11;.1.·

           As you explore our site, you will learn more about who we are, what we do and what makes JM Family a great place to,
           on time? Here are nine things we want you to know about joining our team:




                                                                                                        •
                       Most Important Asset                            Core Values                    Workplace of Choice
                        The 4,300 dedicated JM Family             Ot1r five core values are the         22 consecutive years as one of
                        associates across North America        foundation of om culture and we         FORTUNE® Magazine's lilli..1lfill1
                         are our most important asset.           strive to live them every day:            Comp1111ie., Lo Work Fnr.
                                                                  Consideration, Cooperation,
                                                               Communication, Innovation and
                                                                         Accountability.




           Total Rewards
           Our associates bring their very best to JM Family every day, and we strive to offer benefits that demonstrate our appreciation for
           their hard work and dedication. Total Rewards incorporates more than just a paycheck and medical care. It is a broad set of
           programs designed to reflect associates' role in our success while providing a meaningful experience for them and their families.

           Hover over the icons below to view the benefits available to our associates.



https://www.jmfami l)(com'careers                                                                                                                                     1/4
2/8/2021   Case 0:21-cv-60530-FAM Document 1-1 Entered  on FLSD Docket 03/08/2021 Page 347 of
                                                     Careers
                                                365

 • JM Faini}y                         Newsroom I Assodatcs          Partners & Suppliers    ,JM Family Site�




                                                                                                 •
              Enterprises
                 ABOUT US                              BUSINESSES                              IMPACT                               CAREERS

                                Education Assistance                  Vehicle Purchase                         Associates Helping
                                                                      Programs                                 Associates




                                Telecommuting &                       Adoption Assistance                       Long-term & Short-term
                                Flextime Policies                                                               Disability




                                                                                                                                              Vi1•11./o/,
                                                                                                                                              ()p,mill;IS




           Health and Wellness
           Ask JM Family associates about our health and wellness programs, and
           they will likely tell you about the convenience of having onsite medical care
           and the peace of mind knowing a doctor or nurse is only a few steps away.

             l..lJ\RN MORE




           Meet Our Associates
           Our associates are the heart and soul of our company. They are the driving force behind our success. Meet some of our
           associates in the videos below and hear why they love working at JM Family.




https://www.jmfami l�com'careers                                                                                                                            2/4
2/8/2021
           Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 348 of
                                                    Careers
                                                365

 • JM FaJ1li]y                             Newsroom   Assoeialcs         Partners & SuppliPrs        .JM Family Sites
              Enterprises
                 AilOUT US                              l\USI [\JESSES                                  IMP1\CT                            CAREERS


                                                                                                                                Cooperation

                                                                                                                                    Communication



                                                                                                                                 { Lil·   tbrli /



           Finding a job shouldn't feel like work. We do our best to                 Jim Moran always attributed his success, and the success of
           simplify the process by following five steps:                             JM Family, to the people he worked with. Our more than 4,300
                                                                                     associates believe in our core values - Consideration,
           1. Online application                                                     Cooperation, Communication, Accountability and lnno
           2. htemal assessment to determine which area of our                       and demonstrate them every day. That is why we have        Ff,,,, .Ir;/;
           company best suits a candidate's skills                                   leader in the automotive industry for more than 50 year   op,,11i11,;••
           3. Phone interview
           4. Onsite interview with manager and peers, facility tours                When filling open positions, whether the role is in our I/_,,._,_
           5. Job offer                                                              processing operations, customer service call centers or
                                                                                     partnering with dealers in the field, we look for talented people
           If you're ready to join our team, comQlete an am:ilicatlon                who will contribute both to our culture and our success.
           todayl




           Careers Map

                              -s�allle
                                   0
                              V f.Citiilf'l(1Tt1N
                             l'ortlanl1
                                 0




                                                        IIEV, MfXlt:O




                                                                                                J.



                                                                        Powered By CareerArc®                       Cuba
                                                                         'Mex co Cilv                                          n�,Map data (,)202.1 Google, INEGI




                                                                                                                                        T t




https://www.jmfami l�com'careers                                                                                                                                    3/4
2/8/2021   Case 0:21-cv-60530-FAM Document 1-1 Entered  on FLSD Docket 03/08/2021 Page 349 of
                                                     Careers
                                                365
 • J M Fainily                               Newsroom        I    Assueiates       Partners &Suppliers          ,JM Family Sites
                 Enterprises

                  ABOUT US                                          BUSINESSES                                     IMPACT                                  CAREERS




           Disability Accommodations
           If you have a disability and require a reasonable accommodation to complete the job application process, please contact JM
           Family's Talent Acquisition department at talentacgulsltion@jmfamily.com for assistance. If you have an accommodation request
           for one of our recruiting events, please notify us at least 72 hours prior so that we may provide assistance.




           Notice to Job Applicants
           To All Job Applicants of JM Family Enterprises, Inc.,

           We have recently learned that one or more individuals is impersonating JM Family associates, including members of 01
           company's recruiting team. If you have applied for an open position at JM Family or any of our business units online at
           jmfami!y.com/careers, all communication would come from an iCims email domain (@icims.com) or a JM Family email
           You would also be contacted by phone at one of the contact numbers provided in your online application. At no time will a
           member of our recruiting team communicate with applicants using a personal emall address (I.e.,@gmail.com or
           @yahoo.com),or refuse to connect by phone. Similarly, we would never request credit card information from any applicant. If
           you are contacted by an individual impersonating a JM Family associate using a personal email address, please do not respond
           or provide any sensitive information.
           In addition:

              • Applications should only be submitted through the JM Family careers P.i!9�
              • To verify communication from a JM Family representative, please email us at talentacgu.lfilti.Qn@jmfamily.com
              • If you suspect you have been contacted under fraudulent pretenses, contact the Federal Bureau of Investigation to report this
                matter at www.ic3.gov




   M Southeast T0y0ta                            lM ¾.                          11!!!!1   SoutheastToyota           ©       JM LEXUS                        l!OMr,
   lllia    Distributors, LLC                    GROUP                          Ilia      Finan.Ce
                                                                                                                                                            rAANC:HISI!
                                                                                                                                                            CONC' l'fS
                                                                                                                                                             )..-,,.,,, ... ,,,,




  Cori tact Us     Siteinap     Privacy Policy & Ter111s of Use     reRdt,ack    Vir;it Mobile Site

  © 2021 JM Family Enterprises, Inc.




                                                                                                            Si'uy Comwclncl wilh ,r:,.1 /•;1mi(,·:   CJ   f) @ C;J (m




https ://www.jmfami l}(com'careers                                                                                                                                                 4/4
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 350 of
                                     365




               EXHIBIT “I”
lii)1'l�WJlJm
  Case 0:21-cv-60530-FAM
,.,... -...   J
,....w.......,Aou1
                                                  Document 1-1 Entered on FLSD Docket 03/08/2021 Page 351 of
                                                                365


   AUOE JESSICA RAPHAEL
   3842 NW 116 TH TERRACE
   CORAL SPfllNGS. FL 33065
                                                                          ...'°""'...� ,.'''"....
                                                                          .._,...
                                                                          OMtlotl

                                                                          R•$1kill
                                                                         Cll•""I    Jll#IOOO
                                                                                               oomo
                                                                                                                   m
                                                                                                                   SIT'"
                                                                                                                   SIT w,;,rt.
                                                                                                                                   •• '•
                                                                                                                                          0
                                                                                                                                                      Check No
                                                                                                                                                      Check Dilllt
                                                                                                                                                      ,.,1oc1 &id

                                                                                                                                                      ,,.
                                                                                                                                                      Paygroup

                                                                                                                                                      ,... Raia
                                                                                                                                                                      -.....
                                                                                                                                                                      lllMII
                                                                                                                                                                      12/1/101?
                                                                                                                                                                      12/1/201?


                                                                                                                                                                      18.36
                                                                        COMPANY MESSAGE




                                                                                                                           ...... ...
                        EARNINGS                                                             DEDUCTIONS                                               T"Yl!!I.
 Pay Type                             Curre�
                                                                                                      ..........
                                                                                                                             YTO      TaKex;.
                                                                                                                                                             ......
                                                                                                                                                            c....,,            YTO


                                      .....
                        HOUIS                               YfO         Deduetiol'I               Cunetll
  I& Yn,- tno In,:                                         M.63         401(t) COl'lt                                      12S7 62    ,       , ,�,..
 ....
                          000            000                                                         0.00-                                                               08◄ 11•


                                                           .... "
  n Y•• &-.is Inc         0.00           0 . 00            an 38        <IOI(•) LOll'I I                                         hplo,,ee Me01Qre            111.U·       HJ.21·

                                                                                                                            ,,, '°                           m.M·
  hai'o/0:IH              0 00           000                160,0I)     .Olk W>\1111 1ni;:                                   Ht7 bu,1 Seo.orny e.                        2536. 7 4 •
                                                                        .i)lk Loen 2                  0.00-


                                                            .....
                          0 00
 Clock hy                 0.00           0. 00             -$67.02      A�CI/Glft                     0.00-                 ISO 00
 Gl"CIUCI fl"' LHI        0.00           0.00                 43,$6     Cl�I 14,. 11M                 0 00-                  18t 00
 •1111 S•••IIOI           000            0 00                           Clt,11 14$4•[1                0 00-                 t11 '"
 ll$A lrcet10'l'OII
 lno Ot ,,_,.
                          000
                          0.00
                                         0 00
                                         0. 00
                                                             $:211.00
                                                              6'.015
                                                                        Gn:a.ip LesJI.I
                                                                        &rouo fir• LHt
                                                                                                      0 00-
                                                                                                        .
                                                                                                      0.00·
                                                                                                                             173 36
                                                                                                                              O.Sti                                             -
 s.,.,..,.
 �11._ I�•                00>            000               i.l� Iii     lte,;t,IU, S.•1...--          0 00·                 ...,.00


                                                           '"",u ..,,
                          000            0.00             2&223 02      HS,I; lt>Cetltl.,.            0.00-                 US.00
 Sllll'l' MIJ.            000            0.00              1&17 9t
 $helrtl- Oluti           0.00           0.00
 su-11� or ..             000            0 00




                                                                                     EMPLOYEE ACCRUALS                                         NET PAY DISTRIBIJTIOH




                      GROSS                       TAXES                           0£0S                              Hl!TPAY
                                                                                          o.oo
                                                             -
CURRENT                    3849.39                   1256.83                                                  2592.56
                                                                                                                                      ChKkAmoum                   $2592.56
        YTD               42640. 93                  7914.72                         4800.09                 29929.12                 Total Net P1v                2592.56

-0-UFomale Software                                                                                                                  POWERl;O BY       IQ, U LTI PRO'
                                               This documenl has a va-d ant                    mph and an art1hc1al \Yat&nn.ark


                      &i�'Q�H�r}}�!.
                                                                                                       WEU.S FAIIOO IMIC,#.A                                          181$56
                                                                                                       mw11q_11.�n
                                                                                                       ,M01;80!,MLL£,Ft mot
                      l:!.J::;..�,�                                                                                                                                   $431$70




                                                                                 Date: 12/112017                                      Pay Amount: $2592.56
 PAY                    Two Thousand Five Hundred Ninety-Two and 56/100 -------

 PAY TO                 AUDE JESSICA RAPHAEL
 THE                    3642 NW 116 TH TERRACE
 ORDER OF               CORAL SPRINGS, FL 33065
                        02t08                JMF 1OOOIHD039BS
                                                                           ------                                                         ------ ------
             Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 352 of



                                                                                            -.....
                                                  365


                                                                                                                               •• ''

                                                                                                                                                        -
                                                                     EmpNO                                     FIT                               C"-Ck HI>         116,tJ

                                                                     .......,                                  s,r,..
    AUDE JESSICA AAPHA£1.                                            Lo<,...                                                                     Chtocko.te        IU•l:!OtG
    2049 MAPPLEWOOO OR
    COAA1.. SPfllNOS. Fl 3::1071                                     o.,,,,,,,,,n11
                                                                     ... ,�
                                                                                            oo,1210            SJT-                0

                                                                                                                                                 ....
                                                                                                                                                 ...,lodEIWI
                                                                                                                                                 P,eyll"'up     '.....
                                                                                                                                                                 ""'
                                                                                                                                                                   lU•/2015


                                                                     c....,                 ..,ooo                                               p                 ,•. oo
                                                                   COMPANY MESSAGE



                                                                                                       ...                                              """''
                         ....,.,
                                                                                                                                                             ..•
                          EARNINGS                                                         DEDUCTIONS                                            TAXE-.
                                                                                                 ,,,,,0 00-
                                                                                                         ,
                                                                                                                        ···"
Pay Type                             C...-rent             YTO Deduclk>n                                                 YTO     T•xCodt                                    YTO
,, Yffr EnCI Inc
P., Yeer lfld IIIC
                            0.00
                            o.oo
                                         0.00
                                         0 00
                                                         $156.23
                                                          "·"
                                                        2100,M
                                                                   •Ol(k) �t
                                                                   40111 .\IYll,.lt,t l�
                                                                                                        .
                                                                                                      ,,a.•
                                                                                                                     1210,21 F._..I lneo-t fllA
                                                                                                                               (..iplv,ee -,JQl'e        ,
                                                                                                                                                        912 ••·        4'0,tt•
                                                                                                                                                                        167.71--


.....
                            0.00         0.00                      A"WG/'Glft                          0.00-          300.00 $ooial SeCl.lrity h        U3.�           u11.1r

                                                          .....
..,., Int OT,-,...
•-dlGHt                     0.00         0.00            ....00    Cttl'\l I&. • Et                    0.00-          111&. r,

Oro,,o T..-• Lift
llN1th $a'¥'1f'9S
                            0.00
                            0 00
                            0.00
                                      l16t.&t
                                         0 00
                                         0.00
                                                        81$2.$1

                                                         I0>.00
                                                                   C\c,'11,lt$AIIIIN
                                                                   ►O!Cllerti 1.ife
                                                                   Hea 1th S.V!.l'lQIS
                                                                                                       o.oo-
                                                                                                       0 ...
                                                                                                       0.00-
                                                                                                                         "·"
                                                                                                                       11$.00

                                                                                                                        300.00
I&. lnoe,i,tl...            0.00         0.00            S00.00    I-GA Inc.ill ...                    0.00-            500.00
OYfl'tl• 1.$,.              o.oo         0.00            JN.41
1'..-.ont l l'CI O,it       o.oo         0.00            ..
                                                          , t1
kl"":,                      0 00         0 00          .sutt.06
$t�10flt OT 1o              000          0 00            101 II




.

                                                                                EMPLOYEE ACCRUALS                                        NET PAY DJSTRIBUTION




                        GROSS                    TAXH                         Dt!OS                             NETPA.'f
CURRENT                     3762.62                  1200.28                    112.88                        2449.46
                                                                                                                                 Ch.clc Amount                 $2449.46
        YTO                41049.66                  7536.28                   3732.29                       29781.09            Tot.l Net Pay                  2449.46
IQ, Ultimate Software
                                                 This documenl has a void pantogrspn and a11 artlflclal waler1nark

                                                                                                       WEU.$ FAAGO 8,t,NI(. NA                                     176783
                                                                                                       US WAtul Sfflf£1"
                                                                                                       JA¢K$0NY1C.LI. f'4. U-iOi
                                                                                                                                                                   843.'870


                                                                                                                                                                   26988068246B8



                                                     Dale: 12/4/2015        Pay Amount: $2449.46
PAY                       Two Thousand Four Hundred Forty-Nine and 46/100 -------

PAY TO                    AUDE JESSICA RAPHAEL
THE                       2049 MAPPLEWOOD DR
ORDER OF                  CORAL SPRINGS, FL 33071
                          01189              JMFtOOO'IH00'WOFC0',0.2',004:UO
                                                          ,
Filing Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 353 of
       # 121958669  E-Filed 02/24/2021 09:18:24 365
                                                AM


                                                                IN THE CIRCUIT COURT OF THE
                                                                17THJUDICIAL CIRCUIT, IN AND FOR
                                                                BROWARD COUNTY, FLORIDA

                                                                GENERAL JURISDICTION DIVISION
        AUDE JESSICA RAPHAEL,                               )
                                                            )
                       Plaintiff,                           )
                                                            )
        v.                                                  )       Case No.: CACE-20-010942
                                                            )
        JM FAMILY ENTERPRISES, INC.,                        )
                                                            )
                                                            )
                       Defendant.                           )


             PLAINTIFF’S NOTICE OF SUPPLEMENTING THIRD AMENDED COMPLAINT

               Plaintiff, Aude Jessica Raphael (“Plaintiff”), individually, by and through her
        undersigned counsel, hereby files this Notice of Supplementing her Third Amended Complaint.
        On February 15, 2021 Plaintiff filed her Third Amended Complaint (“Complaint”), but
        inadvertently failed to include a copy of the Offer Letter referenced as Exhibit “H”. Plaintiff now
        files the Offer Letter, as Exhibit “H”, to supplement her Third Amended Complaint.


                                                                Respectfully submitted,

                                                                By: /s/ Tanesha Blye
                                                                Tanesha Blye, Esq. (FBN: 0738158)
                                                                Email: tblye@saenzanderson.com
                                                                SAENZ & ANDERSON, PLLC
                                                                20900 NE 30th Avenue, Ste. 800 Aventura,
                                                                Florida 33180
                                                                Telephone: (305) 503-5131
                                                                Facsimile: (888) 270-5549
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 354 of
                                     365



                                  CERTIFICATE OF SERVICE

         I hereby certify that on February 23, 2021, I electronically filed the foregoing document
  through Florida’s E-Filing Portal. I also certify that the foregoing document is being served this
  day on all counsel of record or pro se parties identified on the attached Service List in the
  manner specified, either via E-mail or in some other authorized manner.

                                                      By: /s/ Tanesha Blye

                                          SERVICE LIST

                AUDE JESSICA RAPHAEL v. JM FAMILY ENTERPRISES, INC.
                                 Case No.: CACE-20-010942
                  United States District Court, Southern District of Florida

  Tanesha Blye, Esq.                                 Jenna Rinehart Rassif, Esq. Florida Bar
  E-mail: tblye@saenzanderson.com                    No. 56855 Email:
  Aron Smukler, Esq.                                 jenna.rassif@jacksonlewis.com Valeria L.
  E-mail: asmukler@saenzanderson.com                 Hooker, Esq. Florida Bar No. 113688 E-
  R. Martin Saenz, Esq.                              mail: valerie.hooker@jacksonlewis.com
  E-mail: msaenz@saenzanderson.com SAENZ             JACKSON LEWIS P.C. One Biscayne
  & ASSOCIATES, PLLC                                 Tower, Suite 3500 2 South Biscayne
  20900 NE 30th Avenue, Suite 800 Aventura,          Boulevard Miami, Florida 33131
  Florida 33180                                      Telephone: (305) 577-7600 Facsimile:
  Telephone: (305) 503-5131                          (305) 373-4466
  Facsimile: (888) 270-5549                          Attorneys for Defendants
  Attorneys for Plaintiff
Filing Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 355 of
       # 121958669  E-Filed 02/24/2021 09:18:24 365
                                                AM




                    EXHIBIT “H”
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 356 of
                                     365
Filing Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 357 of
       # 122009969  E-Filed 02/24/2021 03:38:57 365
                                                PM


                                                      IN THE CIRCUIT COURT OF THE 17th JUDICIAL
                                                      CIRCUIT IN AND FOR BROWARD COUNTY,
                                                      FLORIDA

                                                      CASE NO: CACE-20-010942

        AUDE JESSICA RAPHAEL            )
                                        )
                   Plaintiff,           )
                                        )
        v.                              )
                                        )
        JM FAMILY ENTERPRISES, INC. and )
        WORLD OMNI FINANCIAL CORP.; and )
        AUDREY DEMOSS,                  )
                                        )
                   Defendants.          )
                                        )

               DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                RESPOND TO THE PLAINTIFF’S THIRD AMENDED COMPLAINT

               Defendants JM Family Enterprises, Inc. (“JMFE”) and World Omni Financial Corp.

        (“World Omni”) (together, “Defendants”), by and through their undersigned counsel, hereby file

        this Unopposed Motion for Extension of Time, seeking an extension up to and including March 8,

        2021, in which to respond to the Third Amended Complaint filed by Plaintiff Aude Jessica Raphael

        (“Plaintiff”). In support of this Motion, Defendants state as follows:

               1.      On Monday, February 15, 2021, Plaintiff filed her Third Amended Complaint.

               2.      Defendants’ response to the Third Amended Complaint currently is due on

        February 25, 2021.

               3.      Defendants have been working diligently to prepare a response to the Third

        Amended Complaint, but due to the addition of new causes of action, as well as other business

        conflicts, Defendants need additional time to finalize their response.

               4.      On February 22, 2021, defense counsel contacted Plaintiff’s counsel via telephone
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 358 of
                                     365
                                                       Care No. CACE-20-010942


  and email requesting a brief extension of time to prepare a response.

          5.      On February 23, 2021, defense counsel followed up with Plaintiff’s counsel via

  telephone and email regarding the extension request, and Plaintiff’s counsel stated that she did not

  object to the relief sought.

          6.      Accordingly, Defendants respectfully request an eleven-day extension of time until

  March 8, 2021 to file a response to the Third Amended Complaint.

          7.      This is the first extension of time to file a response to the Third Amended Complaint

  sought by Defendants. This extension request is made in good faith and is not interposed for any

  dilatory or improper purpose.

          WHEREFORE, Defendants respectfully request an extension of time, up to and including

  March 8, 2021, to file a response to the Third Amended Complaint.

  Dated: February 24, 2021
                                                Respectfully submitted,

                                                By: s/ Valerie L. Hooker
                                                   Jenna Rinehart Rassif, Esq.
                                                   Florida Bar No. 56855
                                                   Email: jenna.rassif@jacksonlewis.com
                                                   Valeria L. Hooker, Esq.
                                                   Florida Bar No. 113688
                                                   E-mail: valerie.hooker@jacksonlewis.com
                                                   Templeton N. Timothy, Esq.
                                                   Florida Bar No. 1025172
                                                   E-mail: templeton.timothy@jacksonlewis.com
                                                   JACKSON LEWIS P.C.
                                                   One Biscayne Tower, Suite 3500
                                                   2 South Biscayne Boulevard
                                                   Miami, Florida 33131
                                                   Telephone: (305) 577-7600
                                                   Facsimile: (305) 373-4466
                                                   Attorneys for Defendants




                                                    2
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 359 of
                                     365
                                                       Care No. CACE-20-010942


                                   CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing document is being served on

  February 24, 2021, on all counsel of record on the service list below via transmission of Notices

  of Electronic Filing.

                                                        s/ Valerie L. Hooker
                                                        Valerie L. Hooker, Esq.




                                           SERVICE LIST

   Tanesha Blye, Esq.                                  Jenna Rinehart Rassif, Esq.
   Florida Bar No. 0738158                             Florida Bar No. 56855
   E-mail: tblye@saenzanderson.com                     E-mail: jenna.rassif@jacksonlewis.com
   Aron Smukler, Esq.                                  Valerie L. Hooker, Esq.
   Florida Bar No. 0297779                             Florida Bar No. 113688
   E-mail: asmukler@saenzanderson.com                  E-mail: valerie.hooker@jacksonlewis.com
   R. Martin Saenz, Esq.                               Templeton N. Timothy, Esq.
   Florida Bar No. 0640166                             Florida Bar No. 1025172
   E-mail: msaenz@saenzanderson.com                    E-mail: templeton.timothy@jacksonlewis.com
   SAENZ & ANDERSON, PLLC                              JACKSON LEWIS P.C.
   20900 NE 30th Avenue, Suite 800                     One Biscayne Tower, Suite 3500
   Aventura, Florida 33180                             2 South Biscayne Boulevard
   Telephone: (305) 503-5131                           Miami, Florida 33131
   Facsimile: (888) 270-5549                           Telephone: (305) 577-7600
   Attorneys for Plaintiff                             Facsimile: (305) 373-4466
                                                       Attorneys for Defendants

  4812-7135-4334, v. 1




                                                   3
Filing Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 360 of
       # 122066096  E-Filed 02/25/2021 12:25:21 365
                                                PM




                         IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                               IN AND FOR BROWARD COUNTY, FLORIDA

           CASE NO. CACE20010942       DIVISION 25   JUDGE Carol-lisa Phillips

      Aude Jessica Raphael
      Plaintiff(s) / Petitioner(s)
      v.
      JM Family Enterprises, Inc., et al
      Defendant(s) / Respondent(s)
      ____________________________/

           AGREED ORDER GRANTING DEFENDANTS’ MOTION FOR EXTENSION OF
                TIME TO RESPOND TO THE THIRD AMENDED COMPLAINT

             This matter came before the Court upon Defendants’ Motion for Extension of Time to

      Respond to the Third Amended Complaint. Having reviewed the Motion and being otherwise

      fully advised in the premises, it is hereby

             ORDERED AND ADJUDGED that the Motion is GRANTED. Defendants shall have

      through and including March 8, 2021 to respond to Plaintiff’s Third Amended Complaint.

      DONE and ORDERED in Chambers, at Broward County, Florida on 02-25-2021.


                                                              CACE20010942 02-25-2021 8:10 AM
                                                          Hon. Carol-lisa Phillips
                                                              CIRCUIT JUDGE
                                                          Electronically Signed by Carol-lisa Phillips
      Copies Furnished To:
      Aron Smukler , E-mail : ursula@saenzanderson.com
      Aron Smukler , E-mail : asmukler@saenzanderson.com
      Ilona Demenina Anderson , E-mail : ilona@saenzanderson.com
      Jenna Rinehart Rassif , E-mail : jenna.rassif@jacksonlewis.com
      Ruben Martin Saenz , E-mail : msaenz@saenzanderson.com
      Ruben Martin Saenz , E-mail : efiling@saenzanderson.com
      Ruben Martin Saenz , E-mail : setehc@hotmail.com
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 361 of
                                     365
                                                            CaseNo: CACE20010942
                                                            Page 2 of 2




Tanesha W Blye , E-mail : ursula@saenzanderson.com
Tanesha W Blye , E-mail : tblye@saenzanderson.com
Tanesha W Blye , E-mail : efiling@saenzanderson.com
Templeton N Timothy , E-mail : rebecca.billingsby@jacksonlewis.com
Templeton N Timothy , E-mail : templeton.timothy@jacksonlewis.com
Templeton N Timothy , E-mail : MiamiDocketing@JacksonLewis.com
Ursula Lanfranco , E-mail : ursula@saenzanderson.com
Valerie L. Hooker , E-mail : MiamiDocketing@jacksonlewis.com
Valerie L. Hooker , E-mail : belloo@jacksonlewis.com
Valerie L. Hooker , E-mail : valerie.hooker@jacksonlewis.com
Yadhira Ramirez-Toro , E-mail : ursula@saenzanderson.com
Yadhira Ramirez-Toro , E-mail : asmukler@saenzanderson.com
Yadhira Ramirez-Toro , E-mail : yramirez@saenzanderson.com
Filing Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 362 of
       # 122043183  E-Filed 02/25/2021 09:38:30 365
                                                AM


                                                                IN THE CIRCUIT COURT OF THE
                                                                17THJUDICIAL CIRCUIT, IN AND FOR
                                                                BROWARD COUNTY, FLORIDA

                                                                GENERAL JURISDICTION DIVISION
        AUDE JESSICA RAPHAEL,                               )
                                                            )
                       Plaintiff,                           )
                                                            )
        v.                                                  )       Case No.: CACE-20-010942
                                                            )
        JM FAMILY ENTERPRISES, INC.,                        )
                                                            )
                                                            )
                       Defendant.                           )


             PLAINTIFF’S NOTICE OF SUPPLEMENTING THIRD AMENDED COMPLAINT

               Plaintiff, Aude Jessica Raphael (“Plaintiff”), individually, by and through her
        undersigned counsel, hereby files this Notice of Supplementing her Third Amended Complaint.
        On February 15, 2021 Plaintiff filed her Third Amended Complaint (“Complaint”), but
        inadvertently failed to include a copy of the Offer Letter referenced as Exhibit “H”. Plaintiff now
        files the Offer Letter, as Exhibit “H”, to supplement her Third Amended Complaint.


                                                                Respectfully submitted,

                                                                By: /s/ Tanesha Blye
                                                                Tanesha Blye, Esq. (FBN: 0738158)
                                                                Email: tblye@saenzanderson.com
                                                                SAENZ & ANDERSON, PLLC
                                                                20900 NE 30th Avenue, Ste. 800 Aventura,
                                                                Florida 33180
                                                                Telephone: (305) 503-5131
                                                                Facsimile: (888) 270-5549
Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 363 of
                                     365



                                  CERTIFICATE OF SERVICE

         I hereby certify that on February 23, 2021, I electronically filed the foregoing document
  through Florida’s E-Filing Portal. I also certify that the foregoing document is being served this
  day on all counsel of record or pro se parties identified on the attached Service List in the
  manner specified, either via E-mail or in some other authorized manner.

                                                      By: /s/ Tanesha Blye

                                          SERVICE LIST

                AUDE JESSICA RAPHAEL v. JM FAMILY ENTERPRISES, INC.
                                 Case No.: CACE-20-010942
                  United States District Court, Southern District of Florida

  Tanesha Blye, Esq.                                 Jenna Rinehart Rassif, Esq. Florida Bar
  E-mail: tblye@saenzanderson.com                    No. 56855 Email:
  Aron Smukler, Esq.                                 jenna.rassif@jacksonlewis.com Valeria L.
  E-mail: asmukler@saenzanderson.com                 Hooker, Esq. Florida Bar No. 113688 E-
  R. Martin Saenz, Esq.                              mail: valerie.hooker@jacksonlewis.com
  E-mail: msaenz@saenzanderson.com SAENZ             JACKSON LEWIS P.C. One Biscayne
  & ASSOCIATES, PLLC                                 Tower, Suite 3500 2 South Biscayne
  20900 NE 30th Avenue, Suite 800 Aventura,          Boulevard Miami, Florida 33131
  Florida 33180                                      Telephone: (305) 577-7600 Facsimile:
  Telephone: (305) 503-5131                          (305) 373-4466
  Facsimile: (888) 270-5549                          Attorneys for Defendants
  Attorneys for Plaintiff
Filing Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 364 of
       # 122043183  E-Filed 02/25/2021 09:38:30 365
                                                AM




                    EXHIBIT “H”




                             Exhibit H to Third Amended Complaint -
                                           Page 1 of 2
                                   Case No.: CACE-20-010942
  Case 0:21-cv-60530-FAM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 365 of
                                       365




WORLD OMNI
World Omni Financial Corp.
190 Jim Moran Boulevard
Deerfield Beach, Florida 33442
(954) 429-2200


      October 1, 2013

      Ms. Aude Jessica Raphael
      317 SW 77th Avenue
      North Lauderdale, Florida 33068

      Dear Jessica:

      I am pleased to confirm the job offer extended to you to join JM Family Enterprises, Inc. As
      discussed, your position title will be Senior Customer Service Representative, reporting to
      Audrey DeMoss. Your start date will be Monday, October 14, 2013. Please report to 120
      Jim Moran Boulevard at 8:30 am on that day, where a Human Resources Specialist will
      conduct your Day One Welcome meeting.

      Your semi-monthly salary will be $1,333.33, which equates to annualized earnings of
      $32,000 base salary. Additionally, for the current year, you will be eligible to participate in
      JM Family's Annual Incentive Plan. The Plan has an annual targeted payout of $1,600, which
      will be pro-rated based on your start date; however, the actual payout is determined by
      performance.

      On the first day of the month following your date of hire, you and your eligible dependents
      are eligible to participate in our flexible benefits program called "Your JM Choice Plan".

      You should be aware that this offer is contingent upon your successful completion of our
      pre-employment screening which includes a standard background check and drug screen as
      well as proof of identity and employability. In addition, JM Family Enterprises, Inc., and its
      affiliates are at-will employers, thus, your employment with us is not guaranteed for any
      particular period of time nor does this letter constitute an employment contract.

      We feel you will be a valuable addition to our staff and that the experience you gain will
      contribute further to your own professional objectives. If you have any questions regarding
      this letter, please feel free to contact me at 954-363-6201.

      Sincerely,


        Noffi <»-----
      Noelle Lees
      Human Resources Generalist

      *This is a non-exempt position, which means that you are eligible for overtime pay.




                                 Exhibit H to Third Amended Complaint -
                                               Page 2 of 2            A JM Family Enterprises, Inc. Company
                                       Case No.: CACE-20-010942
